Exhibit 10.3

Conformed Copy

EXECUTION VERSION

 

 

CHIRON MERGER SUB, INC., as initial Issuer

and

KINETIC CONCEPTS, INC.

AND

KCI USA, INC.,

as joint and several Issuer,

the GUARANTORS party hereto

AND

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Trustee

$750,000,000 12.5% Senior Notes due 2019

 

 

INDENTURE

Dated as of November 4, 2011

 

 



--------------------------------------------------------------------------------

Table of Contents

 

          Page   ARTICLE I    DEFINITIONS AND INCORPORATION BY REFERENCE   

SECTION 1.1.

  

Definitions

     1   

SECTION 1.2.

  

Other Definitions

     32   

SECTION 1.3.

  

Incorporation by Reference of Trust Indenture Act

     35   

SECTION 1.4.

  

Rules of Construction

     35    ARTICLE II    THE NOTES   

SECTION 2.1.

  

Form, Dating and Terms

     36   

SECTION 2.2.

  

Execution and Authentication

     42   

SECTION 2.3.

  

Registrar and Paying Agent

     43   

SECTION 2.4.

  

Paying Agent to Hold Money in Trust

     43   

SECTION 2.5.

  

Holder Lists

     44   

SECTION 2.6.

  

Transfer and Exchange

     44   

SECTION 2.7.

  

Form of Certificate to be Delivered upon Termination of Restricted Period

     47   

SECTION 2.8.

  

Form of Certificate to be Delivered in Connection with Transfers to IAIs

     48   

SECTION 2.9.

  

Form of Certificate to be Delivered in Connection with Transfers Pursuant to
Regulation S

     49   

SECTION 2.10.

  

Form of Certificate to be Delivered in Connection with Transfers to AIs

     50   

SECTION 2.11.

  

Mutilated, Destroyed, Lost or Stolen Notes

     52   

SECTION 2.12.

  

Outstanding Notes

     52   

SECTION 2.13.

  

Temporary Notes

     53   

SECTION 2.14.

  

Cancellation

     53   

SECTION 2.15.

  

Payment of Interest; Defaulted Interest

     53   

SECTION 2.16.

  

CUSIP and ISIN Numbers

     54   

SECTION 2.17.

  

Joint and Several Liability

     54    ARTICLE III    COVENANTS   

SECTION 3.1.

  

Payment of Notes

     54   

SECTION 3.2.

  

Limitation on Indebtedness

     55   

SECTION 3.3.

  

Limitation on Restricted Payments

     58   

SECTION 3.4.

  

Limitation on Restrictions on Distributions from Restricted Subsidiaries

     63   

SECTION 3.5.

  

Limitation on Sales of Assets and Subsidiary Stock

     65   

SECTION 3.6.

  

Limitation on Liens

     68   

SECTION 3.7.

  

Limitation on Guarantees

     68   

SECTION 3.8.

  

Limitation on Affiliate Transactions

     69   

SECTION 3.9.

  

Change of Control

     71   

SECTION 3.10.

  

Reports

     73   

SECTION 3.11.

  

Maintenance of Office or Agency

     74   

SECTION 3.12.

  

Corporate Existence

     75   

SECTION 3.13.

  

Payment of Taxes

     75   

SECTION 3.14.

  

Payments for Consent

     75   

SECTION 3.15.

  

Compliance Certificate

     75   

SECTION 3.16.

  

Further Instruments and Acts

     75   

SECTION 3.17.

  

Conduct of Business

     75   

 

-i-



--------------------------------------------------------------------------------

          Page  

SECTION 3.18.

  

Statement by Officers as to Default

     76   

SECTION 3.19.

  

Suspension of Certain Covenants

     76   

SECTION 3.20.

  

Designation of Restricted and Unrestricted Subsidiaries

     76   

SECTION 3.21.

  

[Reserved]

     77   

SECTION 3.22.

  

[Reserved]

     77   

SECTION 3.23.

  

Additional Amounts

     77    ARTICLE IV    SUCCESSOR ISSUER; Successor Person   

SECTION 4.1.

  

Merger and Consolidation

     79    ARTICLE V    REDEMPTION OF SECURITIES   

SECTION 5.1.

  

Notices to Trustee

     81   

SECTION 5.2.

  

Selection of Notes to Be Redeemed or Purchased

     81   

SECTION 5.3.

  

Notice to Redemption

     81   

SECTION 5.4.

  

Effect of Notice of Redemption

     82   

SECTION 5.5.

  

Deposit of Redemption or Purchase Price

     82   

SECTION 5.6.

  

Notes Redeemed or Purchased in Part

     82   

SECTION 5.7.

  

Optional Redemption

     82   

SECTION 5.8.

  

Mandatory Redemption

     83    ARTICLE VI    DEFAULTS AND REMEDIES   

SECTION 6.1.

  

Events of Default

     84   

SECTION 6.2.

  

Acceleration

     85   

SECTION 6.3.

  

Other Remedies

     86   

SECTION 6.4.

  

Waiver of Past Defaults

     86   

SECTION 6.5.

  

Control by Majority

     86   

SECTION 6.6.

  

Limitation on Suits

     87   

SECTION 6.7.

  

Rights of Holders to Receive Payment

     87   

SECTION 6.8.

  

Collection Suit by Trustee

     87   

SECTION 6.9.

  

Trustee May File Proofs of Claim

     87   

SECTION 6.10.

  

Priorities

     87   

SECTION 6.11.

  

Undertaking for Costs

     88    ARTICLE VII    TRUSTEE   

SECTION 7.1.

  

Duties of Trustee

     88   

SECTION 7.2.

  

Rights of Trustee

     89   

SECTION 7.3.

  

Individual Rights of Trustee

     90   

SECTION 7.4.

  

Trustee’s Disclaimer

     90   

SECTION 7.5.

  

Notice of Defaults

     90   

SECTION 7.6.

  

Reports by Trustee to Holders

     91   

SECTION 7.7.

  

Compensation and Indemnity

     91   

SECTION 7.8.

  

Replacement of Trustee

     91   

SECTION 7.9.

  

Successor Trustee by Merger

     92   

 

-ii-



--------------------------------------------------------------------------------

          Page  

SECTION 7.10.

  

Eligibility; Disqualification

     92   

SECTION 7.11.

  

Preferential Collection of Claims Against the Issuer

     92   

SECTION 7.12.

  

Trustee’s Application for Instruction from the Issuer

     92    ARTICLE VIII    LEGAL DEFEASANCE AND COVENANT DEFEASANCE   

SECTION 8.1.

  

Option to Effect Legal Defeasance or Covenant Defeasance; Defeasance

     93   

SECTION 8.2.

  

Legal Defeasance and Discharge

     93   

SECTION 8.3.

  

Covenant Defeasance

     93   

SECTION 8.4.

  

Conditions to Legal or Covenant Defeasance

     94   

SECTION 8.5.

  

Deposited Money and U.S. Government Obligations to be Held in Trust; Other
Miscellaneous Provisions

     95   

SECTION 8.6.

  

Repayment to the Issuer

     95   

SECTION 8.7.

  

Reinstatement

     95    ARTICLE IX    AMENDMENTS   

SECTION 9.1.

  

Without Consent of Holders

     96   

SECTION 9.2.

  

With Consent of Holders

     97   

SECTION 9.3.

  

Compliance with Trust Indenture Act

     98   

SECTION 9.4.

  

Revocation and Effect of Consents and Waivers

     98   

SECTION 9.5.

  

Notation on or Exchange of Notes

     98   

SECTION 9.6.

  

Trustee to Sign Amendments

     98    ARTICLE X    GUARANTEE   

SECTION 10.1.

  

Guarantee

     98   

SECTION 10.2.

  

Limitation on Liability; Termination, Release and Discharge

     100   

SECTION 10.3.

  

Right of Contribution

     100   

SECTION 10.4.

  

No Subrogation

     100   

SECTION 10.5.

  

Parent Guarantor

     101    ARTICLE XI    SATISFACTION AND DISCHARGE   

SECTION 11.1.

  

Satisfaction and Discharge

     101   

SECTION 11.2.

  

Application of Trust Money

     102    ARTICLE XII    MISCELLANEOUS   

SECTION 12.1.

  

Trust Indenture Act Controls

     102   

SECTION 12.2.

  

Notices

     102   

SECTION 12.3.

  

Communication by Holders with other Holders

     103   

SECTION 12.4.

  

Certificate and Opinion as to Conditions Precedent

     103   

SECTION 12.5.

  

Statements Required in Certificate or Opinion

     103   

SECTION 12.6.

  

When Notes Disregarded

     104   

 

-iii-



--------------------------------------------------------------------------------

          Page  

SECTION 12.7.

  

Rules by Trustee, Paying Agent and Registrar

     104   

SECTION 12.8.

  

Legal Holidays

     104   

SECTION 12.9.

  

Governing Law

     104   

SECTION 12.10.

  

Jurisdiction

     104   

SECTION 12.11.

  

Waivers of Jury Trial

     104   

SECTION 12.12.

  

USA PATRIOT Act

     104   

SECTION 12.13.

  

No Recourse Against Others

     105   

SECTION 12.14.

  

Successors

     105   

SECTION 12.15.

  

Multiple Originals

     105   

SECTION 12.16.

  

Qualification of Indenture

     105   

SECTION 12.17.

  

Table of Contents; Headings

     105   

SECTION 12.18.

  

Force Majeure

     105   

SECTION 12.19.

  

Severability

     105   

SECTION 12.20.

  

[Reserved]

     105   

SECTION 12.21.

  

Appointment of Agent for Service of Process

     105   

SECTION 12.22.

  

Waiver of Immunities

     106   

SECTION 12.23.

  

Judgment Currency

     107   

 

EXHIBIT A

  

Form of Global Restricted Note

EXHIBIT B

  

Form of Exchange Global Note

EXHIBIT C

  

Form of Supplemental Indenture

 

-iv-



--------------------------------------------------------------------------------

CROSS-REFERENCE TABLE

 

TIA Section

   Indenture Section

310 (a)(1)

   7.10

(a)(2)

   7.10

(a)(3)

   N.A.

(a)(4)

   N.A.

(a)(5)

   7.10

(b)

   7.3; 7.8; 7.10

311 (a)

   7.11

(b)

   7.11

312 (a)

   2.5

(b)

   12.3

(c)

   12.3

313 (a)

   7.6

(b)(1)

   7.6

(b)(2)

   7.6

(c)

   7.6

(d)

   7.6

314 (a)

   3.10; 3.15; 12.5

(b)

   N.A.

(c)(1)

   2.2; 12.4

(c)(2)

   2.2; 12.4

(c)(3)

   N.A.

(d)

   N.A.

(e)

   12.5

315 (a)

   7.1

(b)

   7.5; 12.2

(c)

   7.1

(d)

   7.1

(e)

   6.11

316 (a)(last sentence)

   12.6

(a)(1)(A)

   6.5

(a)(1)(B)

   6.4

(a)(2)

   N.A.

(b)

   6.7

(c)

   N.A.

317 (a)(1)

   6.8

(a)(2)

   6.9

(b)

   2.4

318 (a)

   12.1

N.A. means not applicable.

Note: This Cross-Reference Table shall not, for any purpose, be deemed to be
part of this Indenture.

 

-v-



--------------------------------------------------------------------------------

INDENTURE dated as of November 4, 2011, among CHIRON MERGER SUB, INC., a Texas
corporation (“Chiron”), KINETIC CONCEPTS, INC., a Texas corporation (“KCI”) and
KCI USA, INC., a Delaware corporation (“KCI USA”), the Guarantors party hereto
and WILMINGTON TRUST, NATIONAL ASSOCIATION, a national banking association, as
trustee (in such capacity, the “Trustee”).

W I T N E S S E T H:

WHEREAS, the Issuer has duly authorized the execution and delivery of this
Indenture to provide for the issuance of (i) its $750,000,000 12.5% Senior Notes
due 2019 (the “Initial Notes”), each as issued on the date hereof, (ii) any
additional Notes (the “Additional Notes”) that may be issued after the Issue
Date and (iii) its $750,000,000 12.5% Senior Notes due 2019 issued pursuant to
the Registration Rights Agreement (as defined herein) in exchange for any
Initial Notes or Additional Notes (the “Exchange Notes,” and together with the
Initial Notes and any Additional Notes, the “Notes”);

WHEREAS, in connection with the Acquisition (as defined herein), Chiron will
merge with and into KCI, after which the obligations of Chiron with respect to
the due and punctual payment of the principal of, premium, if any, and interest
on all the Notes and the performance and observation of each covenant and
agreement under this Indenture on the part of Chiron to be performed or observed
will become joint and several obligations of KCI and KCI USA and unconditionally
and irrevocably guaranteed by the Guarantors;

WHEREAS, Chiron, KCI, KCI USA and the Guarantors have duly authorized the
execution and delivery of this Indenture; and

WHEREAS, all things necessary (i) to make the Notes, when executed and duly
issued by the Issuer and the Guarantors and authenticated and delivered
hereunder, the valid obligations of the Issuer and the Guarantors, and (ii) to
make this Indenture a valid agreement of Chiron, KCI, KCI USA and the Guarantors
have been done.

NOW, THEREFORE, in consideration of the premises and the purchase of the Notes
by the Holders thereof, it is mutually covenanted and agreed, for the equal and
proportionate benefit of all Holders, as follows:

ARTICLE I

DEFINITIONS AND INCORPORATION BY REFERENCE

SECTION 1.1. Definitions.

“Acquired Indebtedness” means Indebtedness (1) of a Person or any of its
Subsidiaries existing at the time such Person becomes a Restricted Subsidiary,
or (2) assumed in connection with the acquisition of assets from such Person, in
each case whether or not Incurred by such Person in connection with such Person
becoming a Restricted Subsidiary of the Company or such acquisition or (3) of a
Person at the time such Person merges with or into or consolidates or otherwise
combines with the Company or any Restricted Subsidiary. Acquired Indebtedness
shall be deemed to have been Incurred, with respect to clause (1) of the
preceding sentence, on the date such Person becomes a Restricted Subsidiary and,
with respect to clause (2) of the preceding sentence, on the date of
consummation of such acquisition of assets and, with respect to clause (3) of
the preceding sentence, on the date of the relevant merger, consolidation or
other combination.

“Acquisition” means the acquisition of KCI by Chiron pursuant to the Merger
Agreement.

“Additional Assets” means:

(1) any property or assets (other than Capital Stock) used or to be used by the
Company, a Restricted Subsidiary or otherwise useful in a Similar Business (it
being understood that capital expenditures on property or assets already used in
a Similar Business or to replace any property or assets that are the subject of
such Asset Disposition shall be deemed an investment in Additional Assets);



--------------------------------------------------------------------------------

(2) the Capital Stock of a Person that is engaged in a Similar Business and
becomes a Restricted Subsidiary as a result of the acquisition of such Capital
Stock by the Company or a Restricted Subsidiary of the Company; or

(3) Capital Stock constituting a minority interest in any Person that at such
time is a Restricted Subsidiary of the Company.

“Additional Interest” means all additional interest then owing pursuant to the
Registration Rights Agreement.

“Additional Notes” has the meaning ascribed to it in the second introductory
paragraph of this Indenture.

“Affiliate” of any specified Person means any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

“AI” means an “accredited investor” as described in Rule 501(a)(4) under the
Securities Act.

“Applicable Premium” means the greater of (A) 1.0% of the principal amount of
such Note and (B) on any redemption date, the excess (to the extent positive)
of:

(a) the present value at such redemption date of (i) the redemption price of
such Note at November 1, 2015 (such redemption price (expressed in percentage of
principal amount) being set forth in the table under Section 5.7(d) (excluding
accrued but unpaid interest)), plus (ii) all required interest payments due on
such Note to and including such date set forth in clause (i) (excluding accrued
but unpaid interest), computed upon the redemption date using a discount rate
equal to the Applicable Treasury Rate at such redemption date plus 50 basis
points; over

(b) the outstanding principal amount of such Note;

in each case, as calculated by the Issuer or on behalf of the Issuer by such
Person as the Company shall designate.

“Applicable Treasury Rate” means the yield to maturity at the time of
computation of United States Treasury securities with a constant maturity (as
compiled and published in the most recent Federal Reserve Statistical Release
H.15 (519) which has become publicly available at least two Business Days (but
not more than five Business Days) prior to the redemption date (or, if such
statistical release is not so published or available, any publicly available
source of similar market data selected by the Company in good faith)) most
nearly equal to the period from the redemption date to November 1, 2015;
provided, however, that if the period from the redemption date to November 1,
2015 is not equal to the constant maturity of a United States Treasury security
for which a weekly average yield is given, the Applicable Treasury Rate shall be
obtained by linear interpolation (calculated to the nearest one-twelfth of a
year) from the weekly average yields of United States Treasury securities for
which such yields are given, except that if the period from the redemption date
to such applicable date is less than one year, the weekly average yield on
actually traded United States Treasury securities adjusted to a constant
maturity of one year shall be used.

“Asset Disposition” means:

(a) the sale, conveyance, transfer or other disposition, whether in a single
transaction or a series of related transactions, of property or assets
(including by way of a Sale and Leaseback Transaction) of the Company (other
than Capital Stock of the Company) or any of its Restricted Subsidiaries (each
referred to in this definition as a “disposition”); or

 

-2-



--------------------------------------------------------------------------------

(b) the issuance or sale of Capital Stock of any Restricted Subsidiary (other
than Preferred Stock or Disqualified Stock of Restricted Subsidiaries issued in
compliance with Section 3.2 hereof or directors’ qualifying shares and shares
issued to foreign nationals as required under applicable law), whether in a
single transaction or a series of related transactions;

in each case, other than:

(1) a disposition by a Restricted Subsidiary to the Company or by the Company or
a Restricted Subsidiary to a Restricted Subsidiary;

(2) a disposition of cash, Cash Equivalents or Investment Grade Securities;

(3) a disposition of inventory or other assets in the ordinary course of
business;

(4) a disposition of obsolete, surplus or worn out equipment or other assets or
equipment or other assets that are no longer useful in the conduct of the
business of the Company and its Restricted Subsidiaries;

(5) transactions permitted under Section 4.1 hereof or a transaction that
constitutes a Change of Control;

(6) an issuance of Capital Stock by a Restricted Subsidiary to the Company or to
another Restricted Subsidiary or as part of or pursuant to an equity incentive
or compensation plan approved by the Board of Directors;

(7) any dispositions of Capital Stock, properties or assets in a single
transaction or series of related transactions with a fair market value (as
determined in good faith by the Company) of less than $25.0 million;

(8) any Restricted Payment that is permitted to be made, and is made, under
Section 3.3 and the making of any Permitted Payment or Permitted Investment or,
solely for purposes of Section 3.5(a)(3) asset sales, the proceeds of which are
used to make such Restricted Payments or Permitted Investments;

(9) dispositions in connection with Permitted Liens;

(10) dispositions of receivables in connection with the compromise, settlement
or collection thereof in the ordinary course of business or in bankruptcy or
similar proceedings and exclusive of factoring or similar arrangements;

(11) the licensing or sub-licensing of intellectual property or other general
intangibles and licenses, sub-licenses, leases or subleases of other property,
in each case, in the ordinary course of business;

(12) foreclosure, condemnation or any similar action with respect to any
property or other assets;

(13) the sale or discount (with or without recourse, and on customary or
commercially reasonable terms and for credit management purposes) of accounts
receivable or notes receivable arising in the ordinary course of business, or
the conversion or exchange of accounts receivable for notes receivable;

(14) any disposition of Capital Stock, Indebtedness or other securities of an
Unrestricted Subsidiary;

 

-3-



--------------------------------------------------------------------------------

(15) any disposition of Capital Stock of a Restricted Subsidiary pursuant to an
agreement or other obligation with or to a Person (other than the Company or a
Restricted Subsidiary) from whom such Restricted Subsidiary was acquired, or
from whom such Restricted Subsidiary acquired its business and assets (having
been newly formed in connection with such acquisition), made as part of such
acquisition and in each case comprising all or a portion of the consideration in
respect of such sale or acquisition;

(16) to the extent allowable under Section 1031 of the Code, any exchange of
like property (excluding any boot thereon) for use in a Similar Business;

(17) any disposition of Securitization Assets, or participations therein, in
connection with any Qualified Securitization Financing, or the disposition of an
account receivable in connection with the collection or compromise thereof in
the ordinary course of business;

(18) any financing transaction with respect to property constructed, acquired,
replaced, repaired or improved (including any reconstruction, refurbishment,
renovation and/or development of real property) by the Company or any Restricted
Subsidiary after the Issue Date, including Sale and Leaseback Transactions and
asset securitizations, permitted by this Indenture;

(19) any surrender or waiver of contract rights or the settlement, release or
surrender of contract, tort or other claims of any kind; and

(20) any Sale and Leaseback Transaction in respect of the New Headquarters.

“Associate” means (i) any Person engaged in a Similar Business of which the
Company or its Restricted Subsidiaries are the legal and beneficial owners of
between 20% and 50% of all outstanding Voting Stock and (ii) any joint venture
entered into by the Company or any Restricted Subsidiary of the Company.

“Bankruptcy Law” means Title 11 of the United States Code or similar federal,
state or foreign law for the relief of debtors.

“Board of Directors” means (1) with respect to the Company or any corporation,
the board of directors or managers, as applicable, of the corporation, or any
duly authorized committee thereof; (2) with respect to any partnership, the
board of directors or other governing body of the general partner of the
partnership or any duly authorized committee thereof; and (3) with respect to
any other Person, the board or any duly authorized committee of such Person
serving a similar function. Whenever any provision requires any action or
determination to be made by, or any approval of, a Board of Directors, such
action, determination or approval shall be deemed to have been taken or made if
approved by a majority of the directors on any such Board of Directors (whether
or not such action or approval is taken as part of a formal board meeting or as
a formal board approval).

“Board Resolution” means a copy of a resolution certified by the Secretary or an
Assistant Secretary of a Person to have been duly adopted by the Board of
Directors of such Person and to be in full force and effect of the date of such
certification, and delivered to the Trustee.

“Business Day” means each day that is not a Saturday, Sunday or other day on
which banking institutions in New York, New York, United States or the
jurisdiction of the place of payment are authorized or required by law to close.

“Capital Stock” of any Person means any and all shares of, rights to purchase,
warrants, options or depositary receipts for, or other equivalents of or
partnership or other interests in (however designated), equity of such Person,
including any Preferred Stock, but excluding any debt securities convertible
into such equity.

“Capitalized Lease Obligations” means an obligation that is required to be
classified and accounted for as a capitalized lease for financial reporting
purposes on the basis of GAAP. The amount of Indebtedness represented by such
obligation will be the capitalized amount of such obligation at the time any
determination thereof is to be made as determined on the basis of GAAP, and the
Stated Maturity thereof will be the date of the last payment of rent or any
other amount due under such lease prior to the first date such lease may be
terminated without penalty.

 

-4-



--------------------------------------------------------------------------------

“Cash Equivalents” means:

(1) (a) United States dollars, euro, or any national currency of any member
state of the European Union; or (b) any other foreign currency held by the
Company and the Restricted Subsidiaries in the ordinary course of business;

(2) securities issued or directly and fully Guaranteed or insured by the United
States or Canadian governments, a member state of the European Union or, in each
case, any agency or instrumentality of thereof (provided that the full faith and
credit of such country or such member state is pledged in support thereof),
having maturities of not more than two years from the date of acquisition;

(3) certificates of deposit, time deposits, eurodollar time deposits, overnight
bank deposits or bankers’ acceptances having maturities of not more than one
year from the date of acquisition thereof issued by any Lender or by any bank or
trust company (a) whose commercial paper is rated at least “A-2” or the
equivalent thereof by S&P or at least “P-2” or the equivalent thereof by Moody’s
(or if at the time neither is issuing comparable ratings, then a comparable
rating of another Nationally Recognized Statistical Rating Organization) or
(b) (in the event that the bank or trust company does not have commercial paper
which is rated) having combined capital and surplus in excess of $100.0 million;

(4) repurchase obligations for underlying securities of the types described in
clauses (2) and (3) entered into with any bank meeting the qualifications
specified in clause (3) above;

(5) commercial paper rated at the time of acquisition thereof at least “A-2” or
the equivalent thereof by S&P or “P-2” or the equivalent thereof by Moody’s or
carrying an equivalent rating by a Nationally Recognized Statistical Rating
Organization, if both of the two named rating agencies cease publishing ratings
of investments or, if no rating is available in respect of the commercial paper,
the issuer of which has an equivalent rating in respect of its long-term debt,
and in any case maturing within one year after the date of acquisition thereof;

(6) readily marketable direct obligations issued by any state of the United
States of America, any province of Canada, any member of the European Union or
any political subdivision thereof, in each case, having one of the two highest
rating categories obtainable from either Moody’s or S&P (or, if at the time,
neither is issuing comparable ratings, then a comparable rating of another
Nationally Recognized Statistical Rating Organization) with maturities of not
more than two years from the date of acquisition;

(7) Indebtedness or Preferred Stock issued by Persons with a rating of “A-” or
higher from S&P or “A3” or higher from Moody’s (or, if at the time, neither is
issuing comparable ratings, then a comparable rating of another Nationally
Recognized Statistical Rating Organization) with maturities of 12 months or less
from the date of acquisition;

(8) bills of exchange issued in the United States, Canada, a member state of the
European Union or Japan eligible for rediscount at the relevant central bank and
accepted by a bank (or any dematerialized equivalent);

(9) interests in any investment company, money market or enhanced high yield
fund which invests 95% or more of its assets in instruments of the type
specified in clauses (1) through (8) above; and

(10) for purposes of clause (2) of the definition of “Asset Disposition,” the
marketable securities portfolio owned by the Company and its Subsidiaries on the
Issue Date.

 

-5-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clause (1) above,
provided that such amounts are converted into any currency listed in clause
(1) as promptly as practicable and in any event within 10 Business Days
following the receipt of such amounts.

“Cash Management Services” means any of the following to the extent not
constituting a line of credit (other than an overnight draft facility that is
not in default): ACH transactions, treasury and/or cash management services,
including controlled disbursement services, overdraft facilities, foreign
exchange facilities, deposit and other accounts and merchant services.

“Change of Control” means:

(1) the Company becomes aware of (by way of a report or any other filing
pursuant to Section 13(d) of the Exchange Act, proxy, vote, written notice or
otherwise) any “person” or “group” of related persons (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act as in effect on the Issue Date),
other than one or more Permitted Holders, is or becomes the “beneficial owner”
(as defined in Rules 13d-3 and 13d-5 under the Exchange Act as in effect on the
Issue Date), directly or indirectly, of more than 50% of the total voting power
of the Voting Stock of the Company; or

(2) the sale, lease, transfer, conveyance or other disposition (other than by
way of merger, consolidation or other business combination transaction), in one
or a series of related transactions, of all or substantially all of the assets
of the Company and its Restricted Subsidiaries taken as a whole to a Person,
other than a Restricted Subsidiary or one or more Permitted Holders.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Company” means (a) prior to a Trigger Event, Parent and (b) following a Trigger
Event, KCI.

“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person for any period, the total amount of depreciation and amortization
expense, including amortization of deferred financing fees of such Person and
its Restricted Subsidiaries for such period on a consolidated basis and
otherwise determined in accordance with GAAP.

“Consolidated EBITDA” for any period means the Consolidated Net Income for such
period:

(1) increased (without duplication) by:

(a) provision for taxes based on income or profits or capital, including state,
franchise and similar taxes and foreign withholding taxes of such Person paid or
accrued during such period deducted (and not added back) in computing
Consolidated Net Income; plus

(b) Fixed Charges of such Person for such period (including (x) net losses on
Hedging Obligations or other derivative instruments entered into for the purpose
of hedging interest rate risk and (y) costs of surety bonds in connection with
financing activities, plus amounts excluded from the definition of “Consolidated
Interest Expense” pursuant to clauses (t) through (z) in clause (1) thereof), to
the extent the same were deducted (and not added back) in calculating such
Consolidated Net Income; plus

(c) Consolidated Depreciation and Amortization Expense of such Person for such
period to the extent the same were deducted (and not added back) in computing
Consolidated Net Income; plus

(d) any expenses or charges (other than depreciation or amortization expense)
related to any Equity Offering, Permitted Investment, acquisition, disposition,
recapitalization or the incurrence of Indebtedness permitted to be incurred by
this Indenture (including a refinancing thereof) (whether or not successful),
including (i) such fees, expenses or charges related to the offering

 

-6-



--------------------------------------------------------------------------------

of the Notes and the Second Lien Notes, the Credit Agreement and any
Securitization Fees, and (ii) any amendment or other modification of the Notes,
the Second Lien Notes, the Credit Agreement and any Securitization Fees, in each
case, deducted (and not added back) in computing Consolidated Net Income; plus

(e) the amount of any restructuring charge or reserve, integration cost or other
business optimization expense or cost associated with establishing new
facilities that is deducted (and not added back) in such period in computing
Consolidated Net Income, including any one-time costs incurred in connection
with acquisitions after the Issue Date, and costs related to the closure and/or
consolidation of facilities; provided that the aggregate amount of cash charges
and cash costs that are included in this clause (e) shall not exceed 15% of
Consolidated EBITDA in any four-quarter period; plus

(f) any other non-cash charges, write-downs, expenses, losses or items reducing
Consolidated Net Income for such period including any impairment charges or the
impact of purchase accounting, (excluding any such non-cash charge, write-down
or item to the extent it represents an accrual or reserve for a cash expenditure
for a future period) or other items classified by the Company as special items
less other non-cash items of income increasing Consolidated Net Income
(excluding any such non-cash item of income to the extent it represents a
receipt of cash in any future period); plus

(g) the amount of management, monitoring, advisory, consulting, refinancing,
subsequent transaction and exit fees (including termination fees) and related
indemnities and expenses paid or accrued in such period to the Sponsor to the
extent permitted under Section 3.8 hereof; plus

(h) the amount of “run-rate” cost savings projected by the Company in good faith
to be realized as a result of specified actions either taken or initiated prior
to or during such period (calculated on a pro forma basis as though such cost
savings had been realized on the first day of such period), net of the amount of
actual benefits realized or expected to be realized prior to or during such
period from such actions; provided that (x) such cost savings are reasonably
identifiable, reasonably attributable to the actions specified and reasonably
anticipated to result from such actions, (y) such actions have been taken or
initiated and the benefits resulting therefrom are anticipated by the Company to
be realized within twelve (12) months and (z) the aggregate amount added back
pursuant to this clause (h) for any period shall not exceed 15% of Consolidated
EBITDA for such period; plus

(i) the amount of loss on sale of Securitization Assets and related assets to
the Securitization Subsidiary in connection with a Qualified Securitization
Financing; plus

(j) any costs or expense incurred by the Company or a Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent that such cost or expenses are funded with
cash proceeds contributed to the capital of the Company or net cash proceeds of
an issuance of Capital Stock of the Company (other than Disqualified Stock)
solely to the extent that such net cash proceeds are excluded from the
calculation set forth in Section 3.3(a)(iii) hereof; plus

(k) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to clause (2) below for any
previous period and not added back; plus

(l) any net loss included in the Consolidated Net Income attributable to
non-controlling interests pursuant to the application of Accounting Standards
Codification Topic 810-10-45 (“Topic 810”); plus

 

-7-



--------------------------------------------------------------------------------

(m) realized foreign exchange losses resulting from the impact of foreign
currency changes on the valuation of assets or liabilities on the balance sheet
of the Company and its Restricted Subsidiaries; plus

(n) net realized losses from Hedging Obligations or embedded derivatives that
require similar accounting treatment and the application of Accounting Standard
Codification Topic 815 and related pronouncements; plus

(o) any costs or expenses incurred in connection with the separation of the
LifeCell Group on the Issue Date; and

(p) royalty payments to Wake Forest University or its affiliates in respect of
certain patents relating to negative pressure wound therapy products, which have
been accrued in any period ending on or prior to February 27, 2011;

(2) decreased (without duplication) by: (a) non-cash gains increasing
Consolidated Net Income of such Person for such period, excluding any non-cash
gains to the extent they represent the reversal of an accrual or reserve for a
potential cash item that reduced Consolidated EBITDA in any prior period and any
non-cash gains with respect to cash actually received in a prior period so long
as such cash did not increase Consolidated EBITDA in such prior period; plus
(b) realized foreign exchange income or gains resulting from the impact of
foreign currency changes on the valuation of assets or liabilities on the
balance sheet of the Company and its Restricted Subsidiaries; plus (c) any net
realized income or gains from Hedging Obligations or embedded derivatives that
require similar accounting treatment and the application of Accounting Standards
Codification Topic 815 and related pronouncements, plus (d) any net income
included in Consolidated Net Income attributable to non-controlling interests
pursuant to the application of Topic 810; and

(3) increased or decreased (without duplication) by, as applicable, any
adjustments resulting for the application of Accounting Standards Codification
Topic 460 or any comparable regulation.

“Consolidated Interest Expense” means, with respect to any Person for any
period, without duplication, the sum of:

(1) consolidated interest expense of such Person and its Restricted Subsidiaries
for such period, to the extent such expense was deducted (and not added back) in
computing Consolidated Net Income (including (a) amortization of original issue
discount resulting from the issuance of Indebtedness at less than par, (b) all
commissions, discounts and other fees and charges owed with respect to letters
of credit or bankers acceptances, (c) non-cash interest payments (but excluding
any non-cash interest expense attributable to the movement in the mark to market
valuation of Hedging Obligations or other derivative instruments pursuant to
GAAP), (d) the interest component of Capitalized Lease Obligations, and (e) net
payments, if any, pursuant to interest rate Hedging Obligations with respect to
Indebtedness), and excluding (t) penalties and interest relating to taxes,
(u) any additional cash interest owing pursuant to any registration rights
agreement, (v) accretion or accrual of discounted liabilities other than
Indebtedness, (w) any expense resulting from the discounting of any Indebtedness
in connection with the application of purchase accounting in connection with any
acquisition, (x) amortization of deferred financing fees, debt issuance costs,
commissions, fees and expenses, (y) any expensing of bridge, commitment and
other financing fees, and (z) interest with respect to Indebtedness of any
parent of such Person appearing upon the balance sheet of such Person solely by
reason of push-down accounting under GAAP; plus

(2) consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued; less

(3) interest income for such period.

 

-8-



--------------------------------------------------------------------------------

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.

“Consolidated Net Income” means, for any period, the net income (loss) of the
Company and its Restricted Subsidiaries determined on a consolidated basis on
the basis of GAAP; provided, however, that there will not be included in such
Consolidated Net Income:

(1) subject to the limitations contained in clause (3) below, any net income
(loss) of any Person if such Person is not a Restricted Subsidiary, except that
the Company’s equity in the net income of any such Person for such period will
be included in such Consolidated Net Income up to the aggregate amount of cash
or Cash Equivalents actually distributed or that (as reasonably determined by an
Officer of the Company) could have been distributed by such Person during such
period to the Company or a Restricted Subsidiary as a dividend or other
distribution or return on investment (subject, in the case of a dividend or
other distribution or return on investment to a Restricted Subsidiary, to the
limitations contained in clause (2) below);

(2) solely for the purpose of determining the amount available for Restricted
Payments under Section 3.3(a)(iii)(A) hereof, any net income (loss) of any
Restricted Subsidiary (other than the Guarantors) if such Subsidiary is subject
to restrictions, directly or indirectly, on the payment of dividends or the
making of distributions by such Restricted Subsidiary, directly or indirectly,
to the Company or a Guarantor by operation of the terms of such Restricted
Subsidiary’s charter or any agreement, instrument, judgment, decree, order,
statute or governmental rule or regulation applicable to such Restricted
Subsidiary or its shareholders (other than (a) restrictions that have been
waived or otherwise released, (b) restrictions pursuant to the Credit Agreement,
the Second Lien Notes, the Notes, the Redemption Note, the Second Lien Notes
Indenture or this Indenture, and (c) restrictions specified in
Section 3.4(b)(13)(i)), except that the Company’s equity in the net income of
any such Restricted Subsidiary for such period will be included in such
Consolidated Net Income up to the aggregate amount of cash or Cash Equivalents
actually distributed or that could have been distributed by such Restricted
Subsidiary during such period to the Company or another Restricted Subsidiary as
a dividend or other distribution (subject, in the case of a dividend to another
Restricted Subsidiary, to the limitation contained in this clause);

(3) any net gain (or loss) realized upon the sale or other disposition of any
asset or disposed operations of the Company or any Restricted Subsidiaries
(including pursuant to any sale/leaseback transaction) which is not sold or
otherwise disposed of in the ordinary course of business (as determined in good
faith by an Officer or the Board of Directors of the Company);

(4) any extraordinary, exceptional, unusual or nonrecurring gain, loss, charge
or expense (including relating to the Transaction Expenses) or any charges,
expenses or reserves in respect of any restructuring, redundancy or severance
expense;

(5) the cumulative effect of a change in accounting principles;

(6) any (i) non-cash compensation charge or expense arising from any grant of
stock, stock options or other equity based awards and any non-cash deemed
finance charges in respect of any pension liabilities or other provisions and
(ii) income (loss) attributable to deferred compensation plans or trusts shall
be excluded;

(7) all deferred financing costs written off and premiums paid or other expenses
incurred directly in connection with any early extinguishment of Indebtedness
and any net gain (loss) from any write-off or forgiveness of Indebtedness;

(8) any unrealized gains or losses in respect of Hedging Obligations or any
ineffectiveness recognized in earnings related to qualifying hedge transactions
or the fair value of changes therein recognized in earnings for derivatives that
do not qualify as hedge transactions, in each case, in respect of Hedging
Obligations;

 

-9-



--------------------------------------------------------------------------------

(9) any unrealized foreign currency translation or transaction gains or losses
in respect of Indebtedness of any Person denominated in a currency other than
the functional currency of such Person and any unrealized foreign exchange gains
or losses relating to translation of assets and liabilities denominated in
foreign currencies;

(10) any unrealized foreign currency translation or transaction gains or losses
in respect of Indebtedness or other obligations of the Company or any Restricted
Subsidiary owing to the Company or any Restricted Subsidiary;

(11) any purchase accounting effects including, but not limited to, adjustments
to inventory, property and equipment, software and other intangible assets and
deferred revenue in component amounts required or permitted by GAAP and related
authoritative pronouncements (including the effects of such adjustments pushed
down to the Company and the Restricted Subsidiaries), as a result of any
consummated acquisition, or the amortization or write-off of any amounts thereof
(including any write-off of in process research and development);

(12) any goodwill or other intangible asset impairment charge or write-off;

(13) any after-tax effect of income (loss) from the early extinguishment or
cancellation of Indebtedness or Hedging Obligations or other derivative
instruments;

(14) accruals and reserves that are established within twelve months after the
Issue Date that are so required to be established as a result of the
Transactions in accordance with GAAP;

(15) any net unrealized gains and losses resulting from Hedging Obligations or
embedded derivatives that require similar accounting treatment and the
application of Accounting Standards Codification Topic 815 and related
pronouncements; and

(16) the amount of any expense to the extent a corresponding amount is received
in cash (or to the extent that the Company has made the determination that there
exists reasonable evidence that such amount will be reimbursed) by the Company
and the Restricted Subsidiaries from a Person other than the Company or any
Restricted Subsidiaries under any agreement providing for reimbursement of any
such expense, provided such reimbursement payment has not been included in
determining Consolidated Net Income (it being understood that if the amounts
received in cash under any such agreement in any period exceed the amount of
expense in respect of such period, such excess amounts received may be carried
forward and applied against expense in future periods).

“Consolidated Secured Leverage” means the sum of the aggregate outstanding
Secured Indebtedness for borrowed money of the Company and its Restricted
Subsidiaries less the aggregate amount of cash and Cash Equivalents of the
Company and its Restricted Subsidiaries not to exceed the greater of $300.0
million and 40% of Consolidated EBITDA of the Company for the period of the most
recent four consecutive fiscal quarters ending prior to the date of such
determination for which internal consolidated financial statements of the
Company are available with such pro forma adjustments as are consistent with the
pro forma adjustments set forth in the definition of “Fixed Charge Coverage
Ratio” and as determined in good faith by the Company.

“Consolidated Secured Leverage Ratio” means, as of any date of determination,
the ratio of (x) Consolidated Secured Leverage at such date to (y) the aggregate
amount of Consolidated EBITDA for the period of the most recent four consecutive
fiscal quarters ending prior to the date of such determination for which
internal consolidated financial statements of the Company are available, in each
case with such pro forma adjustments as are consistent with the pro forma
adjustments set forth in the definition of “Fixed Charge Coverage Ratio;”
provided that, for the purpose of determining Consolidated Secured Leverage, the
aggregate amount of cash and Cash Equivalents of the Company and its Restricted
Subsidiaries shall be determined without giving pro forma effect to the proceeds
of Indebtedness Incurred on such date.

 

-10-



--------------------------------------------------------------------------------

“Consolidated Total Leverage” means the sum of the aggregate outstanding
Indebtedness for borrowed money of the Company and its Restricted Subsidiaries
less the aggregate amount of cash and Cash Equivalents of the Company and its
Restricted Subsidiaries.

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (x) Consolidated Total Leverage at such date to (y) the aggregate
amount of Consolidated EBITDA for the period of the most recent four consecutive
fiscal quarters ending prior to the date of such determination for which
internal consolidated financial statements of the Company are available, in each
case with such pro forma adjustments as are consistent with the pro forma
adjustments set forth in the definition of “Fixed Charge Coverage Ratio;”
provided that, for the purpose of determining Consolidated Total Leverage, the
aggregate amount of cash and Cash Equivalents of the Company and its Restricted
Subsidiaries shall be determined without giving pro forma effect to (i) the
proceeds of Indebtedness Incurred on such date and (ii) for purposes of clause
(19) of Section 3.3(b) and clause (1) of the definition of “Trigger Event,” cash
and Cash Equivalents received from the LifeCell Disposition.

“Contingent Obligations” means, with respect to any Person, any obligation of
such Person guaranteeing in any manner, whether directly or indirectly, any
operating lease, dividend or other obligation that does not constitute
Indebtedness (“primary obligations”) of any other Person (the “primary
obligor”), including any obligation of such Person, whether or not contingent:

(1) to purchase any such primary obligation or any property constituting direct
or indirect security therefor;

(2) to advance or supply funds:

(a) for the purchase or payment of any such primary obligation; or

(b) to maintain the working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor; or

(3) to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation against loss in respect
thereof.

“Credit Agreement” means the Credit Agreement dated as of the date hereof by and
among Parent, KCI, Chiron, Holdings, Topco, Chiron Guernsey GP Co. Limited, the
guarantors party thereto, Bank of America, N.A., as administrative agent and
collateral agent, and the other lenders party thereto, together with the related
documents thereto (including the revolving loans thereunder, any letters of
credit and reimbursement obligations related thereto, any Guarantees and
security documents), as amended, extended, renewed, restated, refunded,
replaced, refinanced, supplemented, modified or otherwise changed (in whole or
in part, and without limitation as to amount, terms, conditions, covenants and
other provisions) from time to time, and any one or more agreements (and related
documents) governing Indebtedness, including indentures, incurred to refinance,
substitute, supplement, replace or add to (including increasing the amount
available for borrowing or adding or removing any Person as a borrower, issuer
or guarantor thereunder), in whole or in part, the borrowings and commitments
then outstanding or permitted to be outstanding under such Credit Agreement or
one or more successors to the Credit Agreement or one or more new credit
agreements.

“Credit Facility” means, with respect to the Company or any of its Subsidiaries,
one or more debt facilities, indentures or other arrangements (including the
Credit Agreement or commercial paper facilities and overdraft facilities) with
banks, other financial institutions or investors providing for revolving credit
loans, term loans, notes, receivables financing (including through the sale of
receivables to such institutions or to special purpose entities formed to borrow
from such institutions against such receivables), letters of credit or other
Indebtedness, in each case, as amended, restated, modified, renewed, refunded,
replaced, restructured, refinanced, repaid, increased or

 

-11-



--------------------------------------------------------------------------------

extended in whole or in part from time to time (and whether in whole or in part
and whether or not with the original administrative agent and lenders or another
administrative agent or agents or other banks or institutions and whether
provided under the original Credit Agreement or one or more other credit or
other agreements, indentures, financing agreements or otherwise) and in each
case including all agreements, instruments and documents executed and delivered
pursuant to or in connection with the foregoing (including any notes and letters
of credit issued pursuant thereto and any Guarantee and collateral agreement,
patent and trademark security agreement, mortgages or letter of credit
applications and other Guarantees, pledges, agreements, security agreements and
collateral documents). Without limiting the generality of the foregoing, the
term “Credit Facility” shall include any agreement or instrument (1) changing
the maturity of any Indebtedness Incurred thereunder or contemplated thereby,
(2) adding Subsidiaries of the Company as additional borrowers or guarantors
thereunder, (3) increasing the amount of Indebtedness Incurred thereunder or
available to be borrowed thereunder or (4) otherwise altering the terms and
conditions thereof.

“Custodian” means any receiver, trustee, assignee, liquidator, custodian or
similar official under any Bankruptcy Law.

“Default” means any event that is, or with the passage of time or the giving of
notice or both would be, an Event of Default; provided that any Default that
results solely from the taking of an action that would have been permitted but
for the continuation of a previous Default will be deemed to be cured if such
previous Default is cured prior to becoming an Event of Default.

“Definitive Notes” means certificated Notes.

“Depositary” means, with respect to the Notes issuable or issued in whole or in
part in global form, the Person specified in Section 2.3 hereof as the
Depositary with respect to the Notes, and any and all successors thereto
appointed as depositary hereunder and having become such pursuant to the
applicable provision of this Indenture.

“Designated Non-Cash Consideration” means the fair market value (as determined
in good faith by the Company) of non-cash consideration received by the Company
or one of its Restricted Subsidiaries in connection with an Asset Disposition
that is so designated as Designated Non-Cash Consideration pursuant to an
Officer’s Certificate, setting forth the basis of such valuation, less the
amount of cash or Cash Equivalents received in connection with a subsequent
payment, redemption, retirement, sale or other disposition of such Designated
Non-Cash Consideration. A particular item of Designated Non-Cash Consideration
will no longer be considered to be outstanding when and to the extent it has
been paid, redeemed or otherwise retired or sold or otherwise disposed of in
compliance with Section 3.5 hereof.

“Designated Preferred Stock” means, with respect to the Company, Preferred Stock
(other than Disqualified Stock) (a) that is issued for cash (other than to the
Company or a Subsidiary of the Company or an employee stock ownership plan or
trust established by the Company or any such Subsidiary for the benefit of their
employees to the extent funded by the Company or such Subsidiary) and (b) that
is designated as “Designated Preferred Stock” pursuant to an Officer’s
Certificate of the Company at or prior to the issuance thereof, the Net Cash
Proceeds of which are excluded from the calculation set forth in
Section 3.3(a)(iii)(B) hereof.

“Disinterested Director” means, with respect to any Affiliate Transaction, a
member of the Board of Directors of the Company having no material direct or
indirect financial interest in or with respect to such Affiliate Transaction. A
member of the Board of Directors of the Company shall be deemed not to have such
a financial interest by reason of such member’s holding Capital Stock of the
Company or any options, warrants or other rights in respect of such Capital
Stock.

“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable) or upon the happening of any event:

(1) matures or is mandatorily redeemable for cash or in exchange for
Indebtedness pursuant to a sinking fund obligation or otherwise; or

 

-12-



--------------------------------------------------------------------------------

(2) is or may become (in accordance with its terms) upon the occurrence of
certain events or otherwise redeemable or repurchasable for cash or in exchange
for Indebtedness at the option of the holder of the Capital Stock in whole or in
part,

in each case on or prior to the earlier of (a) the Stated Maturity of the Notes
or (b) the date on which there are no Notes outstanding; provided, however, that
(i) only the portion of Capital Stock which so matures or is mandatorily
redeemable, is so convertible or exchangeable or is so redeemable at the option
of the holder thereof prior to such date will be deemed to be Disqualified Stock
and (ii) any Capital Stock that would constitute Disqualified Stock solely
because the holders thereof have the right to require the Company to repurchase
such Capital Stock upon the occurrence of a change of control or asset sale
(howsoever defined or referred to) shall not constitute Disqualified Stock if
any such redemption or repurchase obligation is subject to compliance by the
relevant Person with Section 3.3 hereof; provided, however, that if such Capital
Stock is issued to any plan for the benefit of employees of the Company or its
Subsidiaries or by any such plan to such employees, such Capital Stock shall not
constitute Disqualified Stock solely because it may be required to be
repurchased by the Company or its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations.

“Domestic Subsidiary” means, with respect to any Person, any Restricted
Subsidiary of such Person other than a Foreign Subsidiary.

“DTC” means The Depository Trust Company or any successor securities clearing
agency.

“Equity Offering” means (x) a sale of Capital Stock of KCI (other than
Disqualified Stock) other than offerings registered on Form S-8 (or any
successor form) under the Securities Act or any similar offering in other
jurisdictions, or (y) the sale of Capital Stock or other securities, the
proceeds of which are contributed to the equity (other than through the issuance
of Disqualified Stock or Designated Preferred Stock or through an Excluded
Contribution) of KCI or any of its Restricted Subsidiaries.

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder, as amended.

“Exchange Notes” means any notes issued in exchange for the Notes pursuant to
the Registration Rights Agreement or similar agreement.

“Excluded Contribution” means Net Cash Proceeds or property or assets received
by the Company as capital contributions to the equity (other than through the
issuance of Disqualified Stock or Designated Preferred Stock) of the Company
after the Issue Date or from the issuance or sale (other than to a Restricted
Subsidiary or an employee stock ownership plan or trust established by the
Company or any Subsidiary of the Company for the benefit of their employees to
the extent funded by the Company or any Restricted Subsidiary) of Capital Stock
(other than Disqualified Stock or Designated Preferred Stock) of the Company, in
each case, to the extent designated as an Excluded Contribution pursuant to an
Officer’s Certificate of the Company.

“fair market value” may be conclusively established by means of an Officer’s
Certificate or resolutions of the Board of Directors of the Company setting out
such fair market value as determined by such Officer or such Board of Directors
in good faith.

“Fixed Charge Coverage Ratio” means, with respect to any Person on any
determination date, the ratio of Consolidated EBITDA of such Person for the most
recent four consecutive fiscal quarters ending immediately prior to such
determination date for which internal consolidated financial statements are
available to the Fixed Charges of such Person for four consecutive fiscal
quarters. In the event that the Company or any Restricted Subsidiary Incurs,
assumes, Guarantees, redeems, defeases, retires or extinguishes any Indebtedness
(other than Indebtedness incurred under any revolving credit facility unless
such Indebtedness has been permanently repaid and has not been replaced) or
issues or redeems Disqualified Stock or Preferred Stock subsequent to the
commencement of the period for which the Fixed Charge Coverage Ratio is being
calculated but prior to or simultaneously with the event for which the
calculation of the Fixed Charge Coverage Ratio is made (the “Fixed Charge
Coverage Ratio Calculation Date”), then the Fixed Charge Coverage Ratio shall be
calculated giving pro forma effect to such Incurrence, assumption, Guarantee,

 

-13-



--------------------------------------------------------------------------------

redemption, defeasance, retirement or extinguishment of Indebtedness, or such
issuance or redemption of Disqualified Stock or Preferred Stock, as if the same
had occurred at the beginning of the applicable four-quarter period; provided,
however, that the pro forma calculation shall not give effect to any
Indebtedness Incurred on such determination date pursuant to Section 3.2(b).

For purposes of making the computation referred to above, any Investments,
acquisitions, dispositions, mergers, consolidations and disposed operations that
have been made by the Company or any of its Restricted Subsidiaries, during the
four-quarter reference period or subsequent to such reference period and on or
prior to or simultaneously with the Fixed Charge Coverage Ratio Calculation Date
shall be calculated on a pro forma basis assuming that all such Investments,
acquisitions, dispositions, mergers, consolidations and disposed or discontinued
operations (and the change in any associated fixed charge obligations and the
change in Consolidated EBITDA resulting therefrom) had occurred on the first day
of the four-quarter reference period. If since the beginning of such period any
Person that subsequently became a Restricted Subsidiary or was merged with or
into the Company or any of its Restricted Subsidiaries since the beginning of
such period shall have made any Investment, acquisition, disposition, merger,
consolidation or disposed or discontinued operation that would have required
adjustment pursuant to this definition, then the Fixed Charge Coverage Ratio
shall be calculated giving pro forma effect thereto for such period as if such
Investment, acquisition, disposition, merger, consolidation or disposed
operation had occurred at the beginning of the applicable four-quarter period.

For purposes of this definition, whenever pro forma effect is to be given to a
transaction, the pro forma calculations shall be made in good faith by a
responsible financial or chief accounting officer of the Company (including cost
savings; provided that (x) such cost savings are reasonably identifiable,
reasonably attributable to the action specified and reasonably anticipated to
result from such actions and (y) such actions have been taken or initiated and
the benefits resulting therefrom are anticipated by the Company to be realized
within twelve (12) months). If any Indebtedness bears a floating rate of
interest and is being given pro forma effect, the interest on such Indebtedness
shall be calculated as if the rate in effect on the Fixed Charge Coverage Ratio
Calculation Date had been the applicable rate for the entire period (taking into
account any Hedging Obligations applicable to such Indebtedness). Interest on a
Capitalized Lease Obligation shall be deemed to accrue at an interest rate
reasonably determined by a responsible financial or accounting officer of the
Company to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP. For purposes of making the computation referred to
above, interest on any Indebtedness under a revolving credit facility computed
with a pro forma basis shall be computed based upon the average daily balance of
such Indebtedness during the applicable period except as set forth in the first
paragraph of this definition. Interest on Indebtedness that may optionally be
determined at an interest rate based upon a factor of a prime or similar rate, a
eurocurrency interbank offered rate, or other rate, shall be determined to have
been based upon the rate actually chosen, or if none, then based upon such
optional rate chosen as the Company may designate.

“Fixed Charges” means, with respect to any Person for any period, the sum of:

(1) Consolidated Interest Expense of such Person for such Period;

(2) all cash dividends or other distributions paid (excluding items eliminated
in consolidation) on any series of Preferred Stock of any Subsidiary of such
Person during such period; and

(3) all cash dividends or other distributions paid (excluding items eliminated
in consolidation) on any series of Disqualified Stock during this period.

“Foreign Guarantor” means any Guarantor organized or incorporated in any
jurisdiction other than the United States, any state thereof or the District of
Columbia.

“Foreign Subsidiary” means, with respect to any Person, any Subsidiary of such
Person that is not organized or existing under the laws of the United States,
any state thereof or the District of Columbia, and any Subsidiary of such
Subsidiary.

 

-14-



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States of
America as in effect on the date of any calculation or determination required
hereunder. Except as otherwise set forth in this Indenture, all ratios and
calculations based on GAAP contained in this Indenture shall be computed in
accordance with GAAP. At any time after the Issue Date, the Company may elect to
establish that GAAP shall mean the GAAP as in effect on or prior to the date of
such election; provided that any such election, once made, shall be irrevocable.
At any time after the Issue Date, the Company may elect to apply IFRS accounting
principles in lieu of GAAP and, upon any such election, references herein to
GAAP shall thereafter be construed to mean IFRS (except as otherwise provided in
this Indenture), including as to the ability of the Company to make an election
pursuant to the previous sentence; provided that any such election, once made,
shall be irrevocable; provided, further, that any calculation or determination
in this Indenture that requires the application of GAAP for periods that include
fiscal quarters ended prior to the Company’s election to apply IFRS shall remain
as previously calculated or determined in accordance with GAAP; provided,
further again, that the Company may only make such election if it also elects to
report any subsequent financial reports required to be made by the Company,
including pursuant to Section 13 or Section 15(d) of the Exchange Act and
Section 3.10 hereof, in IFRS. The Company shall give notice of any such election
made in accordance with this definition to the Trustee and the Holders.

“Governmental Authority” means any nation, sovereign or government, any state,
province, territory or other political subdivision thereof, and any entity or
authority exercising executive, legislative, judicial, regulatory,
self-regulatory or administrative functions of or pertaining to government,
including a central bank or stock exchange.

“Grantors” means the Issuer and the Guarantors.

“Guarantee” means any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness of any other Person,
including any such obligation, direct or indirect, contingent or otherwise, of
such Person:

(1) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness of such other Person (whether arising by virtue of
partnership arrangements, or by agreements to keep-well, to purchase assets,
goods, securities or services, to take-or-pay or to maintain financial statement
conditions or otherwise); or

(2) entered into primarily for purposes of assuring in any other manner the
obligee of such Indebtedness of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part);

provided, however, that the term “Guarantee” will not include endorsements for
collection or deposit in the ordinary course of business. The term “Guarantee”
used as a verb has a corresponding meaning.

“Guarantor” means Parent and any Restricted Subsidiary that Guarantees the
Notes, until such Note Guarantee is released in accordance with the terms of
this Indenture.

“Hedging Obligations” means, with respect to any person, the obligations of such
Person under any interest rate swap agreement, interest rate cap agreement,
interest rate collar agreement, commodity swap agreement, commodity cap
agreement, commodity collar agreement, foreign exchange contracts, currency swap
agreement or similar agreement providing for the transfer or mitigation of
interest rate, commodity price or currency risks either generally or under
specific contingencies.

“Holder” means each Person in whose name the Notes are registered on the
Registrar’s books, which shall initially be the respective nominee of DTC.

“Holdings” means Chiron Holdings, Inc., a Delaware corporation, or any
successors or assigns thereto.

“IAI” means an institutional “accredited investor” as described in
Rule 501(a)(1), (2), (3) or (7) under the Securities Act.

 

-15-



--------------------------------------------------------------------------------

“IFRS” means International Financial Reporting Standards, as issued by the
International Accounting Standards Board.

“Incur” means issue, create, assume, enter into any Guarantee of, incur, extend
or otherwise become liable for; provided, however, that any Indebtedness or
Capital Stock of a Person existing at the time such Person becomes a Restricted
Subsidiary (whether by merger, consolidation, acquisition or otherwise) will be
deemed to be Incurred by such Restricted Subsidiary at the time it becomes a
Restricted Subsidiary and the terms “Incurred” and “Incurrence” have meanings
correlative to the foregoing and any Indebtedness pursuant to any revolving
credit or similar facility shall only be “Incurred” at the time any funds are
borrowed thereunder.

“Indebtedness” means, with respect to any Person on any date of determination
(without duplication):

(1) the principal of indebtedness of such Person for borrowed money;

(2) the principal of obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments;

(3) all reimbursement obligations of such Person in respect of letters of
credit, bankers’ acceptances or other similar instruments (the amount of such
obligations being equal at any time to the aggregate then undrawn and unexpired
amount of such letters of credit or other instruments plus the aggregate amount
of drawings thereunder that have been reimbursed) (except to the extent such
reimbursement obligations relate to trade payables and such obligations are
satisfied within 30 days of Incurrence);

(4) the principal component of all obligations of such Person to pay the
deferred and unpaid purchase price of property (except trade payables), which
purchase price is due more than one year after the date of placing such property
in service or taking final delivery and title thereto;

(5) Capitalized Lease Obligations of such Person;

(6) the principal component of all obligations, or liquidation preference, of
such Person with respect to any Disqualified Stock or, with respect to any
Restricted Subsidiary, any Preferred Stock (but excluding, in each case, any
accrued dividends);

(7) the principal component of all Indebtedness of other Persons secured by a
Lien on any asset of such Person, whether or not such Indebtedness is assumed by
such Person; provided, however, that the amount of such Indebtedness will be the
lesser of (a) the fair market value of such asset at such date of determination
(as determined in good faith by the Company) and (b) the amount of such
Indebtedness of such other Persons;

(8) Guarantees by such Person of the principal component of Indebtedness of
other Persons to the extent Guaranteed by such Person; and

(9) to the extent not otherwise included in this definition, net obligations of
such Person under Hedging Obligations (the amount of any such obligations to be
equal at any time to the net payments under such agreement or arrangement giving
rise to such obligation that would be payable by such Person at the termination
of such agreement or arrangement).

The term “Indebtedness” shall not include any lease, concession or license of
property (or Guarantee thereof) which would be considered an operating lease
under GAAP as in effect on the Issue Date, any prepayments of deposits received
from clients or customers in the ordinary course of business, or obligations
under any license, permit or other approval (or Guarantees given in respect of
such obligations) Incurred prior to the Issue Date or in the ordinary course of
business.

The amount of Indebtedness of any Person at any time in the case of a revolving
credit or similar facility shall be the total amount of funds borrowed and then
outstanding. The amount of any Indebtedness outstanding as of any date shall be
(a) the accreted value thereof in the case of any Indebtedness issued with
original issue discount and (b) the principal amount of Indebtedness, or
liquidation preference thereof, in the case of any other Indebtedness.

 

-16-



--------------------------------------------------------------------------------

Notwithstanding the above provisions, in no event shall the following constitute
Indebtedness:

(i) Contingent Obligations Incurred in the ordinary course of business;

(ii) Cash Management Services;

(iii) in connection with the purchase by the Company or any Restricted
Subsidiary of any business, any post-closing payment adjustments to which the
seller may become entitled to the extent such payment is determined by a final
closing balance sheet or such payment depends on the performance of such
business after the closing; provided, however, that, at the time of closing, the
amount of any such payment is not determinable and, to the extent such payment
thereafter becomes fixed and determined, the amount is paid in a timely manner;
or

(iv) for the avoidance of doubt, any obligations in respect of workers’
compensation claims, early retirement or termination obligations, pension fund
obligations or contributions or similar claims, obligations or contributions or
social security or wage Taxes.

“Indenture” means this Indenture as amended or supplemented from time to time.

“Independent Financial Advisor” means an investment banking or accounting firm
of international standing or any third party appraiser of international
standing; provided, however, that such firm or appraiser is not an Affiliate of
the Company.

“Initial Notes” has the meaning ascribed to it in the second introductory
paragraph of this Indenture.

“Initial Purchasers” means Morgan Stanley & Co. LLC, Merrill Lynch, Pierce,
Fenner & Smith Incorporated, Credit Suisse Securities (USA) LLC, RBC Capital
Markets, LLC and UBS Securities LLC.

“Investment” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of any direct or indirect
advance, loan or other extensions of credit (other than advances or extensions
of credit to customers, suppliers, directors, officers or employees of any
Person in the ordinary course of business, and excluding any debt or extension
of credit represented by a bank deposit other than a time deposit) or capital
contribution to (by means of any transfer of cash or other property to others or
any payment for property or services for the account or use of others), or the
Incurrence of a Guarantee of any obligation of, or any purchase or acquisition
of Capital Stock, Indebtedness or other similar instruments issued by, such
other Persons and all other items that are or would be classified as investments
on a balance sheet prepared on the basis of GAAP; provided, however, that
endorsements of negotiable instruments and documents in the ordinary course of
business will not be deemed to be an Investment. If the Company or any
Restricted Subsidiary issues, sells or otherwise disposes of any Capital Stock
of a Person that is a Restricted Subsidiary such that, after giving effect
thereto, such Person is no longer a Restricted Subsidiary, any Investment by the
Company or any Restricted Subsidiary in such Person remaining after giving
effect thereto will be deemed to be a new Investment at such time.

For purposes of Sections 3.3 and 3.20 hereof:

(1) “Investment” will include the portion (proportionate to the Company’s equity
interest in a Restricted Subsidiary to be designated as an Unrestricted
Subsidiary) of the fair market value of the net assets of such Restricted
Subsidiary of the Company at the time that such Restricted Subsidiary is
designated an Unrestricted Subsidiary; provided, however, that upon a
redesignation of such Subsidiary as a Restricted Subsidiary, the Company will be
deemed to continue to have a permanent “Investment” in an Unrestricted
Subsidiary in an amount (if positive) equal to (a) the Company’s “Investment” in
such Subsidiary at the time of such redesignation less (b) the portion
(proportionate to the Company’s equity interest in such Subsidiary)

 

-17-



--------------------------------------------------------------------------------

of the fair market value of the net assets (as conclusively determined by the
Board of Directors of the Company in good faith) of such Subsidiary at the time
that such Subsidiary is so re-designated a Restricted Subsidiary; and

(2) any property transferred to or from an Unrestricted Subsidiary will be
valued at its fair market value at the time of such transfer, in each case as
determined in good faith by the Board of Directors of the Company.

“Investment Grade Securities” means:

(1) securities issued or directly and fully Guaranteed or insured by the United
States or Canadian government or any agency or instrumentality thereof (other
than Cash Equivalents);

(2) securities issued or directly and fully guaranteed or insured by a member of
the European Union, or any agency or instrumentality thereof (other than Cash
Equivalents);

(3) debt securities or debt instruments with a rating of “A—” or higher from S&P
or “A3” or higher by Moody’s or the equivalent of such rating by such rating
organization or, if no rating of Moody’s or S&P then exists, the equivalent of
such rating by any other Nationally Recognized Statistical Ratings Organization,
but excluding any debt securities or instruments constituting loans or advances
among the Company and its Subsidiaries; and

(4) investments in any fund that invests exclusively in investments of the type
described in clauses (1), (2) and (3) above which fund may also hold cash and
Cash Equivalents pending investment or distribution.

“Investment Grade Status” shall occur when the Notes receive both of the
following:

(1) a rating of “BBB-” or higher from S&P; and

(2) a rating of “Baa3” or higher from Moody’s;

or the equivalent of such rating by either such rating organization or, if no
rating of Moody’s or S&P then exists, the equivalent of such rating by any other
Nationally Recognized Statistical Ratings Organization.

“Issue Date” means November 4, 2011.

“Issuer” means (a) prior to the consummation of the Acquisition on the Issue
Date, only to Chiron and its Subsidiaries and (b) from and after the
consummation of the Acquisition on the Issue Date, only to KCI and KCI USA, as
joint and several co-issuers of the Notes, and not any of their Subsidiaries.

“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any conditional sale or other title retention
agreement or lease in the nature thereof).

“LifeCell” means LifeCell Corporation, a Delaware corporation.

“LifeCell Group” means the Subsidiaries of the Company constituting the LifeCell
group of companies, which, as of the Issue Date, consist of LifeCell and its
Subsidiary, LifeCell Canada Inc.

“LifeCell Restructuring” means the Transactions occurring on the Issue Date by
which LifeCell becomes a wholly owned direct or indirect subsidiary of Parent.

 

-18-



--------------------------------------------------------------------------------

“Management Advances” means loans or advances made to, or Guarantees with
respect to loans or advances made to, directors, officers, employees or
consultants of any Parent Entity, the Company or any Restricted Subsidiary:

(1) (a) in respect of travel, entertainment or moving related expenses Incurred
in the ordinary course of business or (b) for purposes of funding any such
person’s purchase of Capital Stock (or similar obligations) of the Company, its
Subsidiaries or any Parent Entity with (in the case of this sub-clause (b)) the
approval of the Board of Directors;

(2) in respect of moving related expenses Incurred in connection with any
closing or consolidation of any facility or office; or

(3) not exceeding $15.0 million in the aggregate outstanding at any time.

“Management Stockholders” means the members of management of the Company (or its
direct parent) who are holders of Capital Stock of the Company or of any Parent
Entity on the Issue Date or will become holders of such Capital Stock in
connection with the Acquisition.

“Merger Agreement” means that certain Agreement and Plan of Merger, dated as of
July 12, 2011, by and among Holdings, Chiron and the Company.

“Moody’s” means Moody’s Investors Service, Inc. or any of its successors or
assigns that is a Nationally Recognized Statistical Rating Organization.

“Nationally Recognized Statistical Rating Organization” means a nationally
recognized statistical rating organization within the meaning of Rule 436 under
the Securities Act.

“Net Available Cash” from an Asset Disposition means cash payments received
(including any cash payments received by way of deferred payment of principal
pursuant to a note or installment receivable or otherwise and net proceeds from
the sale or other disposition of any securities received as consideration, but
only as and when received, but excluding any other consideration received in the
form of assumption by the acquiring person of Indebtedness or other obligations
relating to the properties or assets that are the subject of such Asset
Disposition or received in any other non-cash form) therefrom, in each case net
of:

(1) all legal, accounting, investment banking, title and recording tax expenses,
commissions and other fees and expenses Incurred, and all Taxes paid or required
to be paid or accrued as a liability under GAAP (after taking into account any
available tax credits or deductions and any tax sharing agreements), as a
consequence of such Asset Disposition;

(2) all payments made on any Indebtedness which is secured by any assets subject
to such Asset Disposition, in accordance with the terms of any Lien upon such
assets, or which by applicable law be repaid out of the proceeds from such Asset
Disposition;

(3) all distributions and other payments required to be made to minority
interest holders (other than any Parent Entity, the Company or any of its
respective Subsidiaries) in Subsidiaries or joint ventures as a result of such
Asset Disposition; and

(4) the deduction of appropriate amounts required to be provided by the seller
as a reserve, on the basis of GAAP, against any liabilities associated with the
assets disposed of in such Asset Disposition and retained by the Company or any
Restricted Subsidiary after such Asset Disposition.

“Net Cash Proceeds,” with respect to any issuance or sale of Capital Stock,
means the cash proceeds of such issuance or sale net of attorneys’ fees,
accountants’ fees, underwriters’ or placement agents’ fees, listing fees,
discounts or commissions and brokerage, consultant and other fees and charges
actually Incurred in connection with such issuance or sale and net of taxes paid
or payable as a result of such issuance or sale (after taking into account any
available tax credit or deductions and any tax sharing arrangements).

“New Headquarters” means the Company’s world headquarters in San Antonio, Texas.

 

-19-



--------------------------------------------------------------------------------

“Non-Guarantor” means any Restricted Subsidiary that is not a Guarantor. The
Issuer shall not be considered a “Non-Guarantor” for purposes of this Indenture.

“Non-U.S. Person” means a Person who is not a U.S. Person (as defined in
Regulation S).

“Note Documents” means the Notes (including Additional Notes), the Note
Guarantees and this Indenture.

“Notes” has the meaning ascribed to it in the second introductory paragraph of
this Indenture.

“Notes Custodian” means the custodian with respect to the Global Notes (as
appointed by DTC), or any successor Person thereto and shall initially be the
Trustee.

“Obligations” means any principal, interest (including interest accruing on or
after the filing of any petition in bankruptcy or for reorganization relating to
the Issuer or any Guarantor whether or not a claim for post-petition interest is
allowed in such proceedings), penalties, fees, indemnifications, reimbursements
(including, without limitation, reimbursement obligations with respect to
letters of credit and bankers’ acceptances), damages and other liabilities
payable under the documentation governing any Indebtedness.

“Offering Memorandum” means the final offering memorandum, dated November 4,
2011, relating to the offering by the Issuer of $750,000,000 aggregate principal
amount of 12.5% senior notes due 2019 and any future offering memorandum
relating to Additional Notes.

“Officer” means, with respect to any Person, (1) the Chairman of the Board of
Directors, the Chief Executive Officer, the President, the Chief Financial
Officer, any Vice President, the Treasurer, any Managing Director, or the
Secretary (a) of such Person or (b) if such Person is owned or managed by a
single entity, of such entity, or (2) any other individual designated as an
“Officer” for the purposes of this Indenture by the Board of Directors of such
Person.

“Officer’s Certificate” means, with respect to any Person, a certificate signed
by one Officer of such Person.

“Opinion of Counsel” means a written opinion from legal counsel reasonably
satisfactory to the Trustee. The counsel may be an employee of or counsel to the
Company or its Subsidiaries.

“Parent” means Chiron Guernsey LP, Inc., a Guernsey limited partnership, or any
successors or assigns thereto.

“Parent Entity” means any direct or indirect parent of the Company.

“Parent Entity Expenses” means:

(1) costs (including all professional fees and expenses) Incurred by any Parent
Entity in connection with reporting obligations under or otherwise Incurred in
connection with compliance with applicable laws, rules or regulations of any
governmental, regulatory or self-regulatory body or stock exchange, this
Indenture, the Second Lien Notes Indenture or any other agreement or instrument
relating to Indebtedness of the Company or any Restricted Subsidiary, including
in respect of any reports filed with respect to the Securities Act, Exchange Act
or the respective rules and regulations promulgated thereunder;

(2) customary indemnification obligations of any Parent Entity owing to
directors, officers, employees or other Persons under its charter or by-laws or
pursuant to written agreements with any such Person to the extent relating to
the Company and its Subsidiaries;

(3) obligations of any Parent Entity in respect of director and officer
insurance (including premiums therefor) to the extent relating to the Company
and its Subsidiaries;

 

-20-



--------------------------------------------------------------------------------

(4) general corporate overhead expenses, including professional fees and
expenses and other operational expenses of any Parent Entity related to the
ownership or operation of the business of the Company or any of its Restricted
Subsidiaries; and

(5) expenses Incurred by any Parent Entity in connection with any public
offering or other sale of Capital Stock or Indebtedness:

(x) where the net proceeds of such offering or sale are intended to be received
by or contributed to the Company or a Restricted Subsidiary,

(y) in a pro-rated amount of such expenses in proportion to the amount of such
net proceeds intended to be so received or contributed, or

(z) otherwise on an interim basis prior to completion of such offering so long
as any Parent Entity shall cause the amount of such expenses to be repaid to the
Company or the relevant Restricted Subsidiary out of the proceeds of such
offering promptly if completed.

“Pari Passu Indebtedness” means Indebtedness of the Company which ranks equally
in right of payment to the Notes or of any Guarantor if such Indebtedness ranks
equally in right of payment to the Guarantees of the Notes.

“Paying Agent” means any Person authorized by the Issuer to pay the principal of
(and premium, if any) or interest on any Note on behalf of the Issuer.

“Permitted Asset Swap” means the concurrent purchase and sale or exchange of
assets used or useful in a Similar Business or a combination of such assets and
cash, Cash Equivalents between the Company or any of its Restricted Subsidiaries
and another Person; provided that any cash or Cash Equivalents received in
excess of the value of any cash or Cash Equivalents sold or exchanged must be
applied in accordance with Section 3.5 hereof.

“Permitted Holders” means, collectively, (1) the Sponsor, (2) any one or more
Persons, together with such Persons’ Affiliates, whose beneficial ownership
constitutes or results in a Change of Control in respect of which a Change of
Control Offer is made in accordance with the requirements of this Indenture,
(3) Management Stockholders, (4) any Person who is acting solely as an
underwriter in connection with a public or private offering of Capital Stock of
any Parent Entity or the Company, acting in such capacity, and (5) any group
(within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act
or any successor provision) of which any of the foregoing are members; provided
that, in the case of such group and without giving effect to the existence of
such group or any other group, the Sponsor and the Management Stockholders,
collectively, have beneficial ownership of more than 50% of the total voting
power of the Voting Stock of the Company or any of its direct or indirect Parent
Entities held by such group.

“Permitted Investment” means (in each case, by the Company or any of its
Restricted Subsidiaries):

(1) Investments in (a) a Restricted Subsidiary (including the Capital Stock of a
Restricted Subsidiary) or the Company or (b) a Person (including the Capital
Stock of any such Person) that will, upon the making of such Investment, become
a Restricted Subsidiary;

(2) Investments in another Person if such Person is engaged in any Similar
Business and as a result of such Investment such other Person is merged,
consolidated or otherwise combined with or into, or transfers or conveys all or
substantially all its assets to, the Company or a Restricted Subsidiary;

(3) Investments in cash, Cash Equivalents or Investment Grade Securities;

(4) Investments in receivables owing to the Company or any Restricted Subsidiary
created or acquired in the ordinary course of business;

 

-21-



--------------------------------------------------------------------------------

(5) Investments in payroll, travel and similar advances to cover matters that
are expected at the time of such advances ultimately to be treated as expenses
for accounting purposes and that are made in the ordinary course of business;

(6) Management Advances;

(7) Investments received in settlement of debts created in the ordinary course
of business and owing to the Company or any Restricted Subsidiary or in exchange
for any other Investment or accounts receivable held by the Company or any such
Restricted Subsidiary, or as a result of foreclosure, perfection or enforcement
of any Lien, or in satisfaction of judgments or pursuant to any plan of
reorganization or similar arrangement including upon the bankruptcy or
insolvency of a debtor or otherwise with respect to any secured Investment or
other transfer of title with respect to any secured Investment in default;

(8) Investments made as a result of the receipt of non-cash consideration from a
sale or other disposition of property or assets, including an Asset Disposition;

(9) Investments existing or pursuant to agreements or arrangements in effect on
the Issue Date and any modification, replacement, renewal or extension thereof;
provided that the amount of any such Investment may not be increased except
(a) as required by the terms of such Investment as in existence on the Issue
Date or (b) as otherwise permitted under this Indenture;

(10) Hedging Obligations, which transactions or obligations are Incurred in
compliance with Section 3.2 hereof;

(11) pledges or deposits with respect to leases or utilities provided to third
parties in the ordinary course of business or Liens otherwise described in the
definition of “Permitted Liens” or made in connection with Liens permitted under
Section 3.6 hereof;

(12) any Investment to the extent made using Capital Stock of the Company (other
than Disqualified Stock) or Capital Stock of any Parent Entity as consideration;

(13) any transaction to the extent constituting an Investment that is permitted
and made in accordance with Section 3.8(b) hereof (except those described in
Sections 3.8(b)(1), (3), (6), (8), (9), (12) and (14));

(14) Investments consisting of purchases and acquisitions of inventory,
supplies, materials and equipment or licenses or leases of intellectual
property, in any case, in the ordinary course of business and in accordance with
this Indenture;

(15) (i) Guarantees of Indebtedness of the Company or any of its Restricted
Subsidiaries not prohibited by Section 3.2 hereof and (other than with respect
to Indebtedness) guarantees, keepwells and similar arrangements in the ordinary
course of business, and (ii) performance guarantees with respect to obligations
incurred by the Company or any of its Restricted Subsidiaries that are permitted
by this Indenture;

(16) Investments consisting of earnest money deposits required in connection
with a purchase agreement, or letter of intent, or other acquisitions to the
extent not otherwise prohibited by this Indenture;

(17) Investments of a Restricted Subsidiary acquired after the Issue Date or of
an entity merged into the Company or merged into or consolidated with a
Restricted Subsidiary after the Issue Date to the extent that such Investments
were not made in contemplation of or in connection with such acquisition, merger
or consolidation and were in existence on the date of such acquisition, merger
or consolidation;

(18) Investments consisting of licensing of intellectual property pursuant to
joint marketing arrangements with other Persons;

 

-22-



--------------------------------------------------------------------------------

(19) contributions to a “rabbi” trust for the benefit of employees or other
grantor trust subject to claims of creditors in the case of a bankruptcy of the
Company;

(20) Investments in joint ventures and Unrestricted Subsidiaries having an
aggregate fair market value, when taken together with all other Investments made
pursuant to this clause that are at the time outstanding, not to exceed the
greater of $175.0 million and 2.0% of Total Assets at the time of such
Investment (with the fair market value of each Investment being measured at the
time made and without giving effect to subsequent changes in value);

(21) additional Investments having an aggregate fair market value, taken
together with all other Investments made pursuant to this clause (21) that are
at that time outstanding, not to exceed the greater of $200.0 million and 2.5%
of Total Assets (with the fair market value of each Investment being measured at
the time made and without giving effect to subsequent changes in value) plus the
amount of any distributions, dividends, payments or other returns in respect of
such Investments (without duplication for purposes of Section 3.3 of any amounts
applied pursuant to Section 3.3(a)(iii)); provided that if such Investment is in
Capital Stock of a Person that subsequently becomes a Restricted Subsidiary,
such Investment shall thereafter be deemed permitted under clause (1) or
(2) above and shall not be included as having been made pursuant to this clause
(21); and

(22) Investments entered into by an Unrestricted Subsidiary with an Affiliate
prior to the redesignation of any such Unrestricted Subsidiary as a Restricted
Subsidiary under Section 3.20.

“Permitted Liens” means, with respect to any Person:

(1) Liens on assets or property of a Restricted Subsidiary (other than the
Issuer) that is not a Guarantor securing Indebtedness of any Restricted
Subsidiary that is not a Guarantor;

(2) pledges, deposits or Liens under workmen’s compensation laws, unemployment
insurance laws, social security laws or similar legislation, or insurance
related obligations (including pledges or deposits securing liability to
insurance carriers under insurance or self-insurance arrangements), or in
connection with bids, tenders, completion guarantees, contracts (other than for
borrowed money) or leases, or to secure utilities, licenses, public or statutory
obligations, or to secure surety, indemnity, judgment, appeal or performance
bonds, guarantees of government contracts (or other similar bonds, instruments
or obligations), or as security for contested taxes or import or customs duties
or for the payment of rent, or other obligations of like nature, in each case
Incurred in the ordinary course of business;

(3) Liens imposed by law, including carriers’, warehousemen’s, mechanics’,
landlords’, materialmen’s and repairmen’s or other like Liens, in each case for
sums not yet overdue for a period of more than 60 days or that are bonded or
being contested in good faith by appropriate proceedings;

(4) Liens for taxes, assessments or other governmental charges not yet
delinquent or which are being contested in good faith by appropriate
proceedings; provided that appropriate reserves required pursuant to GAAP have
been made in respect thereof;

(5) encumbrances, ground leases, easements (including reciprocal easement
agreements), survey exceptions, or reservations of, or rights of others for,
licenses, rights of way, sewers, electric lines, telegraph and telephone lines
and other similar purposes, or zoning, building codes or other restrictions
(including minor defects or irregularities in title and similar encumbrances) as
to the use of real properties or Liens incidental to the conduct of the business
of the Company and its Restricted Subsidiaries or to the ownership of their
properties which do not in the aggregate materially adversely affect the value
of said properties or materially impair their use in the operation of the
business of the Company and its Restricted Subsidiaries;

(6) Liens (a) on assets or property of the Company or any Restricted Subsidiary
securing Hedging Obligations or Cash Management Services permitted under this
Indenture; (b) that are contractual

 

-23-



--------------------------------------------------------------------------------

rights of set-off or, in the case of clause (i) or (ii) below, other bankers’
Liens (i) relating to treasury, depository and cash management services or any
automated clearing house transfers of funds in the ordinary course of business
and not given in connection with the issuance of Indebtedness, (ii) relating to
pooled deposit or sweep accounts to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Company or any
Subsidiary or (iii) relating to purchase orders and other agreements entered
into with customers of the Company or any Restricted Subsidiary in the ordinary
course of business; (c) on cash accounts securing Indebtedness incurred under
Section 3.2(b)(8)(iii) with financial institutions; (d) encumbering reasonable
customary initial deposits and margin deposits and similar Liens attaching to
commodity trading accounts or other brokerage accounts incurred in the ordinary
course of business, consistent with past practice and not for speculative
purposes; and/or (e) (i) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection and (ii) in favor
of a banking institution arising as a matter of law encumbering deposits
(including the right of set-off) arising in the ordinary course of business in
connection with the maintenance of such accounts and (iii) arising under
customary general terms of the account bank in relation to any bank account
maintained with such bank and attaching only to such account and the products
and proceeds thereof, which Liens, in any event, do not to secure any
Indebtedness;

(7) leases, licenses, subleases and sublicenses of assets (including real
property and intellectual property rights), in each case entered into in the
ordinary course of business;

(8) Liens arising out of judgments, decrees, orders or awards not giving rise to
an Event of Default so long as (a) any appropriate legal proceedings which may
have been duly initiated for the review of such judgment, decree, order or award
have not been finally terminated, (b) the period within which such proceedings
may be initiated has not expired or (c) no more than 60 days have passed after
(i) such judgment, decree, order or award has become final or (ii) such period
within which such proceedings may be initiated has expired;

(9) Liens (i) on assets or property of the Company or any Restricted Subsidiary
for the purpose of securing Capitalized Lease Obligations or Purchase Money
Obligations, or securing the payment of all or a part of the purchase price of,
or securing other Indebtedness Incurred to finance or refinance the acquisition,
improvement or construction of, assets or property acquired or constructed in
the ordinary course of business; provided that (a) the aggregate principal
amount of Indebtedness secured by such Liens is otherwise permitted to be
Incurred under this Indenture and (b) any such Liens may not extend to any
assets or property of the Company or any Restricted Subsidiary other than assets
or property acquired, improved, constructed or leased with the proceeds of such
Indebtedness and any improvements or accessions to such assets and property and
(ii) any interest or title of a lessor under any Capitalized Lease Obligations
or operating lease;

(10) Liens arising from Uniform Commercial Code financing statement filings (or
similar filings in other applicable jurisdictions) regarding operating leases
entered into by the Company and its Restricted Subsidiaries in the ordinary
course of business;

(11) Liens existing on the Issue Date, excluding Liens securing the Credit
Agreement or the Second Lien Notes;

(12) Liens on property, other assets or shares of stock of a Person at the time
such Person becomes a Restricted Subsidiary (or at the time the Company or a
Restricted Subsidiary acquires such property, other assets or shares of stock,
including any acquisition by means of a merger, consolidation or other business
combination transaction with or into the Company or any Restricted Subsidiary);
provided, however, that such Liens are not created, Incurred or assumed in
anticipation of or in connection with such other Person becoming a Restricted
Subsidiary (or such acquisition of such property, other assets or stock);
provided, further, that such Liens are limited to all or part of the same
property, other assets or stock (plus improvements, accession, proceeds or
dividends or distributions in connection with the original property, other
assets or stock) that secured (or, under the written arrangements under which
such Liens arose, could secure) the obligations to which such Liens relate;

 

-24-



--------------------------------------------------------------------------------

(13) Liens on assets or property of the Company or any Restricted Subsidiary
securing Indebtedness or other obligations of the Company or such Restricted
Subsidiary owing to the Company or another Restricted Subsidiary, or Liens in
favor of the Company or any Restricted Subsidiary;

(14) Liens securing Refinancing Indebtedness Incurred to refinance Indebtedness
that was previously so secured, and permitted to be secured under this
Indenture; provided that any such Lien is limited to all or part of the same
property or assets (plus improvements, accessions, proceeds or dividends or
distributions in respect thereof) that secured (or, under the written
arrangements under which the original Lien arose, could secure) the Indebtedness
being refinanced or is in respect of property that is or could be the security
for or subject to a Permitted Lien hereunder;

(15) (a) mortgages, liens, security interests, restrictions, encumbrances or any
other matters of record that have been placed by any government, statutory or
regulatory authority, developer, landlord or other third party on property over
which the Company or any Restricted Subsidiary of the Company has easement
rights or on any leased property and subordination or similar arrangements
relating thereto and (b) any condemnation or eminent domain proceedings
affecting any real property;

(16) any encumbrance or restriction (including put and call arrangements) with
respect to Capital Stock of any joint venture or similar arrangement pursuant to
any joint venture or similar agreement;

(17) Liens on property or assets under construction (and related rights) in
favor of a contractor or developer or arising from progress or partial payments
by a third party relating to such property or assets;

(18) Liens arising out of conditional sale, title retention, hire purchase,
consignment or similar arrangements for the sale of goods entered into in the
ordinary course of business;

(19) Liens securing Indebtedness permitted to be Incurred under Credit
Facilities, including any letter of credit facility relating thereto, that was
permitted by the terms of this Indenture to be Incurred pursuant to
Section 3.2(b)(1);

(20) [Intentionally Omitted];

(21) Liens to secure Indebtedness of any Foreign Subsidiary permitted by
Section 3.2(b)(11) covering only the assets of such Foreign Subsidiary;

(22) Liens on Capital Stock or other securities or assets of any Unrestricted
Subsidiary that secure Indebtedness of such Unrestricted Subsidiary;

(23) any security granted over the marketable securities portfolio described in
clause (9) of the definition of “Cash Equivalents” in connection with the
disposal thereof to a third party;

(24) Liens on specific items of inventory of other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

(25) Liens on equipment of the Company or any Restricted Subsidiary and located
on the premises of any client or supplier in the ordinary course of business;

(26) Liens on assets or securities deemed to arise in connection with and solely
as a result of the execution, delivery or performance of contracts to sell such
assets or securities if such sale is otherwise permitted by this Indenture;

(27) Liens arising by operation of law or contract on insurance policies and the
proceeds thereof to secure premiums thereunder, and Liens, pledges and deposits
in the ordinary course of business securing liability for premiums or
reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefits of) insurance
carriers;

 

-25-



--------------------------------------------------------------------------------

(28) Liens solely on any cash earnest money deposits made in connection with any
letter of intent or purchase agreement permitted hereunder;

(29) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Permitted Investments to be
applied against the purchase price for such Investment, and (ii) consisting of
an agreement to sell any property in an asset sale permitted under Section 3.5,
in each case, solely to the extent such Investment or asset sale, as the case
may be, would have been permitted on the date of the creation of such Lien;

(30) Liens securing Indebtedness and other obligations in an aggregate principal
amount not to exceed $100.0 million at any one time outstanding;

(31) Liens Incurred to secure Obligations in respect of any Indebtedness
permitted to be Incurred pursuant to Section 3.2; provided that, with respect to
liens securing Obligations permitted under this clause, at the time of
Incurrence and after giving pro forma effect thereto, the Consolidated Secured
Leverage Ratio would be no greater than 4.25 to 1.0;

(32) Liens on the property and assets constituting the New Headquarters securing
Indebtedness permitted by Section 3.2(b)(14); or

(33) Liens securing any Obligations in respect of the Second Lien Notes issued
on the Issue Date, the Second Lien Notes Indenture or the related security
documents, including, for the avoidance of doubt, obligations in respect of
exchange notes issued in exchange for the Second Lien Notes issued on the Issue
Date, and the Guarantees thereof.

For purposes of this definition, the term Indebtedness shall be deemed to
include interest on such Indebtedness including interest which increases the
principal amount of such Indebtedness.

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company, government or any agency or political subdivision thereof or
any other entity.

“Predecessor Note” of any particular Note means every previous Note evidencing
all or a portion of the same debt as that evidenced by such particular Note;
and, for the purposes of this definition, any Note authenticated and delivered
under Section 2.11 in exchange for or in lieu of a mutilated, destroyed, lost or
stolen Note shall be deemed to evidence the same debt as the mutilated,
destroyed, lost or stolen Note.

“Preferred Stock,” as applied to the Capital Stock of any Person, means Capital
Stock of any class or classes (however designated) which is preferred as to the
payment of dividends or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of such Person, over shares of Capital
Stock of any other class of such Person.

“Purchase Money Obligations” means any Indebtedness Incurred to finance or
refinance the acquisition, leasing, construction or improvement of property
(real or personal) or assets (including Capital Stock), and whether acquired
through the direct acquisition of such property or assets or the acquisition of
the Capital Stock of any Person owning such property or assets, or otherwise.

“Qualified Securitization Financing” means any Securitization Facility of a
Securitization Subsidiary that meets the following conditions: (i) the board of
directors of the Company shall have determined in good faith that such Qualified
Securitization Financing (including financing terms, covenants, termination
events and other provisions) is in the aggregate economically fair and
reasonable to the Company and its Restricted Subsidiaries, (ii) all sales of
Securitization Assets and related assets by the Company or any Restricted
Subsidiary to the Securitization

 

-26-



--------------------------------------------------------------------------------

Subsidiary or any other Person are made at fair market value (as determined in
good faith by the Company), (iii) the financing terms, covenants, termination
events and other provisions thereof shall be market terms (as determined in good
faith by the Company) and may include Standard Securitization Undertakings and
(iv) the Obligations under such Securitization Facility are non-recourse (except
for customary representations, warranties, covenants and indemnities made in
connection with such facilities) to the Company or any of its Restricted
Subsidiaries (other than a Securitization Subsidiary). The grant of a security
interest in any Securitization Assets of the Company or any of its Restricted
Subsidiaries (other than a Securitization Subsidiary) to secure Indebtedness
under the Credit Agreement shall not be deemed a Qualified Securitization
Financing.

“QIB” means any “qualified institutional buyer” as such term is defined in
Rule 144A.

“Redemption Note” means the note issued by LifeCell to KCI on the Issue Date as
part of the LifeCell Restructuring.

“Refinance” means refinance, refund, replace, renew, repay, modify, restate,
defer, substitute, supplement, reissue, resell, extend or increase (including
pursuant to any defeasance or discharge mechanism) and the terms “refinances,”
“refinanced” and “refinancing” as used for any purpose in this Indenture shall
have a correlative meaning.

“Refinancing Indebtedness” means Indebtedness that is Incurred to refund,
refinance, replace, exchange, renew, repay or extend (including pursuant to any
defeasance or discharge mechanism) any Indebtedness existing on the Issue Date
or Incurred in compliance with this Indenture (including Indebtedness of the
Company that refinances Indebtedness of any Restricted Subsidiary and
Indebtedness of any Restricted Subsidiary that refinances Indebtedness of the
Company or another Restricted Subsidiary) including Indebtedness that refinances
Refinancing Indebtedness; provided, however, that:

(1) (a) such Refinancing Indebtedness has a Weighted Average Life to Maturity at
the time such Refinancing Indebtedness is Incurred which is not less than the
remaining Weighted Average Life to Maturity of the Indebtedness, Disqualified
Stock or Preferred Stock being refunded or refinanced; and (b) to the extent
such Refinancing Indebtedness refinances Subordinated Indebtedness, Disqualified
Stock or Preferred Stock, such Refinancing Indebtedness is Subordinated
Indebtedness, Disqualified Stock or Preferred Stock;

(2) Refinancing Indebtedness shall not include:

(i) Indebtedness, Disqualified Stock or Preferred Stock a Subsidiary of the
Company that is not a Guarantor that refinances Indebtedness, Disqualified Stock
or Preferred Stock of the Issuer or a Guarantor; or

(ii) Indebtedness, Disqualified Stock or Preferred Stock of the Company or a
Restricted Subsidiary that refinances Indebtedness, Disqualified Stock or
Preferred Stock of an Unrestricted Subsidiary; and

(3) such Refinancing Indebtedness has an aggregate principal amount (or if
Incurred with original issue discount, an aggregate issue price) that is equal
to or less than the aggregate principal amount (or if Incurred with original
issue discount, the aggregate accreted value) then outstanding (plus fees and
expenses, including any premium and defeasance costs) under the Indebtedness
being Refinanced.

Refinancing Indebtedness in respect of any Credit Facility or any other
Indebtedness may be Incurred from time to time after the termination, discharge
or repayment of any such Credit Facility or other Indebtedness.

“Registration Rights Agreement” means (i) the Registration Rights Agreement
related to the Notes dated as of the Issue Date, among the Issuer, the
Guarantors and the Initial Purchasers, as amended or supplemented, and (ii) any
other registration rights agreement entered into in connection with the issuance
of Additional Notes in a private offering by the Issuer after the Issue Date.

 

-27-



--------------------------------------------------------------------------------

“Regulation S” means Regulation S under the Securities Act.

“Regulation S-X” means Regulation S-X under the Securities Act.

“Related Taxes” means:

(1) any Taxes, including sales, use, transfer, rental, ad valorem, value added,
stamp, property, consumption, franchise, license, capital, registration,
business, customs, net worth, gross receipts, excise, occupancy, intangibles or
similar Taxes (other than (x) Taxes measured by income and (y) withholding
imposed on payments made by any Parent Entity), required to be paid (provided
such Taxes are in fact paid) by any Parent Entity by virtue of its:

(a) being organized or having Capital Stock outstanding (but not by virtue of
owning stock or other equity interests of any corporation or other entity other
than, directly or indirectly, the Company or any of the Company’s Subsidiaries);

(b) being a holding company parent, directly or indirectly, of the Company or
any of the Company’s Subsidiaries;

(c) receiving dividends from or other distributions in respect of the Capital
Stock of, directly or indirectly, the Company or any of the Company’s
Subsidiaries; or

(d) having made any payment in respect to any of the items for which the Company
is permitted to make payments to any Parent Entity pursuant to Section 3.3; or

(2) if and for so long as the Company is a member of a group filing a
consolidated or combined tax return with any Parent Entity, any Taxes measured
by income for which such Parent Entity is liable up to an amount not to exceed
with respect to such Taxes the amount of any such Taxes that the Company and its
Subsidiaries would have been required to pay on a separate company basis or on a
consolidated basis if the Company and its Subsidiaries had paid tax on a
consolidated, combined, group, affiliated or unitary basis on behalf of an
affiliated group consisting only of the Company and its Subsidiaries.

“Restricted Investment” means any Investment other than a Permitted Investment.

“Restricted Notes” means Initial Notes and Additional Notes bearing one of the
restrictive legends described in Section 2.1(d).

“Restricted Notes Legend” means the legend set forth in Section 2.1(d)(1) and,
in the case of the Temporary Regulation S Global Note, the legend set forth in
Section 2.1(d)(2).

“Restricted Subsidiary” means any Subsidiary of the Company other than an
Unrestricted Subsidiary.

“Rule 144A” means Rule 144A under the Securities Act.

“S&P” means Standard & Poor’s Investors Ratings Services or any of its
successors or assigns that is a Nationally Recognized Statistical Rating
Organization.

“Sale and Leaseback Transaction” means any arrangement providing for the leasing
by the Company or any of its Restricted Subsidiaries of any real or tangible
personal property, which property has been or is to be sold or transferred by
the Company or such Restricted Subsidiary to a third Person in contemplation of
such leasing.

“SEC” means the U.S. Securities and Exchange Commission or any successor
thereto.

“Second Lien Notes” means the Issuer’s $1,750.0 million aggregate principal
amount of 10.5% Second Lien Senior Secured Notes due 2018 issued under the
Second Lien Notes Indenture.

 

-28-



--------------------------------------------------------------------------------

“Second Lien Notes Indenture” means that certain indenture, dated as of the
Issue Date, among Chiron, KCI, KCI USA, the Guarantors and Wilmington Trust,
National Association, as trustee and collateral agent.

“Secured Indebtedness” means any Indebtedness secured by a Lien other than
Indebtedness with respect to Cash Management Services.

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations of the SEC promulgated thereunder, as amended.

“Securitization Asset” means any accounts receivable, real estate asset,
mortgage receivables or related assets, in each case subject to a Securitization
Facility.

“Securitization Facility” means any of one or more securitization financing
facilities as amended, supplemented, modified, extended, renewed, restated or
refunded from time to time, pursuant to which the Company or any of its
Restricted Subsidiaries sells its Securitization Assets to either (a) Person
that is not a Restricted Subsidiary or (b) a Securitization Subsidiary that in
turn sells Securitization Assets to a person that is not a Restricted
Subsidiary.

“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any Securitization Asset or participation interest
therein issued or sold in connection with, and other fees paid to a person that
is not a Restricted Subsidiary in connection with, any Qualified Securitization
Financing.

“Securitization Repurchase Obligation” means any obligation of a seller of
Securitization Assets in a Qualified Securitization Financing to repurchase
Securitization Assets arising as a result of a breach of a representation,
warranty or covenant or otherwise, including as a result of a receivable or
portion thereof becoming subject to any asserted defense, dispute, offset or
counterclaim of any kind as a result of any action taken by, any failure to take
action by or any other event relating to the seller.

“Securitization Subsidiary” means any Subsidiary in each case formed for the
purpose of and that solely engages in one or more Qualified Securitization
Financings and other activities reasonably related thereto.

“Significant Subsidiary” means any Restricted Subsidiary that would be a
“significant subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X,
promulgated pursuant to the Securities Act, as such regulation is in effect on
the Issue Date.

“Similar Business” means (a) any businesses, services or activities engaged in
by the Company or any of its Subsidiaries or any Associates on the Issue Date
and (b) any businesses, services and activities engaged in by the Company or any
of its Subsidiaries or any Associates that are related, complementary,
incidental, ancillary or similar to any of the foregoing or are extensions or
developments of any thereof.

“Sponsor” means each of Apax Partners, L.L.P., the Canada Pension Plan
Investment Board and the Public Sector Pension Investment Board and their
respective Affiliates (other than operating portfolio companies) and funds or
partnerships managed or advised by any of them or any of their respective
Affiliates.

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Company or any Subsidiary of the
Company which the Company has determined in good faith to be customary in a
Securitization Financing, including those relating to the servicing of the
assets of a Securitization Subsidiary, it being understood that any
Securitization Repurchase Obligation shall be deemed to be a Standard
Securitization Undertaking.

“Stated Maturity” means, with respect to any security, the date specified in
such security as the fixed date on which the payment of principal of such
security is due and payable, including pursuant to any mandatory redemption
provision, but shall not include any contingent obligations to repay, redeem or
repurchase any such principal prior to the date originally scheduled for the
payment thereof.

 

-29-



--------------------------------------------------------------------------------

“Subordinated Indebtedness” means, with respect to any person, any Indebtedness
(whether outstanding on the Issue Date or thereafter Incurred) which is
expressly subordinated in right of payment to the Notes pursuant to a written
agreement.

“Subsidiary” means, with respect to any Person:

(1) any corporation, association, or other business entity (other than a
partnership, joint venture, limited liability company or similar entity) of
which more than 50% of the total voting power of shares of Capital Stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time of
determination owned or controlled, directly or indirectly, by such Person or one
or more of the other Subsidiaries of that Person or a combination thereof; or

(2) any partnership, joint venture, limited liability company or similar entity
of which:

(a) more than 50% of the capital accounts, distribution rights, total equity and
voting interests or general or limited partnership interests, as applicable, are
owned or controlled, directly or indirectly, by such Person or one or more of
the other Subsidiaries of that Person or a combination thereof whether in the
form of membership, general, special or limited partnership interests or
otherwise; and

(b) such Person or any Subsidiary of such Person is a controlling general
partner or otherwise controls such entity.

“Taxes” means all present and future taxes, levies, imposts, deductions,
charges, duties and withholdings and any charges of a similar nature (including
interest, penalties and other liabilities with respect thereto) that are imposed
by any government or other taxing authority.

“TIA” means the Trust Indenture Act of 1939, as amended.

“Topco” means Chiron Topco, Inc., a Delaware corporation, or any successors or
assigns thereto.

“Total Assets” means, as of any date, the total consolidated assets of the
Company and its Restricted Subsidiaries on a consolidated basis, as shown on the
most recent consolidated balance sheet of the Company and its Restricted
Subsidiaries, determined on a pro forma basis in a manner consistent with the
pro forma basis contained in the definition of Fixed Charge Coverage Ratio.

“Transaction Expenses” means any fees or expenses incurred or paid by Parent,
Topco, Holdings, the Company or any Restricted Subsidiary in connection with the
Transactions.

“Transactions” means the equity contribution by the Sponsor, transactions
contemplated by the Merger Agreement, the offering of the Second Lien Notes and
the Notes, the entry into the Credit Agreement and the application of proceeds
thereof, the LifeCell Restructuring, the issuance of the Redemption Note, the
consummation of any other transactions in connection with the foregoing and the
payment of the fees and expenses incurred in connection with any of the
foregoing.

“Trigger Event” means either (i) the direct or indirect sale or other
disposition of the LifeCell Group such that the LifeCell Group do not constitute
Restricted Subsidiaries, (ii) the direct or indirect sale, transfer or other
disposition of all or substantially all of the assets of the LifeCell Group
(each of clauses (i) and (ii), a “LifeCell Disposition”), or (iii) the LifeCell
Group becoming direct or indirect Subsidiaries of KCI; provided that a Trigger
Event shall be deemed to occur only if the following conditions shall have been
satisfied at such time:

(1) all proceeds received by Parent or any of its Subsidiaries in connection
with a LifeCell Disposition shall have been contributed to the Issuer as cash
common equity (but, for the avoidance of doubt, shall not increase the amount
available for Restricted Payments pursuant to Section 3.3); provided

 

-30-



--------------------------------------------------------------------------------

that in the event that after giving pro forma effect to the LifeCell
Disposition, the Consolidated Total Leverage Ratio is less than or equal to 1.5
to 1.0, the foregoing requirement shall not apply with respect to the proceeds
of the LifeCell Disposition;

(2) after giving effect to the Trigger Event and all transfers and contributions
to the Issuer, the Issuer shall be permitted to make (and shall be deemed to
make) a Restricted Payment, on the date of the Trigger Event, to a Person other
than the Issuer or any of its Subsidiaries, in an amount equal to the fair
market value of any assets held by Parent and its Subsidiaries (other than
assets held by the Issuer and its Subsidiaries);

(3) after giving effect to the Trigger Event and all transfers and contributions
to the Issuer, any remaining Investment by the Issuer or any of its Restricted
Subsidiaries in the Parent or any of its Subsidiaries (other than the Issuer and
its Subsidiaries) shall be permitted to be made (and shall be deemed to have
been made), on the date of the Trigger Event, in a Person other than the Issuer
or any of its Restricted Subsidiaries (with the amount of any such Investment
determined as of the date of the Trigger Event); and

(4) no Default or Event of Default shall have occurred or be continuing
immediately prior or after giving effect to the Trigger Event (including the
deemed Restricted Payments and Investments set forth in clauses (2) and
(3) above).

The occurrence of a Trigger Event will be evidenced to the Trustee by filing
with the Trustee a resolution of the Board of Directors of the Issuer giving
effect to such designation and an Officer’s Certificate certifying that such
designation complies with the preceding conditions and was permitted by
Section 3.3.

“Trustee” means the party named as such in this Indenture until a successor
replaces it and, thereafter, means the successor.

“Trust Officer” shall mean, when used with respect to the Trustee, as
applicable, any vice president, assistant vice president, any trust officer or
any other officer of the Trustee, as applicable, who customarily performs
functions similar to those performed by the Persons who at the time shall be
such officers, respectively, or to whom any corporate trust matter is referred
because of such person’s knowledge of and familiarity with the particular
subject and who shall have direct responsibility for the administration of this
Indenture.

“Unrestricted Subsidiary” means:

(1) any Subsidiary (other than the Issuer or any direct or indirect parent
entity of the Issuer) of the Company that at the time of determination is an
Unrestricted Subsidiary (as designated by the Board of Directors of the Company
in the manner provided below); and

(2) any Subsidiary of an Unrestricted Subsidiary.

The Board of Directors of the Company may designate any Subsidiary (other than
the Issuer or any direct or indirect parent entity of the Issuer) of the
Company, respectively (including any newly acquired or newly formed Subsidiary
or a Person becoming a Subsidiary through merger, consolidation or other
business combination transaction, or Investment therein) to be an Unrestricted
Subsidiary only if:

(1) such Subsidiary or any of its Subsidiaries does not own any Capital Stock or
Indebtedness of, or own or hold any Lien on any property of, the Company or any
other Subsidiary of the Company which is not a Subsidiary of the Subsidiary to
be so designated or otherwise an Unrestricted Subsidiary; and

(2) such designation and the Investment of the Company in such Subsidiary
complies with Section 3.3 hereof.

“U.S. Government Obligations” means securities that are (1) direct obligations
of the United States of America for the timely payment of which its full faith
and credit is pledged or (2) obligations of a Person controlled

 

-31-



--------------------------------------------------------------------------------

or supervised by and acting as an agency or instrumentality of the United States
of America the timely payment of which is unconditionally Guaranteed as a full
faith and credit obligation of the United States of America, which, in either
case, are not callable or redeemable at the option of the issuers thereof, and
shall also include a depositary receipt issued by a bank (as defined in
Section 3(a)(2) of the Securities Act), as custodian with respect to any such
U.S. Government Obligations or a specific payment of principal of or interest on
any such U.S. Government Obligations held by such custodian for the account of
the holder of such depositary receipt, provided that (except as required by law)
such custodian is not authorized to make any deduction from the amount payable
to the holder of such depositary receipt from any amount received by the
custodian in respect of the U.S. Government Obligations or the specific payment
of principal of or interest on the U.S. Government Obligations evidenced by such
depositary receipt.

“Voting Stock” of a Person means all classes of Capital Stock of such Person
then outstanding and normally entitled to vote in the election of directors.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness,
Disqualified Stock or Preferred Stock, as the case may be, at any date, the
quotient obtained by dividing:

(1) the sum of the products of the number of years from the date of
determination to the date of each successive scheduled principal payment of such
Indebtedness or redemption or similar payment with respect to such Disqualified
Stock or Preferred Stock multiplied by the amount of such payment, by

(2) the sum of all such payments.

“Wholly Owned Domestic Subsidiaries” means a Domestic Subsidiary of the Company,
all of the Capital Stock of which (other than directors’ qualifying shares or
shares required by any applicable law or regulation to be held by a Person other
than the Company or another Domestic Subsidiary) is owned by the Company or
another Domestic Subsidiary.

SECTION 1.2. Other Definitions.

 

Term

   Defined in
Section

“Additional Amounts”

   3.23(a)

“Additional Restricted Notes”

   2.1(b)

“Affiliate Transaction”

   3.8(a)

“Agent Members”

   2.1(g)(2)

“AHYDO Amount”

   5.8(b)

“Asset Disposition Offer”

   3.5(b)

“Asset Sale Payment Date”

   3.5(f)(2)

“Authenticating Agent”

   2.2

“Automatic Exchange”

   2.6(e)

“Automatic Exchange Date”

   2.6(e)

“Automatic Exchange Notice”

   2.6(e)

 

-32-



--------------------------------------------------------------------------------

Term

   Defined in
Section

“Automatic Exchange Notice Date”

   2.6(e)

“bankruptcy provisions”

   6.1(a)(5)(F)

“Change of Control Offer”

   3.9(a)

“Change of Control Payment”

   3.9(a)

“Change of Control Payment Date”

   3.9(a)

“Clearstream”

   2.1(b)

“Covenant Defeasance”

   8.3

“cross acceleration provision”

   6.1(a)(4)(B)

“Defaulted Interest”

   2.15

“Euroclear”

   2.1(b)

“Event of Default”

   6.1

“Excess Proceeds”

   3.5(b)

“Exchange Global Note”

   2.1(b)

“Global Notes”

   2.1(b)

“Guaranteed Obligations”

   10.1

“Initial Agreement”

   3.4(b)

“Institutional Accredited Investor Global Note”

   2.1(b)

“Institutional Accredited Investor Notes”

   2.1(b)

“Issuer Order”

   2.2

“judgment default provision”

   6.1(a)(7)

“Legal Defeasance”

   8.2

“Legal Holiday”

   12.8

“Notes Register”

   2.3

“payment default”

   6.1(a)(4)(A)

“Permanent Regulation S Global Note”

   2.1(b)

 

-33-



--------------------------------------------------------------------------------

Term

   Defined in
Section

“Permitted Payments”

   3.3(b)

“protected purchaser”

   2.11

“Redemption Date”

   5.7(a)

“Refunding Capital Stock”

   3.3(b)

“Registrar”

   2.3

“Regulation S Global Note”

   2.1(b)

“Regulation S Notes”

   2.1(b)

“Relevant Tax Jurisdiction”

   3.23(a)

“Resale Restriction Termination Date”

   2.6(b)

“Restricted Global Note”

   2.6(e)

“Restricted Payment”

   3.3(a)(4)

“Restricted Period”

   2.1(b)

“Reversion Date”

   3.19(b)

“Rule 144A Global Note”

   2.1(b)

“Rule 144A Notes”

   2.1(b)

“Special Interest Payment Date”

   2.15(a)

“Special Record Date”

   2.15(a)

“Successor Company”

   4.1(a)(1)

“Successor Issuer”

   4.1(a)(1)

“Successor Parent”

   4.1(a)(1)

“Suspended Covenants”

   3.19(a)

“Suspension Period”

   3.19(b)

“Taxes”

   3.23(a)

“Temporary Regulation S Global Note”

   2.1(b)

“Unrestricted Global Note”

   2.6(e)

 

-34-



--------------------------------------------------------------------------------

SECTION 1.3. Incorporation by Reference of Trust Indenture Act. This Indenture
is subject to the mandatory provisions of the TIA which are incorporated by
reference in and made a part of this Indenture. The following TIA terms have the
following meanings:

“Commission” means the SEC.

“indenture securities” means the Notes.

“indenture security holder” means a Holder.

“indenture to be qualified” means this Indenture.

“indenture trustee” or “institutional trustee” means the Trustee.

“obligor” on the indenture securities means the Issuer and any other obligor on
the indenture securities.

All other TIA terms used in this Indenture that are defined by the TIA, defined
in the TIA by reference to another statute or defined by SEC rule have the
meanings assigned to them by such definitions.

SECTION 1.4. Rules of Construction. Unless the context otherwise requires:

(1) a term has the meaning assigned to it;

(2) an accounting term not otherwise defined has the meaning assigned to it in
accordance with GAAP;

(3) “or” is not exclusive;

(4) “including” means including without limitation;

(5) words in the singular include the plural and words in the plural include the
singular;

(6) “will” shall be interpreted to express a command;

(7) whenever in this Indenture there is mentioned, in any context, principal,
interest or any other amount payable under or with respect to any Notes, such
mention shall be deemed to include mention of the payment of Additional
Interest, to the extent that, in such context, Additional Interest is, was or
would be payable in respect thereof pursuant to the Notes, provided, however,
that the Trustee shall not be deemed to have knowledge of the requirement that
Additional Interest is due unless the Trustee receives written notice from
Issuer stating that such amounts are due and specifying the dollar amounts
thereof;

(8) all amounts expressed in this Indenture or in any of the Notes in terms of
money refer to the lawful currency of the United States of America;

(9) the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Indenture as a whole and not to any particular Article,
Section or other subdivision;

(10) unless otherwise specifically indicated, the term “consolidated” with
respect to any Person refers to such Person consolidated with its Restricted
Subsidiaries, and excludes from such consolidation any Unrestricted Subsidiary
as if such Unrestricted Subsidiary were not an Affiliate of such Person; and

 

-35-



--------------------------------------------------------------------------------

(11) For the purposes of Section 6.1(6)(D), in respect of Parent, the making of
a declaration that the affairs of Parent are en etat de désastre shall be deemed
to be similar relief granted under foreign law.

ARTICLE II

THE NOTES

SECTION 2.1. Form, Dating and Terms.

(a) The aggregate principal amount of Notes that may be authenticated and
delivered under this Indenture is unlimited. The Initial Notes issued on the
date hereof will be in an aggregate principal amount of $750,000,000. In
addition, the Issuer may issue, from time to time in accordance with the
provisions of this Indenture, Additional Notes (as provided herein) and Exchange
Notes. Furthermore, Notes may be authenticated and delivered upon registration
of transfer, exchange or in lieu of, other Notes pursuant to Sections 2.2, 2.6,
2.11, 2.13, 5.6 or 9.5, in connection with an Asset Disposition Offer pursuant
to Section 3.5 or in connection with a Change of Control Offer pursuant to
Section 3.9.

Notwithstanding anything to the contrary contained herein, the Issuer may not
issue any Additional Notes, unless such issuance is in compliance with
Sections 3.2 and 3.6.

With respect to any Additional Notes, the Issuer shall set forth in (1) a Board
Resolution and (2) (i) an Officer’s Certificate and (ii) one or more indentures
supplemental hereto, the following information:

(A) the aggregate principal amount of such Additional Notes to be authenticated
and delivered pursuant to this Indenture;

(B) the issue price and the issue date of such Additional Notes, including the
date from which interest shall accrue; and

(C) whether such Additional Notes shall be Restricted Notes.

In authenticating and delivering Additional Notes, the Trustee shall be entitled
to receive and shall be fully protected in relying upon, in addition to the
Opinion of Counsel and Officer’s Certificate required by Section 12.4, an
Opinion of Counsel as to the due authorization, execution, delivery, validity
and enforceability of such Additional Notes.

The Initial Notes, the Additional Notes and the Exchange Notes shall be
considered collectively as a single class for all purposes of this Indenture.
Holders of the Initial Notes, the Additional Notes and the Exchange Notes will
vote and consent together on all matters to which such Holders are entitled to
vote or consent as one class, and none of the Holders of the Initial Notes, the
Additional Notes or the Exchange Notes shall have the right to vote or consent
as a separate class on any matter to which such Holders are entitled to vote or
consent.

If any of the terms of any Additional Notes are established by action taken
pursuant to a Board Resolution of the Issuer, a copy of an appropriate record of
such action shall be certified by the Secretary or any Assistant Secretary of
the Issuer and delivered to the Trustee at or prior to the delivery of the
Officer’s Certificate or an indenture supplemental hereto setting forth the
terms of the Additional Notes.

(b) The Initial Notes are being offered and sold by the Issuer pursuant to a
Purchase Agreement, dated November 4, 2011, among Chiron and KCI, KCI USA and
the Guarantors (upon execution of a joinder agreement and the Purchase
Agreement) and the Initial Purchasers. The Initial Notes and any Additional
Notes (if issued as Restricted Notes) (the “Additional Restricted Notes”) will
be resold initially only to (A) QIBs in reliance on Rule 144A and (B) Non-U.S.
Persons in reliance on Regulation S. Such Initial Notes and Additional
Restricted Notes may thereafter be transferred to, among others, QIBs,
purchasers in reliance on Regulation S, AIs and IAIs in accordance with Rule 501
under the Securities Act, in each case, in accordance with the procedure
described herein. Additional Notes offered after the date hereof may be offered
and sold by the Issuer from time to time pursuant to one or more purchase
agreements in accordance with applicable law.

 

-36-



--------------------------------------------------------------------------------

Initial Notes and Additional Restricted Notes offered and sold to QIBs in the
United States of America in reliance on Rule 144A (the “Rule 144A Notes”) shall
be issued in the form of a permanent global Note substantially in the form of
Exhibit A, which is hereby incorporated by reference and made a part of this
Indenture, including appropriate legends as set forth in Section 2.1(d) and
(e) (the “Rule 144A Global Note”), deposited with the Trustee, as custodian for
DTC, duly executed by the Issuer and authenticated by the Trustee as hereinafter
provided. The Rule 144A Global Note may be represented by more than one
certificate, if so required by DTC’s rules regarding the maximum principal
amount to be represented by a single certificate. The aggregate principal amount
of the Rule 144A Global Note may from time to time be increased or decreased by
adjustments made on the records of the Trustee, as custodian for DTC or its
nominee, as hereinafter provided.

Initial Notes and any Additional Restricted Notes offered and sold outside the
United States of America (the “Regulation S Notes”) in reliance on Regulation S
shall initially be issued in the form of a temporary global Note (the “Temporary
Regulation S Global Note”). Beneficial interests in the Temporary Regulation S
Global Note will be exchanged for beneficial interests in a corresponding
permanent global Note substantially in the form of Exhibit A including
appropriate legends as set forth in Section 2.1(d) and (e) (the “Permanent
Regulation S Global Note” and, together with the Temporary Regulation S Global
Note, each a “Regulation S Global Note”) within a reasonable period after the
expiration of the Restricted Period (as defined below) upon delivery of the
certification contemplated by Section 2.7. Each Regulation S Global Note will be
deposited upon issuance with, or on behalf of, the Trustee as custodian for DTC
in the manner described in this Article II for credit to the respective accounts
of the purchasers (or to such other accounts as they may direct), including, but
not limited to, accounts at Euroclear Bank S.A./N.V. (“Euroclear”) or
Clearstream Banking, société anonyme (“Clearstream”). Prior to the 40th day
after the later of the commencement of the offering of the Initial Notes and the
Issue Date (such period through and including such 40th day, the “Restricted
Period”), interests in the Temporary Regulation S Global Note may only be
transferred to non-U.S. persons pursuant to Regulation S, unless exchanged for
interests in a Global Note in accordance with the transfer and certification
requirements described herein.

Investors may hold their interests in the Regulation S Global Note through
organizations other than Euroclear or Clearstream that are participants in DTC’s
system or directly through Euroclear or Clearstream, if they are participants in
such systems, or indirectly through organizations which are participants in such
systems. If such interests are held through Euroclear or Clearstream, Euroclear
and Clearstream will hold such interests in the applicable Regulation S Global
Note on behalf of their participants through customers’ securities accounts in
their respective names on the books of their respective depositaries. Such
depositaries, in turn, will hold such interests in the applicable Regulation S
Global Note in customers’ securities accounts in the depositaries’ names on the
books of DTC.

The Regulation S Global Note may be represented by more than one certificate, if
so required by DTC’s rules regarding the maximum principal amount to be
represented by a single certificate. The aggregate principal amount of the
Regulation S Global Note may from time to time be increased or decreased by
adjustments made on the records of the Trustee, as custodian for DTC or its
nominee, as hereinafter provided.

Initial Notes and Additional Restricted Notes resold to IAIs (the “Institutional
Accredited Investor Notes”) in the United States of America shall be issued in
the form of a permanent global Note substantially in the form of Exhibit A
including appropriate legends as set forth in Section 2.1(d) and (e) (the
“Institutional Accredited Investor Global Note”) deposited with the Trustee, as
custodian for DTC, duly executed by the Issuer and authenticated by the Trustee
as hereinafter provided. The Institutional Accredited Investor Global Note may
be represented by more than one certificate, if so required by DTC’s rules
regarding the maximum principal amount to be represented by a single
certificate. The aggregate principal amount of the Institutional Accredited
Investor Global Note may from time to time be increased or decreased by
adjustments made on the records of the Trustee, as custodian for DTC or its
nominee, as hereinafter provided.

Initial Notes and Additional Restricted Notes resold to AIs in the United States
of America shall be issued in the form of a Definitive Note substantially in the
form of Exhibit A including the legend as set forth in Section 2.1(f) (an
“Accredited Investor Note”).

 

-37-



--------------------------------------------------------------------------------

Exchange Notes exchanged for interests in the Rule 144A Notes, the Regulation S
Notes, and the Institutional Accredited Investor Notes will be issued in the
form of a permanent global Note, substantially in the form of Exhibit B, which
is hereby incorporated by reference and made a part of this Indenture, deposited
with the Trustee as hereinafter provided, including the appropriate legend set
forth in Section 2.1(d) and (e) (the “Exchange Global Note”). The Exchange
Global Note will be deposited upon issuance with, or on behalf of, the Trustee
as custodian for DTC, duly executed by the Issuer and authenticated by the
Trustee as hereinafter provided. The Exchange Global Note may be represented by
more than one certificate, if so required by DTC’s rules regarding the maximum
principal amount to be represented by a single certificate.

The Rule 144A Global Note, the Regulation S Global Note, the Institutional
Accredited Investor Global Note and the Exchange Global Note are sometimes
collectively herein referred to as the “Global Notes.”

The principal of (and premium, if any) and interest on the Notes shall be
payable at the office or agency of Paying Agent designated by the Issuer
maintained for such purpose (which shall initially be the office of the Trustee
maintained for such purpose), or at such other office or agency of the Issuer as
may be maintained for such purpose pursuant to Section 2.3; provided, however,
that, at the option of the Paying Agent, each installment of interest may be
paid by (i) check mailed to addresses of the Persons entitled thereto as such
addresses shall appear on the Notes Register or (ii) wire transfer to an account
located in the United States maintained by the payee, subject to the last
sentence of this paragraph. Payments in respect of Notes represented by a Global
Note (including principal, premium, if any, and interest) will be made by wire
transfer of immediately available funds to the accounts specified by DTC.
Payments in respect of Notes represented by Definitive Notes (including
principal, premium, if any, and interest) held by a Holder of at least
$1,000,000 aggregate principal amount of Notes represented by Definitive Notes
will be made by wire transfer to a U.S. dollar account maintained by the payee
with a bank in the United States if such Holder elects payment by wire transfer
by giving written notice to the Trustee or the Paying Agent to such effect
designating such account no later than 15 days immediately preceding the
relevant due date for payment (or such other date as the Trustee may accept in
its discretion).

The Notes may have notations, legends or endorsements required by law, stock
exchange rule or usage, in addition to those set forth on Exhibit A and
Exhibit B and in Section 2.1(d), (e) and (f). The Issuer shall approve any
notation, endorsement or legend on the Notes. Each Note shall be dated the date
of its authentication. The terms of the Notes set forth in Exhibit A and
Exhibit B are part of the terms of this Indenture and, to the extent applicable,
the Issuer, the Guarantors and the Trustee, by their execution and delivery of
this Indenture, expressly agree to be bound by such terms.

(c) Denominations. The Notes shall be in minimum denominations of $2,000 and
integral multiples of $1,000 in excess thereof.

(d) Restrictive Legends. Unless and until (i) an Initial Note or an Additional
Note issued as a Restricted Note is sold under an effective registration
statement or (ii) an Initial Note or an Additional Note issued as a Restricted
Note is exchanged for an Exchange Note in connection with an effective
registration statement, in each case pursuant to the Registration Rights
Agreement or a similar agreement or (iii) the Trustee receives an Opinion of
Counsel reasonably satisfactory to it to the effect that neither such legend nor
the related restrictions on transfer are required in order to maintain
compliance with the provisions of the Securities Act:

(1) the Rule 144A Global Note, the Regulation S Global Note, the Institutional
Accredited Investor Global Note and the Accredited Investor Global Note shall
bear the following legend on the face thereof:

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
WITHIN THE UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, U.S. PERSONS
EXCEPT AS SET FORTH BELOW. BY ITS ACQUISITION HEREOF, THE HOLDER (1) REPRESENTS
THAT (A) IT IS A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER
THE SECURITIES ACT), (B) IT IS NOT A U.S. PERSON AND IS ACQUIRING THIS SECURITY
IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH RULE 904 UNDER THE SECURITIES ACT
OR (C) IT IS AN ACCREDITED INVESTOR (AS DEFINED IN RULE 501(a)(1),

 

-38-



--------------------------------------------------------------------------------

(2), (3), OR (7) UNDER THE SECURITIES ACT) (AN “ACCREDITED INVESTOR”),
(2) AGREES THAT IT WILL NOT WITHIN ONE YEAR AFTER THE ORIGINAL ISSUANCE OF THIS
SECURITY RESELL OR OTHERWISE TRANSFER THIS SECURITY EXCEPT (A) TO THE ISSUER OR
ANY SUBSIDIARY THEREOF, (B) INSIDE THE UNITED STATES TO A QUALIFIED
INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE SECURITIES ACT,
(C) INSIDE THE UNITED STATES TO AN ACCREDITED INVESTOR THAT, PRIOR TO SUCH
TRANSFER, FURNISHES (OR HAS FURNISHED ON ITS BEHALF BY A U.S. BROKER DEALER) TO
THE TRUSTEE A SIGNED LETTER CONTAINING CERTAIN REPRESENTATIONS AND AGREEMENTS
RELATING TO THE RESTRICTIONS ON TRANSFER OF THIS SECURITY (THE FORM OF WHICH
LETTER CAN BE OBTAINED FROM THE TRUSTEE FOR THIS SECURITY), (D) OUTSIDE THE
UNITED STATES IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH RULE 904 UNDER THE
SECURITIES ACT (IF AVAILABLE), (E) PURSUANT TO THE EXEMPTION FROM REGISTRATION
PROVIDED BY RULE 144 UNDER THE SECURITIES ACT (IF AVAILABLE), (F) IN ACCORDANCE
WITH ANOTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
(AND BASED UPON AN OPINION OF COUNSEL IF THE ISSUER SO REQUESTS), OR
(G) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND
(3) AGREES THAT IT WILL GIVE TO EACH PERSON TO WHOM THIS SECURITY IS TRANSFERRED
A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND. IN CONNECTION WITH ANY
TRANSFER OF THIS SECURITY WITHIN ONE YEAR AFTER THE ORIGINAL ISSUANCE OF THIS
SECURITY, IF THE PROPOSED TRANSFEREE IS AN ACCREDITED INVESTOR, THE HOLDER MUST,
PRIOR TO SUCH TRANSFER, FURNISH TO THE TRUSTEE AND THE ISSUER SUCH
CERTIFICATIONS, LEGAL OPINIONS OR OTHER INFORMATION AS EITHER OF THEM MAY
REASONABLY REQUIRE TO CONFIRM THAT SUCH TRANSFER IS BEING MADE PURSUANT TO AN
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT. AS USED HEREIN, THE TERMS “OFFSHORE
TRANSACTION,” “UNITED STATES” AND “U.S. PERSON” HAVE THE MEANING GIVEN TO THEM
BY REGULATION S UNDER THE SECURITIES ACT.

(2) the Temporary Regulation S Global Note shall bear the following additional
legend on the face thereof:

THIS SECURITY IS A TEMPORARY GLOBAL NOTE. PRIOR TO THE EXPIRATION OF THE
RESTRICTED PERIOD APPLICABLE HERETO, BENEFICIAL INTERESTS HEREIN MAY NOT BE HELD
BY ANY PERSON OTHER THAN (1) A NON-U.S. PERSON OR (2) A U.S. PERSON THAT
PURCHASED SUCH INTEREST IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER THE
SECURITIES ACT. BENEFICIAL INTERESTS HEREIN ARE NOT EXCHANGEABLE FOR PHYSICAL
NOTES OTHER THAN A PERMANENT GLOBAL NOTE IN ACCORDANCE WITH THE TERMS OF THE
INDENTURE. TERMS IN THIS LEGEND ARE USED AS USED IN REGULATION S UNDER THE
SECURITIES ACT.

(e) Global Note Legend.

Each Global Note, whether or not an Initial Note, shall bear the following
legend on the face thereof:

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), NEW YORK, NEW YORK, TO
THE ISSUER OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND
ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER
NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS
MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

 

-39-



--------------------------------------------------------------------------------

TRANSFERS OF THIS GLOBAL NOTE SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN
PART, TO DTC, TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S
NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL NOTE SHALL BE LIMITED TO
TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN THE INDENTURE
REFERRED TO ON THE REVERSE HEREOF.

(f) AI Note Legend.

Each Accredited Investor Note shall bear the following legend on the face
thereof:

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
WITHIN THE UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, U.S. PERSONS
EXCEPT AS SET FORTH BELOW. BY ITS ACQUISITION HEREOF, THE HOLDER (1) REPRESENTS
THAT (A) IT IS A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER
THE SECURITIES ACT), (B) IT IS NOT A U.S. PERSON AND IS ACQUIRING THIS SECURITY
IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH RULE 904 UNDER THE SECURITIES ACT
OR (C) IT IS AN ACCREDITED INVESTOR (AS DEFINED IN RULE 501(a)(1), (2), (3), OR
(7) UNDER THE SECURITIES ACT) (AN “ACCREDITED INVESTOR”), (2) AGREES THAT IT
WILL NOT WITHIN ONE YEAR AFTER THE ORIGINAL ISSUANCE OF THIS SECURITY RESELL OR
OTHERWISE TRANSFER THIS SECURITY EXCEPT (A) TO THE ISSUER OR ANY SUBSIDIARY
THEREOF, (B) INSIDE THE UNITED STATES TO A QUALIFIED INSTITUTIONAL BUYER IN
COMPLIANCE WITH RULE 144A UNDER THE SECURITIES ACT, (C) INSIDE THE UNITED STATES
TO AN ACCREDITED INVESTOR THAT, PRIOR TO SUCH TRANSFER, FURNISHES (OR HAS
FURNISHED ON ITS BEHALF BY A U.S. BROKER DEALER) TO THE TRUSTEE A SIGNED LETTER
CONTAINING CERTAIN REPRESENTATIONS AND AGREEMENTS RELATING TO THE RESTRICTIONS
ON TRANSFER OF THIS SECURITY (THE FORM OF WHICH LETTER CAN BE OBTAINED FROM THE
TRUSTEE FOR THIS SECURITY), (D) OUTSIDE THE UNITED STATES IN AN OFFSHORE
TRANSACTION IN COMPLIANCE WITH RULE 904 UNDER THE SECURITIES ACT (IF AVAILABLE),
(E) PURSUANT TO THE EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT (IF AVAILABLE), (F) IN ACCORDANCE WITH ANOTHER EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT (AND BASED UPON AN OPINION OF
COUNSEL IF THE ISSUER SO REQUESTS), OR (G) PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT AND (3) AGREES THAT IT WILL GIVE TO EACH
PERSON TO WHOM THIS SECURITY IS TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT
OF THIS LEGEND. IN CONNECTION WITH ANY TRANSFER OF THIS SECURITY WITHIN ONE YEAR
AFTER THE ORIGINAL ISSUANCE OF THIS SECURITY, IF THE PROPOSED TRANSFEREE IS AN
ACCREDITED INVESTOR, THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE
TRUSTEE AND THE ISSUER SUCH CERTIFICATIONS, LEGAL OPINIONS OR OTHER INFORMATION
AS EITHER OF THEM MAY REASONABLY REQUIRE TO CONFIRM THAT SUCH TRANSFER IS BEING
MADE PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT. AS USED HEREIN, THE TERMS
“OFFSHORE TRANSACTION,” “UNITED STATES” AND “U.S. PERSON” HAVE THE MEANING GIVEN
TO THEM BY REGULATION S UNDER THE SECURITIES ACT.

(g) Book-Entry Provisions. (i) This Section 2.1(g) shall apply only to Global
Notes deposited with the Trustee, as custodian for DTC.

(1) Each Global Note initially shall (x) be registered in the name of DTC or the
nominee of DTC, (y) be delivered to the Notes Custodian for DTC and (z) bear
legends as set forth in Section 2.1(e). Transfers of a Global Note (but not a
beneficial interest therein) will be limited to transfers thereof in whole, but
not in part, to the DTC, its successors or its respective nominees, except as
set forth in Section 2.1(g)(4) and 2.1(h). If a beneficial interest in a Global
Note is transferred or exchanged for a beneficial interest in another Global
Note, the Notes Custodian will (x) record a decrease in the principal amount of
the Global Note being transferred or exchanged equal to the principal amount of
such transfer or exchange

 

-40-



--------------------------------------------------------------------------------

and (y) record a like increase in the principal amount of the other Global Note.
Any beneficial interest in one Global Note that is transferred to a Person who
takes delivery in the form of an interest in another Global Note, or exchanged
for an interest in another Global Note, will, upon transfer or exchange, cease
to be an interest in such Global Note and become an interest in the other Global
Note and, accordingly, will thereafter be subject to all transfer and exchange
restrictions, if any, and other procedures applicable to beneficial interests in
such other Global Note for as long as it remains such an interest.

(2) Members of, or participants in, DTC (“Agent Members”) shall have no rights
under this Indenture with respect to any Global Note held on their behalf by DTC
or by the Notes Custodian as the custodian of DTC or under such Global Note, and
DTC may be treated by the Issuer, the Trustee and any agent of the Issuer or the
Trustee as the absolute owner of such Global Note for all purposes whatsoever.
Notwithstanding the foregoing, nothing herein shall prevent the Issuer, the
Trustee or any agent of the Issuer or the Trustee from giving effect to any
written certification, proxy or other authorization furnished by DTC or impair,
as between DTC and its Agent Members, the operation of customary practices of
DTC governing the exercise of the rights of a holder of a beneficial interest in
any Global Note.

(3) In connection with any transfer of a portion of the beneficial interest in a
Global Note pursuant to Section 2.1(h) to beneficial owners who are required to
hold Definitive Notes, the Notes Custodian shall reflect on its books and
records the date and a decrease in the principal amount of such Global Note in
an amount equal to the principal amount of the beneficial interest in the Global
Note to be transferred, and the Issuer shall execute, and the Trustee shall
authenticate and make available for delivery, one or more Definitive Notes of
like tenor and amount.

(4) In connection with the transfer of an entire Global Note to beneficial
owners pursuant to Section 2.1(h), such Global Note shall be deemed to be
surrendered to the Trustee for cancellation, and the Issuer shall execute, and
the Trustee shall authenticate and make available for delivery, to each
beneficial owner identified by DTC in exchange for its beneficial interest in
such Global Note, an equal aggregate principal amount of Definitive Notes of
authorized denominations.

(5) The registered Holder of a Global Note may grant proxies and otherwise
authorize any person, including Agent Members and persons that may hold
interests through Agent Members, to take any action which a Holder is entitled
to take under this Indenture or the Notes.

(6) Any Holder of a Global Note shall, by acceptance of such Global Note, agree
that transfers of beneficial interests in such Global Note may be effected only
through a book-entry system maintained by (i) the Holder of such Global Note (or
its agent) or (ii) any holder of a beneficial interest in such Global Note, and
that ownership of a beneficial interest in such Global Note shall be required to
be reflected in a book entry.

(h) Definitive Notes. Except as provided below, owners of beneficial interests
in Global Notes will not be entitled to receive Definitive Notes. Definitive
Notes shall be transferred to all beneficial owners in exchange for their
beneficial interests in a Global Note if (A) DTC notifies the Issuer that it is
unwilling or unable to continue as Depositary for the Global Note and the Issuer
fails to appoint a successor depositary within 90 days of such notice, or
(B) there shall have occurred and be continuing an Event of Default with respect
to the Notes under this Indenture and DTC shall have requested the issuance of
Definitive Notes. In the event of the occurrence of any of the events specified
in the second preceding sentence or in clause (A) or (B) of the preceding
sentence, the Issuer shall promptly make available to the Trustee a reasonable
supply of Definitive Notes. In addition, any Note transferred to an affiliate
(as defined in Rule 405 under the Securities Act) of the Issuer or evidencing a
Note that has been acquired by an affiliate in a transaction or series of
transactions not involving any public offering must, until one year after the
last date on which either the Issuer or any affiliate of the Issuer was an owner
of the Note, be in the form of a Definitive Note and bear the legend regarding
transfer restrictions in Section 2.1(d). If required to do so pursuant to any
applicable law or regulation, beneficial owners may also obtain Definitive Notes
in exchange for their beneficial interests in a Global Note upon written request
in accordance with DTC’s and the Registrar’s procedures.

 

-41-



--------------------------------------------------------------------------------

(1) Any Definitive Note delivered in exchange for an interest in a Global Note
pursuant to Section 2.1(g) shall, except as otherwise provided by
Section 2.6(d), bear the applicable legend regarding transfer restrictions
applicable to the Global Note set forth in Section 2.1(d).

(2) If a Definitive Note is transferred or exchanged for a beneficial interest
in a Global Note, the Trustee will (x) cancel such Definitive Note, (y) record
an increase in the principal amount of such Global Note equal to the principal
amount of such transfer or exchange and (z) in the event that such transfer or
exchange involves less than the entire principal amount of the canceled
Definitive Note, the Issuer shall execute, and the Trustee shall authenticate
and make available for delivery, to the transferring Holder a new Definitive
Note representing the principal amount not so transferred.

(3) If a Definitive Note is transferred or exchanged for another Definitive
Note, (x) the Trustee will cancel the Definitive Note being transferred or
exchanged, (y) the Issuer shall execute, and the Trustee shall authenticate and
make available for delivery, one or more new Definitive Notes in authorized
denominations having an aggregate principal amount equal to the principal amount
of such transfer or exchange to the transferee (in the case of a transfer) or
the Holder of the canceled Definitive Note (in the case of an exchange),
registered in the name of such transferee or Holder, as applicable, and (z) if
such transfer or exchange involves less than the entire principal amount of the
canceled Definitive Note, the Issuer shall execute, and the Trustee shall
authenticate and make available for delivery to the Holder thereof, one or more
Definitive Notes in authorized denominations having an aggregate principal
amount equal to the untransferred or unexchanged portion of the canceled
Definitive Notes, registered in the name of the Holder thereof.

(4) Notwithstanding anything to the contrary in this Indenture, in no event
shall a Definitive Note be delivered upon exchange or transfer of a beneficial
interest in the Temporary Regulation S Global Note prior to the end of the
Restricted Period.

SECTION 2.2. Execution and Authentication. One Officer shall sign the Notes for
the Issuer by manual, facsimile or PDF signature. If the Officer whose signature
is on a Note no longer holds that office at the time the Trustee authenticates
the Note, the Note shall be valid nevertheless.

A Note shall not be valid until an authorized officer of the Trustee manually
authenticates the Note. The signature of the Trustee on a Note shall be
conclusive evidence that such Note has been duly and validly authenticated and
issued under this Indenture. A Note shall be dated the date of its
authentication.

At any time and from time to time after the execution and delivery of this
Indenture, the Trustee shall authenticate and make available for delivery:
(1) Initial Notes for original issue on the Issue Date in an aggregate principal
amount of $750,000,000, (2) subject to the terms of this Indenture, Additional
Notes for original issue in an unlimited principal amount, (3) Exchange Notes
for issue only in an exchange offer pursuant to the Registration Rights
Agreement and only in exchange for Initial Notes or Additional Notes of an equal
principal amount and (4) under the circumstances set forth in Section 2.6(e),
Initial Notes in the form of an Unrestricted Global Note, in each case upon a
written order of the Issuer signed by one Officer (the “Issuer Order”). Such
Issuer Order shall specify whether the Notes will be in the form of Definitive
Notes or Global Notes, the amount of the Notes to be authenticated, the date on
which the original issue of Notes is to be authenticated, the holder of the
Notes and whether the Notes are to be Initial Notes, Additional Notes or
Exchange Notes.

The Trustee may appoint an agent (the “Authenticating Agent”) reasonably
acceptable to the Issuer to authenticate the Notes. Any such appointment shall
be evidenced by an instrument signed by a Trust Officer, a copy of which shall
be furnished to the Issuer. Unless limited by the terms of such appointment, any
such Authenticating Agent may authenticate Notes whenever the Trustee may do so.
Each reference in this Indenture to authentication by the Trustee includes
authentication by the Authenticating Agent. An Authenticating Agent has the same
rights as any Registrar, Paying Agent or agent for service of notices and
demands.

In case the Issuer or any Guarantor, pursuant to Article IV or Section 10.2, as
applicable, shall be consolidated or merged with or into any other Person or
shall convey, transfer, lease or otherwise dispose of its properties and assets
substantially as an entirety to any Person, and the successor Person resulting
from such consolidation, or

 

-42-



--------------------------------------------------------------------------------

surviving such merger, or into which the Issuer or any Guarantor shall have been
merged, or the Person which shall have received a conveyance, transfer, lease or
other disposition as aforesaid, shall have executed an indenture supplemental
hereto with the Trustee pursuant to Article IV, any of the Notes authenticated
or delivered prior to such consolidation, merger, conveyance, transfer, lease or
other disposition may (but shall not be required), from time to time, at the
request of the successor Person, be exchanged for other Notes executed in the
name of the successor Person with such changes in phraseology and form as may be
appropriate to reflect such successor Person, but otherwise in substance of like
tenor as the Notes surrendered for such exchange and of like principal amount;
and the Trustee, upon the Issuer Order of the successor Person, shall
authenticate and make available for delivery Notes as specified in such order
for the purpose of such exchange. If Notes shall at any time be authenticated
and delivered in any new name of a successor Person pursuant to this Section 2.2
in exchange or substitution for or upon registration of transfer of any Notes,
such successor Person, at the option of the Holders but without expense to them,
shall provide for the exchange of all Notes at the time outstanding for Notes
authenticated and delivered in such new name.

SECTION 2.3. Registrar and Paying Agent. The Issuer shall maintain an office or
agency where Notes may be presented for registration of transfer or for exchange
(the “Registrar”) and an office or agency where Notes may be presented for
payment. The Registrar shall keep a register of the Notes and of their transfer
and exchange (the “Notes Register”). The Issuer may have one or more
co-registrars and one or more additional paying agents. The term “Paying Agent”
includes any additional paying agent and the term “Registrar” includes any
co-registrar.

The Issuer shall advise the Paying Agent in writing five Business Days prior to
any interest payment date of any Additional Interest payable pursuant to the
Registration Rights Agreement.

The Issuer shall enter into an appropriate agency agreement with any Registrar
or Paying Agent not a party to this Indenture, which shall incorporate the terms
of the TIA. The agreement shall implement the provisions of this Indenture that
relate to such agent. The Issuer shall notify the Trustee in writing of the name
and address of each such agent. If the Issuer fails to maintain a Registrar or
Paying Agent, the Trustee shall act as such and shall be entitled to appropriate
compensation therefor pursuant to Section 7.7. The Issuer or any Guarantor may
act as Paying Agent, Registrar or transfer agent.

The Issuer initially appoints The Depository Trust Company (“DTC”) to act as
Depositary with respect to the Global Notes. The Issuer initially appoints the
Trustee as the Registrar and Paying Agent for the Notes and the Issuer may
remove any Registrar or Paying Agent without prior notice to the Holders, but
upon written notice to such Registrar or Paying Agent and to the Trustee;
provided, however, that no such removal shall become effective until
(i) acceptance of any appointment by a successor as evidenced by an appropriate
agreement entered into by the Issuer and such successor Registrar or Paying
Agent, as the case may be, and delivered to the Trustee and the passage of any
waiting or notice periods required by DTC procedures or (ii) written
notification to the Trustee that the Trustee shall serve as Registrar or Paying
Agent until the appointment of a successor in accordance with clause (i) above.
The Registrar or Paying Agent may resign at any time upon written notice to the
Issuer and the Trustee.

SECTION 2.4. Paying Agent to Hold Money in Trust. Prior to 10:00 a.m. New York
City time, on each due date of the principal of, premium, if any, or interest on
any Note is due and payable, the Issuer shall deposit with the Paying Agent a
sum sufficient in immediately available funds to pay such principal, premium or
interest when due. The Issuer shall require the Paying Agent (other than the
Trustee) to agree in writing that such Paying Agent shall hold in trust for the
benefit of Holders or the Trustee all money held by such Paying Agent for the
payment of principal of, premium, if any, or interest on the Notes (whether such
assets have been distributed to it by the Issuer or other obligors on the
Notes), shall notify the Trustee in writing of any default by the Issuer or any
Guarantor in making any such payment and shall during the continuance of any
default by the Issuer (or any other obligor upon the Notes) in the making of any
payment in respect of the Notes, upon the written request of the Trustee,
forthwith deliver to the Trustee all sums held in trust by such Paying Agent for
payment in respect of the Notes together with a full accounting thereof. If the
Issuer or a Subsidiary of the Issuer acts as Paying Agent, it shall segregate
the money held by it as Paying Agent and hold it as a separate trust fund. The
Issuer at any time may require a Paying Agent (other than the Trustee) to pay
all money held by it to the Trustee and to account for any funds or assets
disbursed by such Paying Agent. Upon complying with this Section 2.4, the Paying
Agent (if other than the Issuer or a Subsidiary of the Issuer) shall have no
further liability for the money delivered to the Trustee. Upon any bankruptcy,
reorganization or similar proceeding with respect to the Issuer, the Trustee
shall serve as Paying Agent for the Notes.

 

-43-



--------------------------------------------------------------------------------

SECTION 2.5. Holder Lists. The Trustee shall preserve in as current a form as is
reasonably practicable the most recent list available to it of the names and
addresses of Holders and shall otherwise comply with TIA Section 312(a). If the
Trustee is not the Registrar, or to the extent otherwise required under the TIA,
the Issuer, on its own behalf and on behalf of each of the Guarantors, shall
furnish or cause the Registrar to furnish to the Trustee, in writing at least
five Business Days before each interest payment date and at such other times as
the Trustee may request in writing, a list in such form and as of such date as
the Trustee may reasonably require of the names and addresses of Holders and the
Issuer shall otherwise comply with TIA Section 312(a).

SECTION 2.6. Transfer and Exchange.

(a) A Holder may transfer a Note (or a beneficial interest therein) to another
Person or exchange a Note (or a beneficial interest therein) for another Note or
Notes of any authorized denomination by presenting to the Trustee a written
request therefor stating the name of the proposed transferee or requesting such
an exchange, accompanied by any certification, opinion or other document
required by this Section 2.6. The Trustee will promptly register any transfer or
exchange that meets the requirements of this Section 2.6 by noting the same in
the Notes Register maintained by the Trustee for the purpose, and no transfer or
exchange will be effective until it is registered in such Notes Register. The
transfer or exchange of any Note (or a beneficial interest therein) may only be
made in accordance with this Section 2.6 and Section 2.1(g) and 2.1(h), as
applicable, and, in the case of a Global Note (or a beneficial interest
therein), the applicable rules and procedures of DTC, Euroclear and Clearstream.
The Trustee shall refuse to register any requested transfer or exchange that
does not comply with this paragraph.

(b) Transfers of Rule 144A Notes and Institutional Accredited Investor Notes.
The following provisions shall apply with respect to any proposed registration
of transfer of a Rule 144A Note or an Institutional Accredited Investor Note
prior to the date that is one year after the later of the date of its original
issue and the last date on which the Issuer or any Affiliate of the Issuer was
the owner of such Notes (or any predecessor thereto) (the “Resale Restriction
Termination Date”):

(1) a registration of transfer of a Rule 144A Note or an Institutional
Accredited Investor Note or a beneficial interest therein to a QIB shall be made
upon the representation of the transferee in the form as set forth on the
reverse of the Note that it is purchasing for its own account or an account with
respect to which it exercises sole investment discretion and that it and any
such account is a “qualified institutional buyer” within the meaning of
Rule 144A, and is aware that the sale to it is being made in reliance on
Rule 144A and acknowledges that it has received such information regarding the
Issuer as the undersigned has requested pursuant to Rule 144A or has determined
not to request such information and that it is aware that the transferor is
relying upon its foregoing representations in order to claim the exemption from
registration provided by Rule 144A; provided that no such written representation
or other written certification shall be required in connection with the transfer
of a beneficial interest in the Rule 144A Global Note to a transferee in the
form of a beneficial interest in that Rule 144A Global Note in accordance with
this Indenture and the applicable procedures of DTC.

(2) a registration of transfer of a Rule 144A Note or an Institutional
Accredited Investor Note or a beneficial interest therein to an IAI or an AI
shall be made upon receipt by the Registrar or its agent of a certificate
substantially in the form set forth in Section 2.8 or Section 2.10,
respectively, from the proposed transferee and the delivery of an Opinion of
Counsel, certification and/or other information satisfactory to it; and

(3) a registration of transfer of a Rule 144A Note or an Institutional
Accredited Investor Note or a beneficial interest therein to a Non-U.S. Person
shall be made upon receipt by the Registrar or its agent of a certificate
substantially in the form set forth in Section 2.9 from the proposed transferee
and the delivery of an Opinion of Counsel, certification and/or other
information satisfactory to it.

 

-44-



--------------------------------------------------------------------------------

(c) Transfers of Regulation S Notes. The following provisions shall apply with
respect to any proposed transfer of a Regulation S Note prior to the expiration
of the Restricted Period:

(1) a transfer of a Regulation S Note or a beneficial interest therein to a QIB
shall be made upon the representation of the transferee, in the form of
assignment on the reverse of the certificate, that it is purchasing the Note for
its own account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a “qualified institutional buyer”
within the meaning of Rule 144A, is aware that the sale to it is being made in
reliance on Rule 144A and acknowledges that it has received such information
regarding the Issuer as the undersigned has requested pursuant to Rule 144A or
has determined not to request such information and that it is aware that the
transferor is relying upon its foregoing representations in order to claim the
exemption from registration provided by Rule 144A;

(2) a transfer of a Regulation S Note or a beneficial interest therein to an IAI
or an AI shall be made upon receipt by the Registrar or its agent of a
certificate substantially in the form set forth in Section 2.8 or Section 2.10,
respectively, from the proposed transferee and the delivery of an Opinion of
Counsel, certification and/or other information satisfactory to the Issuer; and

(3) a transfer of a Regulation S Note or a beneficial interest therein to a
Non-U.S. Person shall be made upon receipt by the Registrar or its agent of a
certificate substantially in the form set forth in Section 2.9 hereof from the
proposed transferee and receipt by the Registrar or its agent of an Opinion of
Counsel, certification and/or other information satisfactory to the Issuer.

After the expiration of the Restricted Period, interests in the Regulation S
Note may be transferred in accordance with applicable law without requiring the
certification set forth in Section 2.8, Section 2.9, Section 2.10 or any
additional certification.

(d) Restricted Notes Legend. Upon the transfer, exchange or replacement of Notes
not bearing a Restricted Notes Legend, the Registrar shall deliver Notes that do
not bear a Restricted Notes Legend. Upon the transfer, exchange or replacement
of Notes bearing a Restricted Notes Legend, the Registrar shall deliver only
Notes that bear a Restricted Notes Legend unless (1) Initial Notes are being
exchanged for Exchange Notes in an exchange offer pursuant to the Registration
Rights Agreement, in which case the Exchange Notes shall not bear a Restricted
Notes Legend, (2) an Initial Note is being transferred pursuant to an effective
registration statement, (3) Initial Notes are being exchanged for Notes that do
not bear the Restricted Notes Legend in accordance with Section 2.6(e) or
(4) there is delivered to the Registrar an Opinion of Counsel satisfactory to it
stating that neither such legend nor the related restrictions on transfer are
required in order to maintain compliance with the provisions of the Securities
Act. Any Additional Notes sold in a registered offering shall not be required to
bear the Restricted Notes Legend.

(e) Automatic Exchange from Global Note Bearing Restricted Notes Legend to
Global Note Not Bearing Restricted Notes Legend. Upon the Issuer’s satisfaction
that the Restricted Notes Legend shall no longer be required in order to
maintain compliance with the Securities Act, beneficial interests in a Global
Note bearing the Restricted Notes Legend (a “Restricted Global Note”) may be
automatically exchanged into beneficial interests in a Global Note not bearing
the Restricted Notes Legend (an “Unrestricted Global Note”) without any action
required by or on behalf of the Holder (the “Automatic Exchange”) at any time on
or after the date that is the 366th calendar day after (1) with respect to the
Notes issued on the Issue Date, the Issue Date or (2) with respect to Additional
Notes, if any, the issue date of such Additional Notes, or, in each case, if
such day is not a Business Day, on the next succeeding Business Day (the
“Automatic Exchange Date”). Upon the Issuer’s satisfaction that the Restricted
Notes Legend shall no longer be required in order to maintain compliance with
the Securities Act, the Issuer shall (i) provide written notice to DTC and the
Trustee at least fifteen (15) calendar days prior to the Automatic Exchange
Date, instructing DTC to exchange all of the outstanding beneficial interests in
a particular Restricted Global Note to the Unrestricted Global Note, which the
Issuer shall have previously otherwise made eligible for exchange with the DTC,
(ii) provide prior written notice (the “Automatic Exchange Notice”) to each
Holder at such Holder’s address appearing in the register of Holders at least
fifteen (15) calendar days prior to the Automatic Exchange Date (the “Automatic
Exchange Notice Date”), which notice must include (w) the Automatic Exchange
Date, (x) the section of this Indenture pursuant to which the Automatic Exchange
shall occur, (y) the “CUSIP” number of the Restricted Global Note from which
such Holder’s beneficial interests will be transferred and (z) the

 

-45-



--------------------------------------------------------------------------------

“CUSIP” number of the Unrestricted Global Note into which such Holder’s
beneficial interests will be transferred, and (iii) on or prior to the Automatic
Exchange Date, deliver to the Trustee for authentication one or more
Unrestricted Global Notes, duly executed by the Issuer, in an aggregate
principal amount equal to the aggregate principal amount of Restricted Global
Notes to be exchanged into such Unrestricted Global Notes. At the Issuer’s
written request on no less than five (5) calendar days’ notice prior to the
Automatic Exchange Notice Date, the Trustee shall deliver, in the Issuer’s name
and at its expense, the Automatic Exchange Notice to each Holder at such
Holder’s address appearing in the register of Holders; provided that the Issuer
has delivered to the Trustee the information required to be included in such
Automatic Exchange Notice.

Notwithstanding anything to the contrary in this Section 2.6(e), during the
fifteen (15) calendar day period prior to the Automatic Exchange Date, no
transfers or exchanges other than pursuant to this Section 2.6(e) shall be
permitted without the prior written consent of the Issuer. As a condition to any
Automatic Exchange, the Issuer shall provide, and the Trustee shall be entitled
to conclusively rely upon, an Officer’s Certificate and Opinion of Counsel to
the Issuer to the effect that the Automatic Exchange shall be effected in
compliance with the Securities Act and that the restrictions on transfer
contained herein and in the Restricted Notes Legend shall no longer be required
in order to maintain compliance with the Securities Act and that the aggregate
principal amount of the particular Restricted Global Note is to be transferred
to the particular Unrestricted Global Note by adjustment made on the records of
the Trustee, as custodian for the Depositary to reflect the Automatic Exchange.
Upon such exchange of beneficial interests pursuant to this Section 2.6(e), the
aggregate principal amount of the Global Notes shall be increased or decreased
by adjustments made on the records of the Trustee, as custodian for the
Depositary, to reflect the relevant increase or decrease in the principal amount
of such Global Note resulting from the applicable exchange. The Restricted
Global Note from which beneficial interests are transferred pursuant to an
Automatic Exchange shall be cancelled following the Automatic Exchange.

(f) Retention of Written Communications. The Registrar shall retain copies of
all letters, notices and other written communications received pursuant to
Section 2.1 or this Section 2.6. The Issuer shall have the right to inspect and
make copies of all such letters, notices or other written communications at any
reasonable time upon the giving of reasonable prior written notice to the
Registrar.

(g) Obligations with Respect to Transfers and Exchanges of Notes. To permit
registrations of transfers and exchanges, the Issuer shall, subject to the other
terms and conditions of this Article II, execute and the Trustee shall
authenticate Definitive Notes and Global Notes at the Issuer’s and Registrar’s
written request.

No service charge shall be made to a Holder for any registration of transfer or
exchange, but the Issuer may require the Holder to pay a sum sufficient to cover
any transfer tax assessments or similar governmental charge payable in
connection therewith (other than any such transfer taxes, assessments or similar
governmental charges payable upon exchange or transfer pursuant to Sections 2.2,
2.6, 2.11, 2.13, 3.5, 5.6 or 9.5).

The Issuer (and the Registrar) shall not be required to register the transfer of
or exchange of any Note (A) for a period beginning (1) 15 calendar days before
the mailing of a notice of an offer to repurchase or redeem Notes and ending at
the close of business on the day of such mailing or (2) 15 calendar days before
an interest payment date and ending on such interest payment date or (B) called
for redemption, except the unredeemed portion of any Note being redeemed in
part.

Prior to the due presentation for registration of transfer of any Note, the
Issuer, the Trustee, the Paying Agent or the Registrar may deem and treat the
person in whose name a Note is registered as the owner of such Note for the
purpose of receiving payment of principal of, premium, if any, and (subject to
paragraph 2 of the forms of Notes attached hereto as Exhibits A, B and C)
interest on such Note and for all other purposes whatsoever, including without
limitation the transfer or exchange of such Note, whether or not such Note is
overdue, and none of the Issuer, the Trustee, the Paying Agent or the Registrar
shall be affected by notice to the contrary.

Any Definitive Note delivered in exchange for an interest in a Global Note
pursuant to Section 2.1(h) shall, except as otherwise provided by
Section 2.6(d), bear the applicable legend regarding transfer restrictions
applicable to the Definitive Note set forth in Section 2.1(d).

 

-46-



--------------------------------------------------------------------------------

All Notes issued upon any transfer or exchange pursuant to the terms of this
Indenture shall evidence the same debt and shall be entitled to the same
benefits under this Indenture as the Notes surrendered upon such transfer or
exchange.

(h) No Obligation of the Trustee. (1) The Trustee shall have no responsibility
or obligation to any beneficial owner of a Global Note, a member of, or a
participant in, DTC or other Person with respect to the accuracy of the records
of DTC or its nominee or of any participant or member thereof, with respect to
any ownership interest in the Notes or with respect to the delivery to any
participant, member, beneficial owner or other Person (other than DTC) of any
notice (including any notice of redemption or purchase) or the payment of any
amount or delivery of any Notes (or other security or property) under or with
respect to such Notes. All notices and communications to be given to the Holders
and all payments to be made to Holders in respect of the Notes shall be given or
made only to or upon the order of the registered Holders (which shall be DTC or
its nominee in the case of a Global Note). The rights of beneficial owners in
any Global Note shall be exercised only through DTC subject to the applicable
rules and procedures of DTC. The Trustee may rely and shall be fully protected
in relying upon information furnished by DTC with respect to its members,
participants and any beneficial owners.

The Trustee shall have no obligation or duty to monitor, determine or inquire as
to compliance with any restrictions on transfer imposed under this Indenture or
under applicable law with respect to any transfer of any interest in any Note
(including any transfers between or among DTC participants, members or
beneficial owners in any Global Note) other than to require delivery of such
certificates and other documentation or evidence as are expressly required by,
and to do so if and when expressly required by, the terms of this Indenture, and
to examine the same to determine substantial compliance as to form with the
express requirements hereof. Neither the Trustee nor any of its agents shall
have any responsibility for any actions taken or not taken by DTC.

SECTION 2.7. Form of Certificate to be Delivered upon Termination of Restricted
Period.

[Date]

Kinetic Concepts, Inc. and KCI USA, Inc.

8023 Vantage Drive

San Antonio, Texas 78230

Attention: John T. Bibb, SVP General Counsel

Facsimile: (210) 255-6767

Wilmington Trust, National Association

Corporate Capital Markets

50 South Sixth Street, Suite 1290

Minneapolis, MN 55402-1544

Attention: Kinetic Concepts, Inc. Administrator

Facsimile: (612) 217-5651

with a copy to:

Kirkland & Ellis LLP

601 Lexington Avenue

New York, New York 10022

Attention: Joshua N. Korff

Facsimile: (212) 446-4900

 

Re: Kinetic Concepts, Inc. and KCI USA, Inc. (the “Issuer”).

12.5% Senior Notes due 2019 (the “Notes”)

Ladies and Gentlemen:

This letter relates to Notes represented by a temporary global Note (the
“Temporary Regulation S Global Note”). Pursuant to Section 2.1 of the Indenture
dated as of November 4, 2011 relating to the Notes (the “Indenture”), we hereby
certify that the persons who are the beneficial owners of $[            ]
principal amount of Notes represented by the Temporary Regulation S Global Note
are persons outside the United States to whom beneficial interests in such Notes
could be transferred in accordance with Rule 904 of Regulation S promulgated
under the Securities Act of 1933, as amended. Accordingly, you are hereby
requested to issue a Permanent Regulation S Global Note representing the
undersigned’s interest in the principal amount of Notes represented by the
Temporary Regulation S Global Note, all in the manner provided by the Indenture.
We certify that we [are][are not] an Affiliate of the Issuer.

 

-47-



--------------------------------------------------------------------------------

The Trustee and the Issuer are entitled to conclusively rely upon this letter
and are irrevocably authorized to produce this letter or a copy hereof to any
interested party in any administrative or legal proceedings or official inquiry
with respect to the matters covered hereby. Terms used in this letter have the
meanings set forth in Regulation S.

 

Very truly yours, [Name of Transferor] By:  

 

  Authorized Signature

SECTION 2.8. Form of Certificate to be Delivered in Connection with Transfers to
IAIs.

[Date]

Kinetic Concepts, Inc. and KCI USA, Inc.

8023 Vantage Drive

San Antonio, Texas 78230

Attention: John T. Bibb, SVP General Counsel

Facsimile: (210) 255-6767

Wilmington Trust, National Association

Corporate Capital Markets

50 South Sixth Street, Suite 1290

Minneapolis, MN 55402-1544

Attention: Kinetic Concepts, Inc. Administrator

Facsimile: (612) 217-5651

 

Re: Kinetic Concepts, Inc. and KCI USA, Inc. (the “Issuer”).

Ladies and Gentlemen:

This certificate is delivered to request a transfer of $[            ] principal
amount of the 12.5% Senior Notes due 2019 (the “Notes”) of Kinetic Concepts,
Inc. and KCI USA, Inc. (the “Issuer”).

Upon transfer, the Notes would be registered in the name of the new beneficial
owner as follows:

Name:                                                               
            

Address:                                                                        

Taxpayer ID Number:                                                  

 

-48-



--------------------------------------------------------------------------------

The undersigned represents and warrants to you that:

1. We are an institutional “accredited investor” (as defined in Rule 501(a)(1),
(2), (3) or (7) under the Securities Act of 1933, as amended (the “Securities
Act”)) purchasing for our own account or for the account of such an
institutional “accredited investor” at least $250,000 principal amount of the
Notes, and we are acquiring the Notes not with a view to, or for offer or sale
in connection with, any distribution in violation of the Securities Act. We have
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risk of our investment in the Notes and we invest
in or purchase securities similar to the Notes in the normal course of our
business. We and any accounts for which we are acting are each able to bear the
economic risk of our or its investment.

2. We understand that the Notes have not been registered under the Securities
Act and, unless so registered, may not be sold except as permitted in the
following sentence. We agree on our own behalf and on behalf of any investor
account for which we are purchasing Notes to offer, sell or otherwise transfer
such Notes prior to the date that is one year after the later of the date of
original issue and the last date on which the Issuer or any affiliate of the
Issuer was the owner of such Notes (or any predecessor thereto) (the “Resale
Restriction Termination Date”) only (a) to the Issuer or any Subsidiary thereof,
(b) pursuant to an effective registration statement under the Securities Act,
(c) in a transaction complying with the requirements of Rule 144A under the
Securities Act, to a person we reasonably believe is a “qualified institutional
buyer” under Rule 144A of the Securities Act (a “QIB”) that is purchasing for
its own account or for the account of a QIB and to whom notice is given that the
transfer is being made in reliance on Rule 144A, (d) pursuant to offers and
sales to non-U.S. persons that occur outside the United States within the
meaning of Regulation S under the Securities Act, (e) to an institutional
“accredited investor” within the meaning of Rule 501(a)(1), (2), (3) or
(7) under the Securities Act that is purchasing for its own account or for the
account of such an institutional “accredited investor,” in each case in a
minimum principal amount of Notes of $250,000 for investment purposes and not
with a view to or for offer or sale in connection with any distribution in
violation of the Securities Act or (f) pursuant to any other available exemption
from the registration requirements of the Securities Act, subject in each of the
foregoing cases to any requirement of law that the disposition of our property
or the property of such investor account or accounts be at all times within our
or their control and in compliance with any applicable state securities laws.
The foregoing restrictions on resale will not apply subsequent to the Resale
Restriction Termination Date. If any resale or other transfer of the Notes is
proposed to be made pursuant to clause (e) above prior to the Resale Restriction
Termination Date, the transferor shall deliver a letter from the transferee
substantially in the form of this letter to the Issuer and the Trustee, which
shall provide, among other things, that the transferee is an institutional
“accredited investor” (within the meaning of Rule 501(a)(1), (2), (3) or
(7) under the Securities Act) and that it is acquiring such Notes for investment
purposes and not for distribution in violation of the Securities Act. Each
purchaser acknowledges that the Issuer and the Trustee reserve the right prior
to any offer, sale or other transfer prior to the Resale Termination Date of the
Notes pursuant to clauses (d), (e) or (f) above to require the delivery of an
opinion of counsel, certifications and/or other information satisfactory to the
Issuer.

3. We [are][are not] an Affiliate of the Issuer.

 

TRANSFEREE:  

 

BY:  

 

SECTION 2.9. Form of Certificate to be Delivered in Connection with Transfers
Pursuant to Regulation S.

[Date]

Kinetic Concepts, Inc. and KCI USA, Inc.

8023 Vantage Drive

San Antonio, Texas 78230

Attention: John T. Bibb, SVP General Counsel

Facsimile: (210) 255-6767

 

-49-



--------------------------------------------------------------------------------

Wilmington Trust, National Association

Corporate Capital Markets

50 South Sixth Street, Suite 1290

Minneapolis, MN 55402-1544

Attention: Kinetic Concepts, Inc. Administrator

Facsimile: (612) 217-5651

 

Re: Kinetic Concepts, Inc. and KCI USA, Inc. (the “Issuer”).

12.5% Senior Notes due 2019 (the “Notes”)

Ladies and Gentlemen:

In connection with our proposed sale of $[            ] aggregate principal
amount of the Notes, we confirm that such sale has been effected pursuant to and
in accordance with Regulation S under the United States Securities Act of 1933,
as amended (the “Securities Act”), and, accordingly, we represent that:

(a) the offer of the Notes was not made to a person in the United States;

(b) either (i) at the time the buy order was originated, the transferee was
outside the United States or we and any person acting on our behalf reasonably
believed that the transferee was outside the United States or (ii) the
transaction was executed in, on or through the facilities of a designated
off-shore securities market and neither we nor any person acting on our behalf
knows that the transaction has been pre-arranged with a buyer in the United
States;

(c) no directed selling efforts have been made in the United States in
contravention of the requirements of Rule 903(a)(2) or Rule 904(a)(2) of
Regulation S, as applicable; and

(d) the transaction is not part of a plan or scheme to evade the registration
requirements of the Securities Act.

In addition, if the sale is made during a restricted period and the provisions
of Rule 903(b)(2), Rule 903(b)(3) or Rule 904(b)(1) of Regulation S are
applicable thereto, we confirm that such sale has been made in accordance with
the applicable provisions of Rule 903(b)(2), Rule 903(b)(3) or Rule 904(b)(1),
as the case may be.

We also hereby certify that we [are][are not] an Affiliate of the Issuer and, to
our knowledge, the transferee of the Notes [is][is not] an Affiliate of the
Issuer.

The Trustee and the Issuer are entitled to conclusively rely upon this letter
and are irrevocably authorized to produce this letter or a copy hereof to any
interested party in any administrative or legal proceedings or official inquiry
with respect to the matters covered hereby. Terms used in this certificate have
the meanings set forth in Regulation S.

 

Very truly yours, [Name of Transferor] By:  

 

  Authorized Signature

 

-50-



--------------------------------------------------------------------------------

SECTION 2.10. Form of Certificate to be Delivered in Connection with Transfers
to AIs.

[Date]

Kinetic Concepts, Inc. and KCI USA, Inc.

8023 Vantage Drive

San Antonio, Texas 78230

Attention: John T. Bibb, SVP General Counsel

Facsimile: (210) 255-6767

Wilmington Trust, National Association

Corporate Capital Markets

50 South Sixth Street, Suite 1290

Minneapolis, MN 55402-1544

Attention: Kinetic Concepts, Inc. Administrator

Facsimile: (612) 217-5651

 

Re: Kinetic Concepts, Inc. and KCI USA, Inc. (the “Issuer”).

Ladies and Gentlemen:

This certificate is delivered to request a transfer of $[            ] principal
amount of the 12.5% Senior Notes due 2019 (the “Notes”) of Kinetic Concepts,
Inc. and KCI USA, Inc. (the “Issuer”).

Upon transfer, the Notes would be registered in the name of the new beneficial
owner as follows:

Name:                                                               
            

Address:                                                                        

Taxpayer ID Number:                                                  

The undersigned represents and warrants to you that:

4. I am an “accredited investor” (as defined in Rule 501(a)(4) under the U.S.
Securities Act of 1933, as amended (the “Securities Act”)) and I am acquiring
the Notes not with a view to, or for offer or sale in connection with, any
distribution in violation of the Securities Act. I have such knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risk of my investment in the Notes and I invest in or purchase
securities similar to the Notes in the normal course of my business. I am able
to bear the economic risk of my investment.

5. I understand that the Notes have not been registered under the Securities Act
and, unless so registered, may not be sold except as permitted in the following
sentence. I agree on my own behalf to offer, sell or otherwise transfer such
Notes prior to the date that is one year after the later of the date of original
issue and the last date on which the Issuer or any affiliate of the Issuer was
the owner of such Notes (or any predecessor thereto) (the “Resale Restriction
Termination Date”) only (a) to the Issuer or any Subsidiary thereof,
(b) pursuant to an effective registration statement under the Securities Act,
(c) in a transaction complying with the requirements of Rule 144A under the
Securities Act, to a person I reasonably believe is a “qualified institutional
buyer” under Rule 144A of the Securities Act (a “QIB”) that is purchasing for
its own account or for the account of a QIB and to whom notice is given that the
transfer is being made in reliance on Rule 144A, (d) pursuant to offers and
sales to non-U.S. persons that occur outside the United States within the
meaning of Regulation S under the Securities Act, (e) to an institutional
“accredited investor” within the meaning of Rule 501(a)(1), (2), (3) or
(7) under the Securities Act that is purchasing for its own account or for the
account of such an institutional “accredited investor,” in each case in a
minimum principal amount of Notes of $200,000 for investment purposes and not
with a view to or for offer or sale in connection with any distribution in
violation of the Securities Act or (f) pursuant to any other available exemption
from the registration requirements of the Securities Act, subject in each of the
foregoing cases to any requirement of law that the disposition of my property be
at all times within my control and in compliance with any applicable state
securities laws. The foregoing restrictions on resale will not apply subsequent
to the Resale Restriction Termination Date. Each purchaser acknowledges that the
Issuer and the Trustee reserve the right prior to any offer, sale or other
transfer prior to the Resale Termination Date of the Notes pursuant to
clauses (d), (e) or (f) above to require the delivery of an opinion of counsel,
certifications and/or other information satisfactory to the Issuer.

 

-51-



--------------------------------------------------------------------------------

6. I understand and acknowledge that upon the issuance thereof, and until such
time as the same is no longer required under applicable requirements of the
Securities Act or state securities laws, the Notes that I acquire will be
certificated Notes that will bear, and all certificates issued in exchange
therefor or in substitution thereof will bear, a restrictive legend set forth in
Section 2.1(d) of the Indenture.

7. I am an Affiliate of the Issuer.

 

TRANSFEREE:  

 

BY:  

 

SECTION 2.11. Mutilated, Destroyed, Lost or Stolen Notes.

If a mutilated Note is surrendered to the Registrar or if the Holder of a Note
claims that the Note has been lost, destroyed or wrongfully taken, the Issuer
shall issue and the Trustee shall authenticate a replacement Note if the
requirements of Section 8-405 of the Uniform Commercial Code are met, such that
the Holder (a) satisfies the Issuer and the Trustee that such Note has been
lost, destroyed or wrongfully taken within a reasonable time after such Holder
has notice of such loss, destruction or wrongful taking and the Registrar has
not registered a transfer prior to receiving such notification, (b) makes such
request to the Issuer and the Trustee prior to the Note being acquired by a
protected purchaser as defined in Section 8-303 of the Uniform Commercial Code
(a “protected purchaser”) and (c) satisfies any other reasonable requirements of
the Trustee; provided, however, if after the delivery of such replacement Note,
a protected purchaser of the Note for which such replacement Note was issued
presents for payment or registration such replaced Note, the Trustee and/or the
Issuer shall be entitled to recover such replacement Note from the Person to
whom it was issued and delivered or any Person taking therefrom, except a
protected purchaser, and shall be entitled to recover upon the security or
indemnity provided therefor to the extent of any loss, damage, cost or expense
incurred by the Issuer or the Trustee in connection therewith. Such Holder shall
furnish an indemnity bond sufficient in the judgment of the (i) Trustee to
protect the Trustee and (ii) the Issuer to protect the Issuer, the Trustee, the
Paying Agent and the Registrar, from any loss which any of them may suffer if a
Note is replaced, and, in the absence of notice to the Issuer, any Guarantor or
the Trustee that such Note has been acquired by a protected purchaser, the
Issuer shall execute, and upon receipt of an Issuer Order, the Trustee shall
authenticate and make available for delivery, in exchange for any such mutilated
Note or in lieu of any such destroyed, lost or stolen Note, a new Note of like
tenor and principal amount, bearing a number not contemporaneously outstanding.

In case any such mutilated, destroyed, lost or stolen Note has become or is
about to become due and payable, the Issuer in its discretion may, instead of
issuing a new Note, pay such Note.

Upon the issuance of any new Note under this Section 2.11, the Issuer may
require that such Holder pay a sum sufficient to cover any tax or other
governmental charge that may be imposed in relation thereto and any other
expenses (including the fees and expenses of counsel and of the Trustee) in
connection therewith.

Subject to the proviso in the initial paragraph of this Section 2.11, every new
Note issued pursuant to this Section 2.11, in lieu of any mutilated, destroyed,
lost or stolen Note shall constitute an original additional contractual
obligation of the Issuer, any Guarantor (if applicable) and any other obligor
upon the Notes, whether or not the mutilated, destroyed, lost or stolen Note
shall be at any time enforceable by anyone, and shall be entitled to all
benefits of this Indenture equally and proportionately with any and all other
Notes duly issued hereunder.

The provisions of this Section 2.11 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Notes.

SECTION 2.12. Outstanding Notes. Notes outstanding at any time are all Notes
authenticated by the Trustee except for those cancelled by it, those delivered
to it for cancellation, those paid pursuant to Section 2.11

 

-52-



--------------------------------------------------------------------------------

and those described in this Section as not outstanding. A Note does not cease to
be outstanding in the event the Issuer or an Affiliate of the Issuer holds the
Note; provided, however, that (i) for purposes of determining which are
outstanding for consent or voting purposes hereunder, the provisions of
Section 12.6 shall apply and (ii) in determining whether the Trustee shall be
protected in making a determination whether the Holders of the requisite
principal amount of outstanding Notes are present at a meeting of Holders of
Notes for quorum purposes or have consented to or voted in favor of any request,
demand, authorization, direction, notice, consent, waiver, amendment or
modification hereunder, or relying upon any such quorum, consent or vote, only
Notes which a Trust Officer of the Trustee actually knows to be held by the
Issuer or an Affiliate of the Issuer shall not be considered outstanding.

If a Note is replaced pursuant to Section 2.11 (other than a mutilated Note
surrendered for replacement), it ceases to be outstanding unless the Trustee and
the Issuer receive proof satisfactory to them that the replaced Note is held by
a protected purchaser. A mutilated Note ceases to be outstanding upon surrender
of such Note and replacement pursuant to Section 2.11.

If the Paying Agent segregates and holds in trust, in accordance with this
Indenture, on a Redemption Date or maturity date, money sufficient to pay all
principal, premium, if any, and accrued interest payable on that date with
respect to the Notes (or portions thereof) to be redeemed or maturing, as the
case may be, and the Paying Agent is not prohibited from paying such money to
the Holders on that date pursuant to the terms of this Indenture, then on and
after that date such Notes (or portions thereof) cease to be outstanding and
interest on them ceases to accrue.

SECTION 2.13. Temporary Notes. In the event that Definitive Notes are to be
issued under the terms of this Indenture, until such Definitive Notes are ready
for delivery, the Issuer may prepare and the Trustee shall authenticate
temporary Notes. Temporary Notes shall be substantially in the form, and shall
carry all rights, of Definitive Notes but may have variations that the Issuer
considers appropriate for temporary Notes. Without unreasonable delay, the
Issuer shall prepare and the Trustee shall authenticate Definitive Notes. After
the preparation of Definitive Notes, the temporary Notes shall be exchangeable
for Definitive Notes upon surrender of the temporary Notes at any office or
agency maintained by the Issuer for that purpose and such exchange shall be
without charge to the Holder. Upon surrender for cancellation of any one or more
temporary Notes, the Issuer shall execute, and the Trustee shall, upon receipt
of an Issuer Order, authenticate and make available for delivery in exchange
therefor, one or more Definitive Notes representing an equal principal amount of
Notes. Until so exchanged, the Holder of temporary Notes shall in all respects
be entitled to the same benefits under this Indenture as a Holder of Definitive
Notes.

SECTION 2.14. Cancellation. The Issuer at any time may deliver Notes to the
Trustee for cancellation. The Registrar and the Paying Agent shall forward to
the Trustee any Notes surrendered to them for registration of transfer, exchange
or payment. The Trustee and no one else shall cancel all Notes surrendered for
registration of transfer, exchange, payment or cancellation and dispose of such
Notes in accordance with its internal policies and customary procedures (subject
to the record retention requirements of the Exchange Act and the Trustee). If
the Issuer or any Guarantor acquires any of the Notes, such acquisition shall
not operate as a redemption or satisfaction of the Indebtedness represented by
such Notes unless and until the same are surrendered to the Trustee for
cancellation pursuant to this Section 2.14. The Issuer may not issue new Notes
to replace Notes it has paid or delivered to the Trustee for cancellation for
any reason other than in connection with a transfer or exchange.

At such time as all beneficial interests in a Global Note have either been
exchanged for Definitive Notes, transferred, redeemed, repurchased or canceled,
such Global Note shall be returned by DTC to the Trustee for cancellation or
retained and canceled by the Trustee. At any time prior to such cancellation, if
any beneficial interest in a Global Note is exchanged for Definitive Notes,
transferred in exchange for an interest in another Global Note, redeemed,
repurchased or canceled, the principal amount of Notes represented by such
Global Note shall be reduced and an adjustment shall be made on the books and
records of the Trustee (if it is then the Notes Custodian for such Global Note)
with respect to such Global Note, by the Trustee or the Notes Custodian, to
reflect such reduction.

SECTION 2.15. Payment of Interest; Defaulted Interest. Interest on any Note
which is payable, and is punctually paid or duly provided for, on any interest
payment date shall be paid to the Person in whose name such Note (or one or more
Predecessor Notes) is registered at the close of business on the regular record
date for such payment at the office or agency of the Issuer maintained for such
purpose pursuant to Section 2.3.

 

-53-



--------------------------------------------------------------------------------

Any interest on any Note which is payable, but is not paid when the same becomes
due and payable and such nonpayment continues for a period of 30 days shall
forthwith cease to be payable to the Holder on the regular record date, and such
defaulted interest and (to the extent lawful) interest on such defaulted
interest at the rate borne by the Notes (such defaulted interest and interest
thereon herein collectively called “Defaulted Interest”) shall be paid by the
Issuer, at its election in each case, as provided in clause (a) or (b) below:

(a) The Issuer may elect to make payment of any Defaulted Interest to the
Persons in whose names the Notes (or their respective predecessor Notes) are
registered at the close of business on a Special Record Date (as defined below)
for the payment of such Defaulted Interest, which shall be fixed in the
following manner. The Issuer shall notify the Trustee in writing of the amount
of Defaulted Interest proposed to be paid on each Note and the date (not less
than 30 days after such notice) of the proposed payment (the “Special Interest
Payment Date”), and at the same time the Issuer shall deposit with the Trustee
an amount of money equal to the aggregate amount proposed to be paid in respect
of such Defaulted Interest or shall make arrangements satisfactory to the
Trustee for such deposit prior to the date of the proposed payment, such money
when deposited to be held in trust for the benefit of the Persons entitled to
such Defaulted Interest as in this Section 2.15(a). Thereupon the Issuer shall
fix a record date (the “Special Record Date”) for the payment of such Defaulted
Interest, which date shall be not more than 20 calendar days and not less than
15 calendar days prior to the Special Interest Payment Date and not less than
10 calendar days after the receipt by the Trustee of the notice of the proposed
payment. The Issuer shall promptly notify the Trustee in writing of such Special
Record Date, and in the name and at the expense of the Issuer, the Trustee shall
cause notice of the proposed payment of such Defaulted Interest and the Special
Record Date and Special Interest Payment Date therefor to be given in the manner
provided for in Section 12.2, not less than 10 calendar days prior to such
Special Record Date. Notice of the proposed payment of such Defaulted Interest
and the Special Record Date and Special Interest Payment Date therefor having
been so given, such Defaulted Interest shall be paid on the Special Interest
Payment Date to the Persons in whose names the Notes (or their respective
predecessor Notes) are registered at the close of business on such Special
Record Date and shall no longer be payable pursuant to the provisions in
Section 2.15(b).

(b) The Issuer may make payment of any Defaulted Interest in any other lawful
manner not inconsistent with the requirements of any securities exchange on
which the Notes may be listed, and upon such notice as may be required by such
exchange, if, after written notice given by the Issuer to the Trustee of the
proposed payment pursuant to this Section 2.15(b), such manner of payment shall
be deemed practicable by the Trustee.

Subject to the foregoing provisions of this Section 2.15, each Note delivered
under this Indenture upon registration of, transfer of or in exchange for or in
lieu of any other Note shall carry the rights to interest accrued and unpaid,
and to accrue, which were carried by such other Note.

SECTION 2.16. CUSIP and ISIN Numbers. The Issuer in issuing the Notes may use
“CUSIP” and “ISIN” numbers and, if so, the Trustee shall use “CUSIP and “ISIN”
numbers in notices of redemption or purchase as a convenience to Holders;
provided, however, that any such notice may state that no representation is made
as to the correctness of such numbers either as printed on the Notes or as
contained in any notice of a redemption or purchase and that reliance may be
placed only on the other identification numbers printed on the Notes, and any
such redemption or purchase shall not be affected by any defect in or omission
of such CUSIP and ISIN numbers. The Issuer shall promptly notify the Trustee in
writing of any change in the CUSIP and ISIN numbers.

SECTION 2.17. Joint and Several Liability. Except as otherwise expressly
provided herein, from and after the Issue Date, KCI and KCI USA shall be jointly
and severally liable for the performance of all obligations and covenants under
this Indenture and the Notes.

ARTICLE III

COVENANTS

SECTION 3.1. Payment of Notes. The Issuer shall promptly pay the principal of,
premium, if any, and interest (including Additional Interest) on the Notes on
the dates and in the manner provided in the Notes and in

 

-54-



--------------------------------------------------------------------------------

this Indenture. Principal, premium, if any, and interest (including Additional
Interest) shall be considered paid on the date due if by 10:00 a.m. Eastern time
on such date the Trustee or the Paying Agent holds in accordance with this
Indenture money sufficient to pay all principal, premium, if any, and interest
(including Additional Interest) then due and the Trustee or the Paying Agent, as
the case may be, is not prohibited from paying such money to the Holders on that
date pursuant to the terms of this Indenture.

The Issuer shall pay interest on overdue principal at the rate specified
therefor in the Notes, and it shall pay interest on overdue installments of
interest (including Additional Interest) at the same rate to the extent lawful.

Notwithstanding anything to the contrary contained in this Indenture, the Issuer
may, to the extent it is required to do so by law, deduct or withhold income or
other similar taxes imposed by the United States of America from principal or
interest payments hereunder.

SECTION 3.2. Limitation on Indebtedness.

(a) The Company shall not, and shall not permit any of its Restricted
Subsidiaries to, Incur any Indebtedness (including Acquired Indebtedness);
provided, however, that the Company and any of its Restricted Subsidiaries may
Incur Indebtedness (including Acquired Indebtedness), if on the date of such
Incurrence and after giving pro forma effect thereto (including pro forma
application of the proceeds thereof), the Fixed Charge Coverage Ratio for the
Company and its Restricted Subsidiaries is greater than 2.00 to 1.00; provided,
further, that Non-Guarantors may not Incur Indebtedness if, after giving pro
forma effect to such Incurrence (including a pro forma application of the net
proceeds therefrom), more than an aggregate of $100.0 million of Indebtedness of
Non-Guarantors would be outstanding pursuant to this paragraph.

(b) Section 3.2(a) will not prohibit the Incurrence of the following
Indebtedness:

(1) Indebtedness Incurred pursuant to any Credit Facility (including letters of
credit or bankers’ acceptances issued or created under any Credit Facility), and
any Refinancing Indebtedness in respect thereof and Guarantees in respect of
such Indebtedness in a maximum aggregate principal amount at any time
outstanding not exceeding (i) $2,850.0 million, plus (ii) in the case of any
refinancing of any Indebtedness permitted under this clause or any portion
thereof, the aggregate amount of fees, underwriting discounts, premiums and
other costs and expenses Incurred in connection with such refinancing, less
(iii) in the event of a LifeCell Disposition, the aggregate amount equal to the
product of (A) the dollar amount set forth in clause (i) above and (B) the
percentage that the Consolidated EBITDA of the property or assets in such
LifeCell Disposition represented of Consolidated EBITDA of the Company, in each
case for the period of the most recent four consecutive fiscal quarters ending
prior to the date of such determination for which internal consolidated
financial statements of the Company are available, with such pro forma
adjustments as are consistent with the pro forma adjustments set forth in the
definition of “Fixed Charge Coverage Ratio” and as determined in good faith by
the Company;

(2) Guarantees by the Company or any Restricted Subsidiary of Indebtedness of
the Company or any Restricted Subsidiary so long as the Incurrence of such
Indebtedness is permitted under the terms of this Indenture;

(3) Indebtedness of the Company owing to and held by any Restricted Subsidiary
or Indebtedness of a Restricted Subsidiary owing to and held by the Company or
any Restricted Subsidiary; provided, however, that:

(i) any subsequent issuance or transfer of Capital Stock or any other event
which results in any such Indebtedness being beneficially held by a Person other
than the Company or a Restricted Subsidiary of the Company; and

(ii) any sale or other transfer of any such Indebtedness to a Person other than
the Company or a Restricted Subsidiary of the Company, shall be deemed, in each
case, to constitute an Incurrence of such Indebtedness by the Company or such
Restricted Subsidiary, as the case may be;

 

-55-



--------------------------------------------------------------------------------

(4) Indebtedness represented by (i) the Notes (other than any Additional Notes),
including any Guarantee thereof, (ii) any Exchange Notes issued in exchange for
such Notes (including any Guarantee thereof), (iii) any Indebtedness (other than
Indebtedness incurred pursuant to Section 3.2(b)(1) and (3)) outstanding on the
Issue Date, including the Second Lien Notes issued on the Issue Date, any
exchange notes issued in exchange for such Second Lien Notes and any Guarantees
thereof and the Redemption Note issued on the Issue Date, (iv) Refinancing
Indebtedness Incurred in respect of any Indebtedness described in this clause or
clauses (5), (10) or (14) of this Section 3.2(b) or Incurred pursuant to
Section 3.2(a), and (v) Management Advances;

(5) Indebtedness of (x) the Company or any Restricted Subsidiary Incurred or
issued to finance an acquisition or (y) Persons that are acquired by the Company
or any Restricted Subsidiaries or merged into or consolidated with the Company
or a Restricted Subsidiary in accordance with the terms of this Indenture;
provided that after giving effect to such acquisition, merger or consolidation,
either

(i) the Company would be permitted to Incur at least $1.00 of additional
Indebtedness pursuant to the Fixed Charge Coverage Ratio test set forth in
Section 3.2(a), or

(ii) the Fixed Charge Coverage Ratio of the Company and the Restricted
Subsidiary would not be lower than immediately prior to such acquisition, merger
or consolidation;

(6) Hedging Obligations (excluding Hedging Obligations entered into for
speculative purposes);

(7) Indebtedness represented by Capitalized Lease Obligations or Purchase Money
Obligations in an aggregate outstanding principal amount which, when taken
together with the principal amount of all other Indebtedness Incurred pursuant
to this clause and then outstanding, does not exceed the greater of (i) $150.0
million and (ii) 1.75% of Total Assets at the time of Incurrence and any
Refinancing Indebtedness in respect thereof;

(8) Indebtedness in respect of (i) workers’ compensation claims, self-insurance
obligations, performance, indemnity, surety, judgment, appeal, advance payment,
customs, value added or other tax or other guarantees or other similar bonds,
instruments or obligations and completion guarantees and warranties provided by
the Company or a Restricted Subsidiary or relating to liabilities, obligations
or guarantees Incurred in the ordinary course of business, (ii) the honoring by
a bank or other financial institution of a check, draft or similar instrument
drawn against insufficient funds in the ordinary course of business; provided,
however, that such Indebtedness is extinguished within five Business Days of
Incurrence; (iii) customer deposits and advance payments received in the
ordinary course of business from customers for goods or services purchased in
the ordinary course of business; (iv) letters of credit, bankers’ acceptances,
guarantees or other similar instruments or obligations issued or relating to
liabilities or obligations Incurred in the ordinary course of business, and
(v) any customary cash management, cash pooling or netting or setting off
arrangements in the ordinary course of business;

(9) Indebtedness arising from agreements providing for guarantees,
indemnification, obligations in respect of earn-outs or other adjustments of
purchase price or, in each case, similar obligations, in each case, Incurred or
assumed in connection with the acquisition or disposition of any business or
assets or Person or any Capital Stock of a Subsidiary (other than Guarantees of
Indebtedness Incurred by any Person acquiring or disposing of such business or
assets or such Subsidiary for the purpose of financing such acquisition or
disposition); provided that the maximum liability of the Company and its
Restricted Subsidiaries in respect of all such Indebtedness in connection with a
Disposition shall at no time exceed the gross proceeds, including the fair
market value of non-cash proceeds (measured at the time received and without
giving effect to any subsequent changes in value), actually received by the
Company and its Restricted Subsidiaries in connection with such disposition;

 

-56-



--------------------------------------------------------------------------------

(10) Indebtedness in an aggregate outstanding principal amount which, when taken
together with any Refinancing Indebtedness in respect thereof and the principal
amount of all other Indebtedness Incurred pursuant to this clause and then
outstanding, will not exceed 100% of the Net Cash Proceeds received by the
Company from the issuance or sale (other than to a Restricted Subsidiary) of its
Capital Stock (other than Disqualified Stock, Designated Preferred Stock or an
Excluded Contribution) or otherwise contributed to the equity (other than
through the issuance of Disqualified Stock, Designated Preferred Stock or an
Excluded Contribution) of the Company, in each case, subsequent to the Issue
Date; provided, however, that (i) any such Net Cash Proceeds that are so
received or contributed shall not increase the amount available for making
Restricted Payments to the extent the Company and its Restricted Subsidiaries
Incur Indebtedness in reliance thereon and (ii) any Net Cash Proceeds that are
so received or contributed shall be excluded for purposes of Incurring
Indebtedness pursuant to this clause to the extent the Company or any of its
Restricted Subsidiaries makes a Restricted Payment;

(11) Indebtedness of Non-Guarantors in an aggregate amount not to exceed the
greater of (i) $250.0 million and (ii) 3.0% of Total Assets of non-Guarantors at
any time outstanding and any Refinancing Indebtedness in respect thereof;

(12) Indebtedness consisting of promissory notes issued by the Company or any of
its Subsidiaries to any current or former employee, director or consultant of
the Company, any of its Subsidiaries or any Parent Entity (or permitted
transferees, assigns, estates, or heirs of such employee, director or
consultant), to finance the purchase or redemption of Capital Stock of the
Company or any Parent Entity that is permitted by Section 3.3;

(13) Indebtedness of the Company or any of its Restricted Subsidiaries
consisting of (i) the financing of insurance premiums or (ii) take-or-pay
obligations contained in supply arrangements, in each case Incurred in the
ordinary course of business;

(14) Indebtedness (including Indebtedness arising out of a Sale and Leaseback
Transaction) in respect of the New Headquarters in an amount not to exceed $55.0
million at any time outstanding; and

(15) Indebtedness in an aggregate outstanding principal amount which, when taken
together with any Refinancing Indebtedness in respect thereof and the principal
amount of all other Indebtedness Incurred pursuant to this clause and then
outstanding, will not exceed the greater of (i) $300.0 million and (ii) 3.5% of
Total Assets.

(c) For purposes of determining compliance with, and the outstanding principal
amount of any particular Indebtedness Incurred pursuant to and in compliance
with, this Section 3.2:

(1) subject to clause (3) of this Section 3.2(c), in the event that Indebtedness
meets the criteria of more than one of the types of Indebtedness described in
Section 3.2(a) and (b), the Company, in its sole discretion, will classify, and
may from time to time reclassify, such item of Indebtedness and only be required
to include the amount and type of such Indebtedness in one of the clauses of
Section 3.2(a) or (b);

(2) subject to Section 3.2(c)(3), additionally, all or any portion of any item
of Indebtedness may later be classified as having been Incurred pursuant to any
type of Indebtedness described in Section 3.2(a) and (b) so long as such
Indebtedness is permitted to be Incurred pursuant to such provision at the time
of reclassification;

(3) all Indebtedness outstanding on the Issue Date under the Credit Agreement
shall be deemed to have been Incurred on the Issue Date under Section 3.2(b)(1)
and may not be reclassified at any time pursuant to clause (1) or (2) of this
Section 3.2(c);

(4) Guarantees of, or obligations in respect of letters of credit, bankers’
acceptances or other similar instruments relating to, or Liens securing,
Indebtedness that is otherwise included in the determination of a particular
amount of Indebtedness shall not be included;

 

-57-



--------------------------------------------------------------------------------

(5) if obligations in respect of letters of credit, bankers’ acceptances or
other similar instruments are Incurred pursuant to any Credit Facility and are
being treated as Incurred pursuant to clause (1), (6), (8), (11) or (15) of
Section 3.2(b) or Section 3.2(a) and the letters of credit, bankers’ acceptances
or other similar instruments relate to other Indebtedness, then such other
Indebtedness shall not be included;

(6) the principal amount of any Disqualified Stock of the Company or a
Restricted Subsidiary, or Preferred Stock of a Restricted Subsidiary, will be
equal to the greater of the maximum mandatory redemption or repurchase price
(not including, in either case, any redemption or repurchase premium) or the
liquidation preference thereof;

(7) Indebtedness permitted by this Section 3.2 need not be permitted solely by
reference to one provision permitting such Indebtedness but may be permitted in
part by one such provision and in part by one or more other provisions of this
Section 3.2 permitting such Indebtedness; and

(8) the amount of any Indebtedness outstanding as of any date shall be (i) the
accreted value thereof in the case of any Indebtedness issued with original
issue discount and (ii) the principal amount of Indebtedness, or liquidation
preference thereof, in the case of any other Indebtedness.

(d) Accrual of interest, accrual of dividends, the accretion of accreted value,
the accretion or amortization of original issue discount, the payment of
interest in the form of additional Indebtedness, the payment of dividends in the
form of additional shares of Preferred Stock or Disqualified Stock or the
reclassification of commitments or obligations not treated as Indebtedness due
to a change in GAAP, will not be deemed to be an Incurrence of Indebtedness for
purposes of this Section 3.2.

(e) If at any time an Unrestricted Subsidiary becomes a Restricted Subsidiary,
any Indebtedness of such Subsidiary shall be deemed to be Incurred by a
Restricted Subsidiary of the Company as of such date (and, if such Indebtedness
is not permitted to be Incurred as of such date under this Section 3.2, the
Company shall be in default of this Section 3.2).

(f) Notwithstanding any other provision of this Section 3.2, the maximum amount
of Indebtedness that the Company or a Restricted Subsidiary may Incur pursuant
to this Section 3.2 shall not be deemed to be exceeded solely as a result of
fluctuations in the exchange rate of currencies. The principal amount of any
Indebtedness Incurred to refinance other Indebtedness, if Incurred in a
different currency from the Indebtedness being refinanced, shall be calculated
based on the currency exchange rate applicable to the currencies in which such
Refinancing Indebtedness is denominated that is in effect on the date of such
refinancing.

(g) The Issuer shall not, and shall not permit any Guarantor to, directly or
indirectly, Incur any Indebtedness (including Acquired Indebtedness) that is
subordinated or junior in right of payment to any Indebtedness of the Issuer or
such Guarantor, as the case may be, unless such Indebtedness is expressly
subordinated in right of payment to the Notes or such Guarantor’s Note Guarantee
to the extent and in the same manner as such Indebtedness is subordinated to
other Indebtedness of the Company or such Guarantor, as the case may be.

SECTION 3.3. Limitation on Restricted Payments.

(a) The Company shall not, and shall not permit any of its Restricted
Subsidiaries, directly or indirectly, to:

(1) declare or pay any dividend or make any distribution on or in respect of the
Company’s or any Restricted Subsidiary’s Capital Stock (including any payment in
connection with any merger or consolidation involving the Company or any of its
Restricted Subsidiaries) except:

(i) dividends or distributions payable in Capital Stock of the Company (other
than Disqualified Stock) or in options, warrants or other rights to purchase
such Capital Stock of the Company; and

 

-58-



--------------------------------------------------------------------------------

(ii) dividends or distributions payable to the Company or a Restricted
Subsidiary (and, in the case of any such Restricted Subsidiary making such
dividend or distribution, to holders of its Capital Stock other than the Company
or another Restricted Subsidiary on no more than a pro rata basis);

(2) purchase, redeem, retire or otherwise acquire for value any Capital Stock of
the Company or any Parent Entity of the Company held by Persons other than the
Company or a Restricted Subsidiary of the Company;

(3) purchase, repurchase, redeem, defease or otherwise acquire or retire for
value, prior to scheduled maturity, scheduled repayment or scheduled sinking
fund payment, any Subordinated Indebtedness (other than (i) any such purchase,
repurchase, redemption, defeasance or other acquisition or retirement in
anticipation of satisfying a sinking fund obligation, principal installment or
final maturity, in each case, due within one year of the date of purchase,
repurchase, redemption, defeasance or other acquisition or retirement and
(ii) any Indebtedness Incurred pursuant to Section 3.2(b)(3)); or

(4) make any Restricted Investment;

(any such dividend, distribution, purchase, redemption, repurchase, defeasance,
other acquisition, retirement or Restricted Investment referred to in clauses
(1) through (4) are referred to herein as a “Restricted Payment”), if at the
time the Company or such Restricted Subsidiary makes such Restricted Payment:

(i) a Default shall have occurred and be continuing (or would result immediately
thereafter therefrom);

(ii) the Company is not able to Incur an additional $1.00 of Indebtedness
pursuant to Section 3.2(a) after giving effect, on a pro forma basis, to such
Restricted Payment; or

(iii) the aggregate amount of such Restricted Payment and all other Restricted
Payments made subsequent to the Issue Date (and not returned or rescinded)
(including Permitted Payments permitted by Section 3.3(b)(1) (without
duplication), (6), (10), (11) and (17), but excluding all other Restricted
Payments permitted by Section 3.3(b)) would exceed the sum of (without
duplication):

(A) 50% of Consolidated Net Income for the period (treated as one accounting
period) from the first day of the first fiscal quarter commencing after
October 1, 2011 to the end of the most recent fiscal quarter ending prior to the
date of such Restricted Payment for which internal consolidated financial
statements of the Company are available (or, in the case such Consolidated Net
Income is a deficit, minus 100% of such deficit);

(B) 100% of the aggregate Net Cash Proceeds, and the fair market value of
property or assets or marketable securities, received by the Company from the
issue or sale of its Capital Stock (other than Disqualified Stock or Designated
Preferred Stock) subsequent to the Issue Date or otherwise contributed to the
equity (other than through the issuance of Disqualified Stock or Designated
Preferred Stock) of the Company subsequent to the Issue Date (other than (w) Net
Cash Proceeds or property or assets or marketable securities received from an
issuance or sale of such Capital Stock to a Restricted Subsidiary or an employee
stock ownership plan or trust established by the Company or any Subsidiary of
the Company for the benefit of its employees to the extent funded by the Company
or any Restricted Subsidiary, (x) Net Cash Proceeds or property or assets or
marketable securities to the extent that any Restricted Payment has been made
from such proceeds in reliance on Section 3.3(b)(6), (y) Excluded Contributions
and (z) Net Cash Proceeds or property or assets consisting of the Capital Stock
or assets of any member of the LifeCell Group or received from a LifeCell
Disposition);

 

-59-



--------------------------------------------------------------------------------

(C) 100% of the aggregate Net Cash Proceeds, and the fair market value of
property or assets or marketable securities, received by the Company or any
Restricted Subsidiary from the issuance or sale (other than to the Company or a
Restricted Subsidiary of the Company or an employee stock ownership plan or
trust established by the Company or any Subsidiary of the Company for the
benefit of their employees to the extent funded by the Company or any Restricted
Subsidiary) by the Company or any Restricted Subsidiary subsequent to the Issue
Date of any Indebtedness, Disqualified Stock or Designated Preferred Stock that
has been converted into or exchanged for Capital Stock of the Company (other
than Disqualified Stock or Designated Preferred Stock) plus, without
duplication, the amount of any cash, and the fair market value of property or
assets or marketable securities, received by the Company or any Restricted
Subsidiary upon such conversion or exchange;

(D) 100% of the aggregate amount received in cash and the fair market value, as
determined in good faith by the Company, of marketable securities or other
property received by means of: (i) the sale or other disposition (other than to
the Company or a Restricted Subsidiary) of Restricted Investments made by the
Company or its Restricted Subsidiaries and repurchases and redemptions of such
Restricted Investments from the Company or its Restricted Subsidiaries and
repayments of loans or advances, and releases of guarantees, which constitute
Restricted Investments by the Company or its Restricted Subsidiaries, in each
case after the Issue Date; or (ii) the sale (other than to the Company or a
Restricted Subsidiary) of the stock of an Unrestricted Subsidiary or a
distribution from an Unrestricted Subsidiary (other than to the extent of the
amount of the Investment that constituted a Permitted Investment) or a dividend
from an Unrestricted Subsidiary after the Issue Date; and

(E) in the case of the redesignation of an Unrestricted Subsidiary as a
Restricted Subsidiary or the merger or consolidation of an Unrestricted
Subsidiary into the Company or a Restricted Subsidiary or the transfer of all or
substantially all of the assets of an Unrestricted Subsidiary to the Company or
a Restricted Subsidiary after the Issue Date, the fair market value of the
Investment in such Unrestricted Subsidiary (or the assets transferred), as
determined in good faith of the Company at the time of the redesignation of such
Unrestricted Subsidiary as a Restricted Subsidiary or at the time of such merger
or consolidation or transfer of assets (after taking into consideration any
Indebtedness associated with the Unrestricted Subsidiary so designated or merged
or consolidated or Indebtedness associated with the assets so transferred),
other than to the extent of the amount of the Investment that constituted a
Permitted Investment.

(b) Section 3.3(a) will not prohibit any of the following (collectively,
“Permitted Payments”):

(1) the payment of any dividend or distribution within 60 days after the date of
declaration thereof, if at the date of declaration such payment would have
complied with the provisions of this Indenture or the redemption, repurchase or
retirement of Indebtedness if, at the date of any irrevocable redemption notice,
such payment would have complied with the provisions of this Indenture;

(2) any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Capital Stock or Subordinated Indebtedness made by exchange
(including any such exchange pursuant to the exercise of a conversion right or
privilege in connection with which cash is paid in lieu of the issuance of
fractional shares) for, or out of the proceeds of the substantially concurrent
sale of, Capital Stock of the Company (other than Disqualified Stock or
Designated Preferred Stock) (“Refunding Capital Stock”) or a substantially
concurrent contribution to the equity (other than through the issuance of
Disqualified Stock or Designated Preferred Stock or through an Excluded
Contribution) of the Company; provided, however, that to the extent so applied,
the Net Cash Proceeds, or fair market value of property or assets or of
marketable securities, from such sale of Capital Stock or such contribution will
be excluded from Section 3.3(a)(iii);

 

-60-



--------------------------------------------------------------------------------

(3) any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Subordinated Indebtedness made by exchange for, or out of the
proceeds of the substantially concurrent sale of, Subordinated Indebtedness that
constitutes Refinancing Indebtedness permitted to be Incurred pursuant to
Section 3.2;

(4) any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Preferred Stock of the Company or a Restricted Subsidiary made by
exchange for or out of the proceeds of the substantially concurrent sale of
Preferred Stock of the Company or a Restricted Subsidiary, as the case may be,
that, in each case, is permitted to be Incurred pursuant to Section 3.2;

(5) any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Subordinated Indebtedness or Disqualified Stock or Preferred Stock
of a Restricted Subsidiary:

(i) from Net Available Cash to the extent permitted under Section 3.5, but only
if the Company shall have first complied with the terms described under
Section 3.5 and purchased all Notes tendered pursuant to any offer to repurchase
all the Notes required thereby, prior to purchasing, repurchasing, redeeming,
defeasing or otherwise acquiring or retiring such Subordinated Indebtedness,
Disqualified Stock or Preferred Stock; or

(ii) to the extent required by the agreement governing such Subordinated
Indebtedness, Disqualified Stock or Preferred Stock, following the occurrence of
a Change of Control (or other similar event described therein as a “change of
control”), but only if the Company shall have first complied with the terms
described under Section 3.9 and purchased all Notes tendered pursuant to the
offer to repurchase all the Notes required thereby, prior to purchasing,
repurchasing, redeeming, defeasing or otherwise acquiring or retiring such
Subordinated Indebtedness, Disqualified Stock or Preferred Stock; or

(iii) consisting of Acquired Indebtedness (other than Indebtedness Incurred
(A) to provide all or any portion of the funds utilized to consummate the
transaction or series of related transactions pursuant to which such Person
became a Restricted Subsidiary or was otherwise acquired by the Company or a
Restricted Subsidiary or (B) otherwise in connection with or contemplation of
such acquisition);

(6) a Restricted Payment to pay for the repurchase, retirement or other
acquisition or retirement for value of Capital Stock (other than Disqualified
Stock) of the Company or of any Parent Entity held by any future, present or
former employee, director or consultant of the Company, any of its Subsidiaries
or of any Parent Entity (or permitted transferees, assigns, estates, trusts or
heirs of such employee, director or consultant) either pursuant to any
management equity plan or stock option plan or any other management or employee
benefit plan or agreement or upon the termination of such employee, director or
consultant’s employment or directorship; provided, however, that the aggregate
Restricted Payments made under this clause do not exceed $30.0 million in any
calendar year (with unused amounts in any calendar year being carried over to
succeeding calendar years subject to a maximum of $60.0 million in any calendar
year); provided further that such amount in any calendar year may be increased
by an amount not to exceed:

(i) the cash proceeds from the sale of Capital Stock (other than Disqualified
Stock or Designated Preferred Stock or Excluded Contributions) of the Company
and, to the extent contributed to the capital of the Company (other than through
the issuance of Disqualified Stock or Designated Preferred Stock or an Excluded
Contribution), Capital Stock of any Parent Entity, in each case to members of
management, directors or consultants of the Company, any of its Subsidiaries or
any Parent Entity that occurred after the Issue Date, to the extent the cash
proceeds from the sale of such Capital Stock have not otherwise been applied to
the payment of Restricted Payments by virtue of Section 3.3(a)(iii); plus

(ii) the cash proceeds of key man life insurance policies received by the
Company and its Restricted Subsidiaries after the Issue Date; less

 

-61-



--------------------------------------------------------------------------------

(iii) the amount of any Restricted Payments made in previous calendar years
pursuant to clauses (i) and (ii) of this clause (6);

and provided further that cancellation of Indebtedness owing to the Company or
any Restricted Subsidiary from members of management, directors, employees or
consultants of the Company, or any Parent Entity or Restricted Subsidiaries in
connection with a repurchase of Capital Stock of the Company or any Parent
Entity will not be deemed to constitute a Restricted Payment for purposes of
this Section 3.3 or any other provision of this Indenture;

(7) the declaration and payment of dividends on Disqualified Stock or Preferred
Stock of a Restricted Subsidiary, Incurred in accordance with the terms of
Section 3.2;

(8) purchases, repurchases, redemptions, defeasances or other acquisitions or
retirements of Capital Stock deemed to occur upon the exercise of stock options,
warrants or other rights in respect thereof if such Capital Stock represents a
portion of the exercise price thereof;

(9) dividends, loans, advances or distributions to any Parent Entity or other
payments by the Company or any Restricted Subsidiary in amounts equal to
(without duplication):

(i) the amounts required for any Parent Entity to pay any Parent Entity Expenses
or any Related Taxes; or

(ii) amounts constituting or to be used for purposes of making payments to the
extent specified in Section 3.8(b)(2), (3), (5) and (11);

(10) the declaration and payment by the Company of, dividends on the common
stock or common equity interests of the Company or any Parent following a public
offering of such common stock or common equity interests, in an amount not to
exceed 6% of the proceeds received by or contributed to the Company in or from
any public offering in any fiscal year;

(11) payments by the Company, or loans, advances, dividends or distributions to
any Parent Entity to make payments, to holders of Capital Stock of the Company
or any Parent Entity in lieu of the issuance of fractional shares of such
Capital Stock, provided, however, that any such payment, loan, advance, dividend
or distribution shall not be for the purpose of evading any limitation of this
Section 3.3 or otherwise to facilitate any dividend or other return of capital
to the holders of such Capital Stock (as determined in good faith by the Board
of Directors);

(12) Restricted Payments that are made with Excluded Contributions;

(13) (i) the declaration and payment of dividends on Designated Preferred Stock
of the Company issued after the Issue Date; and (ii) the declaration and payment
of dividends on Refunding Capital Stock that is Preferred Stock in excess of the
dividends declarable and payable thereon pursuant to Section 3.3(b)(2);
provided, however, that, in the case of clause (i), the amount of all dividends
declared or paid pursuant to this clause shall not exceed the Net Cash Proceeds
received by the Company or the aggregate amount contributed in cash to the
equity (other than through the issuance of Disqualified Stock or an Excluded
Contribution of the Company), from the issuance or sale of such Designated
Preferred Stock; provided further, in the case of clause (ii), that for the most
recently ended four fiscal quarters for which internal financial statements are
available immediately preceding the date of issuance of such Designated
Preferred Stock, after giving effect to such payment on a pro forma basis the
Company would be permitted to Incur at least $1.00 of additional Indebtedness
pursuant to the test set forth in Section 3.2(a);

(14) dividends or other distributions of Capital Stock of, or Indebtedness owed
to the Company or a Restricted Subsidiary by, Unrestricted Subsidiaries (unless
the Unrestricted Subsidiary’s principal asset is cash and Cash Equivalents);

 

-62-



--------------------------------------------------------------------------------

(15) distributions or payments of Securitization Fees, sales contributions and
other transfers of Securitization Assets and purchases of Securitization Assets
pursuant to a Securitization Repurchase Obligation, in each case in connection
with a Qualified Securitization Financing;

(16) any Restricted Payment made in connection with the Transactions and the
fees and expenses related thereto or used to fund amounts owed to Affiliates
(including dividends to any Parent Entity of the Company to permit payment by
such Parent Entity of such amounts);

(17) so long as no Default or Event of Default has occurred and is continuing
(or would result from), Restricted Payments (including loans or advances) in an
aggregate amount outstanding at the time made not to exceed $175.0 million;

(18) so long as no Default or Event of Default has occurred and is continuing
(or would result therefrom), mandatory redemptions of Disqualified Stock issued
as a Restricted Payment or as consideration for a Permitted Investment; provided
that the amount of such redemptions are no greater than the amount that
constituted a Restricted Payment or Permitted Investment; and

(19) Restricted Payments consisting of the proceeds received from the LifeCell
Disposition; provided that after giving pro forma effect to the LifeCell
Disposition and the making of Restricted Payments pursuant to this clause (19),
the Consolidated Total Leverage Ratio is less than or equal to 1.5 to 1.0.

(c) For purposes of determining compliance with this Section 3.3, in the event
that a Restricted Payment meets the criteria of more than one of the categories
of Permitted Payments described in clauses (1) through (18) of Section 3.3(b),
or is permitted pursuant to Section 3.3(a), the Company will be entitled to
classify such Restricted Payment (or portion thereof) on the date of its payment
or later reclassify such Restricted Payment (or portion thereof) in any manner
that complies with this Section 3.3.

(d) The amount of all Restricted Payments (other than cash) shall be the fair
market value on the date of such Restricted Payment of the asset(s) or
securities proposed to be paid, transferred or issued by the Company or such
Restricted Subsidiary, as the case may be, pursuant to such Restricted Payment.
The fair market value of any cash Restricted Payment shall be its face amount,
and the fair market value of any non-cash Restricted Payment, property or assets
other than cash shall be determined conclusively by the Board of Directors of
the Company acting in good faith.

SECTION 3.4. Limitation on Restrictions on Distributions from Restricted
Subsidiaries.

(a) The Company shall not, and shall not permit any Restricted Subsidiary to,
create or otherwise cause or permit to exist or become effective any consensual
encumbrance or consensual restriction on the ability of any Restricted
Subsidiary to:

(1) pay dividends or make any other distributions in cash or otherwise on its
Capital Stock or pay any Indebtedness or other obligations owed to the Company
or any Restricted Subsidiary;

(2) make any loans or advances to the Company or any Restricted Subsidiary; or

(3) sell, lease or transfer any of its property or assets to the Company or any
Restricted Subsidiary;

provided that (x) the priority of any Preferred Stock in receiving dividends or
liquidating distributions prior to dividends or liquidating distributions being
paid on common stock and (y) the subordination of (including the application of
any standstill requirements to) loans or advances made to the Company or any
Restricted Subsidiary to other Indebtedness Incurred by the Company or any
Restricted Subsidiary shall not be deemed to constitute such an encumbrance or
restriction.

 

-63-



--------------------------------------------------------------------------------

(b) Section 3.4(a) shall not prohibit:

(1) any encumbrance or restriction pursuant to (a) any Credit Facility, (b) the
Second Lien Notes, including any Guarantee thereof and the related security
documents and intercreditor agreement, (c) the Redemption Note, or (d) any other
agreement or instrument, in each case, in effect at or entered into on the Issue
Date;

(2) this Indenture, the Notes, the Note Guarantees, the Exchange Notes and any
Guarantees thereof;

(3) any encumbrance or restriction pursuant to an agreement or instrument of a
Person or relating to any Capital Stock or Indebtedness of a Person, entered
into on or before the date on which such Person was acquired by or merged,
consolidated or otherwise combined with or into the Company or any Restricted
Subsidiary, or was designated as a Restricted Subsidiary or on which such
agreement or instrument is assumed by the Company or any Restricted Subsidiary
in connection with an acquisition of assets (other than Capital Stock or
Indebtedness Incurred as consideration in, or to provide all or any portion of
the funds utilized to consummate, the transaction or series of related
transactions pursuant to which such Person became a Restricted Subsidiary or was
acquired by the Company or was merged, consolidated or otherwise combined with
or into the Company or any Restricted Subsidiary or entered into in
contemplation of or in connection with such transaction) and outstanding on such
date; provided that, for the purposes of this clause, if another Person is the
Successor Company, any Subsidiary thereof or agreement or instrument of such
Person or any such Subsidiary shall be deemed acquired or assumed by the Company
or any Restricted Subsidiary when such Person becomes the Successor Company;

(4) any encumbrance or restriction:

(i) that restricts in a customary manner the subletting, assignment or transfer
of any property or asset that is subject to a lease, license or similar contract
or agreement, or the assignment or transfer of any lease, license or other
contract or agreement;

(ii) contained in mortgages, pledges, charges or other security agreements
permitted under this Indenture or securing Indebtedness of the Company or a
Restricted Subsidiary permitted under this Indenture to the extent such
encumbrances or restrictions restrict the transfer or encumbrance of the
property or assets subject to such mortgages, pledges, charges or other security
agreements; or

(iii) pursuant to customary provisions restricting dispositions of real property
interests set forth in any reciprocal easement agreements of the Company or any
Restricted Subsidiary;

(5) any encumbrance or restriction pursuant to Purchase Money Obligations and
Capitalized Lease Obligations permitted under this Indenture, in each case, that
impose encumbrances or restrictions on the property so acquired;

(6) any encumbrance or restriction imposed pursuant to an agreement entered into
for the direct or indirect sale or disposition to a Person of all or
substantially all the Capital Stock or assets of the Company or any Restricted
Subsidiary (or the property or assets that are subject to such restriction)
pending the closing of such sale or disposition;

(7) customary provisions in leases, licenses, joint venture agreements and other
similar agreements and instruments;

(8) encumbrances or restrictions arising or existing by reason of applicable law
or any applicable rule, regulation or order, or required by any regulatory
authority;

 

-64-



--------------------------------------------------------------------------------

(9) any encumbrance or restriction on cash or other deposits or net worth
imposed by customers under agreements entered into in the ordinary course of
business;

(10) any encumbrance or restriction pursuant to Hedging Obligations;

(11) other Indebtedness, Disqualified Stock or Preferred Stock of Foreign
Subsidiaries permitted to be Incurred or issued subsequent to the Issue Date
pursuant to Section 3.2 that impose restrictions solely on the Foreign
Subsidiaries party thereto or their Subsidiaries;

(12) restrictions created in connection with any Qualified Securitization
Financing that, in the good faith determination of the Company, are necessary or
advisable to effect such Securitization Facility;

(13) any encumbrance or restriction arising pursuant to an agreement or
instrument relating to any Indebtedness permitted to be Incurred subsequent to
the Issue Date pursuant to Section 3.2 if the encumbrances and restrictions
contained in any such agreement or instrument taken as a whole are not
materially less favorable to the Holders than (i) the encumbrances and
restrictions contained in the Credit Agreement, together with the security
documents associated therewith as in effect on the Issue Date or (ii) in
comparable financings (as determined in good faith by the Company) and where, in
the case of clause (ii), either (A) the Company determines at the time of
issuance of such Indebtedness that such encumbrances or restrictions will not
adversely affect, in any material respect, the Company’s ability to make
principal or interest payments on the Notes or (B) such encumbrance or
restriction applies only during the continuance of a default relating to such
Indebtedness;

(14) any encumbrance or restriction existing by reason of any lien permitted
under Section 3.6; or

(15) any encumbrance or restriction pursuant to an agreement or instrument
effecting a refinancing of Indebtedness Incurred pursuant to, or that otherwise
refinances, an agreement or instrument referred to in clauses (1) to (14) of
this Section 3.4(b) (an “Initial Agreement”) or contained in any amendment,
supplement or other modification to an agreement referred to in clauses (1) to
(14) of this Section 3.4(b) or this clause (15); provided, however, that the
encumbrances and restrictions with respect to such Restricted Subsidiary
contained in any such agreement or instrument are no less favorable in any
material respect to the Holders taken as a whole than the encumbrances and
restrictions contained in the Initial Agreement or Initial Agreements to which
such refinancing or amendment, supplement or other modification relates (as
determined in good faith by the Company).

SECTION 3.5. Limitation on Sales of Assets and Subsidiary Stock.

(a) The Company shall not, and shall not permit any of its Restricted
Subsidiaries to, make any Asset Disposition unless:

(1) the Company or such Restricted Subsidiary, as the case may be, receives
consideration (including by way of relief from, or by any other Person assuming
responsibility for, any liabilities, contingent or otherwise) at least equal to
the fair market value (such fair market value to be determined on the date of
contractually agreeing to such Asset Disposition), as determined in good faith
by the Board of Directors of the Company, of the shares and assets subject to
such Asset Disposition (including, for the avoidance of doubt, if such Asset
Disposition is a Permitted Asset Swap);

(2) in any such Asset Disposition, or series of related Asset Dispositions
(except to the extent the Asset Disposition is a Permitted Asset Swap), at least
75% of the consideration from such Asset Disposition (including by way of relief
from, or by any other Person assuming responsibility for, any liabilities,
contingent or otherwise) received by the Company or such Restricted Subsidiary,
as the case may be, is in the form of cash or Cash Equivalents; and

 

-65-



--------------------------------------------------------------------------------

(3) an amount equal to 100% of the Net Available Cash from such Asset
Disposition is applied by the Company or such Restricted Subsidiary, as the case
may be:

(i) to the extent the Company or any Restricted Subsidiary, as the case may be,
elects (or is required by the terms of any Indebtedness), (A) to prepay, repay
or purchase any Indebtedness of a Non-Guarantor or that is secured by a Lien (in
each case, other than Indebtedness owed to the Company or any Restricted
Subsidiary) or Indebtedness under the Second Lien Notes or the Credit Agreement
(or any Refinancing Indebtedness in respect thereof) within 450 days from the
later of (1) the date of such Asset Disposition and (2) the receipt of such Net
Available Cash; provided, however, that, in connection with any prepayment,
repayment or purchase of Indebtedness pursuant to this clause (i), the Company
or such Restricted Subsidiary will retire such Indebtedness and will cause the
related commitment (if any) to be reduced in an amount equal to the principal
amount so prepaid, repaid or purchased; or (B) to prepay, repay or purchase Pari
Passu Indebtedness at a price of no more than 100% of the principal amount of
such Pari Passu Indebtedness plus accrued and unpaid interest to the date of
such prepayment, repayment or purchase; provided further that, to the extent the
Issuer redeems, repays or repurchases Pari Passu Indebtedness pursuant to this
clause (B), the Issuer shall equally and ratably reduce Obligations under the
Notes as provided under Section 5.7, through open-market purchases (to the
extent such purchases are at or above 100% of the principal amount thereof) or
by making an offer (in accordance with the procedures set forth below for an
Asset Disposition Offer) to all Holders to purchase their Notes at 100% of the
principal amount thereof, plus the amount of accrued but unpaid interest, if
any, on the amount of Notes that would otherwise be prepaid; and/or

(ii) to the extent the Company or such Restricted Subsidiary elects, to invest
in or commit to invest in Additional Assets (including by means of an investment
in Additional Assets by a Restricted Subsidiary with Net Available Cash received
by the Company or another Restricted Subsidiary) within 450 days from the later
of (A) the date of such Asset Disposition and (B) the receipt of such Net
Available Cash; provided, however, that any such reinvestment in Additional
Assets made pursuant to a definitive binding agreement or a commitment approved
by the Board of Directors of the Company that is executed or approved within
such time will satisfy this requirement, so long as such investment is
consummated within 180 days of such 450th day;

provided that, pending the final application of any such Net Available Cash in
accordance with clause (i) or clause (ii) in Section 3.5(a)(3), the Company and
its Restricted Subsidiaries may temporarily reduce Indebtedness or otherwise use
such Net Available Cash in any manner not prohibited by this Indenture; provided
further that notwithstanding the foregoing, in the event that after giving pro
forma effect to the LifeCell Disposition the Consolidated Total Leverage Ratio
is less than or equal to 1.5 to 1.0, Section 3.5(a)(2) and (3) shall not apply
with respect to the LifeCell Disposition.

(b) Any Net Available Cash from Asset Dispositions that is not applied or
invested or committed to be applied or invested as provided in the preceding
paragraph will be deemed to constitute “Excess Proceeds” under this Indenture.
On the 451st day after an Asset Disposition, if the aggregate amount of Excess
Proceeds under this Indenture exceeds $50.0 million, the Issuer will within 10
Business Days be required to make an offer (“Asset Disposition Offer”) to all
Holders of Notes issued under this Indenture and, to the extent the Issuer
elects, to all holders of other outstanding Pari Passu Indebtedness, to purchase
the maximum principal amount of Notes and any such Pari Passu Indebtedness to
which the Asset Disposition Offer applies that may be purchased out of the
Excess Proceeds, at an offer price in respect of the Notes in an amount equal to
100% of the principal amount of the Notes and Pari Passu Indebtedness, in each
case, plus accrued and unpaid interest, if any, to, but not including, the date
of purchase, in accordance with the procedures set forth in this Section or the
agreements governing the Pari Passu Indebtedness, as applicable, and, with
respect to the Notes, in minimum denominations of $2,000 and in integral
multiples of $1,000 in excess thereof. The Issuer will deliver notice of such
Asset Disposition Offer electronically or by first-class mail, with a copy to
the Trustee, to each Holder of Notes at the address of such Holder appearing in
the security register or otherwise in accordance with the procedures of DTC,
describing the transaction or transactions that constitute the Asset Disposition
and offering to repurchase the Notes for the specified purchase price on the
date specified in the notice, which date will be no earlier than 30 days and no
later than 60 days from the date such notice is delivered, pursuant to the
procedures required by this Indenture and described in such notice.

 

-66-



--------------------------------------------------------------------------------

(c) To the extent that the aggregate amount of Notes and Pari Passu Indebtedness
so validly tendered and not properly withdrawn pursuant to an Asset Disposition
Offer is less than the Excess Proceeds, the Issuer may use any remaining Excess
Proceeds for any purpose not prohibited by this Indenture. If the aggregate
principal amount of the Notes surrendered in any Asset Disposition Offer by
Holders and other Pari Passu Indebtedness surrendered by holders or lenders,
collectively, exceeds the amount of Excess Proceeds, the Excess Proceeds shall
be allocated among the Notes and Pari Passu Indebtedness to be purchased on a
pro rata basis on the basis of the aggregate principal amount of tendered Notes
and Pari Passu Indebtedness. Upon completion of any Asset Disposition Offer, the
amount of Excess Proceeds shall be reset at zero.

(d) To the extent that any portion of Net Available Cash payable in respect of
the Notes is denominated in a currency other than U.S. dollars, the amount
thereof payable in respect of the Notes shall not exceed the net amount of funds
in U.S. dollars that is actually received by the Company upon converting such
portion into U.S. dollars.

(e) For the purposes of Section 3.5(a)(2) hereof, the following will be deemed
to be cash:

(i) the assumption by the transferee of Indebtedness or other liabilities
contingent or otherwise of the Company or a Restricted Subsidiary (other than
Subordinated Indebtedness of the Company or a Guarantor) and the release of the
Company or such Restricted Subsidiary from all liability on such Indebtedness or
other liability in connection with such Asset Disposition;

(ii) securities, notes or other obligations received by the Company or any
Restricted Subsidiary of the Company from the transferee that are converted by
the Company or such Restricted Subsidiary into cash or Cash Equivalents within
180 days following the closing of such Asset Disposition;

(iii) Indebtedness of any Restricted Subsidiary that is no longer a Restricted
Subsidiary as a result of such Asset Disposition, to the extent that the Company
and each other Restricted Subsidiary are released from any Guarantee of payment
of such Indebtedness in connection with such Asset Disposition;

(iv) consideration consisting of Indebtedness of the Company (other than
Subordinated Indebtedness) received after the Issue Date from Persons who are
not the Company or any Restricted Subsidiary; and

(v) any Designated Non-Cash Consideration received by the Company or any
Restricted Subsidiary in such Asset Dispositions having an aggregate fair market
value, taken together with all other Designated Non-Cash Consideration received
pursuant to this Section 3.5 that is at that time outstanding, not to exceed the
greater of $150.0 million and 1.75% of Total Assets (with the fair market value
of each item of Designated Non-Cash Consideration being measured at the time
received and without giving effect to subsequent changes in value).

(f) Upon the commencement of an Asset Disposition Offer, the Issuer shall send,
or cause to be sent, by first class mail, a notice to the Trustee and to each
Holder at its registered address. The notice shall contain all instructions and
materials necessary to enable such Holder to tender Notes pursuant to the Asset
Disposition Offer. Any Asset Disposition Offer shall be made to all Holders. The
notice, which shall govern the terms of the Asset Disposition Offer, shall
state:

(1) that the Asset Disposition Offer is being made pursuant to this Section 3.5
and that, to the extent lawful, all Notes tendered and not withdrawn shall be
accepted for payment (unless prorated);

(2) the Asset Disposition payment amount, the Asset Disposition offered price,
and the date on which Notes tendered and accepted for payment shall be
purchased, which date shall be at least 30 days and not later than 60 days from
the date such notices is mailed (the “Asset Sale Payment Date”);

(3) that any Notes not tendered or accepted for payment shall continue to accrue
interest in accordance with the terms thereof;

 

-67-



--------------------------------------------------------------------------------

(4) that, unless the Issuer defaults in making such payment, any Notes accepted
for payment pursuant to the Asset Disposition Offer shall cease to accrue
interest on and after the Asset Sale Payment Date;

(5) that Holders electing to have any Notes purchased pursuant to any Asset
Disposition Offer shall be required to surrender the Notes, with the form
entitled “Option of Holder to Elect Purchase” on the reverse of the Note
completed, to the Paying Agent at the address specified in the notice at least
three Business Days before the Asset sale Payment Date;

(6) that Holders shall be entitled to withdraw their election if the Paying
Agent receives, not later than two Business Days prior to the Asset Sale Payment
Date, a notice setting forth the name of the Holder, the principal amount of the
Note the Holder delivered for purchase and a statement that such Holder is
withdrawing its election to have such Note purchased;

(7) that if the aggregate principal amount of Notes surrendered by Holders
exceeds the Asset Disposition payment amount, the Issuer shall select the Notes
to be purchased on a pro rata basis (with such adjustments as may be deemed
appropriate by the Issuer so that only Notes in denominations of $2,000 or
integral multiples of $1,000 in excess thereof shall be purchased); and

(8) that Holders whose Notes were purchased only in part shall be issued new
Notes equal in principal amount to the unpurchased portion of the Notes
surrendered (or transferred by book-entry).

(g) If the Asset Sale Payment Date is on or after a record date and on or before
the related interest payment date, any accrued and unpaid interest shall be paid
to the Person in whose name a Note is registered at the close of business on
such record date, and no additional interest shall be payable to Holders who
tender Notes pursuant to the Asset Disposition Offer.

(h) On the Asset Sale Payment Date, the Issuer will, to the extent permitted by
law,

(1) accept for payment all Notes issued by it or portions thereof properly
tendered pursuant to the Asset Disposition Offer,

(2) deposit with the Paying Agent an amount equal to the aggregate Asset
Disposition payment in respect of all Notes or portions thereof so tendered, and

(3) deliver, or cause to be delivered, to the Trustee for cancellation the Notes
so accepted together with an Officer’s Certificate to the Trustee stating that
such Notes or portions thereof have been tendered to and purchased by the
Issuer.

(i) The Issuer will comply, to the extent applicable, with the requirements of
Rule 14e-1 under the Exchange Act and any other securities laws and regulations
thereunder to the extent such laws or regulations are applicable in connection
with the repurchase of Notes pursuant to this Section 3.5. To the extent that
the provisions of any securities laws or regulations conflict with the
provisions of this Indenture, the Company will comply with the applicable
securities laws and regulations and shall not be deemed to have breached its
obligations under this Indenture by virtue thereof.

SECTION 3.6. Limitation on Liens. The Company shall not, and shall not permit
any Restricted Subsidiary to, directly or indirectly, create, Incur or permit to
exist any Lien (other than Permitted Liens) upon any of its property or assets
(including Capital Stock of a Restricted Subsidiary of the Company), whether
owned on the Issue Date or acquired after that date, which Lien secures any
Indebtedness.

SECTION 3.7. Limitation on Guarantees.

(a) The Company (a) will not permit any of its Wholly Owned Domestic
Subsidiaries that are Restricted Subsidiaries (and non-Wholly Owned Domestic
Subsidiaries if such non-Wholly Owned Domestic Subsidiaries guarantee, or are a
co-issuer of, other capital markets debt securities of the Company or any
Restricted Subsidiary

 

-68-



--------------------------------------------------------------------------------

or guarantee all or a portion of, or are a co-borrower under, the Credit
Agreement), other than a Guarantor, to (i) Guarantee the payment of any
Indebtedness of the Company or any Guarantor or (ii) incur any Indebtedness
under the Credit Agreement and (b) will not permit any other Restricted
Subsidiary to Guarantee the payment of any Indebtedness under the Credit
Agreement, in each case, unless:

(1) such Restricted Subsidiary within 30 days executes and delivers a
supplemental indenture to this Indenture and joinder or supplement to the
Registration Rights Agreement providing for a senior Guarantee by such
Restricted Subsidiary, except that with respect to a guarantee of Indebtedness
of the Company or any Guarantor, if such Indebtedness is by its express terms
subordinated in right of payment to the Notes or such Guarantor’s Note
Guarantee, any such guarantee by such Restricted Subsidiary with respect to such
Indebtedness shall be subordinated in right of payment to such Guarantee
substantially to the same extent as such Indebtedness is subordinated to the
Notes or such Guarantor’s Note Guarantee; provided that if such Indebtedness is
by its express terms subordinated in right of payment to the Notes or such
Guarantor’s Note Guarantee, any such Guarantee by such Restricted Subsidiary
with respect to such Indebtedness shall be subordinated in right of payment to
such Note Guarantee with respect to the Notes substantially to the same extent
as such Indebtedness is subordinated to the Notes or such Guarantor’s Guarantee
of the Notes; and

(2) such Restricted Subsidiary waives and will not in any manner whatsoever
claim or take the benefit or advantage of, any rights of reimbursement,
indemnity or subrogation or any other rights against the Company or any other
Restricted Subsidiary as a result of any payment by such Restricted Subsidiary
under its Guarantee until payment in full of Obligations under this Indenture;
and

(3) such Restricted Subsidiary shall deliver to the Trustee an Opinion of
Counsel stating that:

(i) such Guarantee has been duly executed and authorized; and

(ii) such Guarantee constitutes a valid, binding and enforceable obligation of
such Restricted Subsidiary, except insofar as enforcement thereof may be limited
by bankruptcy, insolvency or similar laws (including all laws relating to
fraudulent transfers) and except insofar as enforcement thereof is subject to
general principals of equity;

provided that this Section 3.7 shall not be applicable (i) to any guarantee of
any Restricted Subsidiary that existed at the time such Person became a
Restricted Subsidiary and was not incurred in connection with, or in
contemplation of, such Person becoming a Restricted Subsidiary, or (ii) in the
event that the Guarantee of the Company’s obligations under the Notes or this
Indenture by such Subsidiary would not be permitted under applicable law.

(b) The Company may elect, in its sole discretion, to cause any Subsidiary that
is not otherwise required to be a Guarantor to become a Guarantor, in which
case, such Subsidiary shall only be required to comply with the 30-day period
described in this Section 3.7.

SECTION 3.8. Limitation on Affiliate Transactions.

(a) The Company shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, enter into or conduct any transaction
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) with any Affiliate of the Company (an “Affiliate
Transaction”) involving aggregate value in excess of $5.0 million unless:

(1) the terms of such Affiliate Transaction taken as a whole are not materially
less favorable to the Company or such Restricted Subsidiary, as the case may be,
than those that could be obtained in a comparable transaction at the time of
such transaction or the execution of the agreement providing for such
transaction in arm’s length dealings with a Person who is not such an Affiliate;
and

 

-69-



--------------------------------------------------------------------------------

(2) in the event such Affiliate Transaction involves an aggregate value in
excess of $25.0 million, the terms of such transaction have been approved by a
majority of the members of the Board of Directors.

Any Affiliate Transaction shall be deemed to have satisfied the requirements set
forth in Section 3.8(a)(2) if such Affiliate Transaction is approved by a
majority of the Disinterested Directors, if any.

(b) Section 3.8(a) shall not apply to:

(1) any Restricted Payment permitted to be made pursuant to Section 3.3, or any
Permitted Investment;

(2) any issuance or sale of Capital Stock, options, other equity-related
interests or other securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, or entering into, or
maintenance of, any employment, consulting, collective bargaining or benefit
plan, program, agreement or arrangement, related trust or other similar
agreement and other compensation arrangements, options, warrants or other rights
to purchase Capital Stock of the Company, any Restricted Subsidiary or any
Parent Entity, restricted stock plans, long-term incentive plans, stock
appreciation rights plans, participation plans or similar employee benefits or
consultants’ plans (including valuation, health, insurance, deferred
compensation, severance, retirement, savings or similar plans, programs or
arrangements) or indemnities provided on behalf of officers, employees,
directors or consultants approved by the Board of Directors of the Company, in
each case in the ordinary course of business;

(3) any Management Advances and any waiver or transaction with respect thereto;

(4) any transaction between or among the Company and any Restricted Subsidiary
(or entity that becomes a Restricted Subsidiary as a result of such
transaction), or between or among Restricted Subsidiaries;

(5) the payment of compensation, reasonable fees and reimbursement of expenses
to, and customary indemnities (including under customary insurance policies) and
employee benefit and pension expenses provided on behalf of, directors,
officers, consultants or employees of the Company or any Restricted Subsidiary
of the Company (whether directly or indirectly and including through any Person
owned or controlled by any of such directors, officers or employees);

(6) the entry into and performance of obligations of the Company or any of its
Restricted Subsidiaries under the terms of any transaction arising out of, and
any payments pursuant to or for purposes of funding, any agreement or instrument
in effect as of or on the Issue Date, as these agreements and instruments may be
amended, modified, supplemented, extended, renewed or refinanced from time to
time in accordance with the other terms of this Section 3.8 or to the extent not
more disadvantageous to the Holders in any material respect;

(7) any customary transaction with a Securitization Subsidiary effected as part
of a Qualified Securitization Financing;

(8) transactions with customers, clients, suppliers or purchasers or sellers of
goods or services, in each case in the ordinary course of business, which are
fair to the Company or the relevant Restricted Subsidiary in the reasonable
determination of the Board of Directors or the senior management of the Company
or the relevant Restricted Subsidiary, or are on terms no less favorable than
those that could reasonably have been obtained at such time from an unaffiliated
party;

(9) any transaction between or among the Company or any Restricted Subsidiary
and any Affiliate of the Company or an Associate or similar entity that would
constitute an Affiliate Transaction solely because the Company or a Restricted
Subsidiary owns an equity interest in or otherwise controls such Affiliate,
Associate or similar entity;

 

-70-



--------------------------------------------------------------------------------

(10) issuances or sales of Capital Stock (other than Disqualified Stock or
Designated Preferred Stock) of the Company or options, warrants or other rights
to acquire such Capital Stock and the granting of registration and other
customary rights in connection therewith or any contribution to capital of the
Company or any Restricted Subsidiary;

(11) without duplication in respect of payments made pursuant to
Section 3.8(b)(12) hereof, (i) payments by the Company or any Restricted
Subsidiary to any Permitted Holder (whether directly or indirectly) of annual
customary management, consulting, monitoring or advisory fees and related
expenses and (ii) customary payments by the Company or any Restricted Subsidiary
to any Permitted Holder (whether directly or indirectly, including through any
Parent Entity) for financial advisory, financing, underwriting or placement
services or in respect of other investment banking activities, including in
connection with acquisitions or divestitures; provided that, in each case, such
payments are made pursuant to an agreement in effect on the Issue Date, or any
amendment or replacement agreement thereto (so long as such amendment is not
materially disadvantageous to the Holders when taken as a whole as compared to
the applicable agreement as in effect on the Issue Date);

(12) payment to any Permitted Holder of all reasonable out of pocket expenses
Incurred by such Permitted Holder in connection with its direct or indirect
investment in the Company and its Subsidiaries;

(13) the Transactions and the payment of all fees and expenses related to the
Transactions;

(14) transactions in which the Company or any Restricted Subsidiary, as the case
may be, delivers to the Trustee a letter from an Independent Financial Advisor
stating that such transaction is fair to the Company or such Restricted
Subsidiary from a financial point of view or meets the requirements of
Section 3.8(a)(1);

(15) the existence of, or the performance by the Company or any Restricted
Subsidiaries of its obligations under the terms of, any equityholders agreement
(including any registration rights agreement or purchase agreements related
thereto) to which it is party as of the Issue Date and any similar agreement
that it may enter into thereafter; provided, however, that the existence of, or
the performance by the Company or any Restricted Subsidiary of its obligations
under any future amendment to the equityholders’ agreement or under any similar
agreement entered into after the Issue Date will only be permitted under this
clause to the extent that the terms of any such amendment or new agreement are
not otherwise disadvantageous to the Holders in any material respects;

(16) any purchases by the Company’s Affiliates of Indebtedness or Disqualified
Stock of the Company or any of its Restricted Subsidiaries; provided that
(i) such purchases by the Company’s Affiliates are on the same terms as such
purchases by such Persons who are not the Company’s Affiliates and (ii) in each
instance, the Company’s Affiliates purchase no more than 15.0% of any such issue
of Indebtedness or Disqualified Stock; and

(17) transactions entered into by an Unrestricted Subsidiary with an Affiliate
prior to the redesignation of any such Unrestricted Subsidiary as a Restricted
Subsidiary under Section 3.20.

SECTION 3.9. Change of Control.

(a) If a Change of Control occurs, unless the Issuer has previously or
concurrently delivered a redemption notice with respect to all the outstanding
Notes under Section 5.7, the Issuer shall make an offer to purchase all of the
Notes pursuant to the offer described below (the “Change of Control Offer”) at a
price in cash (the “Change of Control Payment”) equal to 101% of the aggregate
principal amount thereof plus accrued and unpaid interest, if any, to but
excluding the date of repurchase, subject to the right of Holders of the Notes
of record on the relevant record date to receive interest due on the relevant
interest payment date. Within 30 days following any Change of Control, the
Issuer will deliver notice of such Change of Control Offer electronically or by
first-class mail, with a copy to the Trustee, to each Holder of Notes at the
address of such Holder appearing in the security register or otherwise in
accordance with the procedures of DTC, describing the transaction or
transactions that constitute the Change of Control and with the following
information:

(1) that a Change of Control Offer is being made pursuant to this Section 3.9,
and that all Notes properly tendered pursuant to such Change of Control Offer
will be accepted for payment by the Issuer;

 

-71-



--------------------------------------------------------------------------------

(2) the purchase price and the purchase date, which will be no earlier than
30 days nor later than 60 days from the date such notice is delivered (the
“Change of Control Payment Date”);

(3) that any Note not properly tendered will remain outstanding and continue to
accrue interest;

(4) that unless the Issuer defaults in the payment of the Change of Control
Payment, all Notes accepted for payment pursuant to the Change of Control Offer
will cease to accrue interest, on the Change of Control Payment Date;

(5) that Holders electing to have any Notes purchased pursuant to a Change of
Control Offer will be required to surrender such Notes, with the form entitled
“Option of Holder to Elect Purchase” on the reverse of such Notes completed, to
the Paying Agent specified in the notice at the address specified in the notice
prior to the close of business on the third Business Day preceding the Change of
Control Payment Date;

(6) that Holders will be entitled to withdraw their tendered Notes and their
election to require the Issuer to purchase such Notes; provided that the Paying
Agent receives, not later than the close of business on the second Business Day
prior to the expiration date of the Change of Control Offer, a telegram,
facsimile transmission or letter setting forth the name of the Holder of the
Notes, the principal amount of Notes tendered for purchase, and a statement that
such Holder is withdrawing its tendered Notes and its election to have such
Notes purchased;

(7) that Holders whose Notes are being purchased only in part will be issued new
Notes and such new Notes will be equal in principal amount to the unpurchased
portion of the Notes surrendered. The unpurchased portion of the Notes must be
equal to at least $2,000 or any integral multiple of $1,000 in excess of $2,000;

(8) if such notice is delivered prior to the occurrence of a Change of Control,
stating that the Change of Control Offer is conditional on the occurrence of
such Change of Control; and

(9) the other instructions, as determined by the Issuer, consistent with this
Section 3.9, that a Holder must follow.

The Paying Agent will promptly deliver to each Holder of the Notes tendered the
Change of Control Payment for such Notes, and the Trustee will promptly
authenticate and mail (or cause to be transferred by book-entry) to each Holder
a new Note equal in principal amount to any unpurchased portion of the Notes
surrendered, if any; provided that each such new Note will be in a principal
amount of $2,000 or an integral multiple of $1,000 in excess thereof. The Issuer
will publicly announce the results of the Change of Control Offer on or as soon
as practicable after the Change of Control Payment Date.

If the Change of Control Payment Date is on or after an interest record date and
on or before the related interest payment date, any accrued and unpaid interest
and Additional Interest, if any, will be paid on the relevant interest payment
date to the Person in whose name a Note is registered at the close of business
on such record date.

(b) On the Change of Control Payment Date, the Issuer will, to the extent
permitted by law,

 

-72-



--------------------------------------------------------------------------------

(1) accept for payment all Notes issued by it or portions thereof properly
tendered pursuant to the Change of Control Offer,

(2) deposit with the Paying Agent an amount equal to the aggregate Change of
Control Payment in respect of all Notes or portions thereof so tendered, and

(3) deliver, or cause to be delivered, to the Trustee for cancellation the Notes
so accepted together with an Officer’s Certificate to the Trustee stating that
such Notes or portions thereof have been tendered to and purchased by the
Issuer.

(c) The Issuer will not be required to make a Change of Control Offer following
a Change of Control if a third party makes the Change of Control Offer in the
manner, at the times and otherwise in compliance with the requirements set forth
in this Indenture applicable to a Change of Control Offer made by the Issuer and
purchases all Notes validly tendered and not withdrawn under such Change of
Control Offer. Notwithstanding anything to the contrary in this Section 3.9, a
Change of Control Offer may be made in advance of a Change of Control,
conditional upon such Change of Control, if a definitive agreement is in place
for the Change of Control at the time of making of the Change of Control Offer.

(d) If Holders of not less than 90% in aggregate principal amount of the
outstanding Notes validly tender and do not withdraw such Notes in a Change of
Control Offer and the Issuer, or any third party making a Change of Control
Offer in lieu of the Issuer as described in this Section 3.9, purchases all of
the Notes validly tendered and not withdrawn by such Holders, the Issuer or such
third party will have the right, upon not less than 30 nor more than 60 days’
prior notice, given not more than 30 days following such purchase pursuant to
the Change of Control Offer, to redeem all Notes that remain outstanding
following such purchase at a price in cash equal to 101% of the principal amount
thereof plus accrued and unpaid interest to but excluding the date of
redemption.

(e) The Issuer will comply, to the extent applicable, with the requirements of
Rule 14e-1 under the Exchange Act and any other securities laws and regulations
thereunder to the extent such laws or regulations are applicable in connection
with the repurchase of Notes pursuant to a Change of Control Offer. To the
extent that the provisions of any securities laws or regulations conflict with
the provisions of this Indenture, the Issuer will comply with the applicable
securities laws and regulations and shall not be deemed to have breached its
obligations described in this Indenture by virtue thereof.

SECTION 3.10. Reports.

(a) Notwithstanding that the Company may not be subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act or otherwise report on
an annual and quarterly basis on forms provided for such annual and quarterly
reporting pursuant to rules and regulations promulgated by the SEC, the Company
shall file with the SEC within 15 days after the dates set forth below:

(1) within 90 days (135 days in the case of the first fiscal year after the
Issue Date) after the end of each fiscal year, all financial information that
would be required to be contained in an annual report on Form 10-K, or any
successor or comparable form, filed with the SEC, including a “Management’s
discussion and analysis of financial condition and results of operations” and a
report on the annual financial statements by the Company’s independent
registered public accounting firm;

(2) within 45 days (75 days in the case of the first fiscal quarter after the
Issue Date) after the end of each of the first three fiscal quarters of each
fiscal year, all financial information that would be required to be contained in
a quarterly report on Form 10-Q, or any successor or comparable form, file with
the SEC; and

(3) within the time periods specified for filing current reports on Form 8-K,
all current reports that would be required to be filed with the SEC on Form 8-K
if the Company were required to file such reports;

 

-73-



--------------------------------------------------------------------------------

in each case, in a manner that complies in all material respects with the
requirements specified in such form. Notwithstanding the foregoing, the Company
shall not be so obligated to file such reports with the SEC (i) if the SEC does
not permit such filing or (ii) prior to the consummation of an exchange offer or
the effectiveness of a shelf registration statement as required by the
Registration Rights Agreement, so long as if clause (i) or (ii) is applicable
the Company makes available such information to prospective purchasers of Notes,
in addition to providing such information to the Trustee and the Holders of the
Notes, in each case, at the Company’s expense and by the applicable date the
Company would be required to file such information pursuant to the immediately
preceding sentence. To the extent any such information is not so filed or
furnished, as applicable, within the time periods specified above and such
information is subsequently filed or furnished, as applicable, the Company will
be deemed to have satisfied its obligations with respect thereto at such time
and any Default with respect thereto shall be deemed to have been cured;
provided that such cure shall not otherwise affect the rights of the Holders
under Section 6.1 if Holders of at least 30% in principal amount of the then
total outstanding Notes have declared the principal, premium, if any, interest
and any other monetary obligations on all the then outstanding Notes to be due
and payable immediately and such declaration shall not have been rescinded or
cancelled prior to such cure. In addition, to the extent not satisfied by the
foregoing, the Company will agree that, for so long as any Notes are
outstanding, it will furnish to Holders and to securities analysts and
prospective investors, upon their request, the information required to be
delivered pursuant to Rule 144A(d)(4) under the Securities Act. The Company will
deliver the financial statements and information of the type required to be
delivered pursuant to Section 3.10(a)(2) with respect to the fiscal quarter
ended September 30, 2011, which, notwithstanding the foregoing, shall not be
required to give pro forma effect to the Transactions, shall not be required to
contain financial statement footnote disclosure and shall not be required to
contain consolidating financial data with respect to the Issuer and the
Guarantors on the one hand and Non-Guarantors on the other of the type
contemplated by Rule 3-10 of Regulation S-X promulgated under the Securities Act
or otherwise.

(b) Substantially concurrently with the furnishing or making such information
available to the Trustee pursuant to Section 3.10(a), the Company shall also
post copies of such information required by Section 3.10(a) on a website (which
may be nonpublic and may be maintained by the Company or a third party) to which
access will be given to Holders, prospective investors in the Notes (which
prospective investors shall be limited to “qualified institutional buyers”
within the meaning of Rule 144A of the Securities Act or non-U.S. persons (as
defined in Regulation S under the Securities Act) that certify their status as
such to the reasonable satisfaction of the Company), and securities analysts and
market making financial institutions that are reasonably satisfactory to the
Company.

(c) The Company will also hold quarterly conference calls for the Holders of the
Notes to discuss financial information for the previous quarter (it being
understood that such quarterly conference call may be the same conference call
as with the Company’s equity investors and analysts). The conference call will
be following the last day of each fiscal quarter of the Company and not later
than 10 Business Days from the time that the Company distributes the financial
information as set forth in Section 3.10(b). No fewer than two days prior to the
conference call, the Company will issue a press release announcing the time and
date of such conference call and providing instructions for Holders, securities
analysts and prospective investors to obtain access to such call.

(d) In the event that any Parent Entity of the Company becomes a guarantor of
the Notes, this Indenture will permit the Company to satisfy its obligations in
this Section 3.10 with respect to financial information relating to the Company
by furnishing financial information relating to such parent; provided that the
same is accompanied by consolidating information that explains in reasonable
detail the differences between the information relating to such parent, on the
one hand, and the information relating to the Company and its Restricted
Subsidiaries on a standalone basis, on the other hand.

SECTION 3.11. Maintenance of Office or Agency.

The Issuer will maintain an office or agency where the Notes will be payable at
the office or agency of the Issuer maintained for such purpose and where, if
applicable, the Notes may be surrendered for registration of transfer or
exchange and where notices and demands to or upon the Issuer in respect of the
Notes and this Indenture may be served. The corporate trust office of the
Trustee, which initially shall be located at Wilmington Trust, National
Association, Corporate Capital Markets, 50 South Sixth Street, Suite 1290,
Minneapolis, MN 55402-1544, Attention: Kinetic Concepts, Inc. Administrator,
shall be such office or agency of the Issuer unless the Issuer shall designate
and maintain some other office or agency for one or more of such purposes. The
Issuer will give prompt written

 

-74-



--------------------------------------------------------------------------------

notice to the Trustee of any change in the location of any such office or
agency. If at any time the Issuer shall fail to maintain any such required
office or agency or shall fail to furnish the Trustee with the address thereof,
such presentations and surrenders may be made or served at the corporate trust
office of the Trustee, and the Issuer hereby appoints the Trustee as its agent
to receive all such presentations and surrenders.

The Issuer may also from time to time designate one or more other offices or
agencies where the Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind any such designation. The Issuer will
give prompt written notice to the Trustee of any such designation or rescission
and any change in the location of any such other office or agency.

SECTION 3.12. Corporate Existence. Except as otherwise provided in this
Article III, Article IV and Section 10.2(b), the Issuer will do or cause to be
done all things necessary to preserve and keep in full force and effect its
corporate existence and the corporate, partnership, limited liability company or
other existence of each Restricted Subsidiary and the rights (charter and
statutory), licenses and franchises of the Issuer and each Restricted
Subsidiary; provided, however, that the Issuer shall not be required to preserve
any such right, license or franchise or the corporate, partnership, limited
liability company or other existence of any Restricted Subsidiary if the
respective Board of Directors or, with respect to a Restricted Subsidiary that
is not a Significant Subsidiary (or group of Restricted Subsidiaries that taken
together would not be a Significant Subsidiary), senior management of the Issuer
determines that the preservation thereof is no longer desirable in the conduct
of the business of the Issuer and each of its Restricted Subsidiaries, taken as
a whole, and that the loss thereof is not, and will not be, disadvantageous in
any material respect to the Holders.

SECTION 3.13. Payment of Taxes. The Issuer shall pay or discharge or cause to be
paid or discharged, before the same shall become delinquent, all material taxes,
assessments and governmental charges levied or imposed upon the Issuer or any
Subsidiary; provided, however, that the Issuer shall not be required to pay or
discharge or cause to be paid or discharged any such tax, assessment, charge or
claim the amount, applicability or validity of which is being contested in good
faith by appropriate proceedings and for which appropriate reserves, if
necessary (in the good faith judgment of management of the Issuer), are being
maintained in accordance with GAAP or where the failure to effect such payment
will not be disadvantageous to the Holders.

SECTION 3.14. Payments for Consent. The Issuer will not, and will not permit any
of its Subsidiaries to, directly or indirectly, pay or cause to be paid any
consideration to or for the benefit of any holder of Notes for or as an
inducement to any consent, waiver or amendment of any of the terms or provisions
of this Indenture, the Registration Rights Agreement, the Notes or the Note
Guarantees unless such consideration is offered to be paid and is paid to all
holders of the Notes that consent, waive or agree to amend in the time frame set
forth in the solicitation documents relating to such consent, waiver or
agreement.

SECTION 3.15. Compliance Certificate. The Issuer shall deliver to the Trustee
within 120 days after the end of each fiscal year of the Issuer an Officer’s
Certificate, one of the signers of which shall be the Chief Executive Officer,
Chief Financial Officer or the Treasurer of the Issuer, stating that in the
course of the performance by the signer of his or her duties as an Officer of
the Issuer he or she would normally have knowledge of any Default or Event of
Default and whether or not the signer knows of any Default or Event of Default
that occurred during the previous fiscal year; provided that no such Officer’s
Certificate shall be required for any fiscal year ended prior to the Issue Date.
If such Officer does have such knowledge, the certificate shall describe the
Default or Event of Default, its status and the action the Issuer is taking or
proposes to take with respect thereto. The Issuer also shall comply with TIA
Section 314(a)(4).

SECTION 3.16. Further Instruments and Acts. Upon request of the Trustee or as
necessary to comply with future developments or requirements, the Issuer will
execute and deliver such further instruments and do such further acts as may be
reasonably necessary or proper to carry out more effectively the purpose of this
Indenture.

SECTION 3.17. Conduct of Business. The Issuer will not, and will not permit any
of its Restricted Subsidiaries to, engage in any businesses other than any
business conducted or proposed to be conducted by the Issuer and its Restricted
Subsidiaries on the Issue Date or any business that is similar, reasonably
related, incidental or ancillary thereto or any reasonable extension thereof.

 

-75-



--------------------------------------------------------------------------------

SECTION 3.18. Statement by Officers as to Default. The Issuer shall deliver to
the Trustee, as soon as possible and in any event within 30 days after the
Issuer becomes aware of the occurrence of any Default or Event of Default, an
Officer’s Certificate setting forth the details of such Event of Default or
Default, its status and the actions which the Issuer is taking or proposes to
take with respect thereto.

SECTION 3.19. Suspension of Certain Covenants.

(a) Following the first day: (1) the Notes have achieved Investment Grade
Status; and (2) no Default or Event of Default has occurred and is continuing
under this Indenture, then, beginning on that day and continuing until the
Reversion Date (as defined below), the Company and its Restricted Subsidiaries
will not be subject to Sections 3.2, 3.3, 3.4, 3.5, 3.7, 3.8 and 4.1(a)(3)
(collectively, the “Suspended Covenants”).

(b) If at any time the Notes cease to have such Investment Grade Status or if a
Default or Event of Default occurs and is continuing, then the Suspended
Covenants will thereafter be reinstated as if such covenants had never been
suspended (the “Reversion Date”) and be applicable pursuant to the terms of this
Indenture (including in connection with performing any calculation or assessment
to determine compliance with the terms of this Indenture), unless and until the
Notes subsequently attain Investment Grade Status and no Default or Event of
Default is in existence (in which event the Suspended Covenants shall no longer
be in effect for such time that the Notes maintain an Investment Grade Status
and no Default or Event of Default is in existence); provided, however, that no
Default, Event of Default or breach of any kind shall be deemed to exist under
this Indenture, the Registration Rights Agreement, the Notes or the Note
Guarantees with respect to the Suspended Covenants based on, and none of the
Company or any of its Subsidiaries shall bear any liability for, any actions
taken or events occurring during the Suspension Period (as defined below), or
any actions taken at any time pursuant to any contractual obligation arising
prior to the Reversion Date, regardless of whether such actions or events would
have been permitted if the applicable Suspended Covenants remained in effect
during such period. The period of time between the date of suspension of the
covenants and the Reversion Date is referred to as the “Suspension Period.”

(c) On the Reversion Date, all Indebtedness Incurred during the Suspension
Period will be classified to have been Incurred pursuant to Section 3.2(a) or
one of the clauses set forth in Section 3.2(b) (to the extent such Indebtedness
would be permitted to be Incurred thereunder as of the Reversion Date and after
giving effect to the Indebtedness Incurred prior to the Suspension Period and
outstanding on the Reversion Date). To the extent such Indebtedness would not be
so permitted to be Incurred pursuant to Section 3.2(a) or (b), such Indebtedness
will be deemed to have been outstanding on the Issue Date, so that it is
classified as permitted under Section 3.2(b)(4)(iii). Calculations made after
the Reversion Date of the amount available to be made as Restricted Payments
under Section 3.3 will be made as though Section 3.3 had been in effect since
the Issue Date and throughout the Suspension Period. Accordingly, Restricted
Payments made during the Suspension Period will reduce the amount available to
be made as Restricted Payments under Section 3.3(a). During the Suspension
Period, any future obligation to grant further Note Guarantees shall be
suspended. All such further obligation to grant Note Guarantees shall be
reinstated upon the Reversion Date.

SECTION 3.20. Designation of Restricted and Unrestricted Subsidiaries.

(a) The Board of Directors of the Company may designate any Restricted
Subsidiary (other than the Issuer or any of its Parent Entities) to be an
Unrestricted Subsidiary if that designation would not cause a Default. If a
Restricted Subsidiary is designated as an Unrestricted Subsidiary, the aggregate
fair market value of all outstanding Investments owned by the Company and its
Restricted Subsidiaries in the Subsidiary designated as Unrestricted will be
deemed to be an Investment made as of the time of the designation and will
reduce the amount available for Restricted Payments under Section 3.3 or under
one or more clauses of the definition of Permitted Investments, as determined by
the Company. That designation will only be permitted if the Investment would be
permitted at that time and if the Restricted Subsidiary otherwise meets the
definition of an Unrestricted Subsidiary. The Boards of Directors of the Company
may redesignate any Unrestricted Subsidiary to be a Restricted Subsidiary if
that redesignation would not cause a Default.

(b) Any designation of a Subsidiary of the Company as an Unrestricted Subsidiary
will be evidenced to the Trustee by filing with the Trustee a Board Resolution
of the Company giving effect to such designation and an Officer’s Certificate
certifying that such designation complies with the preceding conditions and was
permitted by

 

-76-



--------------------------------------------------------------------------------

Section 3.3. If, at any time, any Unrestricted Subsidiary would fail to meet the
preceding requirements as an Unrestricted Subsidiary, it will thereafter cease
to be an Unrestricted Subsidiary for purposes of this Indenture and any
Indebtedness of such Subsidiary will be deemed to be incurred by a Restricted
Subsidiary of the Company as of such date and, if such Indebtedness is not
permitted to be incurred as of such date under Section 3.2, the Company will be
in default of Section 3.2.

(c) The Board of Directors of the Company may at any time designate any
Unrestricted Subsidiary to be a Restricted Subsidiary of the Company; provided
that such designation will be deemed to be an incurrence of Indebtedness by a
Restricted Subsidiary of the Company of any outstanding Indebtedness of such
Unrestricted Subsidiary, and such designation will only be permitted if (1) such
Indebtedness is permitted under Section 3.2 calculated on a pro forma basis as
if such designation had occurred at the beginning of the applicable reference
period; and (2) no Default or Event of Default would be in existence following
such designation. Any such designation by the Board of Directors of the Company
shall be evidenced to the Trustee by filing with the Trustee a certified copy of
a resolution of the Board of Directors of the Company giving effect to such
designation and an Officer’s Certificate certifying that such designation
complies with the preceding conditions.

SECTION 3.21. [Reserved].

SECTION 3.22. [Reserved].

SECTION 3.23. Additional Amounts.

(a) All payments made by any Foreign Guarantor under or with respect to any Note
Guarantee shall be made free and clear of and without withholding or deduction
for, or on account of, any present or future tax, duty, levy, assessment or
other governmental charge, including any related interest, penalties or
additions to tax (“Taxes”), unless such withholding or deduction of such Taxes
is then required by law. If any deduction or withholding for, or on account of,
any Taxes imposed or levied by or on behalf of (1) any jurisdiction in which any
Foreign Guarantor is incorporated or organized, engaged in business for tax
purposes or resident for tax purposes, or any political subdivision thereof or
therein or (2) any jurisdiction from or through which payment is made by or on
behalf of any Foreign Guarantor, or any political subdivision thereof or therein
(each, a “Relevant Tax Jurisdiction”) will at any time be required to be made in
respect of any payments made by any Foreign Guarantor under or with respect to
any Guarantee, including payments of principal, redemption price, interest or
premium, the relevant Foreign Guarantor shall pay such additional amounts (the
“Additional Amounts”) as may be necessary in order that the net amounts received
in respect of such payments by each beneficial owner after such withholding or
deduction by the applicable withholding agent (including any such withholding or
deduction from such Additional Amounts) will equal the respective amounts that
would have been received in respect of such payments in the absence of such
withholding or deduction; provided, however, that no Additional Amounts will be
payable with respect to:

(1) any Taxes, to the extent such Taxes would not have been imposed but for the
existence of any actual or deemed present or former connection between the
Holder or the beneficial owner of the Notes and the Relevant Tax Jurisdiction
(including being a resident of such jurisdiction for Tax purposes), other than
any connection arising solely from the ownership or disposition of such Note,
the enforcement of such Note or any Note Guarantee or the receipt of any
payments under or with respect to such Note or a Note Guarantee;

(2) any Tax imposed on or with respect to any payment by a Foreign Guarantor to
the Holder if such Holder is a fiduciary or partnership or person other than the
sole beneficial owner of such payment to the extent that Taxes would not have
been imposed on such payment had the beneficiary, partner or other beneficial
owner directly held the Note, provided that there is no material cost or
commercial or legal restriction to transferring the notes to the beneficiary,
partner or other beneficial owner;

(3) any Taxes, to the extent such Taxes were imposed as a result of the
presentation (where presentation is required in order to receive payment) of a
Note for payment more than 30 days after the relevant payment is first made
available for payment to the Holder (except to the extent that the Holder would
have been entitled to Additional Amounts had the Note been presented on the last
day of such 30 day period);

(4) any estate, inheritance, gift, sales, transfer or similar Taxes;

 

-77-



--------------------------------------------------------------------------------

(5) any Taxes withheld, deducted or imposed on a payment to an individual that
are required to be made pursuant to European Council Directive 2003/48/EC or any
other directive implementing the conclusions of the ECOFIN Council meeting of
November 26 and 27, 2000 on the taxation of savings income, or any law
implementing or complying with or introduced in order to conform to, such
directive;

(6) any U.S. federal withholding taxes;

(7) any Taxes payable other than by deduction or withholding from payments under
or with respect to a Note or any Note Guarantee of such Note;

(8) any Taxes, to the extent such Taxes are imposed or withheld by reason of the
failure of the Holder or beneficial owner of Notes, to comply with any timely
reasonable written request of any Foreign Guarantor addressed to the Holder or
beneficial owner to satisfy any certification, identification, information or
other reporting requirements, whether required by statute, treaty, regulation or
administrative practice of a Relevant Tax Jurisdiction, as a precondition to
exemption from, or reduction in the rate of deduction or withholding of, Taxes
imposed by the Relevant Tax Jurisdiction (including without limitation, a
certification that the Holder or beneficial owner is not resident in the
Relevant Tax Jurisdiction), but in each case only to the extent the Holder or
beneficial owner is legally eligible to provide such certification or
documentation;

(9) any combination of items (1) through (8) above.

(b) In addition to the foregoing, each Foreign Guarantor shall also pay and
indemnify the Holder for any present or future stamp, issue, registration, court
or documentary Taxes, or any other excise or property Taxes, duties or similar
levies (including related penalties, interest and additions to Tax) which are
levied by any Relevant Tax Jurisdiction (for the avoidance of doubt, excluding
the United States, any state thereof or the District of Columbia or any
political subdivision thereof or therein) on the execution, delivery, issuance,
or registration of this Indenture, the Notes, any Note Guarantee or any other
document or instrument referred to therein, or the receipt of any payments under
or with respect to, or enforcement of, this Indenture, the Notes, any Note
Guarantee or any other such document or instrument. No Guarantor will, however,
pay any such amounts that are imposed on or result from a sale or other transfer
or disposition of a note by a Holder or a beneficial owner and that would not
have been imposed or resulted but for the existence of any actual or deemed
present or former connection between such Holder or beneficial owner of the Note
and the Relevant Tax Jurisdiction, other than any connection arising solely from
the ownership or disposition of such Note, the enforcement of such Note or any
Note Guarantee or the receipt of any payments under or with respect to such Note
or a Note Guarantee.

(c) If any Foreign Guarantor becomes aware that it will be obligated to pay
Additional Amounts with respect to any payment under or with respect to the
Notes or any Note Guarantee, such Foreign Guarantor shall deliver to the Trustee
on a date that is at least 30 days prior to the date of that payment (unless the
obligation to pay Additional Amounts arises less than 30 days prior to that
payment date, in which case the Foreign Guarantor shall notify the Trustee
promptly thereafter) an Officer’s Certificate stating the fact that Additional
Amounts will be payable and the amount estimated to be so payable. The Officer’s
Certificate must also set forth any other information reasonably necessary to
enable the paying agent to pay such Additional Amounts to Holders on the
relevant payment date. The Trustee shall be entitled to rely solely on such
Officer’s Certificate as conclusive proof that such payments are necessary.

(d) The relevant Foreign Guarantor shall make all withholdings and deductions
required by law to be withheld or deducted by it and shall remit the full amount
deducted or withheld to the relevant Tax authority in accordance with applicable
law. The relevant Foreign Guarantor shall use its reasonable efforts to obtain
Tax receipts from each relevant Tax authority evidencing the payment of any
Taxes so deducted or withheld. The relevant Foreign Guarantor shall furnish to
the Trustee (or to a Holder or beneficial owner upon written request), within a
reasonable time after the date the payment of any Taxes so deducted or withheld
is made, certified copies of Tax receipts evidencing payment by or such Foreign
Guarantor, or if, notwithstanding such entity’s efforts to obtain receipts,
receipts are not obtained, other evidence of payments by such entity.

(e) Whenever in this Indenture there is referred to, in any context, the payment
of principal, interest, premium, redemption price or other amounts with respect
to any Note, such reference shall be deemed to include the payment of Additional
Amounts to the extent that, in such context, Additional Amounts are, were or
would be payable in respect thereof.

 

-78-



--------------------------------------------------------------------------------

(f) The above obligations will survive any termination, defeasance or discharge
of this Indenture, any transfer by a Holder or beneficial owner of its Notes,
and will apply, mutatis mutandis, to any successor Persons to any Foreign
Guarantor and to any jurisdiction in which any successor Person to any Foreign
Guarantor is incorporated or organized, engaged in business for tax purposes or
resident for tax purposes or any jurisdiction from or through which payment is
made by or on behalf of such Person on any Note, Note Guarantee, and any
political subdivision thereof or therein.

ARTICLE IV

SUCCESSOR ISSUER; SUCCESSOR PERSON

SECTION 4.1. Merger and Consolidation.

(a) (i) prior to the Trigger Event, Parent will not consolidate with or merge
with or into, or convey, transfer or lease all or substantially all its assets
to, any Person and (ii) at all times, KCI will not consolidate with or merge
with or into, or convey, transfer or lease all or substantially all its assets
to, any Person, in each case, unless:

(1) (i) in the case of Parent, the resulting, surviving or transferee Person
(the “Successor Parent”) will expressly assume, by supplemental indenture,
executed and delivered to the Trustee, in form satisfactory to the Trustee, all
the obligations of the Parent under the Notes and this Indenture; (ii) in the
case of KCI, the resulting, surviving or transferee Person (the “Successor
Issuer”; each of Successor Issuer and Successor Parent, a “Successor Company”)
will be a Person organized and existing under the laws of the United States of
America, any State of the United States or the District of Columbia and the
Successor Issuer (if not the Issuer) will expressly assume, by supplemental
indenture, executed and delivered to the Trustee, in form satisfactory to the
Trustee, all the obligations of KCI under the Notes and this Indenture and if
such Successor Issuer is not a corporation, a co-obligor of the Notes is a
corporation organized or existing under such laws;

(2) immediately after giving effect to such transaction (and treating any
Indebtedness that becomes an obligation of the applicable Successor Company or
any Subsidiary of the applicable Successor Company as a result of such
transaction as having been Incurred by the applicable Successor Company or such
Subsidiary at the time of such transaction), no Default or Event of Default
shall have occurred and be continuing;

(3) immediately after giving effect to such transaction, either (i) the
applicable Successor Company would be able to Incur at least an additional $1.00
of Indebtedness pursuant to Section 3.2(a) or (ii) the Fixed Charge Coverage
Ratio would not be lower than it was immediately prior to giving effect to such
transaction; and

(4) the Issuer shall have delivered to the Trustee an Officer’s Certificate and
an Opinion of Counsel, each stating that such consolidation, merger or transfer
and such supplemental indenture (if any) comply with this Indenture and an
Opinion of Counsel stating that such supplemental indenture (if any) has been
duly authorized, executed and delivered and is a legal, valid and binding
agreement enforceable against the applicable Successor Company (in each case, in
form satisfactory to the Trustee), provided that in giving an Opinion of
Counsel, counsel may rely on an Officer’s Certificate as to any matters of fact,
including as to satisfaction of Section 4.1(a)(2) and (3).

(b) For purposes of this Section 4.1, the sale, lease, conveyance, assignment,
transfer, or other disposition of all or substantially all of the properties and
assets of one or more Subsidiaries of the Company, which properties and assets,
if held by the Company instead of such Subsidiaries, would constitute all or
substantially all of the properties and assets of the Company on a consolidated
basis, shall be deemed to be the transfer of all or substantially all of the
properties and assets of the Company.

 

-79-



--------------------------------------------------------------------------------

(c) The Successor Company will succeed to, and be substituted for, and may
exercise every right and power of, the Company under the Notes or this Indenture
but in the case of a lease of all or substantially all its assets, the
predecessor company will not be released from its obligations under such Notes
or this Indenture.

(d) Notwithstanding Section 4.1(a)(1) (which does not apply to transactions
referred to in this sentence), prior to a Trigger Event, (i) Parent may
consolidate or otherwise combine with, merge into or transfer all or part of its
properties and assets to Holdings (with either entity as the surviving Person),
(ii) Parent may consolidate or otherwise combine with, merge into or transfer
all or part of its properties and assets to Topco (with either entity as the
surviving Person) and (iii) Holdings may consolidate or otherwise combine with,
merge into or transfer all or part of its properties and assets to Topco (with
either entity as the surviving Person); provided that, in each case, after
giving effect to any such transaction, at least one of Parent, Topco or Holdings
shall remain as an immediate parent of KCI.

(e) Notwithstanding Section 4.1(a)(2), (a)(3) and (a)(4) (which do not apply to
transactions referred to in this sentence), (i) any Restricted Subsidiary (other
than Holdings or Topco) of the Company may consolidate or otherwise combine
with, merge into or transfer all or part of its properties and assets to the
Company and (ii) any Restricted Subsidiary may consolidate or otherwise combine
with, merge into or transfer all or part of its properties and assets to any
other Restricted Subsidiary. Notwithstanding Section 4.1(a)(2) and (a)(3) (which
do not apply to the transactions referred to in this sentence), the Company may
consolidate or otherwise combine with or merge into an Affiliate incorporated or
organized for the purpose of changing the legal domicile of the Company,
reincorporating the Company in another jurisdiction, or changing the legal form
of the Company.

(f) The foregoing provisions (other than the requirements of Section 4.1(a)(2))
shall not apply to the creation of a new Subsidiary as a Restricted Subsidiary
of the Company.

(g) No Guarantor (other than Parent) may

(1) consolidate with or merge with or into any Person, or

(2) sell, convey, transfer or dispose of, all or substantially all its assets,
in one transaction or a series of related transactions, to any Person, or

(3) permit any Person to merge with or into the Guarantor,

(i) the other Person is the Company or any Restricted Subsidiary that is
Guarantor or becomes a Guarantor concurrently with the transaction; or

(ii) (A) either (x) a Guarantor is the continuing Person or (y) the resulting,
surviving or transferee Person expressly assumes all of the obligations of the
Guarantor under its Guarantee of the Notes and this Indenture; and

(B) immediately after giving effect to the transaction, no Default has occurred
and is continuing; or

(iii) the transaction constitutes a sale or other disposition (including by way
of consolidation or merger) of the Guarantor or the sale or disposition of all
or substantially all the assets of the Guarantor (in each case other than to the
Company or a Restricted Subsidiary) otherwise permitted by this Indenture.

 

-80-



--------------------------------------------------------------------------------

ARTICLE V

REDEMPTION OF SECURITIES

SECTION 5.1. Notices to Trustee.

If the Issuer elects to redeem Notes pursuant to the optional redemption
provisions of Section 5.7 hereof, it must furnish to the Trustee, at least
30 days but not more than 60 days before a redemption date, an Officer’s
Certificate setting forth:

(1) the clause of this Indenture pursuant to which the redemption shall occur;

(2) the redemption date;

(3) the principal amount of Notes to be redeemed; and

(4) the redemption price.

Any optional redemption referenced in such Officer’s Certificate may be
cancelled by the Issuer at any time prior to notice of redemption being sent to
any Holder and thereafter shall be null and void.

SECTION 5.2. Selection of Notes to Be Redeemed or Purchased.

If less than all of the Notes are to be redeemed at any time, the Trustee will
select the Notes for redemption in compliance with the requirements of the
principal securities exchange, if any, on which such Notes are listed, as
certified to the Trustee by the Issuer, and in compliance with the requirements
of DTC, or if Notes are not so listed or such exchange prescribes no method of
selection and such Notes are not held through DTC or DTC prescribes no method of
selection, on a pro rata basis, subject to adjustments so that no Note in an
unauthorized denomination is redeemed in part and further; provided, however,
that no Note of $2,000 in aggregate principal amount or less shall be redeemed
in part.

SECTION 5.3. Notice to Redemption.

(a) At least 30 days but not more than 60 days before a redemption date, the
Issuer will send or cause to be sent, by electronic delivery or by first class
mail postage prepaid, a notice of redemption to each Holder whose Notes are to
be redeemed at the address of such Holder appearing in the security register or
otherwise in accordance with the procedures of the DTC, except that redemption
notices may be delivered electronically or mailed more than 60 days prior to a
redemption date if the notice is issued in connection with a defeasance of the
Notes or a satisfaction and discharge of this Indenture pursuant to Articles
VIII or XI hereof.

The notice will identify the Notes (including the CUSIP or ISIN number) to be
redeemed and will state:

(1) the redemption date;

(2) the redemption price;

(3) if any Note is being redeemed in part, the portion of the principal amount
of such Note to be redeemed and that, after the redemption date upon surrender
of such Note, a new Note or Notes in principal amount equal to the unredeemed
portion will be issued upon cancellation of the original Note;

(4) the name and address of the Paying Agent;

(5) that Notes called for redemption must be surrendered to the Paying Agent to
collect the redemption price;

 

-81-



--------------------------------------------------------------------------------

(6) that, unless the Issuer defaults in making such redemption payment, interest
and Additional Interest, if any, on Notes called for redemption ceases to accrue
on and after the redemption date;

(7) the paragraph of the Notes and/or Section of this Indenture pursuant to
which the Notes called for redemption are being redeemed; and

(8) that no representation is made as to the correctness or accuracy of the
CUSIP or ISIN number, if any, listed in such notice or printed on the Notes.

(b) If any Note is to be redeemed in part only, the notice of redemption that
relates to that Note shall state the portion of the principal amount thereof to
be redeemed, in which case a portion of the original Note will be issued in the
name of the Holder thereof upon cancellation of the original Note. In the case
of a global note, an appropriate notation will be made on such Note to decrease
the principal amount thereof to an amount equal to the unredeemed portion
thereof. Subject to the terms of the applicable redemption notice (including any
conditions contained therein), Notes called for redemption become due on the
date fixed for redemption. On and after the redemption date, unless the Issuer
defaults in the payment of the redemption price, interest ceases to accrue on
Notes or portions of them called for redemption.

SECTION 5.4. Effect of Notice of Redemption. Once notice of redemption is sent
in accordance with Section 5.3 hereof, Notes called for redemption become
irrevocably due and payable on the redemption date at the redemption price.
Notice of redemption may, at the Issuer’s option and discretion, be subject to
one or more conditions precedent, including, but not limited to, completion of
an Equity Offering (in the case of redemption pursuant to Section 5.7(b) hereof)
or Change of Control (in the case of purchase pursuant to Section 3.9 hereof),
as the case may be.

SECTION 5.5. Deposit of Redemption or Purchase Price. Prior to 10:00 a.m.
Eastern Time on the redemption or purchase date, the Issuer will deposit with
the Trustee or with the Paying Agent money sufficient to pay the redemption or
purchase price of and accrued interest and Additional Interest, if any, on, all
Notes to be redeemed or purchased on that date. The Trustee or the Paying Agent
will promptly return to the Issuer any money deposited with the Trustee or the
Paying Agent by the Issuer in excess of the amounts necessary to pay the
redemption or purchase price of, and accrued interest and Additional Interest,
if any, on, all Notes to be redeemed or purchased.

If the Issuer complies with the provisions of the preceding paragraph, on and
after the redemption or purchase date, interest and Additional Interest, if any,
will cease to accrue on the Notes or the portions of Notes called for redemption
or purchase. If a Note is redeemed or purchased on or after an interest record
date but on or prior to the related interest payment date, then any accrued and
unpaid interest shall be paid to the Person in whose name such Note was
registered at the close of business on such record date. If any Note called for
redemption or purchase is not so paid upon surrender for redemption or purchase
because of the failure of the Issuer to comply with the preceding paragraph,
interest shall be paid on the unpaid principal, from the redemption or purchase
date until such principal is paid, and to the extent lawful on any interest not
paid on such unpaid principal, in each case at the rate provided in the Notes
and in Section 3.1 hereof.

SECTION 5.6. Notes Redeemed or Purchased in Part. Upon surrender of a Note that
is redeemed or purchased in part, the Issuer will issue and, upon receipt of an
Issuer Order, the Trustee will authenticate for the Holder at the expense of the
Issuer a new Note equal in principal amount to the unredeemed or unpurchased
portion of the Note surrendered; provided, that each such new Note will be in a
principal amount of $2,000 or integral multiple of $1,000 in excess thereof.

SECTION 5.7. Optional Redemption.

(a) At any time prior to November 1, 2015, the Issuer may redeem the Notes in
whole or in part, at their option, upon not less than 30 nor more than 60 days’
prior notice by electronic delivery or by first class mail, postage prepaid,
with a copy to the Trustee, to each Holder of Notes to the address of such
Holder appearing in the Notes Register, at a redemption price equal to 100% of
the principal amount of such Notes redeemed plus the Applicable Premium as of,
and accrued and unpaid interest and Additional Interest, if any, to but
excluding the date of redemption (the “Redemption Date”), subject to the rights
of holders of the Notes on the relevant record date to receive interest due on
the relevant interest payment date.

 

-82-



--------------------------------------------------------------------------------

(b) At any time and from time to time prior to November 1, 2014, the Issuer may
redeem Notes with the net cash proceeds received by the Issuer from any Equity
Offering at a redemption price equal to 112.50% plus accrued and unpaid interest
to the Redemption Date, in an aggregate principal amount for all such
redemptions not to exceed 35% of the original aggregate principal amount of the
Notes (including Additional Notes); provided that (1) in each case the
redemption takes place not later than 180 days after the closing of the related
Equity Offering, and (2) not less than 50% of the original aggregate principal
amount of the Notes issued under this Indenture remains outstanding immediately
thereafter (excluding Notes held by the Company or any of its Restricted
Subsidiaries). The Trustee shall select the Notes to be purchased in the manner
described under Sections 5.1 through 5.6.

(c) Except pursuant to clauses (a) and (b) of this Section 5.7, the Notes will
not be redeemable at the Issuer’s option prior to November 1, 2015.

(d) At any time and from time to time on or after November 1, 2015, the Issuer
may redeem the Notes in whole or in part, upon not less than 30 nor more than 60
days’ notice by electronic delivery or by first class mail, postage prepaid,
with a copy to the Trustee, to each Holder of Notes to the address of such
Holder appearing in the Notes Register at a redemption price equal to the
percentage of principal amount set forth below plus accrued and unpaid interest,
if any, on the Notes redeemed, to the applicable Redemption Date, if redeemed
during the twelve-month period beginning on November 1 of the year indicated
below:

 

Year

   Percentage  

2015

     106.250 % 

2016

     103.125 % 

2017 and thereafter

     100.000 % 

(e) Unless the Issuer defaults in the payment of the redemption price, interest
will cease to accrue on the Notes or portions thereof called for redemption on
the applicable Redemption Date.

(f) Any redemption pursuant to this Section 5.7 shall be made pursuant to the
provisions of Sections 5.1 through 5.6.

SECTION 5.8. Mandatory Redemption. (a) Except as provided in Section 5.8(b), the
Issuer is not required to make mandatory redemption or sinking fund payments
with respect to the Notes; provided however, that under certain circumstances,
the Issuer may be required to offer to purchase Notes under Section 3.5 and
Section 3.9. The Issuer may at any time and from time to time purchase Notes in
the open market or otherwise.

(b) Notwithstanding anything in this Indenture to the contrary, the Issuer shall
make cash payments (including payments of accrued interest and prepayments of
principal) in respect of the Notes on each Interest Payment Date beginning with
the first Interest Payment Date after the fifth anniversary of the Issue Date in
such amounts as shall be necessary so that no Note is treated as an “applicable
high yield discount obligation” within the meaning of Section 163(i)(1) of the
Code (each such cash payment, an “AHYDO Amount”). The Issuer may rely on the
advice of its legal and tax advisors when determining the amount and timing of
AHYDO Amounts, and any such determination made by the Issuer in good faith shall
be dispositive for purposes of this Section 5.8 in the absence of manifest
error. Each AHYDO Amount pursuant to this Section 5.8 will be applied against
and reduce the amount due under the applicable Note at such time (and shall be
treated by the Issuer and the Holders as a payment of accrued interest
(including original issue discount) on such Note for U.S. federal income tax
purposes).

 

-83-



--------------------------------------------------------------------------------

ARTICLE VI

DEFAULTS AND REMEDIES

SECTION 6.1. Events of Default.

(a) Each of the following is an “Event of Default”:

(1) default in any payment of interest or Additional Interest, if any, on any
Note when due and payable, continued for 30 days;

(2) default in the payment of the principal amount of or premium, if any, on any
Note issued under this Indenture when due at its Stated Maturity, upon optional
redemption, upon required repurchase, upon declaration or otherwise;

(3) failure to comply for 60 days after written notice by the Trustee on behalf
of the Holders or by the Holders of 30% in principal amount of the outstanding
Notes with any agreement or obligation contained in this Indenture;

(4) default under any mortgage, indenture or instrument under which there may be
issued or by which there may be secured or evidenced any Indebtedness for money
borrowed by the Company or any of its Restricted Subsidiaries (or the payment of
which is Guaranteed by the Company any of its Restricted Subsidiaries) other
than Indebtedness owed to the Company or a Restricted Subsidiary whether such
Indebtedness or Guarantee now exists, or is created after the date hereof, which
default:

(A) is caused by a failure to pay principal of such Indebtedness, at its stated
final maturity (after giving effect to any applicable grace periods) provided in
such Indebtedness (“payment default”); or

(B) results in the acceleration of such Indebtedness prior to its stated final
maturity (the “cross acceleration provision”);

and, in each case, the principal amount of any such Indebtedness, together with
the principal amount of any other such Indebtedness under which there has been a
payment default or the maturity of which has been so accelerated, aggregates
$75.0 million or more;

(5) Parent, the Issuer or a Significant Subsidiary or group of Restricted
Subsidiaries that together (as of the latest audited consolidated financial
statements for the Company and its Restricted Subsidiaries), would constitute a
Significant Subsidiary;

(A) commences a voluntary case or proceeding;

(B) consents to the entry of an order for relief against it in an involuntary
case or proceeding;

(C) consents to the appointment of a Custodian of it or for substantially all of
its property;

(D) makes a general assignment for the benefit of its creditors;

(E) consents to or acquiesces in the institution of a bankruptcy or an
insolvency proceeding against it; or

(F) takes any comparable action under any foreign laws relating to insolvency
(collectively, the “bankruptcy provisions”);

(6) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

(A) is for relief against Parent, the Issuer or a Significant Subsidiary or
group of Restricted Subsidiaries that together (as of the latest audited
consolidated financial statements for the Company and its Restricted
Subsidiaries), would constitute a Significant Subsidiary, in an involuntary
case;

 

-84-



--------------------------------------------------------------------------------

(B) appoints a Custodian of Parent, the Issuer or a Significant Subsidiary or
group of Restricted Subsidiaries that together (as of the latest audited
consolidated financial statements for the Company and its Restricted
Subsidiaries), would constitute a Significant Subsidiary, for substantially all
of its property;

(C) orders the winding up or liquidation of Parent, the Issuer or a Significant
Subsidiary or group of Restricted Subsidiaries that together (as of the latest
audited consolidated financial statements for the Company and its Restricted
Subsidiaries), would constitute a Significant Subsidiary; or

(D) or any similar relief is granted under any foreign laws and the order,
decree or relief remains unstayed and in effect for 60 consecutive days;

(7) failure by the Company or any Significant Subsidiary (or group of Restricted
Subsidiaries that together (as of the latest audited consolidated financial
statements for the Company and its Restricted Subsidiaries) would constitute a
Significant Subsidiary), to pay final judgments aggregating in excess of $75.0
million other than any judgments covered by indemnities provided by, or
insurance policies issued by, reputable and creditworthy companies, which final
judgments remain unpaid, undischarged and unstayed for a period of more than 60
days after such judgment becomes final, and in the event such judgment is
covered by insurance, an enforcement proceeding has been commenced by any
creditor upon such judgment or decree which is not promptly stayed (the
“judgment default provision”); and

(8) any Guarantee of the Notes ceases to be in full force and effect, other than
(A) in accordance with the terms of this Indenture, (B) a Guarantor denies or
disaffirms its obligations under its Guarantee of the Notes, other than in
accordance with the terms thereof or upon release of such Note Guarantee in
accordance with this Indenture or (C) in connection with the bankruptcy of a
Guarantor, so long as the aggregate assets of such Guarantor and any other
Guarantor whose Note Guarantee ceased or ceases to be in full force as a result
of a bankruptcy are less than $75.0 million.

(b) Notwithstanding the foregoing, a default under Section 6.1(a)(3), (4) or
(7) will not constitute an Event of Default until the Trustee or the Holders of
30% in principal amount of the outstanding Notes notify the Company of the
default and, with respect to Section 6.1(a)(3) or (7) the Company does not cure
such default within the time specified in Section 6.1(a)(3) or (7), as
applicable, after receipt of such notice.

SECTION 6.2. Acceleration.

(a) If an Event of Default (other than an Event of Default described in
Section 6.1(a)(5) and (a)(6) with respect to the Parent or the Issuer) occurs
and is continuing, the Trustee by notice to the Issuer or the Holders of at
least 30% in principal amount of the outstanding Notes by written notice to the
Issuer and the Trustee, may declare the principal of, premium, if any, and
accrued and unpaid interest, including Additional Interest, if any, on all the
Notes to be immediately due and payable. Upon such a declaration, such
principal, premium and accrued and unpaid interest, including Additional
Interest, if any, will be due and payable immediately.

In the event of any Event of Default specified in Section 6.1(a)(4), such Event
of Default and all consequences thereof shall be annulled, waived and rescinded,
automatically and without any action by the Trustee or the Holders, if within
30 days after such Event of Default arose:

(1) (x) the Indebtedness that gave rise to such Event of Default shall have been
discharged in full; or

(y) the holders thereof have rescinded or waived the acceleration, notice or
action (as the case may be) giving rise to such Event of Default; or

 

-85-



--------------------------------------------------------------------------------

(z) if the default that is the basis for such Event of Default has been cured;
and

(2) (a) the annulment of the acceleration of the Notes would not conflict with
any judgment or decree of a court of competent jurisdiction; and

(b) all existing Events of Default, except nonpayment of principal, premium or
interest, including Additional Interest, if any, on the Notes that became due
solely because of the acceleration of the Notes, have been cured or waived.

(b) If an Event of Default described in Section 6.1(a)(5) and (a)(6) with
respect to Parent or the Issuer occurs and is continuing, the principal of,
premium, if any, and accrued and unpaid interest, including Additional Interest,
if any, on all the Notes will become and be immediately due and payable without
any declaration or other act on the part of the Trustee or any Holders.

SECTION 6.3. Other Remedies. If an Event of Default occurs and is continuing,
the Trustee may pursue any available remedy by proceeding at law or in equity to
collect the payment of principal of, or premium, if any, or interest, including
Additional Interest, if any, on the Notes or to enforce the performance of any
provision of the Notes or this Indenture.

The Trustee may maintain a proceeding even if it does not possess any of the
Notes or does not produce any of them in the proceeding. A delay or omission by
the Trustee or any Holder in exercising any right or remedy accruing upon an
Event of Default shall not impair the right or remedy or constitute a waiver of
or acquiescence in the Event of Default. No remedy is exclusive of any other
remedy. All available remedies are cumulative.

SECTION 6.4. Waiver of Past Defaults. The Holders of a majority in aggregate
principal amount of the then outstanding Notes by written notice to the Trustee
may, on behalf of all of the Holders, (a) waive, by their consent (including,
without limitation, consents obtained in connection with a purchase of, or
tender offer or exchange offer for, Notes), an existing Default or Event of
Default and its consequences under this Indenture except (i) a Default or Event
of Default in the payment of the principal of, or premium, if any, or interest,
including Additional Interest, if any, on a Note or (ii) a Default or Event of
Default in respect of a provision that under Section 9.2 cannot be amended
without the consent of each Holder affected and (b) rescind any acceleration
with respect to the Notes and its consequences if (1) such rescission would not
conflict with any judgment or decree of a court of competent jurisdiction,
(2) all existing Events of Default have been cured or waived except nonpayment
of principal, premium, if any, interest or Additional Interest, if any, that has
become due solely because of the acceleration, (3) to the extent the payment of
such interest is lawful, interest on overdue installments of interest,
Additional Interest if any, premium, if any, and overdue principal, which has
become due otherwise than by such declaration of acceleration, has been paid,
(4) the Issuer has paid the Trustee its compensation and reimbursed the Trustee
for its reasonable expenses, disbursements and advances and (5) in the event of
the cure or waiver of an Event of Default of the type described in clause (4) of
Section 6.1, the Trustee shall have received an Officer’s Certificate and an
Opinion of Counsel stating that such Event of Default has been cured or waived.
No such rescission shall affect any subsequent Default or impair any right
consequent thereto. When a Default or Event of Default is waived, it is deemed
cured, but no such waiver shall extend to any subsequent or other Default or
Event of Default or impair any consequent right.

SECTION 6.5. Control by Majority. The Holders of a majority in principal amount
of the outstanding Notes may direct the time, method and place of conducting any
proceeding for any remedy available to the Trustee or of exercising any trust or
power conferred on the Trustee. However, the Trustee may refuse to follow any
direction that conflicts with law or this Indenture or the Notes or, subject to
Sections 7.1 and 7.2, that the Trustee determines is unduly prejudicial to the
rights of other Holders or would involve the Trustee in personal liability;
provided, however, that the Trustee may take any other action deemed proper by
the Trustee that is not inconsistent with such direction. Prior to taking any
such action hereunder, the Trustee shall be entitled to indemnification
satisfactory to it against all fees, losses and expenses (including attorney’s
fees and expenses) caused by taking or not taking such action.

 

-86-



--------------------------------------------------------------------------------

SECTION 6.6. Limitation on Suits. Subject to Section 6.7, no Holder may pursue
any remedy with respect to this Indenture or the Notes unless:

(1) such Holder has previously given the Trustee written notice that an Event of
Default is continuing;

(2) Holders of at least 30% in principal amount of the outstanding Notes have
requested in writing the Trustee to pursue the remedy;

(3) such Holders have offered in writing the Trustee security or indemnity
satisfactory to the Trustee against any loss, liability or expense;

(4) the Trustee has not complied with such request within 60 days after the
receipt of the written request and the offer of security or indemnity; and

(5) the Holders of a majority in principal amount of the outstanding Notes have
not given the Trustee a written direction that, in the opinion of the Trustee,
is inconsistent with such request within such 60-day period.

A Holder may not use this Indenture to prejudice the rights of another Holder or
to obtain a preference or priority over another Holder (it being understood that
the Trustee does not have an affirmative duty to ascertain whether or not such
actions or forbearances are unduly prejudicial to such Holders).

SECTION 6.7. Rights of Holders to Receive Payment. Notwithstanding any other
provision of this Indenture (including, without limitation, Section 6.6), the
right of any Holder to receive payment of principal of, premium, if any, or
interest, including Additional Interest, if any, on the Notes held by such
Holder, on or after the respective due dates expressed or provided for in the
Notes, or to bring suit for the enforcement of any such payment on or after such
respective dates, shall not be impaired or affected without the consent of such
Holder.

SECTION 6.8. Collection Suit by Trustee. If an Event of Default specified in
Section 6.1(a)(1) or (2) occurs and is continuing, the Trustee may recover
judgment in its own name and as trustee of an express trust against the Issuer
for the whole amount then due and owing (together with interest on any unpaid
interest and Additional Interest, if any, to the extent lawful) and the amounts
provided for in Section 7.7.

SECTION 6.9. Trustee May File Proofs of Claim. The Trustee may file such proofs
of claim and other papers or documents as may be necessary or advisable in order
to have the claims of the Trustee (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel) and the Holders allowed in any judicial proceedings relative to the
Issuer, its Subsidiaries or its or their respective creditors or properties and,
unless prohibited by law or applicable regulations, may be entitled and
empowered to participate as a member of any official committee of creditors
appointed in such matter and may vote on behalf of the Holders in any election
of a trustee in bankruptcy or other Person performing similar functions, and any
Custodian in any such judicial proceeding is hereby authorized by each Holder to
make payments to the Trustee and, in the event that the Trustee shall consent to
the making of such payments directly to the Holders, to pay to the Trustee any
amount due it for the compensation, expenses, disbursements and advances of the
Trustee, its agents and its counsel, and any other amounts due the Trustee under
Section 7.7.

No provision of this Indenture shall be deemed to authorize the Trustee to
authorize or consent to or accept or adopt on behalf of any Holder any plan of
reorganization, arrangement, adjustment or composition affecting the Notes or
the rights of any Holder thereof or to authorize the Trustee to vote in respect
of the claim of any Holder in any such proceeding.

SECTION 6.10. Priorities.

(a) If the Trustee collects any money or property pursuant to this Article VI it
shall pay out the money or property in the following order:

FIRST: to the Trustee for amounts due to it under Section 7.7;

 

-87-



--------------------------------------------------------------------------------

SECOND: to Holders for amounts due and unpaid on the Notes for principal of, or
premium, if any, and interest and Additional Interest, if any, and Additional
Amounts, if any, ratably, without preference or priority of any kind, according
to the amounts due and payable on the Notes for principal of, or premium, if
any, and interest (including Additional Interest), respectively; and

THIRD: to the Issuer, or to the extent the Trustee collects any amount for any
Guarantor, to such Guarantor.

(b) The Trustee may fix a record date and payment date for any payment to
Holders pursuant to this Section 6.10. At least 15 days before such record date,
the Issuer shall send or cause to be sent to each Holder and the Trustee a
notice that states the record date, the payment date and amount to be paid.

SECTION 6.11. Undertaking for Costs. In any suit for the enforcement of any
right or remedy under this Indenture or in any suit against the Trustee for any
action taken or omitted by it as Trustee, a court in its discretion may require
the filing by any party litigant in the suit of an undertaking to pay the costs
of the suit, and the court in its discretion may assess reasonable costs,
including reasonable attorneys’ fees and expenses, against any party litigant in
the suit, having due regard to the merits and good faith of the claims or
defenses made by the party litigant. This Section 6.11 does not apply to a suit
by the Trustee, a suit by the Issuer, a suit by a Holder pursuant to Section 6.7
or a suit by Holders of more than 10% in outstanding principal amount of the
Notes.

ARTICLE VII

TRUSTEE

SECTION 7.1. Duties of Trustee.

(a) If an Event of Default has occurred and is continuing, the Trustee shall
exercise the rights and powers vested in it by this Indenture and use the same
degree of care and skill in its exercise as a prudent Person would exercise or
use under the circumstances in the conduct of such person’s own affairs.

(b) Except during the continuance of an Event of Default:

(1) the Trustee undertakes to perform such duties and only such duties as are
specifically set forth as duties of the Trustee in this Indenture or the Notes
and no implied covenants or obligations shall be read into this Indenture
against the Trustee; and

(2) in the absence of bad faith on its part, the Trustee may conclusively rely,
as to the truth of the statements and the correctness of the opinions expressed
therein, upon certificates, opinions or orders furnished to the Trustee and
conforming to the requirements of this Indenture or the Notes, as the case may
be. However, in the case of any such certificates or opinions which by any
provisions hereof are specifically required to be furnished to the Trustee, the
Trustee shall examine such certificates and opinions to determine whether or not
they conform to the requirements of this Indenture or the Notes, as the case may
be (but need not confirm or investigate the accuracy of mathematical
calculations or other facts stated therein).

(c) The Trustee may not be relieved from liability for its own grossly negligent
action, its own grossly negligent failure to act or its own willful misconduct,
except that:

(1) this paragraph does not limit the effect of paragraph (b) of this
Section 7.1;

(2) the Trustee shall not be liable for any error of judgment made in good faith
by a Trust Officer unless it is proved that the Trustee was grossly negligent in
ascertaining the pertinent facts;

(3) the Trustee shall not be liable with respect to any action it takes or omits
to take in good faith in accordance with a direction received by it pursuant to
Section 6.5; and

 

-88-



--------------------------------------------------------------------------------

(4) No provision of this Indenture or the Notes shall require the Trustee to
expend or risk its own funds or otherwise incur financial liability in the
performance of any of its duties hereunder or thereunder or in the exercise of
any of its rights or powers, if it shall have reasonable grounds to believe that
repayment of such funds or adequate indemnity against such risk or liability is
not reasonably assured to it.

(d) Every provision of this Indenture that in any way relates to the Trustee is
subject to paragraphs (a), (b) and (c) of this Section 7.1.

(e) The Trustee shall not be liable for interest on any money received by it
except as the Trustee may agree in writing with the Issuer.

(f) Money held in trust by the Trustee need not be segregated from other funds
except to the extent required by law.

(g) Every provision of this Indenture relating to the conduct or affecting the
liability of or affording protection to the Trustee shall be subject to the
provisions of this Section 7.1 and to the provisions of the TIA.

SECTION 7.2. Rights of Trustee. Subject to Section 7.1:

(a) The Trustee may conclusively rely on and shall be fully protected in acting
or refraining from acting upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order or other
paper or document (whether in its original or facsimile form) reasonably
believed by it to be genuine and to have been signed or presented by the proper
Person. The Trustee need not investigate any fact or matter stated in the
document. The Trustee shall receive and retain financial reports and statements
of the Issuer as provided herein, but shall have no duty to review or analyze
such reports or statements to determine compliance with covenants or other
obligations of the Issuer.

(b) Before the Trustee acts or refrains from acting, it may require an Officer’s
Certificate and/or an Opinion of Counsel. The Trustee shall not be liable for
any action it takes or omits to take in good faith in reliance on an Officer’s
Certificate or Opinion of Counsel.

(c) The Trustee may execute any of the trusts and powers hereunder or perform
any duties hereunder either directly or by or through its attorneys and agents
and shall not be responsible for the misconduct or negligence of any agent or
attorney appointed with due care by it hereunder.

(d) The Trustee shall not be liable for any action it takes or omits to take in
good faith which it believes to be authorized or within its rights or powers
conferred upon it by this Indenture.

(e) The Trustee may consult with counsel of its selection, and the advice or
opinion of counsel relating to this Indenture or the Notes shall be full and
complete authorization and protection from liability in respect of any action
taken, omitted or suffered by it hereunder or under the Notes in good faith and
in accordance with the advice or opinion of such counsel.

(f) The Trustee shall not be deemed to have notice of any Default or Event of
Default or whether any entity or group of entities constitutes a Significant
Subsidiary unless a Trust Officer of the Trustee has actual knowledge thereof or
unless written notice of any event which is in fact such a Default or of any
such Significant Subsidiary is received by the Trustee at the corporate trust
office of the Trustee specified in Section 3.11, and such notice references the
Notes and this Indenture.

(g) The rights, privileges, protections, immunities and benefits given to the
Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder, and to each agent, custodian and other Person employed to act
hereunder.

(h) The Trustee shall be under no obligation to exercise any of the rights or
powers vested in it by this Indenture or the Notes at the request, order or
direction of any of the Holders pursuant to the provisions of this Indenture,
unless such Holders shall have offered to the Trustee security or indemnity
satisfactory to it against the costs, expenses and liabilities which may be
incurred therein or thereby.

 

-89-



--------------------------------------------------------------------------------

(i) The Trustee shall not be deemed to have knowledge of any fact or matter
unless such fact or matter is actually known to a Trust Officer of the Trustee.

(j) Whenever in the administration of this Indenture or the Notes the Trustee
shall deem it desirable that a matter be proved or established prior to taking,
suffering or omitting any action hereunder or thereunder, the Trustee (unless
other evidence be herein specifically prescribed) may, in the absence of bad
faith or willful misconduct on its part, conclusively rely upon an Officer’s
Certificate.

(k) The Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, report,
notice, request, direction, consent, order, bond, debenture, coupon or other
paper or document, but the Trustee, in its discretion, may make such further
inquiry or investigation into such facts or matters as it may see fit, and, if
the Trustee shall determine to make such further inquiry or investigation, it
shall be entitled to examine, during business hours and upon reasonable notice,
the books, records and premises of the Issuer and the Restricted Subsidiaries,
personally or by agent or attorney at the sole cost of the Issuer and shall
incur no liability or additional liability of any kind by reason of such inquiry
or investigation.

(l) The Trustee shall not be required to give any bond or surety in respect of
the performance of its powers and duties hereunder.

(m) The Trustee may request that the Issuer deliver an Officer’s Certificate
setting forth the names of individuals and/or titles of officers authorized at
such time to take specified actions pursuant to this Indenture or the Notes.

(n) In no event shall the Trustee be liable to any Person for special, punitive,
indirect, consequential or incidental loss or damage of any kind whatsoever
(including, but not limited to, lost profits), even if the Trustee has been
advised of the likelihood of such loss or damage.

(o) Unless otherwise specifically provided in this Indenture, any demand,
request, direction or notice from the Issuer shall be sufficient if signed by
one Officer of the Issuer

SECTION 7.3. Individual Rights of Trustee. The Trustee in its individual or any
other capacity may become the owner or pledgee of Notes and may otherwise deal
with the Issuer, Guarantors or their Affiliates with the same rights it would
have if it were not Trustee. Any Paying Agent, Registrar, co-registrar or
co-paying agent may do the same with like rights. However, the Trustee must
comply with Sections 7.10 and 7.11. In addition, the Trustee shall be permitted
to engage in transactions with the Issuer; provided, however, that if the
Trustee acquires any conflicting interest under the TIA, the Trustee must
(i) eliminate such conflict within 90 days of acquiring such conflicting
interest, (ii) apply to the SEC for permission to continue acting as Trustee or
(iii) resign.

SECTION 7.4. Trustee’s Disclaimer. The Trustee shall not be responsible for and
makes no representation as to the validity or adequacy of this Indenture or the
Notes, shall not be accountable for the Issuer’s use of the proceeds from the
sale of the Notes, shall not be responsible for the use or application of any
money received by any Paying Agent other than the Trustee or any money paid to
the Issuer pursuant to the terms of this Indenture and shall not be responsible
for any statement of the Issuer in this Indenture or in any document issued in
connection with the sale of the Notes or in the Notes other than the Trustee’s
certificate of authentication.

SECTION 7.5. Notice of Defaults. If a Default or Event of Default occurs and is
continuing and if a Trust Officer has actual knowledge thereof, the Trustee
shall send electronically or by first class mail to each Holder at the address
set forth in the Notes Register notice of the Default or Event of Default within
60 days after it is actually known to a Trust Officer. Except in the case of a
Default or Event of Default in payment of principal of, or premium, if any,
interest or Additional Interest, if any, on any Note (including payments
pursuant to the optional redemption or required repurchase provisions of such
Note), the Trustee may withhold the notice if and so long as it in good faith
determines that withholding the notice is in the interests of Holders.

 

-90-



--------------------------------------------------------------------------------

SECTION 7.6. Reports by Trustee to Holders. Within 60 days after each March 31
beginning March 31, 2012, the Trustee shall mail to each Holder a brief report
dated as of such March 31 that complies with TIA Section 313(a) if and to the
extent required thereby. The Trustee also shall comply with TIA Section 313(c).

A copy of each report at the time of its mailing to Holders shall be filed with
the SEC and each stock exchange (if any) on which the Notes are listed. The
Issuer agrees to notify the Trustee promptly in writing whenever the Notes
become listed on any stock exchange and of any delisting thereof and the Trustee
shall comply with TIA Section 313(d).

SECTION 7.7. Compensation and Indemnity. The Issuer shall pay to the Trustee
from time to time compensation for its services hereunder and under the Notes as
the Issuer and the Trustee shall from time to time agree in writing. The
Trustee’s compensation shall not be limited by any law on compensation of a
trustee of an express trust. The Issuer shall reimburse the Trustee upon request
for all reasonable out-of-pocket expenses incurred or made by it, including, but
not limited to, costs of collection, costs of preparing reports, certificates
and other documents, costs of preparation and mailing of notices to Holders.
Such expenses shall include the reasonable compensation and expenses,
disbursements and advances of the agents, counsel, accountants and experts of
the Trustee. The Issuer shall indemnify the Trustee against any and all fees,
loss, liability, damages, claims or expense, including taxes (other than taxes
based upon the income of the Trustee) (including reasonable attorneys’ and
agents’ fees and expenses) incurred by it without willful misconduct or gross
negligence, as determined by a court of competent jurisdiction, on its part in
connection with the administration of this trust and the performance of its
duties hereunder and under the Notes, including the fees, costs and expenses of
enforcing this Indenture (including this Section 7.7) and the Notes and of
defending itself against any claims (whether asserted by any Holder, the Issuer
or otherwise). The Trustee shall notify the Issuer promptly of any claim for
which it may seek indemnity of which it has received written notice. Failure by
the Trustee to so notify the Issuer shall not relieve the Issuer of its
obligations hereunder. The Issuer shall defend the claim and the Trustee shall
provide reasonable cooperation at the Issuer’s expense in the defense. The
Trustee may have separate counsel and the Issuer shall pay the fees and expenses
of such counsel; provided that the Issuer shall not be required to pay the fees
and expenses of such separate counsel if it assumes the Trustee’s defense, and,
in the reasonable judgment of outside counsel to the Trustee, there is no
conflict of interest between the Issuer and the Trustee in connection with such
defense.

To secure the Issuer’s payment obligations in this Section 7.7, the Trustee
shall have a lien prior to the Notes on all money or property held or collected
by the Trustee. Such lien shall survive the satisfaction and discharge of this
Indenture. The Trustee’s respective right to receive payment of any amounts due
under this Section 7.7 shall not be subordinate to any other liability or
Indebtedness of the Issuer.

The Issuer’s payment obligations pursuant to this Section 7.7 shall survive the
discharge of this Indenture. Without prejudice to any other rights available to
the Trustee under applicable law, when the Trustee incurs fees, expenses or
renders services after the occurrence of a Default specified in
Section 6.1(a)(5) or (a)(6), the fees and expenses (including the reasonable
fees and expenses of its counsel) are intended to constitute expenses of
administration under any Bankruptcy Law.

SECTION 7.8. Replacement of Trustee. The Trustee may resign at any time by so
notifying the Issuer in writing not less than 30 days prior to the effective
date of such resignation. The Holders of a majority in principal amount of the
Notes may remove the Trustee by so notifying the removed Trustee in writing not
less than 30 days prior to the effective date of such removal and may appoint a
successor Trustee with the Issuer’s written consent, which consent will not be
unreasonably withheld. The Issuer shall remove the Trustee if:

(1) the Trustee fails to comply with Section 7.10 hereof;

(2) the Trustee is adjudged bankrupt or insolvent;

(3) a receiver or other public officer takes charge of the Trustee or its
property; or

(4) the Trustee otherwise becomes incapable of acting.

 

-91-



--------------------------------------------------------------------------------

If the Trustee resigns or is removed by the Issuer or by the Holders of a
majority in principal amount of the Notes and such Holders do not reasonably
promptly appoint a successor Trustee as described in the preceding paragraph, or
if a vacancy exists in the office of the Trustee for any reason (the Trustee in
such event being referred to herein as the retiring Trustee), the Issuer shall
promptly appoint a successor Trustee.

A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Issuer. Thereupon the resignation or removal of the
retiring Trustee shall become effective, and the successor Trustee shall have
all the rights, powers and duties of the Trustee under this Indenture. The
successor Trustee shall mail a notice of its succession to Holders. The retiring
Trustee shall, at the expense of the Issuer, promptly transfer all property held
by it as Trustee to the successor Trustee, subject to the lien provided for in
Section 7.7.

If a successor Trustee does not take office within 60 days after the retiring
Trustee resigns or is removed, the retiring Trustee or the Holders of at least
10% in principal amount of the Notes may petition, at the Issuer’s expense, any
court of competent jurisdiction for the appointment of a successor Trustee.

If the Trustee fails to comply with Section 7.10, unless the Trustee’s duty to
resign is stayed as provided in TIA Section 310(b), any Holder, who has been a
bona fide holder of a Note for at least six months, may petition any court of
competent jurisdiction for the removal of the Trustee and the appointment of a
successor Trustee.

Notwithstanding the replacement of the Trustee pursuant to this Section 7.8, the
Issuer’s obligations under Section 7.7 shall continue for the benefit of the
retiring Trustee. The predecessor Trustee shall have no liability for any action
or inaction of any successor Trustee.

SECTION 7.9. Successor Trustee by Merger. If the Trustee consolidates with,
merges or converts into, or transfers all or substantially all its corporate
trust business or assets to, another corporation or banking association, the
resulting, surviving or transferee corporation without any further act shall be
the successor Trustee.

In case at the time such successor or successors by merger, conversion or
consolidation to the Trustee shall succeed to the trusts created by this
Indenture, any of the Notes shall have been authenticated but not delivered, any
such successor to the Trustee may adopt the certificate of authentication of any
predecessor trustee, and deliver such Notes so authenticated; and in case at
that time any of the Notes shall not have been authenticated, any successor to
the Trustee may authenticate such Notes either in the name of any predecessor
hereunder or in the name of the successor to the Trustee; provided that the
right to adopt the certificate of authentication of any predecessor Trustee or
authenticate Notes in the name of any predecessor Trustee shall only apply to
its successor or successors by merger, consolidation or conversion.

SECTION 7.10. Eligibility; Disqualification. This Indenture shall always have a
Trustee that satisfies the requirements of TIA Section 310(a)(1), (2) and (5) in
every respect. The Trustee shall have a combined capital and surplus of at least
$100 million as set forth in its most recent published annual report of
condition. The Trustee shall comply with TIA Section 310(b); provided, however,
that there shall be excluded from the operation of TIA Section 310(b)(1) any
indenture or indentures under which other securities or certificates of interest
or participation in other securities of the Issuer are outstanding if the
requirements for such exclusion set forth in TIA Section 310(b)(1) are met.

SECTION 7.11. Preferential Collection of Claims Against the Issuer. The Trustee
shall comply with TIA Section 311(a), excluding any creditor relationship listed
in TIA Section 311(b). A Trustee who has resigned or been removed shall be
subject to TIA Section 311(a) to the extent indicated.

SECTION 7.12. Trustee’s Application for Instruction from the Issuer. Any
application by the Trustee for written instructions from the Issuer may, at the
option of the Trustee, set forth in writing any action proposed to be taken or
omitted by the Trustee under this Indenture and the date on and/or after which
such action shall be taken or such omission shall be effective. The Trustee
shall not be liable for any action taken by, or omission of, the Trustee in
accordance with a proposal included in such application on or after the date
specified in such application (which date shall not be less than three Business
Days after the date any Officer of the Issuer actually receives such
application, unless any such Officer shall have consented in writing to any
earlier date) unless prior to taking any such action (or the effective date in
the case of an omission), the Trustee shall have received written instructions
in response to such application specifying the action to be taken or omitted.

 

-92-



--------------------------------------------------------------------------------

ARTICLE VIII

LEGAL DEFEASANCE AND COVENANT DEFEASANCE

SECTION 8.1. Option to Effect Legal Defeasance or Covenant Defeasance;
Defeasance. The Issuer may, at its option and at any time, elect to have either
Section 8.2 or 8.3 hereof be applied to all outstanding Notes upon compliance
with the conditions set forth in this Article VIII.

SECTION 8.2. Legal Defeasance and Discharge. Upon the Issuer’s exercise under
Section 8.1 hereof of the option applicable to this Section 8.2, the Issuer and
each of the Guarantors will, subject to the satisfaction of the conditions set
forth in Section 8.4 hereof, be deemed to have been discharged from their
obligations with respect to all outstanding Notes (including the Note
Guarantees) on the date the conditions set forth in Section 8.4 are satisfied
(hereinafter, “Legal Defeasance”). For this purpose, Legal Defeasance means that
the Issuer and the Guarantors will be deemed to have paid and discharged the
entire Indebtedness represented by the outstanding Notes (including the Note
Guarantees), which will thereafter be deemed to be “outstanding” only for the
purposes of Section 8.5 hereof and the other Sections of this Indenture referred
to in clauses (1) and (2) below, and to have satisfied all of their other
obligations under such Notes, the Note Guarantees and this Indenture (and the
Trustee, on written demand of and at the expense of the Issuer, shall execute
proper instruments acknowledging the same) and to have cured all then existing
Events of Default, except for the following provisions which will survive until
otherwise terminated or discharged hereunder:

(1) the rights of Holders of Notes issued under this Indenture to receive
payments in respect of the principal of, premium, if any, and interest and
Additional Interest, if any, on the Notes when such payments are due solely out
of the trust referred to in Section 8.4 hereof;

(2) the Issuer’s obligations with respect to the Notes under Article II
concerning issuing temporary Notes, registration of such Notes, mutilated,
destroyed, lost or stolen Notes and Section 3.11 hereof concerning the
maintenance of an office or agency for payment and money for security payments
held in trust;

(3) the rights, powers, trusts, duties and immunities of the Trustee and the
Issuer’s or Guarantors’ obligations in connection therewith; and

(4) this Article VIII with respect to provisions relating to Legal Defeasance.

Subject to compliance with this Section 8.2, the Issuer may exercise its option
under Section 8.2 notwithstanding the prior exercise of its option under
Section 8.3 hereof.

SECTION 8.3. Covenant Defeasance. Upon the Issuer’s exercise under Section 8.1
hereof of the option applicable to this Section 8.3, the Issuer and each of the
Guarantors will, subject to the satisfaction of the conditions set forth in
Section 8.4 hereof, be released from each of their obligations under the
covenants contained in Section 3.2, 3.3, 3.4, 3.5, 3.6, 3.7, 3.8, 3.9, 3.10,
3.19, 3.20, 3.23 and Section 4.1 (except Section 4.1(a)(1) and (a)(2)) hereof
with respect to the outstanding Notes on and after the date the conditions set
forth in Section 8.4 hereof are satisfied (hereinafter, “Covenant Defeasance”),
and the Notes will thereafter be deemed not “outstanding” for the purposes of
any direction, waiver, consent or declaration or act of Holders (and the
consequences of any thereof) in connection with such covenants, but will
continue to be deemed “outstanding” for all other purposes hereunder. For this
purpose, Covenant Defeasance means that, with respect to the outstanding Notes
and Note Guarantees, the Issuer and the Guarantors may omit to comply with and
shall have no liability in respect of any term, condition or limitation set
forth in any such covenant, whether directly or indirectly, by reason of any
reference elsewhere herein to any such covenant or by reason of any reference in
any such covenant to any other provision herein or in any other document and
such omission to comply shall not constitute a Default or an Event of Default
under Section 6.1 hereof, but, except as specified in this Section, the
remainder of this Indenture and such Notes and Note Guarantees

 

-93-



--------------------------------------------------------------------------------

will be unaffected thereby. In addition, upon the Issuer’s exercise under
Section 8.1 hereof of the option applicable to this Section 8.3, subject to the
satisfaction of the conditions set forth in Section 8.4 hereof,
Sections 6.1(a)(3) (solely with respect to the defeased covenants listed above),
6.1(a)(4), 6.1(a)(5) (with respect only to a Guarantor that is a Significant
Subsidiary or any group of Guarantors that taken together would constitute a
Significant Subsidiary), 6.1(a)(6) (with respect only to a Guarantor that is a
Significant Subsidiary or any group of Guarantors that taken together would
constitute a Significant Subsidiary), 6.1(a)(7) and 6.1(a)(8) hereof shall not
constitute Events of Default.

SECTION 8.4. Conditions to Legal or Covenant Defeasance. In order to exercise
either Legal Defeasance or Covenant Defeasance under either Section 8.2 or 8.3
hereof:

(1) the Issuer must irrevocably deposit with the Trustee, in trust (the
“Defeasance Trust”), for the benefit of the Holders, cash in dollars or U.S.
Government Obligations or a combination thereof in such amounts as will be
sufficient, in the opinion of a nationally recognized firm of independent public
accountants, to pay the principal of and premium, if any, interest and
Additional Interest, if any, due on the Notes issued under this Indenture on the
stated maturity date or on the applicable redemption date, as the case may be,
and the Issuer must specify whether such Notes are being defeased to maturity or
to a particular redemption date;

(2) in the case of Legal Defeasance, the Issuer shall have delivered to the
Trustee an Opinion of Counsel in the United States confirming that, subject to
customary assumptions and exclusions;

(A) the Issuer has received from, or there has been published by, the United
States Internal Revenue Service a ruling; or

(B) since the issuance of such Notes, there has been a change in the applicable
U.S. federal income tax law;

in either case stating that, and based thereon such Opinion of Counsel in the
United States shall confirm that, subject to customary assumptions and
exclusions, the Holders will not recognize income, gain or loss for U.S. federal
income tax purposes as a result of such Legal Defeasance and will be subject to
U.S. federal income tax on the same amounts, in the same manner and at the same
times as would have been the case if such Legal Defeasance had not occurred;

(3) in the case of Covenant Defeasance, the Issuer shall have delivered to the
Trustee an Opinion of Counsel in the United States stating that, subject to
customary assumptions and exclusions, the Holders will not recognize income,
gain or loss for U.S. federal income tax purposes as a result of such Covenant
Defeasance and will be subject to U.S. federal income tax on the same amounts,
in the same manner and at the same times as would have been the case if such
Covenant Defeasance had not occurred;

(4) no Default or Event of Default (other than that resulting from borrowing
funds to be applied to make such deposit and the granting of Liens in connection
therewith) shall have occurred and be continuing on the date of such deposit;

(5) such Legal Defeasance or Covenant Defeasance shall not result in a breach or
violation of, or constitute a default under the Credit Facilities or any other
material agreement or instrument (other than this Indenture) to which, the
Issuer or any Guarantor is a party or by which the Issuer or any Guarantor is
bound;

(6) the Issuer shall have delivered to the Trustee an Opinion of Counsel stating
that, as of the date of such opinion and subject to customary assumptions and
exclusions following the deposit, the trust funds will not be subject to the
effect of Sections 546 and 547 of Title 11 of the United States Code, as
amended, or any applicable bankruptcy, insolvency, reorganization or similar
laws affecting creditors’ rights generally under any applicable U.S. federal or
state law;

 

-94-



--------------------------------------------------------------------------------

(7) the Issuer shall have delivered to the Trustee an Officer’s Certificate
stating that the deposit was not made by the Issuer with the intent of
defeating, hindering, delaying, defrauding or preferring any creditors of the
Company; and

(8) the Issuer shall have delivered to the Trustee an Officer’s Certificate and
an Opinion of Counsel (which Opinion of Counsel may be subject to customary
assumptions and exclusions), each stating that all conditions precedent provided
for or relating to Legal Defeasance or Covenant Defeasance, as the case may be,
have been complied with.

SECTION 8.5. Deposited Money and U.S. Government Obligations to be Held in
Trust; Other Miscellaneous Provisions. Subject to Section 8.6 hereof, all money
and U.S. Government Obligations (including the proceeds thereof) deposited with
the Trustee (or other qualifying trustee, collectively for purposes of this
Section 8.5, the “Trustee”) pursuant to Section 8.4 hereof in respect of the
outstanding Notes will be held in trust and applied by the Trustee, in
accordance with the provisions of such Notes and this Indenture, to the payment,
either directly or through any Paying Agent (including the Issuer acting as
Paying Agent) as the Trustee may determine, to the Holders of such Notes of all
sums due and to become due thereon in respect of principal, premium and
Additional Interest, if any, and interest, but such money need not be segregated
from other funds except to the extent required by law.

The Issuer will pay and indemnify the Trustee against any tax, fee or other
charge imposed on or assessed against the cash or U.S. Government Obligations
deposited pursuant to Section 8.4 hereof or the principal and interest received
in respect thereof other than any such tax, fee or other charge which by law is
for the account of the Holders of the outstanding Notes.

Notwithstanding anything in this Article VIII to the contrary, the Trustee will
deliver or pay to the Issuer from time to time upon the request of the Issuer
any money or U.S. Government Obligations held by it as provided in Section 8.4
hereof which, in the opinion of a nationally recognized firm of independent
public accountants expressed in a written certification thereof delivered to the
Trustee (which may be the opinion delivered under Section 8.4(1) hereof), are in
excess of the amount thereof that would then be required to be deposited to
effect an equivalent Legal Defeasance or Covenant Defeasance.

SECTION 8.6. Repayment to the Issuer. Any money deposited with the Trustee or
any Paying Agent, or then held by the Issuer, in trust for the payment of the
principal of, premium or Additional Interest, if any, or interest on, any Note
and remaining unclaimed for two years after such principal, premium or
Additional Interest, if any, or interest has become due and payable shall be
paid to the Issuer on its written request unless an abandoned property law
designates another Person or (if then held by the Issuer) will be discharged
from such trust; and the Holder of such Note will thereafter be permitted to
look only to the Issuer for payment thereof unless an abandoned property law
designates another Person, and all liability of the Trustee or such Paying Agent
with respect to such trust money, and all liability of the Issuer as trustee
thereof, will thereupon cease; provided, however, that the Trustee or such
Paying Agent, before being required to make any such repayment, shall at the
expense of the Issuer cause to be published once, in The New York Times and The
Wall Street Journal (national edition), notice that such money remains unclaimed
and that, after a date specified therein, which will not be less than 30 days
from the date of such notification or publication, any unclaimed balance of such
money then remaining will be repaid to the Issuer.

SECTION 8.7. Reinstatement. If the Trustee or Paying Agent is unable to apply
any money or U.S. dollars or U.S. Government Obligations in accordance with
Section 8.2 or 8.3 hereof, as the case may be, by reason of any order or
judgment of any court or Governmental Authority enjoining, restraining or
otherwise prohibiting such application, then the Issuer’s and the Guarantors’
obligations under this Indenture and the Notes and the Note Guarantees will be
revived and reinstated as though no deposit had occurred pursuant to Section 8.2
or 8.3 hereof until such time as the Trustee or Paying Agent is permitted to
apply all such money in accordance with Section 8.2 or 8.3 hereof, as the case
may be; provided, however, that, if the Issuer makes any payment of principal
of, premium or Additional Interest, if any, or interest on, any Note following
the reinstatement of its obligations, the Issuer will be subrogated to the
rights of the Holders of such Notes to receive such payment from the money or
U.S. Government Obligations held by the Trustee or Paying Agent.

 

-95-



--------------------------------------------------------------------------------

ARTICLE IX

AMENDMENTS

SECTION 9.1. Without Consent of Holders. Notwithstanding Section 9.2 of this
Indenture, the Issuer, any Guarantor (with respect to its Note Guarantee or this
Indenture) and the Trustee may amend, supplement or modify this Indenture, any
Note Guarantee and the Notes without the consent of any Holder:

(1) cure any ambiguity, omission, mistake, defect, error or inconsistency,
conform any provision to any provision under the heading “Description of Senior
Notes,” in the Offering Memorandum or reduce the minimum denomination of the
Notes;

(2) provide for the assumption by a successor Person of the obligations of the
Issuer under any Note Document;

(3) provide for uncertificated Notes in addition to or in place of certificated
Notes;

(4) add to the covenants or provide for a Note Guarantee for the benefit of the
Holders or surrender any right or power conferred upon the Company or any
Restricted Subsidiary;

(5) make any change that does not adversely affect the rights of any Holder in
any material respect;

(6) at the Issuer’s election, comply with any requirement of the SEC in
connection with the qualification of this Indenture under the Trust Indenture
Act, if such qualification is required;

(7) make such provisions as necessary (as determined in good faith by the
Issuer) for the issuance of Exchange Notes and Additional Notes;

(8) to provide for any Restricted Subsidiary to provide a Note Guarantee in
accordance with Section 3.2, to add Guarantees with respect to the Notes, to add
security to or for the benefit of the Notes, or to confirm and evidence the
release, termination, discharge or retaking of any Guarantee or Lien with
respect to or securing the Notes when such release, termination, discharge or
retaking is provided for under this Indenture;

(9) evidence and provide for the acceptance and appointment under this Indenture
of a successor Trustee pursuant to the requirements hereof or to provide for the
accession by the Trustee to any Note Document; or

(10) make any amendment to the provisions of this Indenture relating to the
transfer and legending of Notes as permitted by this Indenture, including to
facilitate the issuance and administration of Notes and the Exchange Notes;
provided, however, that (i) compliance with this Indenture as so amended would
not result in Notes being transferred in violation of the Securities Act or any
applicable securities law and (ii) such amendment does not adversely affect the
rights of Holders to transfer Notes in any material respect.

Subject to Section 9.2, upon the request of the Issuer accompanied by a Board
Resolution authorizing the execution of any such amended or supplemental
indenture, and upon receipt by the Trustee of the documents described in
Sections 9.6 and 12.4 hereof, the Trustee will join with the Issuer and the
Guarantors in the execution of such amended or supplemental indenture unless
such amended or supplemental indenture directly affects the Trustee’s own
rights, duties or immunities under this Indenture or otherwise, in which case
the Trustee may in its discretion, but will not be obligated to, enter into such
amended or supplemental Indenture.

After an amendment or supplement under this Section 9.1 becomes effective, the
Issuer shall mail to Holders a notice briefly describing such amendment or
supplement. The failure to give such notice to all Holders, or any defect
therein, shall not impair or affect the validity of an amendment or supplement
under this Section 9.1.

 

-96-



--------------------------------------------------------------------------------

SECTION 9.2. With Consent of Holders.

(a) Except as provided in this Section 9.2, the Issuer, the Guarantors and the
Trustee may amend or supplement the Note Documents with the consent of the
Holders of at least a majority in aggregate principal amount of the Notes then
outstanding and issued under this Indenture, including, without limitation,
consents obtained in connection with a purchase of, or tender offer or exchange
offer for, Notes, and, subject to Sections 6.4 and 6.7 hereof, any existing
Default or Event of Default (other than a Default or Event of Default in the
payment of the principal of, premium, if any, and Additional Interest, if any,
or interest on the Notes, except a payment default resulting from an
acceleration that has been rescinded) or compliance with any provision of the
Note Documents may be waived with the consent of the Holders of a majority in
aggregate principal amount of the then outstanding Notes issued under this
Indenture (including consents obtained in connection with a purchase of or
tender offer or exchange offer for Notes). Section 2.12 hereof and Section 12.6
hereof shall determine which Notes are considered to be “outstanding” for the
purposes of this Section 9.2.

Upon the request of the Issuer accompanied by a resolution of its Board of
Directors authorizing the execution of any such amended or supplemental
indenture, and upon the filing with the Trustee of evidence of the consent of
the Holders of Notes as aforesaid, and upon receipt by the Trustee of the
documents described in Sections 9.6 and 12.4 hereof, the Trustee will join with
the Issuer and the Guarantors in the execution of such amended or supplemental
indenture unless such amended or supplemental indenture directly affects the
Trustee’s own rights, duties or immunities under this Indenture or otherwise, in
which case the Trustee may in its discretion, but will not be obligated to,
enter into such amended or supplemental Indenture.

(b) Without the consent of each Holder of Notes affected, an amendment,
supplement or waiver may not, with respect to any Notes issued thereunder and
held by a nonconsenting Holder:

(1) reduce the principal amount of such Notes whose Holders must consent to an
amendment;

(2) reduce the stated rate of or extend the stated time for payment of interest
on any such Note (other than provisions relating to Sections 3.5 and 3.9);

(3) reduce the principal of or extend the Stated Maturity of any such Note;

(4) reduce the premium payable upon the redemption of any such Note or change
the time at which any such Note may be redeemed, in each case as set forth in
Section 5.7;

(5) make any such Note payable in currency other than that stated in such Note;

(6) impair the right of any Holder to receive payment of principal of and
interest on such Holder’s Notes on or after the due dates therefor or to
institute suit for the enforcement of any such payment on or with respect to
such Holder’s Notes;

(7) waive a Default or Event of Default with respect to the nonpayment of
principal, premium or interest (except pursuant to a rescission of acceleration
of the Notes by the Holders of at least a majority in aggregate principal amount
of such Notes and a waiver of the payment default that resulted from such
acceleration); or

(8) make any change in the amendment or waiver provisions which require the
Holders’ consent described in this Section 9.2.

It shall not be necessary for the consent of the Holders under this Indenture to
approve the particular form of any proposed amendment, supplement or waiver, but
it shall be sufficient if such consent approves the substance thereof. A consent
to any amendment, supplement or waiver under this Indenture by any Holder of the
Notes given in connection with a tender or exchange of such Holder’s Notes will
not be rendered invalid by such tender or exchange.

 

-97-



--------------------------------------------------------------------------------

After an amendment or supplement under this Section 9.2 becomes effective, the
Issuer shall mail to Holders a notice briefly describing such amendment or
supplement. The failure to give such notice to all Holders, or any defect
therein, shall not impair or affect the validity of an amendment or supplement.

SECTION 9.3. Compliance with Trust Indenture Act. Every amendment or supplement
to this Indenture, any Note Guarantee and the Notes will be set forth in an
amended or supplemental indenture that complies with the TIA as then in effect.

SECTION 9.4. Revocation and Effect of Consents and Waivers. Until an amendment,
supplement or waiver becomes effective, a consent to it by a Holder of a Note is
a continuing consent by the Holder of a Note and every subsequent Holder of a
Note or portion of a Note that evidences the same debt as the consenting
Holder’s Note, even if notation of the consent or waiver is not made on any
Note. However, any such Holder of a Note or subsequent Holder of a Note may
revoke the consent or waiver as to such Holder’s Note or portion of its Note if
the Trustee receives written notice of revocation before the date the amendment,
supplement or waiver becomes effective. An amendment, supplement or waiver
becomes effective in accordance with its terms and thereafter binds every
Holder.

The Issuer may, but shall not be obligated to, fix a record date for the purpose
of determining the Holders entitled to give their consent or take any other
action described in this Section or required or permitted to be taken pursuant
to this Indenture. If a record date is fixed, then notwithstanding the
immediately preceding paragraph, those Persons who were Holders at such record
date (or their duly designated proxies), and only those Persons, shall be
entitled to give such consent or to revoke any consent previously given or to
take any such action, whether or not such Persons continue to be Holders after
such record date. No such consent shall be valid or effective for more than 120
days after such record date.

SECTION 9.5. Notation on or Exchange of Notes. The Trustee may place an
appropriate notation about an amendment, supplement or waiver on any Note
thereafter authenticated. The Issuer in exchange for all Notes may issue and the
Trustee shall, upon receipt of an Issuer Order, authenticate new Notes that
reflect the amendment, supplement or waiver. Failure to make the appropriate
notation or issue a new Note will not affect the validity and effect of such
amendment, supplement or waiver.

SECTION 9.6. Trustee to Sign Amendments. The Trustee shall sign any amended or
supplemental indenture authorized pursuant to this Article IX if the amendment
or supplement does not adversely affect the rights, duties, liabilities or
immunities of the Trustee. The Issuer may not sign an amended or supplemental
indenture until the Board of Directors of the Issuer approves it. In executing
any amended or supplemental indenture, the Trustee will be entitled to receive
and (subject to Sections 7.1 and 7.2 hereof) shall be fully protected in
conclusively relying upon, in addition to the documents required by Section 12.4
hereof, an Officer’s Certificate and an Opinion of Counsel stating that the
execution of such amended or supplemental indenture is authorized or permitted
by this Indenture and is valid, binding and enforceable against the Issuer or
any Guarantor, as the case may be, in accordance with its terms.

ARTICLE X

GUARANTEE

SECTION 10.1. Guarantee. Subject to the provisions of this Article X, each
Guarantor hereby fully, unconditionally and irrevocably guarantees, as primary
obligor and not merely as surety, jointly and severally with each other
Guarantor, to each Holder of the Notes and the Trustee the full and punctual
payment when due, whether at maturity, by acceleration, by redemption or
otherwise, of the principal of, premium, if any, and interest (including
Additional Interest) on the Notes and all other obligations and liabilities of
the Issuer under this Indenture (including without limitation interest
(including Additional Interest) accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Issuer or any Guarantor whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding and the
obligations under Section 7.7), and the Registration Rights Agreement (all the
foregoing being hereinafter collectively called the “Guaranteed Obligations”).
Each Guarantor agrees that the Guaranteed Obligations will rank equally in right
of

 

-98-



--------------------------------------------------------------------------------

payment with other Indebtedness of such Guarantor, except to the extent such
other Indebtedness is subordinate to the Guaranteed Obligations, in which case
the obligations of the Guarantors under the Note Guarantees will rank senior in
right of payment to such other Indebtedness.

To evidence its Note Guarantee set forth in this Section 10.1, each Guarantor
hereby agrees that this Indenture shall be executed on behalf of such Guarantor
by an Officer of such Guarantor.

Each Guarantor hereby agrees that its Note Guarantee set forth in Section 10.1
hereof shall remain in full force and effect notwithstanding the absence of the
endorsement of any notation of such Guarantee on the Notes.

If an Officer whose signature is on this Indenture no longer holds that office
at the time the Trustee authenticates the Note, the Note Guarantee shall be
valid nevertheless.

Each Guarantor further agrees (to the extent permitted by law) that the
Guaranteed Obligations may be extended or renewed, in whole or in part, without
notice or further assent from it, and that it will remain bound under this
Article X notwithstanding any extension or renewal of any Guaranteed Obligation.

Each Guarantor waives presentation to, demand of payment from and protest to the
Issuer of any of the Guaranteed Obligations and also waives notice of protest
for nonpayment. Each Guarantor waives notice of any default under the Notes or
the Guaranteed Obligations.

Each Guarantor further agrees that its Note Guarantee herein constitutes a
Guarantee of payment when due (and not a Guarantee of collection) and waives any
right to require that any resort be had by any Holder to any security held for
payment of the Guaranteed Obligations.

Except as set forth in Section 10.2, the obligations of each Guarantor hereunder
shall not be subject to any reduction, limitation, impairment or termination for
any reason (other than payment of the Guaranteed Obligations in full), including
any claim of waiver, release, surrender, alteration or compromise, and shall not
be subject to any defense of setoff, counterclaim, recoupment or termination
whatsoever or by reason of the invalidity, illegality or unenforceability of the
Guaranteed Obligations or otherwise. Without limiting the generality of the
foregoing, the Guaranteed Obligations of each Guarantor herein shall not be
discharged or impaired or otherwise affected by (a) the failure of any Holder to
assert any claim or demand or to enforce any right or remedy against the Issuer
or any other person under this Indenture, the Notes or any other agreement or
otherwise; (b) any extension or renewal of any thereof; (c) any rescission,
waiver, amendment or modification of any of the terms or provisions of this
Indenture, the Notes or any other agreement; (d) the release of any security
held by any Holder for the Guaranteed Obligations; (e) the failure of any Holder
to exercise any right or remedy against any other Guarantor; (f) any change in
the ownership of the Issuer; (g) any default, failure or delay, willful or
otherwise, in the performance of the Guaranteed Obligations; or (h) any other
act or thing or omission or delay to do any other act or thing which may or
might in any manner or to any extent vary the risk of any Guarantor or would
otherwise operate as a discharge of such Guarantor as a matter of law or equity.

Each Guarantor agrees that its Note Guarantee herein shall remain in full force
and effect until payment in full of all the Guaranteed Obligations or such
Guarantor is released from its Note Guarantee in compliance with Section 10.2,
Article VIII or Article XI. Each Guarantor further agrees that its Note
Guarantee herein shall continue to be effective or be reinstated, as the case
may be, if at any time payment, or any part thereof, of principal of, premium,
if any, interest or Additional Interest, if any, on any of the Guaranteed
Obligations is rescinded or must otherwise be restored by any Holder upon the
bankruptcy or reorganization of the Issuer or otherwise.

In furtherance of the foregoing and not in limitation of any other right which
any Holder has at law or in equity against any Guarantor by virtue hereof, upon
the failure of the Issuer to pay any of the Guaranteed Obligations when and as
the same shall become due, whether at maturity, by acceleration, by redemption
or otherwise, each Guarantor hereby promises to and will, upon receipt of
written demand by the Trustee, forthwith pay, or cause to be paid, in cash, to
the Holders or the Trustee on behalf of the Holders an amount equal to the sum
of (i) the unpaid amount of such Guaranteed Obligations then due and owing and
(ii) accrued and unpaid interest (including Additional Interest) on such
Guaranteed Obligations then due and owing (but only to the extent not prohibited
by law)

 

-99-



--------------------------------------------------------------------------------

(including interest accruing after the filing of any petition in bankruptcy or
the commencement of any insolvency, reorganization or like proceeding relating
to the Issuer or any Guarantor whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding).

Each Guarantor further agrees that, as between such Guarantor, on the one hand,
and the Holders, on the other hand, (x) the maturity of the Guaranteed
Obligations guaranteed hereby may be accelerated as provided in this Indenture
for the purposes of its Note Guarantee herein, notwithstanding any stay,
injunction or other prohibition preventing such acceleration in respect of the
Guaranteed Obligations guaranteed hereby and (y) in the event of any such
declaration of acceleration of such Guaranteed Obligations, such Guaranteed
Obligations (whether or not due and payable) shall forthwith become due and
payable by the Guarantor for the purposes of this Note Guarantee.

Each Guarantor also agrees to pay any and all fees, costs and expenses
(including attorneys’ fees and expenses) incurred by the Trustee or the Holders
in enforcing any rights under this Section.

SECTION 10.2. Limitation on Liability; Termination, Release and Discharge.

(a) Any term or provision of this Indenture to the contrary notwithstanding, the
obligations of each Guarantor hereunder will be limited to the maximum amount as
will, after giving effect to all other contingent and fixed liabilities of such
Guarantor and after giving effect to any collections from or payments made by or
on behalf of any other Guarantor in respect of the obligations of such other
Guarantor under its Note Guarantee or pursuant to its contribution obligations
under this Indenture, result in the obligations of such Guarantor under its Note
Guarantee not constituting a fraudulent conveyance or fraudulent transfer under
federal, foreign or state law and not otherwise being void or voidable under any
similar laws affecting the rights of creditors generally.

(b) Any Note Guarantee of a Guarantor shall be automatically and unconditionally
released and discharged upon:

(1) other than in the case of Parent, Topco, Holdings or any other direct or
indirect parent of the Issuer, a sale or other disposition (including by way of
consolidation or merger) of the Capital Stock of such Guarantor or the sale or
disposition of all or substantially all the assets of the Guarantor (other than
to the Company or a Restricted Subsidiary) otherwise permitted by this
Indenture,

(2) the designation in accordance with this Indenture of the Guarantor as an
Unrestricted Subsidiary or the occurrence of any event after which the Guarantor
is no longer a Restricted Subsidiary,

(3) defeasance or discharge of the Notes, as provided in Articles VIII or XI,

(4) upon the achievement of Investment Grade Status by the Notes; provided that
such Note Guarantee shall be reinstated upon the Reversion Date; or

(5) with respect to the Note Guarantee of Parent, Topco, Holdings and any other
Parent Entity of KCI, upon the occurrence of a Trigger Event.

SECTION 10.3. Right of Contribution. Each Guarantor hereby agrees that to the
extent that any Guarantor shall have paid more than its proportionate share of
any payment made on the obligations under the Note Guarantees, such Guarantor
shall be entitled to seek and receive contribution from and against the Issuer
or any other Guarantor who has not paid its proportionate share of such payment.
The provisions of this Section 10.3 shall in no respect limit the obligations
and liabilities of each Guarantor to the Trustee and the Holders and each
Guarantor shall remain liable to the Trustee and the Holders for the full amount
guaranteed by such Guarantor hereunder.

SECTION 10.4. No Subrogation. Notwithstanding any payment or payments made by
each Guarantor hereunder, no Guarantor shall be entitled to be subrogated to any
of the rights of the Trustee or any Holder against the Issuer or any other
Guarantor or any collateral security or guarantee or right of offset held by the
Trustee or any Holder for the payment of the Guaranteed Obligations, nor shall
any Guarantor seek or be entitled to seek any contribution or reimbursement from
the Issuer or any other Guarantor in respect of payments made by such Guarantor

 

-100-



--------------------------------------------------------------------------------

hereunder, until all amounts owing to the Trustee and the Holders by the Issuer
on account of the Guaranteed Obligations are paid in full. If any amount shall
be paid to any Guarantor on account of such subrogation rights at any time when
all of the Guaranteed Obligations shall not have been paid in full, such amount
shall be held by such Guarantor in trust for the Trustee and the Holders,
segregated from other funds of such Guarantor, and shall, forthwith upon receipt
by such Guarantor, be turned over to the Trustee in the exact form received by
such Guarantor (duly indorsed by such Guarantor to the Trustee, if required), to
be applied against the Guaranteed Obligations.

SECTION 10.5. Parent Guarantor. Parent waives any right which it may have under
the existing or future law of Guernsey, whether by virtue of the “droit de
division” or otherwise, to require that any liability under or in connection
with this Indenture and/or the Notes be divided or apportioned with any other
person or reduced in any manner whatsoever and, whether by virtue of the “droit
de discussion” or otherwise, to require that recourse be had to the assets of
another person before any claim is enforced against Parent in respect of the
obligations assumed by Parent pursuant to this Indenture and/or the Notes.

ARTICLE XI

SATISFACTION AND DISCHARGE

SECTION 11.1. Satisfaction and Discharge. This Indenture will be discharged and
will cease to be of further effect as to all Notes issued hereunder, when:

(a) either:

(1) all Notes that have been authenticated and delivered except lost, stolen or
destroyed Notes that have been replaced or paid and Notes for whose payment
money has theretofore been deposited in trust, have been delivered to the
Trustee for cancellation; or

(2) all such Notes not theretofore delivered to the Trustee for cancellation
(i) have become due and payable by reason of the making of a notice of
redemption or otherwise or (ii) will become due and payable within one year at
their Stated Maturity or (iii) are to be called for redemption within one year
under arrangements satisfactory to the Trustee for the giving of notice of
redemption by the Trustee in the name, and at the expense, of the Issuer;

(b) the Issuer has deposited or caused to be deposited with the Trustee as trust
funds in trust solely for the benefit of the Holders, cash in dollars or U.S.
Government Obligations, or a combination thereof, in an amount sufficient to pay
and discharge the entire indebtedness on the Notes not previously delivered to
the Trustee for cancellation, for principal, premium, if any, and interest to
the date of deposit (in the case of Notes that have become due and payable), or
to the Stated Maturity or redemption date, as the case may be;

(c) no Default or Event of Default (other than that resulting from borrowing
funds to be applied to make such deposit and the granting of Liens in connection
therewith) with respect to this Indenture or the Notes issued hereunder shall
have occurred and be continuing on the date of such deposit or shall occur as a
result of such deposit and such deposit will not result in a breach or violation
of, or constitute a default under the Credit Facilities or any other material
agreement or instrument (other than this Indenture) to which an Issuer or any
Guarantor is a party or by which an Issuer or any Guarantor is bound;

(d) the Issuer has paid or caused to be paid all other sums payable under this
Indenture;

(e) the Issuer has delivered irrevocable instructions to the Trustee to apply
the deposited money toward the payment of such notes issued hereunder at
maturity or the Redemption Date, as the case may be; and

(f) the Issuer has delivered to the Trustee an Officer’s Certificate and an
Opinion of Counsel each stating that all conditions precedent under Article XI
relating to the satisfaction and discharge of this Indenture have been complied
with; provided that any such counsel may rely on any Officer’s Certificate as to
matters of fact (including as to compliance with clauses (a), (b) and (c)).

 

-101-



--------------------------------------------------------------------------------

Notwithstanding the satisfaction and discharge of this Indenture, if money has
been deposited with the Trustee pursuant to clause (b)(2) of this Section 11.1,
the provisions of Sections 11.2 and 8.6 hereof will survive.

SECTION 11.2. Application of Trust Money. Subject to the provisions of
Section 8.6 hereof, all money deposited with the Trustee pursuant to
Section 11.1 hereof shall be held in trust and applied by it, in accordance with
the provisions of the Notes and this Indenture, to the payment, either directly
or through any Paying Agent (including the Issuer acting as its own Paying
Agent) as the Trustee may determine, to the Persons entitled thereto, of the
principal (and premium and Additional Interest, if any) and interest for whose
payment such money has been deposited with the Trustee; but such money need not
be segregated from other funds except to the extent required by law.

If the Trustee or Paying Agent is unable to apply any money or U.S. Government
Obligations in accordance with Section 11.1 hereof by reason of any legal
proceeding or by reason of any order or judgment of any court or Governmental
Authority enjoining, restraining or otherwise prohibiting such application, the
Issuer’s and any Guarantor’s obligations under this Indenture and the Notes
shall be revived and reinstated as though no deposit had occurred pursuant to
Section 11.1 hereof; provided that if the Issuer has made any payment of
principal of, premium or Additional Interest, if any, or interest on, any Notes
because of the reinstatement of its obligations, the Issuer shall be subrogated
to the rights of the Holders of such Notes to receive such payment from the
money or U.S. Government Obligations held by the Trustee or Paying Agent.

ARTICLE XII

MISCELLANEOUS

SECTION 12.1. Trust Indenture Act Controls. If and to the extent that any
provision of this Indenture limits, qualifies or conflicts with another
provision which is required to be included in this Indenture by the TIA, the
provision required by the TIA shall control. Each Guarantor in addition to
performing its obligations under its Note Guarantee shall perform such other
obligations as may be imposed upon it with respect to this Indenture under the
TIA.

SECTION 12.2. Notices. Any notice, request, direction, consent or communication
made pursuant to the provisions of this Indenture or the Notes shall be in
writing and delivered in person, sent by facsimile, sent by electronic mail in
pdf format, delivered by commercial courier service or mailed by first-class
mail, postage prepaid, addressed as follows:

if to the Issuer or to any Guarantor:

Kinetic Concepts, Inc. and KCI USA, Inc.

8023 Vantage Drive

San Antonio, Texas 78230

Attention: John T. Bibb, SVP General Counsel

Facsimile: (210) 255-6767

with a copy to:

Kirkland & Ellis LLP

601 Lexington Avenue

New York, New York 10022

Attention: Joshua N. Korff

Facsimile: (212) 446-4900

 

-102-



--------------------------------------------------------------------------------

if to the Trustee, at its corporate trust office, which corporate trust office
for purposes of this Indenture is at the date hereof located at:

Wilmington Trust, National Association

Corporate Capital Markets

50 South Sixth Street, Suite 1290

Minneapolis, MN 55402-1544

Attention: Kinetic Concepts, Inc. Administrator

Facsimile: (612) 217-5651

The Issuer or the Trustee by written notice to each other may designate
additional or different addresses for subsequent notices or communications.

Any notice or communication to the Issuer or the Guarantors shall be deemed to
have been given or made as of the date so delivered if personally delivered or
if delivered electronically, in pdf format; when receipt is acknowledged, if
telecopied; and seven calendar days after mailing if sent by registered or
certified mail, postage prepaid (except that a notice of change of address shall
not be deemed to have been given until actually received by the addressee). Any
notice or communication to the Trustee shall be deemed delivered upon receipt.

Any notice or communication sent to a Holder shall be mailed to the Holder at
the Holder’s address as it appears in the Notes Register and shall be
sufficiently given if so sent within the time prescribed.

Failure to mail a notice or communication to a Holder or any defect in it shall
not affect its sufficiency with respect to other Holders. If a notice or
communication is sent in the manner provided above, it is duly given, whether or
not the addressee receives it, except that notices to the Trustee shall be
effective only upon receipt.

Notwithstanding any other provision of this Indenture or any Note, where this
Indenture or any Note provides for notice of any event (including any notice of
redemption or purchase) to a Holder of a Global Note (whether by mail or
otherwise), such notice shall be sufficiently given if given to DTC (or its
designee) pursuant to the standing instructions from DTC or its designee.

SECTION 12.3. Communication by Holders with other Holders. Holders may
communicate pursuant to TIA Section 312(b) with other Holders with respect to
their rights under this Indenture or the Notes. The Issuer, the Trustee, the
Registrar and anyone else shall have the protection of TIA Section 312(c).

SECTION 12.4. Certificate and Opinion as to Conditions Precedent. Upon any
request or application by the Issuer or any of the Guarantors to the Trustee to
take or refrain from taking any action under this Indenture or the Notes, the
Issuer or such Guarantor, as the case may be, shall furnish to the Trustee:

(1) an Officer’s Certificate in form satisfactory to the Trustee (which shall
include the statements set forth in Section 12.5 hereof) stating that, in the
opinion of the signers, all conditions precedent, if any, provided for in this
Indenture or the Notes relating to the proposed action have been satisfied; and

(2) an Opinion of Counsel in form satisfactory to the Trustee (which shall
include the statements set forth in Section 12.5 hereof) stating that, in the
opinion of such counsel, all such conditions precedent have been satisfied and
all covenants have been complied with.

SECTION 12.5. Statements Required in Certificate or Opinion. Each certificate or
opinion with respect to compliance with a covenant or condition provided for in
this Indenture or the Notes (other than a Certificate provided pursuant to TIA
Section 314(a)(4)) shall comply with the provisions of TIA Section 314(e) and
shall include:

(1) a statement that the individual making such certificate or opinion has read
such covenant or condition;

(2) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

 

-103-



--------------------------------------------------------------------------------

(3) a statement that, in the opinion of such individual, he has made such
examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and

(4) a statement as to whether or not, in the opinion of such individual, such
covenant or condition has been complied with.

In giving such Opinion of Counsel, counsel may rely as to factual matters on an
Officer’s Certificate or on certificates of public officials.

SECTION 12.6. When Notes Disregarded. In determining whether the Holders of the
required aggregate principal amount of Notes have concurred in any direction,
waiver or consent, Notes owned by the Issuer, any Guarantor or any Affiliate of
them shall be disregarded and deemed not to be outstanding, except that, for the
purpose of determining whether the Trustee shall be protected in relying on any
such direction, waiver or consent, only Notes which a Trust Officer of the
Trustee actually knows are so owned shall be so disregarded. Also, subject to
the foregoing, only Notes outstanding at the time shall be considered in any
such determination.

SECTION 12.7. Rules by Trustee, Paying Agent and Registrar. The Trustee may make
reasonable rules for action by, or at meetings of, Holders. The Registrar and
the Paying Agent may make reasonable rules for their functions.

SECTION 12.8. Legal Holidays. A “Legal Holiday” is a Saturday, a Sunday or other
day on which commercial banking institutions are authorized or required to be
closed in New York, New York or the state of the place of payment. If a payment
date is a Legal Holiday, payment shall be made on the next succeeding day that
is not a Legal Holiday, and no interest shall accrue for the intervening period.
If a regular record date is a Legal Holiday, the record date shall not be
affected.

SECTION 12.9. Governing Law. THIS INDENTURE, THE NOTES AND THE NOTE GUARANTEES
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK.

SECTION 12.10. Jurisdiction. The Issuer and the Guarantors agree that any suit,
action or proceeding against the Issuer or any Guarantor brought by any Holder
or the Trustee arising out of or based upon this Indenture, the Note Guarantee
or the Notes may be instituted in any state or Federal court in the Borough of
Manhattan, New York, New York, and any appellate court from any thereof, and
each of them irrevocably submits to the non-exclusive jurisdiction of such
courts in any suit, action or proceeding. The Issuer and the Guarantors
irrevocably waive, to the fullest extent permitted by law, any objection to any
suit, action, or proceeding that may be brought in connection with this
Indenture, the Note Guarantee or the Notes, including such actions, suits or
proceedings relating to securities laws of the United States of America or any
state thereof, in such courts whether on the grounds of venue, residence or
domicile or on the ground that any such suit, action or proceeding has been
brought in an inconvenient forum. The Issuer and the Guarantors agree that final
judgment in any such suit, action or proceeding brought in such court shall be
conclusive and binding upon the Issuer or the Guarantors, as the case may be,
and may be enforced in any court to the jurisdiction of which the Issuer or the
Guarantors, as the case may be, are subject by a suit upon such judgment.

SECTION 12.11. Waivers of Jury Trial. EACH OF THE ISSUER, THE GUARANTORS AND THE
TRUSTEE HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS INDENTURE, THE NOTES OR
THE NOTE GUARANTEES AND FOR ANY COUNTERCLAIM THEREIN.

SECTION 12.12. USA PATRIOT Act. The parties hereto acknowledge that in
accordance with Section 326 of the USA PATRIOT Act, the Trustee, like all
financial institutions and in order to help fight the funding of terrorism and
money laundering, is required to obtain, verify, and record information that
identifies each person or legal entity that establishes a relationship or opens
an account. The parties to this Indenture agree that they will provide the
Trustee with such information as it may request in order to satisfy the
requirements of the USA PATRIOT Act.

 

-104-



--------------------------------------------------------------------------------

SECTION 12.13. No Recourse Against Others. No director, officer, employee,
incorporator or shareholder of the Issuer or any of its Subsidiaries or
Affiliates, or such (other than the Issuer and the Guarantors), shall have any
liability for any obligations of the Issuer or the Guarantors under the Notes,
the Note Guarantees or this Indenture or for any claim based on, in respect of,
or by reason of such obligations or their creation. Each Holder by accepting a
Note waives and releases all such liability. The waiver and release are part of
the consideration for issuance of the Notes. Such waiver may not be effective to
waive liabilities under the federal securities laws and it is the view of the
SEC that such a waiver is against public policy.

SECTION 12.14. Successors. All agreements of the Issuer and each Guarantor in
this Indenture and the Notes shall bind their respective successors. All
agreements of the Trustee in this Indenture shall bind its successors.

SECTION 12.15. Multiple Originals. The parties may sign any number of copies of
this Indenture. Each signed copy shall be an original, but all of them together
represent the same agreement. The exchange of copies of this Indenture and of
signature pages by facsimile or PDF transmission shall constitute effective
execution and delivery of this Indenture as to the parties hereto and may be
used in lieu of the original Indenture for all purposes. Signatures of the
parties hereto transmitted by facsimile or PDF shall be deemed to be their
original signatures for all purposes.

SECTION 12.16. Qualification of Indenture. The Issuer has agreed to qualify this
Indenture under the TIA in accordance with the terms and conditions of the
Registration Rights Agreement and to pay all reasonable costs and expenses
(including attorneys’ fees and expenses for the Issuer, the Trustee and the
Holders) incurred in connection therewith, including, but not limited to, costs
and expenses of qualification of this Indenture and the Notes and printing this
Indenture and the Notes. The Trustee shall be entitled to receive from the
Issuer any such Officer’s Certificates, Opinions of Counsel or other
documentation as it may reasonably request in connection with any such
qualification of this Indenture under the TIA.

SECTION 12.17. Table of Contents; Headings. The table of contents,
cross-reference table and headings of the Articles and Sections of this
Indenture have been inserted for convenience of reference only, are not intended
to be considered a part hereof and shall not modify or restrict any of the terms
or provisions hereof.

SECTION 12.18. Force Majeure. In no event shall the Trustee be responsible or
liable for any failure or delay in the performance of its obligations hereunder
arising out of or caused by, directly or indirectly, forces beyond its control,
including, without limitation, strikes, work stoppages, accidents, acts of war
or terrorism, civil or military disturbances, nuclear or natural catastrophes or
acts of God, and interruptions, loss or malfunctions of utilities,
communications or computer (software and hardware) services, it being understood
that the Trustee shall use reasonable best efforts which are consistent with
accepted practices in the banking industry to resume performance as soon as
practicable under the circumstances.

SECTION 12.19. Severability. In case any provision in this Indenture or in the
Notes shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

SECTION 12.20. [Reserved].

SECTION 12.21. Appointment of Agent for Service of Process.

(a) The Issuer and each Guarantor hereby irrevocably consents and agrees to the
service of any and all legal process, summons, notices and documents in any such
action, suit or proceeding brought against it by the Trustee or the Holders with
respect to its obligations, liabilities or any other matter arising out of or in
connection with this Indenture, the Notes or the Note Guarantees, by serving a
copy thereof upon any employee of Issuer or any Guarantor (in such capacity, the
“Process Agent”) at any business location that Issuer or any Guarantor may
maintain from time to time in the United States including, without limitation,
at the offices of Chiron Guernsey LP, Inc., 601 Lexington Avenue, 53rd Floor,
New York, New York 10022.

 

-105-



--------------------------------------------------------------------------------

(b) If at any time the Issuer or any Guarantor has or maintains a business
location in the State of New York (such Person, the “New York Presence
Obligor”), then the Issuer or any Guarantor shall, within 30 days after such
location is opened, is acquired or otherwise exists, irrevocably designate,
appoint and empower the New York Presence Obligor as their designee, appointee
and agent to receive, accept and acknowledge for and on their behalf service of
any and all legal process, summons, notices and documents that may be served in
any action, suit or proceeding brought against them by the Trustee or the
Holders in any United States or state court located in the County of New York
with respect to their obligations, liabilities or any other matter arising out
of or in connection with this Indenture, the Notes or the Note Guarantees and
that may be made on such designee, appointee and agent in accordance with legal
procedures prescribed for such courts (the “New York Process Agent”).

(c) If at any time either (i) the Issuer or any Guarantor maintains a bona fide
business location in the State of New York or (ii) a New York Presence Obligor
exists but the Issuer or any Guarantor fails to satisfy its obligations under
the foregoing paragraph (b), then Issuer or any Guarantor shall promptly (and in
any event within 10 days) irrevocably designate, appoint and empower CT
Corporation System, with offices currently at 111 Eighth Avenue, New York, New
York 10011 (or such other third party corporate service provider of national
standing as may be reasonably acceptable to the Representatives), as their
designee, appointee and agent to receive, accept and acknowledge for and on
their behalf service of any and all legal process, summons, notices and
documents that may be served in any action, suit or proceeding brought against
them by the Trustee or the Holders in any such United States or state court
located in the County of New York with respect to their obligations, liabilities
or any other matter arising out of or in connection with this Indenture, the
Notes or the Note Guarantees and that may be made on such designee, appointee
and agent in accordance with legal procedures prescribed for such courts (the
“Third Party Process Agent”) and pay all fees and expenses required by the Third
Party Process Agent in connection therewith. If for any reason such Third Party
Process Agent hereunder shall cease to be available to act as such, the Issuer
and each Guarantor agrees to designate a new Third Party Process Agent in the
County of New York on the terms and for the purposes of this Section 12.21
satisfactory to the Trustee and the Holders.

(d) The Issuer and each Guarantor further hereby irrevocably consents and agrees
to the service of any and all legal process, summons, notices and documents in
any such action, suit or proceeding against them by (i) serving a copy thereof
upon any of the relevant Process Agents specified in clauses (a) through
(c) above, or (ii) or by mailing copies thereof by registered or certified air
mail, postage prepaid, to the Issuer or such Guarantor, at its address specified
in or designated pursuant to this Indenture. The Issuer and each Guarantor
agrees that the failure of any Process Agent specified in clauses (a) through
(c) above, to give any notice of such service to it shall not impair or affect
in any way the validity of such service or any judgment rendered in any action
or proceeding based thereon.

(e) Nothing herein shall in any way be deemed to limit the ability of the
Trustee or any Holder to serve any such legal process, summons, notices and
documents in any other manner permitted by applicable law or to obtain
jurisdiction over the Issuer or any Guarantor or bring actions, suits or
proceedings against them in such other jurisdictions, and in such manner, as may
be permitted by applicable law.

(f) The Issuer and each Guarantor hereby irrevocably and unconditionally waives,
to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of venue of any of the aforesaid actions, suits or
proceedings arising out of or in connection with this Indenture, the Notes or
the Note Guarantees brought in the United States federal courts located in the
County of New York or the courts of the State of New York located in the County
of New York and hereby further irrevocably and unconditionally waives and agrees
not to plead or claim in any such court that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient forum.

(g) The provisions of this Section 12.21 shall survive any termination of this
Indenture, in whole or in part, and shall survive delivery and payment for the
Notes.

SECTION 12.22. Waiver of Immunities. To the extent that Issuer or any Guarantor
or any of its properties, assets or revenues may have or may hereafter become
entitled to, or have attributed to them, any right of immunity,

 

-106-



--------------------------------------------------------------------------------

on the grounds of sovereignty, from any legal action, suit or proceeding, from
set-off or counterclaim, from the jurisdiction of any court, from service of
process, from attachment upon or prior to judgment, or from attachment in aid of
execution of judgment, or from execution of judgment, or other legal process or
proceeding for the giving of any relief or for the enforcement of any judgment,
in any jurisdiction in which proceedings may at any time be commenced, with
respect to their obligations, liabilities or any other matter under or arising
out of or in connection with this Indenture, the Notes or the Note Guarantees,
the Issuer and each Guarantor hereby irrevocably and unconditionally, to the
extent permitted by applicable law, waives and agrees not to plead or claim any
such immunity and consents to such relief and enforcement.

SECTION 12.23. Judgment Currency. The Issuer and each Guarantor agrees to
indemnify the recipient against any loss incurred by such recipient as a result
of any judgment or order being given or made against the Issuer or any Guarantor
for any amount due hereunder and such judgment or order being expressed and paid
in a currency (the “Judgment Currency”) other than United States dollars and as
a result of any variation as between (i) the rate of exchange at which the
United States dollar amount is converted into the Judgment Currency for the
purpose of such judgment or order, and (ii) the rate of exchange in The City of
New York at which such party on the date of payment of such judgment or order is
able to purchase United States dollars with the amount of the Judgment Currency
actually received by such party if such party had utilized such amount of
Judgment Currency to purchase United States dollars as promptly as practicable
upon such party’s receipt thereof. The foregoing indemnity shall constitute a
separate and independent obligation of the Issuer and each Guarantor and shall
continue in full force and effect notwithstanding any such judgment or order as
aforesaid. The term “rate of exchange” shall include any premiums and costs of
exchange payable in connection with the purchase of, or conversion into, the
relevant currency.

[Signature on following pages]

 

-107-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Indenture to be duly executed
all as of the date and year first written above.

 

KINETIC CONCEPTS, INC. By:  

/s/ Martin J. Landon

Name:   Martin J. Landon Title:   Executive Vice President, Chief Financial
Officer KCI USA, INC. By:  

/s/ Martin J. Landon

Name:   Martin J. Landon Title:   Executive Vice President, Chief Financial
Officer LIFECELL CORPORATION By:  

/s/ Martin J. Landon

Name:   Martin J. Landon Title:   Vice President and Treasurer CHIRON HOLDINGS,
INC. CHIRON TOPCO, INC. KCI ANIMAL HEALTH, LLC KCI HOLDING COMPANY, INC. KCI
HOMECARE, INC. KCI INTERNATIONAL, INC. KCI LICENSING, INC. KCI PROPERTIES
LIMITED KCI REAL HOLDINGS, L.L.C. KCI REAL PROPERTY LIMITED KCI USA REAL
HOLDINGS, L.L.C. TECHNIMOTION, LLC By:  

/s/ Martin J. Landon

Name:   Martin J. Landon Title:   Vice President and Treasurer CHIRON GUERNSEY
L.P. INC. By:   Chiron Guernsey GP Co. Limited Its:   General Partner By:  

/s/ Martin J. Landon

Name:   Martin J. Landon Title:   Director

 

[Senior Notes Indenture]



--------------------------------------------------------------------------------

CHIRON MERGER SUB, INC. By:  

/s/ William J. Gumina

Name:   William J. Gumina Title:   President and Chief Executive Officer

 

[Senior Notes Indenture]



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Trustee and Collateral Agent By:  

/s/ Jane Schweiger

  Name:   Jane Schweiger   Title:   Vice President

 

[Senior Notes Indenture]



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF FACE OF GLOBAL RESTRICTED NOTE]

[Applicable Restricted Notes Legend]

[Depository Legend, if applicable]

[If the Note is determined to have been issued with OID, the Note will include
the following legend:

THE NOTES WERE ISSUED WITH ORIGINAL ISSUE DISCOUNT (“OID”) FOR PURPOSES OF
SECTIONS 1272, 1273, AND 1275 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.
KINETIC CONCEPTS, INC. AND KCI USA, INC. WILL, BEGINNING NO LATER THAN TEN
(10) DAYS AFTER THE ISSUE DATE, PROMPTLY PROVIDE TO HOLDERS OF SECURITIES, UPON
WRITTEN REQUEST, THE ISSUE PRICE, THE AMOUNT OF OID, THE ISSUE DATE, AND THE
YIELD TO MATURITY WITH RESPECT TO THE DEBENTURES. ANY SUCH WRITTEN REQUEST
SHOULD BE SENT TO THE COMPANY AT 8023 VANTAGE DRIVE, SAN ANTONIO, TEXAS 78230,
ATTENTION: JOHN T. BIBB, SVP GENERAL COUNSEL.]

[Temporary Regulation S Legend, if applicable]

 

No. [    ]

   Principal Amount $[        ] [as revised by the Schedule of Increases and
Decreases in Global Note attached hereto]1    CUSIP NO.                     

KINETIC CONCEPTS, INC.

and

KCI USA, INC.

12.5% Senior Notes due 2019

Kinetic Concepts, Inc., a Texas corporation and KCI USA, Inc., a Delaware
corporation, jointly and severally, promise to pay to [Cede & Co.], or its
registered assigns, the principal sum of          Dollars, [as revised by the
Schedule of Increases and Decreases in Global Note attached hereto], on
November 1, 2019.

Interest Payment Dates: May 1 and November 1, commencing on May 1, 20122

Record Dates: April 15 and October 15

Additional provisions of this Note are set forth on the other side of this Note.

 

1 Insert in Global Notes only.

2  In the case of Notes issued on the Issue Date.

 

A-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer has caused this instrument to be duly executed.

 

KINETIC CONCEPTS, INC. By:  

 

  Name:   Title: KCI USA, INC. By:  

 

  Name:   Title:

TRUSTEE CERTIFICATE OF AUTHENTICATION

This Note is one of the Notes referred to in the within-mentioned Indenture.

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Trustee By:  

 

  Name:   Title:

 

Dated:  

 

 

A-2



--------------------------------------------------------------------------------

[FORM OF REVERSE SIDE OF NOTE]

KINETIC CONCEPTS, INC.

and

KCI USA, INC.

12.5% Senior Notes due 2019

Capitalized terms used herein and not defined herein have the meanings ascribed
thereto in the Indenture.

 

1. Interest

Kinetic Concepts, Inc., a Texas corporation and KCI USA, Inc., a Delaware
corporation, jointly and severally, promise to pay interest on the principal
amount of this Note at 12.5% per annum from November 4, 20113 until maturity and
shall pay Additional Interest, if any, payable pursuant to the Registration
Rights Agreement referred to below. The Issuer will pay interest semi-annually
in arrears every May 1 and November 1 of each year, or if any such day is not a
Business Day, on the next succeeding Business Day (each, an “Interest Payment
Date”). Interest on the Notes shall accrue from the most recent date to which
interest has been paid or, if no interest has been paid, from the date of
issuance; provided, that the first Interest Payment Date shall be May 1, 2012.4
The Issuer shall pay interest on overdue principal at the rate specified herein,
and it shall pay interest (including post-petition interest in any proceeding
under any Bankruptcy Law) on overdue installments of interest (including
Additional Interest) (without regard to any applicable grace period) at the same
rate to the extent lawful. Interest on the Notes will be computed on the basis
of a 360-day year comprised of twelve 30-day months.

In addition to the rights provided to Holders of the Notes under the Indenture,
Holders of Registrable Notes (as defined in the Registration Rights Agreement)
shall have all rights set forth in the Registration Rights Agreement, dated as
of November 4, 2011, among the Issuer, the Guarantor named therein and the other
parties named on the signature pages thereto (the “Registration Rights
Agreement”), including the right to receive Additional Interest in certain
circumstances. If applicable, Additional Interest shall be paid to the same
Persons, in the same manner and at the same times as regular interest.

 

2. Method of Payment

By no later than 10:00 a.m. (New York City time) on the date on which any
principal of, premium, if any, interest or Additional Interest, if any, on any
Note is due and payable, the Issuer shall deposit with the Paying Agent a sum
sufficient in immediately available funds to pay such principal, premium,
interest and Additional Interest when due. Interest on any Note which is
payable, and is timely paid or duly provided for, on any Interest Payment Date
shall be paid to the Person in whose name such Note (or one or more Predecessor
Notes) is registered at the close of business on the preceding April 15 and
October 15 at the office or agency of the Issuer maintained for such purpose
pursuant to Section 2.3 of the Indenture. The principal of (and premium, if any)
and interest (and Additional Interest, if any) on the Notes shall be payable at
the office or agency of Paying Agent or Registrar designated by the Issuer
maintained for such purpose (which shall initially be the office of the Trustee
maintained for such purpose), or at such other office or agency of the Issuer as
may be maintained for such purpose pursuant to Section 2.3 of the Indenture;
provided, however, that, at the option of the Paying Agent, each installment of
interest may be paid by (i) check mailed to addresses of the Persons entitled
thereto as such addresses shall appear on the Notes Register or (ii) wire
transfer to an account located in the United States maintained by the payee,
subject to the last sentence of this paragraph. Payments in respect of Notes
represented by a Global Note (including principal, premium, if any, interest and
Additional Interest, if any) will be made by wire transfer of immediately
available funds to the accounts specified by The Depository Trust Company or any
successor depository. Payments in respect of Notes represented by Definitive
Notes (including principal, premium, if any, interest and Additional Interest,
if any) held by a Holder

 

3  In the case of Notes issued on the Issue Date.

4 

In the case of Notes issued on the Issue Date.

 

A-3



--------------------------------------------------------------------------------

of at least $1,000,000 aggregate principal amount of Notes represented by
Definitive Notes will be made by wire transfer to a U.S. dollar account
maintained by the payee with a bank in the United States if such Holder elects
payment by wire transfer by giving written notice to the Trustee or the Paying
Agent to such effect designating such account no later than 15 days immediately
preceding the relevant due date for payment (or such other date as the Trustee
may accept in its discretion). If an Interest Payment Date is a Legal Holiday,
payment shall be made on the next succeeding day that is not a Legal Holiday,
and no interest shall accrue for the intervening period. If a regular record
date is a Legal Holiday, the record date shall not be affected.

 

3. Paying Agent and Registrar

The Issuer initially appoints Wilmington Trust, National Association (the
“Trustee”) as Registrar and Paying Agent for the Notes. The Issuer may change
any Registrar or Paying Agent without prior notice to the Holders. The Issuer or
any Guarantor may act as Paying Agent, Registrar or transfer agent.

 

4. Indenture

The Issuer issued the Notes under an Indenture dated as of November 4, 2011 (as
it may be amended or supplemented from time to time in accordance with the terms
thereof, the “Indenture”), among the Issuer, the Guarantors party thereto and
the Trustee. The terms of the Notes include those stated in the Indenture and
those made part of the Indenture by reference to the Trust Indenture Act of 1939
(15 U.S.C. Sections 77aaa-77bbbb) as in effect on the date of the Indenture (the
“Act”). The Notes are subject to all terms and provisions of the Indenture, and
Holders are referred to the Indenture and the Act for a statement of those
terms.

 

5. [Reserved]

 

6. Guarantees

To guarantee the due and punctual payment of the principal, premium, if any,
interest and Additional Interest, if any (including post-filing or post-petition
interest) on the Notes and all other amounts payable by the Issuer under the
Indenture and the Notes when and as the same shall be due and payable, whether
at maturity, by acceleration or otherwise, according to the terms of the Notes
and the Indenture, the Guarantors will unconditionally guarantee (and future
guarantors, jointly and severally with the Guarantor, will fully and
unconditionally Guarantee) such obligations on a senior basis pursuant to the
terms of the Indenture.

 

7. Redemption

(a) At any time prior to November 1, 2015, the Issuer may redeem the Notes in
whole or in part, at their option, upon not less than 30 nor more than 60 days’
prior notice by electronic delivery or by first class mail, postage prepaid,
with a copy to the Trustee, to each Holder of Notes to the address of such
Holder appearing in the Notes Register, at a redemption price equal to 100% of
the principal amount of such Notes redeemed plus the Applicable Premium as of,
and accrued and unpaid interest and Additional Interest, if any, to but
excluding the date of redemption (the “Redemption Date”), subject to the rights
of holders of the Notes on the relevant record date to receive interest due on
the relevant interest payment date.

(b) At any time and from time to time prior to November 1, 2014, the Issuer may
redeem Notes with the net cash proceeds received by the Issuer from any Equity
Offering at a redemption price equal to 112.50% plus accrued and unpaid interest
to the Redemption Date, in an aggregate principal amount for all such
redemptions not to exceed 35% of the original aggregate principal amount of the
Notes (including Additional Notes); provided that (1) in each case the
redemption takes place not later than 180 days after the closing of the related
Equity Offering, and (2) not less than 50% of the original aggregate principal
amount of the Notes issued under the Indenture remains outstanding immediately
thereafter (excluding Notes held by the Company or any of its Restricted
Subsidiaries). The Trustee shall select the Notes to be purchased in the manner
described under Sections 5.1 through 5.6 of the Indenture.

 

A-4



--------------------------------------------------------------------------------

(c) Except pursuant to clauses (a) and (b) of this paragraph 7, the Notes will
not be redeemable at the Issuer’s option prior to November 1, 2015.

(d) At any time and from time to time on or after November 1, 2015, the Issuer
may redeem the Notes in whole or in part, upon not less than 30 nor more than 60
days’ notice by electronic delivery or by first class mail, postage prepaid,
with a copy to the Trustee, to each Holder of Notes to the address of such
Holder appearing in the Notes Register at a redemption price equal to the
percentage of principal amount set forth below plus accrued and unpaid interest,
if any, on the Notes redeemed, to the applicable Redemption Date, if redeemed
during the twelve-month period beginning on November 1 of the year indicated
below:

 

Year

   Percentage  

2015

     106.250 % 

2016

     103.125 % 

2017 and thereafter

     100.000 % 

(e) Unless the Issuer defaults in the payment of the redemption price, interest
will cease to accrue on the Notes or portions thereof called for redemption on
the applicable Redemption Date.

(f) Any redemption pursuant to this paragraph 7 shall be made pursuant to the
provisions of Sections 5.1 through 5.6 of the Indenture.

(g) Notwithstanding anything in the Note or the Indenture to the contrary, the
Issuer shall make cash payments (including payments of accrued interest and
prepayments of principal) in respect of the Notes on each Interest Payment Date
beginning with the first Interest Payment Date after the fifth anniversary of
the Issue Date in such amounts as shall be necessary so that no Note is treated
as an “applicable high yield discount obligation” within the meaning of
Section 163(i)(1) of the Code (each such cash payment, an “AHYDO Amount”). The
Issuer may rely on the advice of its legal and tax advisors when determining the
amount and timing of AHYDO Amounts, and any such determination made by the
Issuer in good faith shall be dispositive for purposes of this paragraph 7 or
Section 5.8(b) of the Indenture in the absence of manifest error. Each AHYDO
Amount pursuant to this paragraph 7 of Section 5.8(b) of the Indenture will be
applied against and reduce the amount due under the applicable Note at such time
(and shall be treated by the Issuer and the Holders as a payment of accrued
interest (including original issue discount) on such Note for U.S. federal
income tax purposes).

Except as set forth in clause (g) of this paragraph 7, the Issuer is not
required to make mandatory redemption or sinking fund payments with respect to
the Notes; provided however, that under certain circumstances, the Issuer may be
required to offer to purchase Notes under Section 3.5 and Section 3.9 of the
Indenture. The Issuer may at any time and from time to time purchase Notes in
the open market or otherwise.

 

8. Repurchase Provisions

If a Change of Control occurs, each Holder will have the right to require the
Issuer to repurchase from each Holder all or any part (equal to $2,000 or an
integral multiple of $1,000 in excess thereof) of such Holder’s Notes at a
purchase price in cash equal to 101% of the aggregate principal amount thereof
plus accrued and unpaid interest and Additional Interest, if any, to but
excluding the date of purchase, subject to the right of Holders of record on the
relevant record date to receive interest due on the relevant interest payment
date as provided in, and subject to the terms of, the Indenture.

Upon certain Asset Sales, the Issuer may be required to use the Excess Proceeds
from such Asset Sales to offer to offer to purchase the maximum aggregate
principal amount of Notes (that is $2,000 or an integral multiple of $1,000 in
excess thereof) and, at the Issuer’s option, Pari Passu Indebtedness that may be
purchased out of the Excess Proceeds at an offer price in cash in an amount
equal to 100% of the principal amount thereof, plus accrued and unpaid interest
and Additional Interest, if any, to the date fixed for the closing of such
offer, in accordance with the procedures set forth in Section 3.5 and in
Article V of the Indenture.

 

A-5



--------------------------------------------------------------------------------

9. Denominations; Transfer; Exchange

The Notes shall be issuable only in fully registered form in denominations of
principal amount of $2,000 and any integral multiple of $1,000 in excess
thereof. A Holder may transfer or exchange Notes in accordance with the
Indenture. The Registrar may require a Holder, among other things, to furnish
appropriate endorsements or transfer documents and to pay a sum sufficient to
cover any tax and fees required by law or permitted by the Indenture. The
Registrar need not register the transfer of or exchange of any Note (A) for a
period beginning (1) 15 days before the mailing of a notice of an offer to
repurchase or redeem Notes and ending at the close of business on the day of
such mailing or (2) 15 days before an Interest Payment Date and ending on such
Interest Payment Date or (B) called for redemption, except the unredeemed
portion of any Note being redeemed in part.

 

10. Persons Deemed Owners

The registered Holder of this Note may be treated as the owner of it for all
purposes.

 

11. [Reserved].

 

12. Discharge and Defeasance

Subject to certain exceptions and conditions set forth in the Indenture, the
Issuer at any time may terminate some or all of its obligations under the Notes
and the Indenture if the Issuer deposits with the Trustee money or U.S.
Government Obligations for the payment of principal, premium, if any, interest
and Additional Interest, if any on the Notes to redemption or maturity, as the
case may be.

 

13. Amendment, Supplement, Waiver

Subject to certain exceptions contained in the Indenture, the Indenture and the
Notes may be amended, or a Default thereunder may be waived, with the consent of
the Holders of a majority in aggregate principal amount of the outstanding
Notes. Without notice to or the consent of any Holder, the Issuer, the
Guarantors and the Trustee may amend or supplement the Indenture and the Notes
as provided in the Indenture.

 

14. Defaults and Remedies

If an Event of Default (other than an Event of Default relating to certain
events of bankruptcy, insolvency or reorganization of the Issuer or certain
Guarantors) occurs and is continuing, the Trustee by notice to the Issuer, or
the Holders of at least 30% in principal amount of the outstanding Notes by
notice to the Issuer and the Trustee, may, and the Trustee at the request of
such Holders shall, declare the principal of, premium, if any, and accrued and
unpaid interest (including Additional Interest, if any), and any other monetary
obligations on all the Notes to be due and payable immediately. Upon the
effectiveness of such declaration, such principal, premium, interest, Additional
Interest, if any, and other monetary obligations will be due and payable
immediately. If a bankruptcy, insolvency or reorganization of the Issuer or
certain Guarantors occurs and is continuing, the principal of, premium, if any,
and accrued and unpaid interest (including Additional Interest) and any other
monetary obligations on all the Notes will become and be immediately due and
payable without any declaration or other act on the part of the Trustee or any
Holders. Under certain circumstances, the Holders of a majority in principal
amount of the outstanding Notes may rescind any such acceleration with respect
to the Notes and its consequences.

 

15. Trustee Dealings with the Issuer

Subject to certain limitations set forth in the Indenture, the Trustee in its
individual or any other capacity may become the owner or pledgee of Notes and
may otherwise deal with the Issuer, Guarantors or their Affiliates with the same
rights it would have if it were not Trustee. In addition, the Trustee shall be
permitted to engage in transactions with the Issuer; provided, however, that if
the Trustee acquires any conflicting interest under the TIA, the Trustee must
(i) eliminate such conflict within 90 days of acquiring such conflicting
interest, (ii) apply to the Commission for permission to continue acting as
Trustee or (iii) resign.

 

A-6



--------------------------------------------------------------------------------

16. No Recourse Against Others

No director, officer, employee, incorporator or shareholder of the Issuer or any
of its Subsidiaries or Affiliates, as such (other than the Issuer and the
Guarantors), shall have any liability for any obligations of the Issuer or the
Guarantors under the Notes, the Note Guarantees or the Indenture or for any
claim based on, in respect of, or by reason of such obligations or their
creation. Each Holder by accepting a note waives and releases all such
liability. The waiver and release are part of the consideration for issuance of
the Notes. Such waiver may not be effective to waive liabilities under the
federal securities laws and it is the view of the SEC that such a waiver is
against public policy.

 

17. Authentication

This Note shall not be valid until an authorized signatory of the Trustee (or an
authenticating agent acting on its behalf) manually signs the certificate of
authentication on the other side of this Note.

 

18. Abbreviations

Customary abbreviations may be used in the name of a Holder or an assignee, such
as TEN COM (= tenants in common), TEN ENT (= tenants by the entirety),
JT TEN (= joint tenants with rights of survivorship and not as tenants in
common), CUST (= custodian) and U/G/M/A (= Uniform Gift to Minors Act).

 

19. CUSIP and ISIN Numbers

The Issuer has caused CUSIP and ISIN numbers, if applicable, to be printed on
the Notes and has directed the Trustee to use CUSIP and ISIN numbers, if
applicable, in notices of redemption or purchase as a convenience to Holders. No
representation is made as to the accuracy of such numbers either as printed on
the Notes or as contained in any notice of redemption or purchase and reliance
may be placed only on the other identification numbers placed thereon.

 

20. Governing Law

This Note shall be governed by, and construed in accordance with, the laws of
the State of New York.

The Issuer will furnish to any Holder upon written request and without charge to
the Holder a copy of the Indenture and the Registration Rights Agreement.
Requests may be made to:

Kinetic Concepts, Inc. and KCI USA, Inc.

8023 Vantage Drive

San Antonio, Texas 78230

Attention: John T. Bibb, SVP General Counsel

Facsimile: (210) 255-6767

 

A-7



--------------------------------------------------------------------------------

ASSIGNMENT FORM

To assign this Note, fill in the form below:

I or we assign and transfer this Note to:

 

 

 

(Print or type assignee’s name, address and zip code)

 

 

 

(Insert assignee’s social security or tax I.D. No.)

and irrevocably appoint              agent to transfer this Note on the books of
the Issuer. The agent may substitute another to act for him.

 

Date:   Your Signature:  

 

 

Signature Guarantee:         (Signature must be guaranteed)       

Sign exactly as your name appears on the other side of this Note.

The signature(s) should be guaranteed by an eligible guarantor institution
(banks, stockbrokers, savings and loan associations and credit unions with
membership in an approved signature guarantee medallion program), pursuant to
Exchange Act Rule 17Ad-15.

The undersigned hereby certifies that it ¨ is / ¨ is not an Affiliate of the
Issuer and that, to its knowledge, the proposed transferee ¨ is / ¨ is not an
Affiliate of the Issuer.

In connection with any transfer or exchange of any of the Notes evidenced by
this certificate occurring prior to the date that is one year after the later of
the date of original issuance of such Notes and the last date, if any, on which
such Notes were owned by the Issuer or any Affiliate of the Issuer, the
undersigned confirms that such Notes are being:

CHECK ONE BOX BELOW:

 

(1)

   ¨    acquired for the undersigned’s own account, without transfer; or

(2)

   ¨    transferred to the Issuer; or

(3)

   ¨    transferred pursuant to and in compliance with Rule 144A under the
Securities Act of 1933, as amended (the “Securities Act”); or

(4)

   ¨    transferred pursuant to an effective registration statement under the
Securities Act; or

(5)

   ¨    transferred pursuant to and in compliance with Regulation S under the
Securities Act; or

(6)

   ¨    transferred to an institutional “accredited investor” (as defined in
Rule 501(a)(1), (2), (3) or (7) under the Securities Act) or an “accredited
investor” (as defined in Rule 501(a)(4) under the Securities Act), that has
furnished to the Trustee a signed letter containing certain representations and
agreements (the form of which letter appears as Section 2.8 or 2.10 of the
Indenture, respectively); or

(7)

   ¨    transferred pursuant to another available exemption from the
registration requirements of the Securities Act of 1933, as amended.

 

A-8



--------------------------------------------------------------------------------

Unless one of the boxes is checked, the Trustee will refuse to register any of
the Notes evidenced by this certificate in the name of any person other than the
registered Holder thereof; provided, however, that if box (5), (6) or (7) is
checked, the Issuer may require, prior to registering any such transfer of the
Notes, in its sole discretion, such legal opinions, certifications and other
information as the Issuer may reasonably request to confirm that such transfer
is being made pursuant to an exemption from, or in a transaction not subject to,
the registration requirements of the Securities Act of 1933, as amended, such as
the exemption provided by Rule 144 under such Act.

 

   

 

    Signature Signature Guarantee:    

 

   

 

(Signature must be guaranteed)     Signature

The signature(s) should be guaranteed by an eligible guarantor institution
(banks, stockbrokers, savings and loan associations and credit unions with
membership in an approved signature guarantee medallion program), pursuant to
Exchange Act Rule 17Ad-15.

TO BE COMPLETED BY PURCHASER IF BOX (1) OR (3) ABOVE IS CHECKED.

The undersigned represents and warrants that it is purchasing this Note for its
own account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a “qualified institutional buyer”
within the meaning of Rule 144A under the Securities Act of 1933, as amended,
and is aware that the sale to it is being made in reliance on Rule 144A and
acknowledges that it has received such information regarding the Issuer as the
undersigned has requested pursuant to Rule 144A or has determined not to request
such information and that it is aware that the transferor is relying upon the
undersigned’s foregoing representations in order to claim the exemption from
registration provided by Rule 144A.

 

   

 

    Dated:

 

A-9



--------------------------------------------------------------------------------

[TO BE ATTACHED TO GLOBAL NOTES]

SCHEDULE OF INCREASES OR DECREASES IN GLOBAL NOTES

The following increases or decreases in this Global Note have been made:

 

Date of Exchange

   Amount of decrease
in Principal Amount
of this Global Note    Amount of increase
in Principal Amount
of this Global Note    Principal Amount of
this Global Note
following such
decrease or increase    Signature of
authorized signatory of
Trustee or Notes
Custodian            

 

A-10



--------------------------------------------------------------------------------

OPTION OF HOLDER TO ELECT PURCHASE

If you elect to have this Note purchased by the Issuer pursuant to Section 3.5
or 3.9 of the Indenture, check either box:

Section 3.5  ¨        Section  3.9  ¨

If you want to elect to have only part of this Note purchased by the Issuer
pursuant to Section 3.5 or 3.9 of the Indenture, state the amount in principal
amount (must be in denominations of $2,000 or an integral multiple of $1,000 in
excess thereof): $             and specify the denomination or denominations
(which shall not be less than the minimum authorized denomination) of the Notes
to be issued to the Holder for the portion of the within Note not being
repurchased (in the absence of any such specification, one such Note will be
issued for the portion not being repurchased):                     .

 

Date:  

 

  Your Signature  

 

        (Sign exactly as your name appears on the other side of the Note)  

 

Signature Guarantee:  

 

    (Signature must be guaranteed)  

The signature(s) should be guaranteed by an eligible guarantor institution
(banks, stockbrokers, savings and loan associations and credit unions with
membership in an approved signature guarantee medallion program), pursuant to
Exchange Act Rule 17Ad-15.

 

A-11



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF FACE OF EXCHANGE GLOBAL NOTE]

[Depository Legend, if applicable]

[If the Note is determined to have been issued with OID, the Note will include
the following legend:

THE NOTES WERE ISSUED WITH ORIGINAL ISSUE DISCOUNT (“OID”) FOR PURPOSES OF
SECTIONS 1272, 1273, AND 1275 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.
KINETIC CONCEPTS, INC. AND KCI USA, INC. WILL, BEGINNING NO LATER THAN TEN
(10) DAYS AFTER THE ISSUE DATE, PROMPTLY PROVIDE TO HOLDERS OF SECURITIES, UPON
WRITTEN REQUEST, THE ISSUE PRICE, THE AMOUNT OF OID, THE ISSUE DATE, AND THE
YIELD TO MATURITY WITH RESPECT TO THE DEBENTURES. ANY SUCH WRITTEN REQUEST
SHOULD BE SENT TO THE COMPANY AT 8023 VANTAGE DRIVE, SAN ANTONIO, TEXAS 78230,
ATTENTION: JOHN T. BIBB, SVP GENERAL COUNSEL.]

 

No. [    ]

   Principal Amount $[            ] [as revised by the Schedule of Increases and
Decreases in Global Note attached hereto]5    CUSIP NO.                     

KINETIC CONCEPTS, INC.

and

KCI USA, INC.

12.5% Senior Notes due 2019

Kinetic Concepts, Inc., a Texas corporation and KCI USA, Inc., a Delaware
corporation, jointly and severally, promise to pay to [Cede & Co.], or its
registered assigns, the principal sum of          Dollars, [as revised by the
Schedule of Increases and Decreases in Global Note attached hereto], on
November 1, 2019.

Interest Payment Dates: May 1 and November 1, commencing on May 1, 20126

Record Dates: April 15 and October 15

Additional provisions of this Note are set forth on the other side of this Note.

 

5  Insert in Global Notes only

6  In the case of Notes issued on the Issue Date.

 

B-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer has caused this instrument to be duly executed.

 

KINETIC CONCEPTS, INC. By:  

 

  Name:     Title:   KCI USA, INC. By:  

 

  Name:     Title:  

TRUSTEE CERTIFICATE OF AUTHENTICATION

This Note is one of the Notes referred to in the within-mentioned Indenture.

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Trustee By:  

 

  Name:     Title:  

Dated:  

 

 

B-2



--------------------------------------------------------------------------------

[FORM OF REVERSE SIDE OF NOTE]

KINETIC CONCEPTS, INC.

and

KCI USA, INC.

12.5% Senior Notes due 2019

Capitalized terms used herein and not defined herein have the meanings ascribed
thereto in the Indenture.

 

1. Interest

Kinetic Concepts, Inc., a Texas corporation and KCI USA, Inc., a Delaware
corporation, jointly and severally, promise to pay interest on the principal
amount of this Note at 12.5% per annum from November 4, 20117 until maturity.
The Issuer will pay interest semi-annually in arrears every May 1 and November 1
of each year, or if any such day is not a Business Day, on the next succeeding
Business Day (each, an “Interest Payment Date”). Interest on the Notes shall
accrue from the most recent date to which interest has been paid or, if no
interest has been paid, from the date of issuance; provided, that the first
Interest Payment Date shall be May 1, 2012.8 The Issuer shall pay interest on
overdue principal at the rate specified herein, and it shall pay interest
(including post-petition interest in any proceeding under any Bankruptcy Law) on
overdue installments of interest (without regard to any applicable grace period)
at the same rate to the extent lawful. Interest on the Notes will be computed on
the basis of a 360-day year comprised of twelve 30-day months.

 

2. Method of Payment

By no later than 10:00 a.m. (New York City time) on the date on which any
principal of, premium, if any, or interest on any Note is due and payable, the
Issuer shall deposit with the Paying Agent a sum sufficient in immediately
available funds to pay such principal, premium, and interest when due. Interest
on any Note which is payable, and is timely paid or duly provided for, on any
Interest Payment Date shall be paid to the Person in whose name such Note (or
one or more Predecessor Notes) is registered at the close of business on the
preceding April 15 and October 15 at the office or agency of the Issuer
maintained for such purpose pursuant to Section 2.3 of the Indenture. The
principal of (and premium, if any) and interest on the Notes shall be payable at
the office or agency of Paying Agent or Registrar designated by the Issuer
maintained for such purpose (which shall initially be the office of the Trustee
maintained for such purpose), or at such other office or agency of the Issuer as
may be maintained for such purpose pursuant to Section 2.3 of the Indenture;
provided, however, that, at the option of the Paying Agent, each installment of
interest may be paid by (i) check mailed to addresses of the Persons entitled
thereto as such addresses shall appear on the Notes Register or (ii) wire
transfer to an account located in the United States maintained by the payee,
subject to the last sentence of this paragraph. Payments in respect of Notes
represented by a Global Note (including principal, premium, if any, and
interest) will be made by wire transfer of immediately available funds to the
accounts specified by The Depository Trust Company or any successor depository.
Payments in respect of Notes represented by Definitive Notes (including
principal, premium, if any, and interest) held by a Holder of at least
$1,000,000 aggregate principal amount of Notes represented by Definitive Notes
will be made by wire transfer to a U.S. dollar account maintained by the payee
with a bank in the United States if such Holder elects payment by wire transfer
by giving written notice to the Trustee or the Paying Agent to such effect
designating such account no later than 15 days immediately preceding the
relevant due date for payment (or such other date as the Trustee may accept in
its discretion). If an Interest Payment Date is a Legal Holiday, payment shall
be made on the next succeeding day that is not a Legal Holiday, and no interest
shall accrue for the intervening period. If a regular record date is a Legal
Holiday, the record date shall not be affected.

 

7  In the case of Notes issued on the Issue Date.

8  In the case of Notes issued on the Issue Date.

 

B-3



--------------------------------------------------------------------------------

3. Paying Agent and Registrar

The Issuer initially appoints Wilmington Trust, National Association (the
“Trustee”) as Registrar and Paying Agent for the Notes. The Issuer may change
any Registrar or Paying Agent without prior notice to the Holders. The Issuer or
any Guarantor may act as Paying Agent, Registrar or transfer agent.

 

4. Indenture

The Issuer issued the Notes under an Indenture dated as of November 4, 2011 (as
it may be amended or supplemented from time to time in accordance with the terms
thereof, the “Indenture”), among the Issuer, the Guarantors party thereto and
the Trustee. The terms of the Notes include those stated in the Indenture and
those made part of the Indenture by reference to the Trust Indenture Act of 1939
(15 U.S.C. Sections 77aaa-77bbbb) as in effect on the date of the Indenture (the
“Act”). The Notes are subject to all terms and provisions of the Indenture, and
Holders are referred to the Indenture and the Act for a statement of those
terms.

 

5. [Reserved].

 

6. Guarantees

To guarantee the due and punctual payment of the principal, premium, if any, and
interest (including post-filing or post-petition interest) on the Notes and all
other amounts payable by the Issuer under the Indenture and the Notes when and
as the same shall be due and payable, whether at maturity, by acceleration or
otherwise, according to the terms of the Notes and the Indenture, the Guarantors
will unconditionally guarantee (and future guarantors, jointly and severally
with the Guarantor, will fully and unconditionally Guarantee) such obligations
on a senior basis pursuant to the terms of the Indenture.

 

7. Redemption

(a) At any time prior to November 1, 2015, the Issuer may redeem the Notes in
whole or in part, at their option, upon not less than 30 nor more than 60 days’
prior notice by electronic delivery or by first class mail, postage prepaid,
with a copy to the Trustee, to each Holder of Notes to the address of such
Holder appearing in the Notes Register, at a redemption price equal to 100% of
the principal amount of such Notes redeemed plus the Applicable Premium as of,
and accrued and unpaid interest and Additional Interest, if any, to but
excluding the date of redemption (the “Redemption Date”), subject to the rights
of holders of the Notes on the relevant record date to receive interest due on
the relevant interest payment date.

(b) At any time and from time to time prior to November 1, 2014, the Issuer may
redeem Notes with the net cash proceeds received by the Issuer from any Equity
Offering at a redemption price equal to 112.50% plus accrued and unpaid interest
to the Redemption Date, in an aggregate principal amount for all such
redemptions not to exceed 35% of the original aggregate principal amount of the
Notes (including Additional Notes); provided that (1) in each case the
redemption takes place not later than 180 days after the closing of the related
Equity Offering, and (2) not less than 50% of the original aggregate principal
amount of the Notes issued under the Indenture remains outstanding immediately
thereafter (excluding Notes held by the Company or any of its Restricted
Subsidiaries). The Trustee shall select the Notes to be purchased in the manner
described under Sections 5.1 through 5.6 of the Indenture.

(c) Except pursuant to clauses (a) and (b) of this paragraph 7, the Notes will
not be redeemable at the Issuer’s option prior to November 1, 2015.

(d) At any time and from time to time on or after November 1, 2015, the Issuer
may redeem the Notes in whole or in part, upon not less than 30 nor more than 60
days’ notice by electronic delivery or

 

B-4



--------------------------------------------------------------------------------

by first class mail, postage prepaid, with a copy to the Trustee, to each Holder
of Notes to the address of such Holder appearing in the Notes Register at a
redemption price equal to the percentage of principal amount set forth below
plus accrued and unpaid interest, if any, on the Notes redeemed, to the
applicable Redemption Date, if redeemed during the twelve-month period beginning
on November 1 of the year indicated below:

 

Year

   Percentage  

2015

     106.250 % 

2016

     103.125 % 

2017 and thereafter

     100.000 % 

(e) Unless the Issuer defaults in the payment of the redemption price, interest
will cease to accrue on the Notes or portions thereof called for redemption on
the applicable Redemption Date.

(f) Any redemption pursuant to this paragraph 7 shall be made pursuant to the
provisions of Sections 5.1 through 5.6 of the Indenture.

(g) Notwithstanding anything in the Note or the Indenture to the contrary, the
Issuer shall make cash payments (including payments of accrued interest and
prepayments of principal) in respect of the Notes on each Interest Payment Date
beginning with the first Interest Payment Date after the fifth anniversary of
the Issue Date in such amounts as shall be necessary so that no Note is treated
as an “applicable high yield discount obligation” within the meaning of
Section 163(i)(1) of the Code (each such cash payment, an “AHYDO Amount”). The
Issuer may rely on the advice of its legal and tax advisors when determining the
amount and timing of AHYDO Amounts, and any such determination made by the
Issuer in good faith shall be dispositive for purposes of this paragraph 7 or
Section 5.8(b) of the Indenture in the absence of manifest error. Each AHYDO
Amount pursuant to this paragraph 7 of Section 5.8(b) of the Indenture will be
applied against and reduce the amount due under the applicable Note at such time
(and shall be treated by the Issuer and the Holders as a payment of accrued
interest (including original issue discount) on such Note for U.S. federal
income tax purposes).

Except as set forth in clause (g) of this paragraph 7, the Issuer is not
required to make mandatory redemption or sinking fund payments with respect to
the Notes; provided however, that under certain circumstances, the Issuer may be
required to offer to purchase Notes under Section 3.5 and Section 3.9 of the
Indenture. The Issuer may at any time and from time to time purchase Notes in
the open market or otherwise.

 

8. Repurchase Provisions

If a Change of Control occurs, each Holder will have the right to require the
Issuer to repurchase from each Holder all or any part (equal to $2,000 or an
integral multiple of $1,000 in excess thereof) of such Holder’s Notes at a
purchase price in cash equal to 101% of the aggregate principal amount thereof
plus accrued and unpaid interest to but excluding the date of purchase, subject
to the right of Holders of record on the relevant record date to receive
interest due on the relevant Interest Payment Date as provided in, and subject
to the terms of, the Indenture.

Upon certain Asset Sales, the Issuer may be required to use the Excess Proceeds
from such Asset Sales to offer to offer to purchase the maximum aggregate
principal amount of Notes (that is $2,000 or an integral multiple of $1,000 in
excess thereof) and, at the Issuer’s option, Pari Passu Indebtedness that may be
purchased out of the Excess Proceeds at an offer price in cash in an amount
equal to 100% of the principal amount thereof, plus accrued and unpaid interest
to the date fixed for the closing of such offer, in accordance with the
procedures set forth in Section 3.5 and in Article V of the Indenture.

 

B-5



--------------------------------------------------------------------------------

9. Denominations; Transfer; Exchange

The Notes shall be issuable only in fully registered form in denominations of
principal amount of $2,000 and any integral multiple of $1,000 in excess
thereof. A Holder may transfer or exchange Notes in accordance with the
Indenture. The Registrar may require a Holder, among other things, to furnish
appropriate endorsements or transfer documents and to pay a sum sufficient to
cover any tax and fees required by law or permitted by the Indenture. The
Registrar need not register the transfer of or exchange of any Note (A) for a
period beginning (1) 15 days before the mailing of a notice of an offer to
repurchase or redeem Notes and ending at the close of business on the day of
such mailing or (2) 15 days before an Interest Payment Date and ending on such
Interest Payment Date or (B) called for redemption, except the unredeemed
portion of any Note being redeemed in part.

 

10. Persons Deemed Owners

The registered Holder of this Note may be treated as the owner of it for all
purposes.

 

11. [Reserved].

 

12. Discharge and Defeasance

Subject to certain exceptions and conditions set forth in the Indenture, the
Issuer at any time may terminate some or all of its obligations under the Notes
and the Indenture if the Issuer deposits with the Trustee money or U.S.
Government Obligations for the payment of principal, premium, if any, and
interest on the Notes to redemption or maturity, as the case may be.

 

13. Amendment, Supplement, Waiver

Subject to certain exceptions contained in the Indenture, the Indenture and the
Notes may be amended, or a Default thereunder may be waived, with the consent of
the Holders of a majority in aggregate principal amount of the outstanding
Notes. Without notice to or the consent of any Holder, the Issuer, the
Guarantors and the Trustee may amend or supplement the Indenture and the Notes
as provided in the Indenture.

 

14. Defaults and Remedies

If an Event of Default (other than an Event of Default relating to certain
events of bankruptcy, insolvency or reorganization of the Issuer or certain
Guarantors) occurs and is continuing, the Trustee by notice to the Issuer, or
the Holders of at least 30% in principal amount of the outstanding Notes by
notice to the Issuer and the Trustee, may, and the Trustee at the request of
such Holders shall, declare the principal of, premium, if any, and accrued and
unpaid interest, and any other monetary obligations on all the Notes to be due
and payable immediately. Upon the effectiveness of such declaration, such
principal, premium, interest, Additional Interest, if any, and other monetary
obligations will be due and payable immediately. If a bankruptcy, insolvency or
reorganization of the Issuer or certain Guarantors occurs and is continuing, the
principal of, premium, if any, and accrued and unpaid interest and any other
monetary obligations on all the Notes will become and be immediately due and
payable without any declaration or other act on the part of the Trustee or any
Holders. Under certain circumstances, the Holders of a majority in principal
amount of the outstanding Notes may rescind any such acceleration with respect
to the Notes and its consequences.

 

15. Trustee Dealings with the Issuer

Subject to certain limitations set forth in the Indenture, the Trustee in its
individual or any other capacity may become the owner or pledgee of Notes and
may otherwise deal with the Issuer, Guarantors or their Affiliates with the same
rights it would have if it were not Trustee. In addition, the Trustee shall be
permitted to engage in transactions with the Issuer; provided, however, that if
the Trustee acquires any conflicting interest under the TIA, the Trustee must
(i) eliminate such conflict within 90 days of acquiring such conflicting
interest, (ii) apply to the Commission for permission to continue acting as
Trustee or (iii) resign.

 

B-6



--------------------------------------------------------------------------------

16. No Recourse Against Others

No director, officer, employee, incorporator or shareholder of the Issuer or any
of its Subsidiaries or Affiliates, as such (other than the Issuer and the
Guarantors), shall have any liability for any obligations of the Issuer or the
Guarantors under the Notes, the Note Guarantees or the Indenture or for any
claim based on, in respect of, or by reason of such obligations or their
creation. Each Holder by accepting a note waives and releases all such
liability. The waiver and release are part of the consideration for issuance of
the Notes. Such waiver may not be effective to waive liabilities under the
federal securities laws and it is the view of the SEC that such a waiver is
against public policy.

 

17. Authentication

This Note shall not be valid until an authorized signatory of the Trustee (or an
authenticating agent acting on its behalf) manually signs the certificate of
authentication on the other side of this Note.

 

18. Abbreviations

Customary abbreviations may be used in the name of a Holder or an assignee, such
as TEN COM (= tenants in common), TEN ENT (= tenants by the entirety),
JT TEN (= joint tenants with rights of survivorship and not as tenants in
common), CUST (= custodian) and U/G/M/A (= Uniform Gift to Minors Act).

 

19. CUSIP and ISIN Numbers

The Issuer has caused CUSIP and ISIN numbers, if applicable, to be printed on
the Notes and has directed the Trustee to use CUSIP and ISIN numbers, if
applicable, in notices of redemption or purchase as a convenience to Holders. No
representation is made as to the accuracy of such numbers either as printed on
the Notes or as contained in any notice of redemption or purchase and reliance
may be placed only on the other identification numbers placed thereon.

 

20. Governing Law

This Note shall be governed by, and construed in accordance with, the laws of
the State of New York.

The Issuer will furnish to any Holder upon written request and without charge to
the Holder a copy of the Indenture and the Registration Rights Agreement.
Requests may be made to:

Kinetic Concepts, Inc. and KCI USA, Inc.

8023 Vantage Drive

San Antonio, Texas 78230

Attention: John T. Bibb, SVP General Counsel

Facsimile: (210) 255-6767

 

B-7



--------------------------------------------------------------------------------

ASSIGNMENT FORM

To assign this Note, fill in the form below:

I or we assign and transfer this Note to:

 

 

 

(Print or type assignee’s name, address and zip code)

 

 

 

(Insert assignee’s social security or tax I.D. No.)

and irrevocably appoint             agent to transfer this Note on the books of
the Issuer. The agent may substitute another to act for him.

 

Date:   Your Signature:  

 

 

Signature Guarantee:       (Signature must be guaranteed)      

Sign exactly as your name appears on the other side of this Note.

The signature(s) should be guaranteed by an eligible guarantor institution
(banks, stockbrokers, savings and loan associations and credit unions with
membership in an approved signature guarantee medallion program), pursuant to
Exchange Act Rule 17Ad-15.

 

B-8



--------------------------------------------------------------------------------

[TO BE ATTACHED TO GLOBAL NOTES]

SCHEDULE OF INCREASES OR DECREASES IN GLOBAL NOTES

The following increases or decreases in this Global Note have been made:

 

Date of Exchange

   Amount of
decrease in Principal
Amount of this
Global Note    Amount of
increase in Principal
Amount of this
Global Note    Principal Amount
of this Global Note
following such
decrease or
increase    Signature of
authorized signatory of
Trustee or Notes
Custodian            

 

B-9



--------------------------------------------------------------------------------

OPTION OF HOLDER TO ELECT PURCHASE

If you elect to have this Note purchased by the Issuer pursuant to Section 3.5
or 3.9 of the Indenture, check either box:

Section 3.5  ¨        Section  3.9  ¨

If you want to elect to have only part of this Note purchased by the Issuer
pursuant to Section 3.5 or 3.9 of the Indenture, state the amount in principal
amount (must be in denominations of $2,000 or an integral multiple of $1,000 in
excess thereof): $         and specify the denomination or denominations (which
shall not be less than the minimum authorized denomination) of the Notes to be
issued to the Holder for the portion of the within Note not being repurchased
(in the absence of any such specification, one such Note will be issued for the
portion not being repurchased):                     .

 

Date:  

 

  Your Signature  

 

        (Sign exactly as your name appears on the other side of the Note)  

 

Signature Guarantee:         (Signature must be guaranteed)

The signature(s) should be guaranteed by an eligible guarantor institution
(banks, stockbrokers, savings and loan associations and credit unions with
membership in an approved signature guarantee medallion program), pursuant to
Exchange Act Rule 17Ad-15.

 

B-10



--------------------------------------------------------------------------------

EXHIBIT C

Form of Supplemental Indenture to Add Guarantors

SUPPLEMENTAL INDENTURE, (this “Supplemental Indenture”) dated as of
[            ], 20[    ], by and among the parties that are signatories hereto
as Guarantors (the “Guaranteeing Subsidiary”), and Wilmington Trust, National
Association, as Trustee under the Indenture referred to below.

W I T N E S S E T H:

WHEREAS, each of the Issuer, the Guarantors and the Trustee have heretofore
executed and delivered an indenture dated as of November 4, 2011 (as amended,
supplemented, waived or otherwise modified, the “Indenture”), providing for the
issuance of an aggregate principal amount of $750.0 million of 12.5% Senior
Notes due 2019 (the “Notes) of the Issuer (as defined in the Indenture);

WHEREAS, the Indenture provides that under certain circumstances the
Guaranteeing Subsidiary shall execute and deliver to the Trustee a supplemental
indenture to which the Guaranteeing Subsidiary shall unconditionally guarantee,
on a joint and several basis with the other Guarantors, all of the Issuer’s
Obligations under the Notes and the Indenture on the terms and conditions set
forth herein and under the Indenture (the “Note Guarantee”); and

WHEREAS, pursuant to Section 9.1 of the Indenture, the Issuer, any Guarantor and
the Trustee are authorized to execute and deliver this Supplemental Indenture to
amend or supplement the Indenture, without the consent of any Holder;

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the
Guaranteeing Subsidiary, the Issuer, the other Guarantors and the Trustee
mutually covenant and agree for the equal and ratable benefit of the Holders of
the Notes as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1. Defined Terms. As used in this Supplemental Indenture, terms
defined in the Indenture or in the preamble or recitals hereto are used herein
as therein defined. The words “herein,” “hereof” and “hereby” and other words of
similar import used in this Supplemental Indenture refer to this Supplemental
Indenture as a whole and not to any particular section hereof.

ARTICLE II

AGREEMENT TO BE BOUND; GUARANTEE

SECTION 2.1. Agreement to be Bound. The Guaranteeing Subsidiary hereby becomes a
party to the Indenture as a Guarantor and as such will have all of the rights
and be subject to all of the obligations and agreements of a Guarantor under the
Indenture.

SECTION 2.2. Guarantee. The Guaranteeing Subsidiary agrees, on a joint and
several basis with all the existing Guarantors, to fully, unconditionally and
irrevocably Guarantee to each Holder of the Notes and the Trustee the Guaranteed
Obligations pursuant to Article X of the Indenture on a senior basis.

ARTICLE III

MISCELLANEOUS

SECTION 3.1. Notices. All notices and other communications to the Guarantor
shall be given as provided in the Indenture to the Guarantor, at its address set
forth below, with a copy to the Issuer as provided in the Indenture for notices
to the Issuer.

 

C-1



--------------------------------------------------------------------------------

SECTION 3.2. Merger and Consolidation. The Guaranteeing Subsidiary shall not
sell or otherwise dispose of all or substantially all of its assets to, or
consolidate with or merge with or into another Person (other than the Issuer or
any Restricted Subsidiary that is a Guarantor or becomes a Guarantor
concurrently with the transaction) except in accordance with Section 4.1(g) of
the Indenture.

SECTION 3.3. Release of Guarantee. This Note Guarantee shall be released in
accordance with Section 10.2 of the Indenture.

SECTION 3.4. Parties. Nothing expressed or mentioned herein is intended or shall
be construed to give any Person, firm or corporation, other than the Holders and
the Trustee, any legal or equitable right, remedy or claim under or in respect
of this Supplemental Indenture or the Indenture or any provision herein or
therein contained.

SECTION 3.5. Governing Law. This Supplemental Indenture shall be governed by,
and construed in accordance with, the laws of the State of New York.

SECTION 3.6. Severability. In case any provision in this Supplemental Indenture
shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby and such provision shall be ineffective only to the extent of
such invalidity, illegality or unenforceability.

SECTION 3.7. Benefits Acknowledged. The Guaranteeing Subsidiary’s Note Guarantee
is subject to the terms and conditions set forth in the Indenture. The
Guaranteeing Subsidiary acknowledges that it will receive direct and indirect
benefits from the financing arrangements contemplated by the Indenture and this
Supplemental Indenture and that the guarantee and waivers made by it pursuant to
this Note Guarantee are knowingly made in contemplation of such benefits.

SECTION 3.8. Ratification of Indenture; Supplemental Indentures Part of
Indenture. Except as expressly amended hereby, the Indenture is in all respects
ratified and confirmed and all the terms, conditions and provisions thereof
shall remain in full force and effect. This Supplemental Indenture shall form a
part of the Indenture for all purposes, and every Holder of Notes heretofore or
hereafter authenticated and delivered shall be bound hereby.

SECTION 3.9. The Trustee. The Trustee makes no representation or warranty as to
the validity or sufficiency of this Supplemental Indenture or with respect to
the recitals contained herein, all of which recitals are made solely by the
other parties hereto.

SECTION 3.10. Counterparts. The parties hereto may sign any number of copies of
this Supplemental Indenture. Each signed copy shall be an original, but all of
them together represent the same agreement. The exchange of copies of this
Supplemental Indenture and of signature pages by facsimile or PDF transmission
shall constitute effective execution and delivery of this Supplemental Indenture
as to the parties hereto and may be used in lieu of the original Supplemental
Indenture for all purposes. Signatures of the parties hereto transmitted by
facsimile or PDF shall be deemed to be their original signatures for all
purposes.

SECTION 3.11. Execution and Delivery. The Guaranteeing Subsidiary agrees that
the Note Guarantee shall remain in full force and effect notwithstanding any
failure to endorse on each Note a notation of any such Note Guarantee.

SECTION 3.12. Headings. The headings of the Articles and the Sections in this
Supplemental Indenture are for convenience of reference only and shall not be
deemed to alter or affect the meaning or interpretation of any provisions
hereof.

 

C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed as of the date first above written.

 

[SUBSIDIARY GUARANTOR], as a Guarantor By:  

 

  Name:     Title:   [ADDRESS FOR NOTICES]

 

Acknowledged by: KINETIC CONCEPTS, INC. By:  

 

Name:     Title:     KCI USA, INC. By:  

 

Name:     Title:    

[Signature Page to Supplemental Indenture]



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Trustee By:  

 

  Name:     Title:  

 

C-1